EXHIBIT B
        IMPORTANT NOTICE TO OUR POLICYHOLDERS

    ENCLOSED IS YOUR SPECTRUM POLICY FROM THE HARTFORD. WE ARE PROVIDING YOU WITH A
    COMPLETE SET OF POLICY FORMS, NOTICES AND BROCHURES.       IN THE INTEREST OF PAPER
    CONSERVATION AND TO REDUCE EXPENSES, AT RENEWAL OF THIS POLICY WE WILL BE PROVIDING
    YOU ONLY WITH THOSE DOCUMENTS WHICH HAVE CHANGED FROM THOSE NOW BEING PROVIDED.
    YOU SHOULD RETAIN ALL OF THESE DOCUMENTS INDEFINITELY SO THAT YOU WILL HAVE A
    COMPLETE SET OF POLICY FORMS AT ALL TIMES FOR YOUR REFERENCE.

    IF YOU HAVE QUESTIONS, OR IF AT ANY TIME YOU NEED COPIES OF ANY OF THE FORMS LISTED ON
    YOUR POLICY, PLEASE CALL YOUR HARTFORD AGENT OR BROKER, OR THE OFFICE OF THE
    HARTFORD IDENTIFIED ON YOUR POLICY, AS APPROPRIATE.




Form SS 83130197
                                                                                         THE
                                                                                      HARTFORD
                                                                                                  X
                                                                         THANK YOU. YOUR NEW
                                                                         POLICY IS ENCLOSED.

                                                                         Policy Number: 14 SBA BL8180
                                                                         Source Code: WCOV-100


Dear New Policyholder:


Your agent and The Hartford thank you for placing your insurance with us. Your new policy along with a complete
set of supportive information is enclosed. We ask you to please review and retain these documents in accordance
with the important notice that directly follows this letter.


                                           We're ready to serve you.
                                       Questions, changes or information?


As a convenience, our customer service team is available to serve you. If you require any assistance with your
policy including certificates of insurance, coverages or billing, please contact us at the Select Customer Service
Center at The Hartford. Our Business Insurance Professionals want to help and it's easy. Simply, call toll free
(866) 467-8730 any weekday from 7 AM. - 7 P.M. CST to talk to our customer service team, or to use our
automated billing system, which is available 24 hours a day. In addition, a 24-hour TeleClaim hotline is also
available for you to use any day, toll free at (800) 327-3636.


                                You can be confident you made the right decision.


As a leading insurance provider, The Hartford has served businesses like yours for nearly 200 years. We've
learned that listening to valued customers like you is essential to our continued success. And, it is our goal to
provide the insurance products and service you need to protect your assets and maintain your financial stability.
You can count on us.


We look forward to servicing your business insurance needs in the coming year.


Sincerely,


Your Customer Service Team
at The Hartford


The Hartford - Service Center



P.S. Need additional policy information or have a question or a claim? Remember, it's easy to get the answers.
Contact our customer service center or 24-hour claims hotline.
                         Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs.

Shortly, you will receive your first bill from us. You are receiving this Notice so you know
what to expect as a valued customer of The Hartford. Should you have any questions after
reviewing this information, please contact us at 866467 -8730, and we will be happy to
assist you.

o Your total policy premium will appear on your policy's Declarations Page. You will be billed based on the payment
  plan you selected.

o You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
  received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o If you selected installment billing, any credit or additional premium due as the result of a change made to your
  policy, will be spread over the remaining billing installments. Additional premium due as a result of an audit will be
  billed in full on your next bill date following the completion of the audit.

o If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
  withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
  amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days
  prior to the scheduled withdrawal date at the telephone number shown below.

o If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account
  may qualify for our "Equal Installment" feature. This means that the percentage due for each installment, including
  the initial renewal installment, will be the same throughout the policy term - helping you better manage cash flow.
  Equal installments will continue as long as you pay your premiums on time and no cancellation notices are issued
  for any policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based
  on the payment plan you selected, which includes a higher initial installment amount.

o If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
  prior to your policy's renewal date. If your insurance needs change, please contact us at least 60 days prior to your
  renewal date so we can properly address any adjustments needed.

o One bill convenience -- you have the option of combining all eligible Hartford policies on one single bill allowing
  you to make one payment for all policies on your account as payments are due.

You're In Control

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your
payments are made.

o Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
  account. This option saves you money by reducing the amount of the installment service fee.
o Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure l
o Pay by Check: Send a check with your remittance stub in the envelope provided with your bill.
o Pay by Phone: Call toll-free 1-866-467-8730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1-866-467-8730 - 7AM -7PM CST. We look forward to being of service to you.




Form 10072211th Rev. Printed in U.S.A
                         IMPORTANT NOTICE TO POLICYHOLDERS
                 THE HARTFORD CYBER CENTER WEBSITE ACCESS

Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a business owner's policy from The Hartford, (your Policy
was issued by The Hartford writing company identified on your policy Declarations page) which includes access to
The Hartford Cyber Center. This portal was created because we recognize that businesses face a variety of
cyber-related exposures and need help managing the related risks. These exposures include data breaches,
computer virus attacks and cyber extortion threats.

Through The Hartford Cyber Center, you have access to:
    o    A panel of third party incident response service providers
    o    Third party cybersecurity pre-incident service providers and a list of approved services to help protect
         your business before a cyber-threat occurs
    o    Risk management tools, including self-assessments, best practice guides, templates, sample incident
         response plans, and data breach cost calculators
    o    White papers, blogs and webinars from leading privacy and security practitioners
    o    Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
    1.   Visit www.thehartford.com/cybercenter
    2.   Enter policyholder information
    3.   Access code: 952689
    4.   Login to The Hartford Cyber Center

This Notice does not amend or otherwise affect the provisions of your business owner's policy.
Coverage Options:
The Hartford offers a variety of endorsements to your business owner's policy that can help protect your business
from a broad range of cyber-related threats. Please review your coverage with your insurance agent or broker to
determine the most appropriate cyber coverages and limits for your business.
Claims Reporting:
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.
Please be aware that:
    o    The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
         Please do not share the access code with anyone outside your organization.
    o    Registration is required to access the Cyber Center. You may register as many users as necessary.
    o    Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
         as required under your insurance policy. Read your insurance policy and discuss any questions with your
         agent or broker.
The Hartford Cyber Center provides third party service provider references and materials for educational
purposes only. The Hartford does not specifically endorse any such service provider within The Hartford Cyber
Center and hereby disclaims all liability with respect to use of or reliance on such service providers. All service
providers are independent contractors and not agents of The Hartford. The Hartford does not warrant the
performance of the service providers, even if such services are covered under your Business Owners Policy. We
strongly encourage you to conduct your own assessments of the service providers' services and the fitness or
adequacy of such services for your particular needs.

Form 55 89 93 07 16                                                                                         Page 1 of 1
                                                © 2016, The Hartford
Spectrum®
Business Owner's Policy




                     THE
                     HARTFORD

Form 55 00 01 0314          Page 1 of 1
                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford's producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
POLICY NUMBER: 14 SBA BL8180




        THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
        RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                INSURANCE ACT.



             DISCLOSURE PURSUANT TO TERRORISM RISK
                         INSURANCE ACT


                                                        SCHEDULE


Terrorism Premium:
$           $389.00




A. Disclosure Of Premium                                                 United States or to influence the policy or
   In accordance with the federal Terrorism Risk                         affect the conduct of the United States
   Insurance Act, as amended (TRIA), we are required                     Government by coercion
   to provide you with a notice disclosing the portion of      C. Disclosure Of Federal Share Of Terrorism
   your premium, if any, attributable to coverage for             Losses
   "certified acts of terrorism" under TR IA. The portion          The United States Department of the Treasury will
   of your premium attributable to such coverage is                reimburse insurers for a portion of insured losses,
   shown in the Schedule of this endorsement                       as indicated in the table below, attributable to
B. The following definition is added with respect to the           "certified acts of terrorism" under TR IA that exceeds
   provisions of this endorsement:                                 the applicable insurer deductible:
   1. A "certified act of terrorism" means an act that is
                                                                        Calendar Year               Federal Share of
       certified by the Secretary of the Treasury, in                                              Terrorism Losses
       accordance with the provisions of TRIA, to be
       an act of terrorism under TRIA. The criteria                           2015                            85%
       contained in TRIA for a "certified act of                              2016                            84%
       terrorism" include the following:
                                                                              2017                            83%
       a. The act results in insured losses in excess
             of $5 million in the aggregate, attributable to                  2018                            82%
             all types of insurance subject to TRIA; and                      2019                            81%
        b. The act results in damage within the United                   2020 or later                        80%
             States, or outside the United States in the
             case of certain air carriers or vessels or the        However, if aggregate industry insured losses under
             premises of an United States mission; and             TR IA exceed $100 billion in a calendar year, the
       c. The act is a violent act or an act that is               Treasury shall not make any payment for any
             dangerous to human life, property or                  portion of the amount of such losses that exceeds
             infrastructure and is committed by an                 $100 billion. The United States government has not
             individual or individuals as part of an effort        charged any premium for their participation in
             to coerce the civilian population of the              covering terrorism losses.


Form 55 83 76 01 15                                                                                            Page 1 of 2
                                                 © 2015 , The Hartford
               (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to
   "certified acts of terrorism" under TRIA exceed $100
   billion in a calendar year and we have met, or will
   meet, our insurer deductible under TRIA, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceed $100 billion. In
   such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicability or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form, Coverage Part or Policy.
F. All other terms and conditions remain the same.




Form 55 83 76 01 15                                        Page 2 of 2
                                        PENNSYLVANIA NOTICE


An Insurance Company, its agents, employees or service contractors acting on its behalf, may provide services to reduce
the likelihood of injury, death or loss. These services may include any of the following or related incident to the application
for, issuance, renewal or continuation of, a policy of insurance.
1.   surveys;

2.   consultation or advice; or

3.   inspections.
The "Insurance Consultation Services Exemption Act" of Pennsylvania provid es that the Insurance Company, its agents,
employees or service contractors acting on its behalf, is not liab Ie for damages from injury, death or loss occurring as a
result of any act of omission by any person in the furnishing of or the failure to furnish these services.
The Act does not apply:

1.   if the injury, death or loss occurred during the actual periormanc e of the services and was caused by the negligence of
     the Insurance Company, its agents, employees or services contractors;

2.   to consultation services required to be performed under a written service contract not related to a policy of insurance; or

3.   if any acts or omissions of the Insurance Company, its agents, employees            or service contractors   are judicially
     determined to constitute a crime, actual malice, or gross negligence.




Form SS 83 01 03 92       Printed in U.S.A.
80    This Spectrum Policy consists of the Declarations, Coverage Forms, Common Policy Conditions and any
81    other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
BL    insurance company of The Hartford Insurance Group shown below.
SBA

INSURER:      TWIN CITY FIRE         INSURANCE   COMPANY
               8910   PURDUE   RD,    INDIANAPOLIS,     IN 46268
COMPANY CODE 7

Policy Number:    14 SBA BL8180       DV


SPECTRUM POLICY DECLARATIONS


Named Insured and Mailing Address:             REAL FRESH, INC
(No., Street, Town, State, Zip Code)
                                               2001 MARKET ST
                                               PHILADELPHIA              PA    19103

Policy Period:                 From        04/24/19           To     04/24/20        1     YEAR
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker: MIDATLANTIC          INSURANCE    GROUP LLC
Code: 731129

Previous Policy Number:         NEW

Named Insured is: CORPORATION

Audit Period: ANNUAL

Type of Property Coverage:     SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.

TOTAL ANNUAL PREMIUM 15:                         $23,470




                       Countersigned by                                                           04/26/19
                                                   Authorized Representative                        Date




Form 55 00 021206                                          Page 001 (CONTINUED ON NEXT PAGE)
Process Date: 04/26/19                                                Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 SBA BL8180

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:     001      Building:   001


2001 MARKET ST
PHILADELPHIA               PA 19103

Description of Business:
Restaurant      - Full Service     (Waiter/Waitress)


Deductible:    $ 2,500 PER OCCURRENCE




BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $     394,000



 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE


MONEY AND SECURITIES


 INSIDE     THE PREMISES                              $     10,000
 OUTSIDE      THE PREMISES                            $     10,000




Form 55 00 0212 06                                           Page 002 (CONTINUED ON NEXT PAGE)
Process Date: 04/26/19                                              Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 SBA BL8180

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:   001        Building:   001



PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

RESTAURANT STRETCH
FORM: SS 04 11
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.

TENANT IMPROVEMENTS        AND                        $      50,000
BETTERMENTS:


LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form 55 00 021206                                          Page 003   (CONTINUED     ON NEXT    PAGE)
Process Date: 04/26/19                                                  Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 SBA BL8180




PROPERTY OPTIONAL COVERAGES APPLICABLE   LIMITS OF INSURANCE
    TO ALL LOCATIONS

BUSINESS   INCOME AND EXTRA EXPENSE
COVERAGE                                 12 MONTHS ACTUAL LOSS       SUSTAINED
COVERAGE   INCLUDES THE FOLLOWING
COVERAGE   EXTENSIONS:

ACTION OF CIVIL AUTHORITY:               30 DAYS
EXTENDED BUS INESS INCOME :              3 a CONSECUTIVE    DAYS


EQUIPMENT BREAKDOWN COVERAGE
DEDUCTIBLE:   $2,500 FORM: SS 40 65
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION

THIS ADDITIONAL COVERAGE   INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                   $    50,000
  EXPEDITING EXPENSES                    $    50,000

MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY

IDENTITY RECOVERY   COVERAGE             $    15,000
FORM SS 41 12




Form 55 00 021206                            Page 004   (CONTINUED   ON NEXT   PAGE)
Process Date:04/26/19                                      Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 SBA BL8180


BUSINESS LIABILITY                                         LIMITS OF INSURANCE

  LIABILITY AND MEDICAL EXPENSES                           $1,000,000


  MEDICAL EXPENSES - ANY ONE PERSON                        $      5,000


  PERSONAL AND ADVERTISING INJURY                          $1,000,000



  DAMAGES TO PREMISES RENTED TO YOU                        $1,000,000
      ANY ONE PREMISES

  AGGREGATE LIMITS
      PRODUCTS-COMPLETED OPERA TIONS                       $2,000,000


        GENERAL AGGREGATE                                  $2,000,000


  EMPLOYMENT PRACTICES LIABILITY
  COVERAGE: FORM SS 09 01

  EACH CLAIM LIMIT                                         $     10,000


        DEDUCTIBLE - EACH CLAIM LIMIT
        NOT APPLICABLE

  AGGREGATE LIMIT                                          $     10,000

  RETROACTIVE DATE: 04242019


This Employment Practices Liability Coverage contains claims made coverage. Except as may be otherwise
provided herein, specified coverages of this insurance are limited generally to liability for injuries for which claims are
first made against the insured while the insurance is in force. Please read and review the insurance carefully and
discuss the coverage with your Hartford Agent or Broker.

The Limits of Insurance stated in this Declarations will be reduced, and may be completely exhausted, by the payment
of "defense expense" and, in such event, The Company will not be obligated to pay any further "defense expense" or
sums which the insured is or may become legally obligated to pay as "damages".

BUSINESS LIABILITY         OPTIONAL
COVERAGES

LIQUOR LIABILITY INSURANCE
FORM SS 04 03
   EACH COMMON CAUSE                                       $1,000,000
  AGGREGATE                                                $2,000,000




Form SS 00 021206                                              Page 005 (CONTINUED ON NEXT PAGE)
Process Date: 04/26/19                                                    Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 SBA BL8180

BUSINESS LIABILITY OPTIONAL COVERAGES   LIMITS OF INSURANCE
   (Continued)

CYBERFLEX COVERAGE
FORM 88 40 26

UNMANNED AIRCRAFT    LIABILITY
FORM: 88 42 06




Form SS 00 021206                         Page 006 (CONTINUED ON NEXT PAGE)
Process Date: 04/26/19                                Policy Expiration Date: 04/24/20
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 14 8BA BL8180




Form Numbers of Forms and Endorsements that apply:


88 00   01   03   14   88     00   05   10   08   88   00   07   07   05       88   00   08   04   05
88 00   38   04   04   88     00   60   09   15   88   00   61   09   15       88   00   64   09   16
88 84   04   10   15   88     01   25   07   08   88   42   06   03   17       88   04   03   10   08
88 04   11   09   07   88     04   19   04   09   88   04   22   07   05       88   04   30   07   05
88 04   39   07   05   88     04   41   03   18   88   04   42   03   17       88   04   44   07   05
88 04   45   07   05   88     04   46   09   14   88   04   47   04   09       88   04   80   03   00
88 04   86   03   00   88     40   18   07   05   88   40   26   03   17       88   40   65   07   05
88 40   93   07   05   88     41   12   12   17   88   41   32   09   06       88   41   51   10   09
88 41   63   06   11     IH   10   01   09   86   88   05   10   03   00       88   05   47   09   15
88 50   57   04   05   88     51   11   03   17   88   09   01   12   14       88   09   18   12   14
88 09   67   09   14   88     09   70   12   14   88   09   71   12   14       88   50   19   01   15
IH 99   40   04   09     IH   99   41   04   09   88   83   76   01   15       88   89   93   07   16




Form 55 00 021206                                           Page 007
Process Date: 04/26/19                                                     Policy Expiration Date: 04/24/20
Spectrum Supplemental Schedule of Auditable Coverages


This schedule reflects only those locations that have classes and/or coverages that are subject to audit.


Policy Number: 14 SBA BLS1S 0


Entries herein, except as specifically provided elsewhere in this policy, do not modify any of the other
provisions of this policy.


LOC/BLDG NO,                            001/001                         TERR,    066
LOCATION,                               2001 MARKET ST
                                        PHILADELPHIA               PA 19103

CLASSIFICATION         CODE NUMBER      5S011
DESCRIPTION,
  Restaurant       -   Full   Service    (Waiter/Waitress)

COVERAGE     DESCRIPTION,               PREMISES/OPERATIONS           COVERAGE

REFER TO,                               BUSINESS     LIABILITY      COVERAGE     PART FORM SS 00           OS

RATING BASIS,                           SALES    PER 1000

EXPOSURE,                               2,500,000

FINAL RATE,                             4.945

ADVANCE    PREMIUM,                     $12,362.00


COVERAGE     DESCRIPTION,               PRODUCTS/COMPLETED          OPERATIONS       COVERAGE

REFER TO,                               BUSINESS     LIABILITY      COVERAGE     PART FORM SS 00           OS

RATING BASIS,                           SALES    PER 1000

EXPOSURE,                               2,500,000

FINAL RATE,                             1.0S6

ADVANCE    PREMIUM,                     $2,714.00


COVERAGE     DESCRIPTION,               BUSINESS INCOME         & EXTRA EXPENSE         - ACTUAL LOSS
                                        SUSTAINED

REFER TO,                               SPECIAL     PROPERTY     COVERAGE     PART     FORM SS 00     07

RATING BASIS,                           SALES    PER 1000

EXPOSURE,                               2,500,000

FINAL RATE,                             0.7S0

ADVANCE    PREMIUM,                     $1,951.00




Form 55 00 38 04 04T                                          Page 001     (CONTINUED ON NEXT PAGE)
Process Date: 04/26/19                                            Policy Expiration Date: 04/24/20
Spectrum Supplemental Schedule of Auditable Coverages (Continued)


Policy Number:   14   SBA   BL8180




COVERAGE    DESCRIPTION,             LIQUOR LIABILITY

REFER TO,                            LIQUOR LIABILITY      COVERAGE    FORM SS 04     03

RATING BASIS,                        LIQUOR    SALES   PER 1000

EXPOSURE,                            523,000

FINAL RATE,                          6.969

ADVANCE    PREMIUM,                  $3,645.00


TOTAL ADVANCE     PREMIUM            $20,672.00     DOES NOT INCLUDE          TERRORISM OR
FOR AUDITABLE     COVERAGES          ANY APPLICABLE STATE SURCHARGES          OR FEES OR
                                     MINIMUM PREMIUMS




Form 55 00 38 04 04T                                    Page 002
Process Date: 04/26/19                                      Policy Expiration Date:   04/24/20
                     RESTAURANT STRETCH SUMMARY

SUMMARY OF COVERAGE LIMITS

This is a summary of the Coverages and the Limits of Insurance provided by the Restaurant Stretch Coverage
form SS 04 11 which is included in this policy. No coverage is provided by this summary. Refer to coverage form
SS 04 11 to determine the scope of your insurance protection.

The Limit of Insurance for the following Additional Coverages are in addition to any other limit of insurance
provided under this policy:

    Coverage                                                           Limit
    Accounts Receivable - On/Off-Premises                              $ 25,000
    Brands and Labels                                                  Up to Business Personal Property Limit
    Claims Expense                                                     $ 10,000
    Computer Fraud                                                     $ 5,000
    Computers and Media                                                $ 25,000
    Debris Removal                                                     $ 25,000
    Employee Dishonesty (including ERISA)                              $ 10,000
    Fine Arts                                                          $ 10,000
    Forgery                                                            $ 10,000
    Laptop Computers - Worldwide Coverage                              $ 10,000
    Lost Keys                                                          $ 2,500
    Off Premises Service - Direct Damage                               $ 10,000
    Outdoor Signs                                                      Full Value
    Pairs and Sets                                                     Up to Business Personal Property Limit
    Personal Property of Others                                        $ 10,000
    Property at Other Premises                                         $ 10,000
    Salespersons' Samples                                              $ 1,000
    Sewer and Drain Back Up                                            Included up to Covered Property Limits
    Sump Overflow or Sump Pump Failure                                 $ 15,000
    Temperature Change                                                 $ 10,000
    Tenant Building and Business Personal Property Coverage-           $ 20,000
    Required by Lease
    Transit Property in the Care of Carriers for Hire                  $ 10,000
    Unauthorized Business Card Use                                     $ 2,500
    Valuable Papers and Records - On/Off-Premises                      $ 25,000

The Limits of Insurance for the following Coverage Extensions are a replacement of the Limit of Insurance
provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever applies
to the policy

    Coverage                                                           Limit
    Newly Acquired or Constructed Property - 180 Days
            Building                                                   $1,000,000
            Business Personal Property                                 $ 500,000
            Business Income and Extra Expense                          $ 500,000
    Outdoor Property                                                   $ 20,000 aggregate/ $1 ,000 per item
    Personal Effects                                                   $ 25,000
    Property Off-Premises                                              $ 15,000




Form 55 84 041015                                                                                  Page 1 of 2
                                             © 2015, The Hartford
The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits
of Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Limit of
Insurance provided under this policy:

    Coverage                                                              Limit
    Business Income Extension for Off-Premises Utility Services           $ 25,000
    Business Income Extension for Web Sites                               $ 10,000/7 days
    Business Income from Dependent Properties                             $ 50,000
    Food Contamination                                                    $ 25,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form,
whichever applies to the policy:

    Coverage                                                              Limit
    Extended Busi ness Income                                             60 Days

The following changes apply only if the Special Property Coverage Form applies to this policy. The Limits of
Insurance for the following Additional Coverages are in addition to any other limit of insurance provided under this
policy

    Coverage                                                              Limit
    Money and Securities                                                  $ 10,000 inside the premises/
                                                                          $ 10,000 outside the premises

The following changes apply to Loss Payment Conditions:

    Coverage                                                              Limit
    Valuation Changes
        Commodity Stock                                                   Included
        "Finished Stock"                                                  Included
        Mercantile Stock - Sold                                           Included




Page 2 of 2                                                                                   Form 55 84 041015
                    COMMON POLICY CONDITIONS




Form 55 00 051008
                           © 2008, The Hartford
                               QUICK REFERENCE - SPECTRUM POLICY

                                          DECLARATIONS
                                               and
                                     COMMON POLICY CONDITIONS


I.    DECLARATIONS

      Named Insured and Mailing Address
      Policy Period
      Description and Business Location
      Coverages and Limits of Insurance



II.   COMMON POLICY CONDITIONS                                   Beginning on Page

      A. Cancellation                                                    1
      B. Changes                                                         1
      C. Concealment, Misrepresentation Or Fraud                         2
      D. Examination Of Your Books And Records                           2
      E.   Inspections And Surveys                                       2
      F.   Insurance Under Two Or More Coverages                         2
      G. Liberalization                                                  2
      H. other Insurance - Property Coverage                             2
      I.   Premiums                                                      2
      J.   Transfer Of Rights Of Recovery Against Others To Us           2
      K. Transfer Of Your Rights And Duties Under This Policy            3
      L.   Premium Audit                                                 3




Form 55 00 051008
                             COMMON POLICY CONDITIONS
All coverages of this policy are subject to the following conditions.



A. Cancellation                                                                   (5) Failure to
    1.   The first Named Insured shown in the                                         (a) Furnish necessary heat, water,
         Declarations may cancel this policy by mailing                                   sewer service or electricity for 30
         or delivering to us advance written notice of                                    consecutive days or more, except
         cancellation.                                                                    during a period of seasonal
    2.   We may cancel this policy by mailing or                                          unoccupancy; or
         delivering to the first Named Insured written                                (b) Pay property taxes that are owing
         notice of cancellation at least:                                                 and have been outstanding for
         a.   5 days before the effective date of                                         more than one year following the
              cancellation if anyone of the following                                     date due,       except that this
              conditions exists at any building that is                                   provision will not apply where you
              Covered Property in this policy:                                            are in a bona fide dispute with the
                                                                                          taxing authority regarding payment
              (1) The building has been vacant or                                         of such taxes.
                  unoccupied 60 or more consecutive
                  days. This does not apply to:                              b.   10 days before the effective date of
                                                                                  cancellation if we cancel for nonpayment
                  (a) Seasonal unoccupancy; or                                    of premium.
                  (b) Buildings in     the course       of                   c.   30 days before the effective date of
                      construction,     renovation      or                        cancellation if we cancel for any other
                      addition.                                                   reason.
                  Buildings with 65% or more of the                     3.   We will mail or deliver our notice to the first
                  rental units or floor area vacant or                       Named Insured's last mailing address known
                  unoccupied        are      considered                      to us.
                  unoccupied under this provision.
                                                                        4.   Notice of cancellation will state the effective
              (2) After damage by a Covered Cause of                         date of cancellation. The policy period will end
                  Loss, permanent repairs to the                             on that date.
                  building
                                                                        5.   If this policy is canceled, we will send the first
                  (a) Have not started; and                                  Named Insured any premium refund due.
                  (b) Have not been contracted for,                          Such refund will be pro rata. If the first Named
                 within 30 days of initial payment of                        Insured cancels, the refund may be less than
                 loss.                                                       pro rata. The cancellation will be effective even
                                                                             if we have not made or offered a refund.
              (3) The building has
                                                                        6.   If notice is mailed, proof of mailing will be
                  (a) An outstanding order to vacate;                        sufficient proof of notice.
                  (b) An outstanding demolition order;             B. Changes
                      or
                                                                        This policy contains all the agreements between you
                  (c) Been   declared      unsafe       by              and us concerning the insurance afforded. The first
                      governmental authority.                           Named Insured shown in the Declarations is
              (4) Fixed and salvageable items have                      authorized to make changes in the terms of this policy
                  been or are being removed from the                    with our consent.      This policy's terms can be
                  building and are not being replaced.                  amended or waived only by endorsement issued
                  This does not apply to such removal                   by us and made a part of this policy.
                  that is necessary or incidental to any
                  renovation or remodeling.




Form 55 00 051008                                                                                               Page 1 of 3
                                                   © 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
COMMON POLICY CONDITIONS

C. Concealment, Misrepresentation Or Fraud                             due from that other insurance, whether you can
     This policy is void in any case of fraud by you as it             collect on it or not. But we will not pay more than
     relates to this policy at any time. It is also void if you        the applicable Limit of Insurance.
     or any other insured, at any time, intentionally conceal     I.   Premiums
     or misrepresent a material fact concerning:                       1.   The first Named         Insured   shown     in the
     1.   This policy;                                                      Declarations:
     2.   The Covered Property;                                             a.   Is responsible for the payment of all
     3.   Your interest in the Covered Property; or                              premiums; and
     4.   A claim under this policy.                                        b.   Will be the payee for any return premiums
                                                                                 we pay.
D. Examination Of Your Books And Records
                                                                       2.   The premium shown in the Declarations was
     We may examine and audit your books and                                computed based on rates in effect at the time
     records as they relate to the policy at any time                       the policy was issued. If applicable, on each
     during the policy period and up to three years                         renewal, continuation or anniversary of the
     afterward.                                                             effective date of this policy, we will compute
E.   Inspections And Surveys                                                the premium in accordance with our rates and
     1.   We have the right but are not obligated to:                       rules then in effect.

          a.    Make inspections and surveys at any time;              3.   With our consent, you may continue this policy
                                                                            in force by paying a continuation premium for
          b.    Give you reports on the conditions we find;                 each successive one-year period. The
          and                                                               premium must be:
          c.    Recommend changes.                                          a.   Paid to us prior to the anniversary date; and
     2.   Any    inspections,    surveys,    reports    or                  b.   Determined in accordance with Paragraph
          recommendations will relate only to insurability                       2. above.
          and the premiums to be charged. We do not
          make safety inspections.         We do not                        Our forms then in effect will apply. If you do
          undertake to perform the duty of any person or                    not pay the continuation premium, this policy
          organization to provide for the health or safety                  will expire on the first anniversary date that we
          of any person. We do not represent or warrant                     have not received the premi um.
          that conditions:                                             4.   Changes in exposures or changes in your
          a.    Are safe or healthful; or                                   business operation, acquisition or use of
                                                                            locations that are not shown in the Declarations
          b.    Comply with laws, regulations, codes or                     may occur during the policy period. If so, we may
                standards.                                                  require an additional premium. That premium will
     3.   This condition applies not only to us, but also                   be determined in accordance with our rates and
          to any rating, advisory, rate service or similar                  rules then in effect.
          organization    which      makes      insurance         J.   Transfer Of Rights Of Recovery Against Others
          inspections,      surveys,       reports      or             To Us
          recommendations on our behalf.
                                                                       Applicable to Property Coverage:
F.   Insurance Under Two Or More Coverages
                                                                       If any person or organization to or for whom we
     If two or more of this policy's coverages apply to                make payment under this policy has rights to
     the same loss or damage, we will not pay more                     recover damages from another, those rights are
     than the actual amount of the loss or damage.                     transferred to us to the extent of our payment.
G. Liberalization                                                      That person or organization must do everything
     If we adopt any revision that would broaden the
                                                                       necessary to secure our rights and must do
     coverage under this policy without additional                     nothing after loss to impair them. But you may
     premium within 45 days prior to, or at any time                   waive your rights against another party in writing:
     during, the policy period, the broadened coverage                 1.   Prior to a loss to your Covered Property; or
     will immediately apply to this policy.                            2.   After a loss to your Covered Property only if, at
H. Other Insurance - Property Coverage                                      time of loss, that party is one of the following:
     If there is other insurance covering the same loss
     or damage, we will pay only for the amount of
     covered loss or damage in excess of the amount




Page 2 of 3                                                                                          Form 55 00 051008
                                                                                       COMMON POLICY CONDITIONS

       a.    Someone insured by this insurance;                   appointed, anyone having proper temporary
        b.   A business firm:                                     custody of your property will have your rights and
                                                                  duties but only with respect to that property.
             (1) Owned or controlled by you; or
                                                             L.   Premium Audit
             (2) That owns or controls you; or
                                                                  a.   We will compute all premiums for this policy in
       c.    Your tenant.                                              accordance with our rules and rates.
   You may also accept the usual bills of lading or               b.   The premium amount shown in the
   shipping receipts limiting the liability of carriers.               Declarations is a deposit premium only. At the
   This will not restrict your insurance.                              close of each audit period we will compute the
K. Transfer Of Your Rights And Duties Under This                       earned premium for that period.           Any
   Policy                                                              additional premium found to be due as a result
                                                                       of the audit are due and payable on notice to
   Your rights and duties under this policy may not be                 the first Named Insured.       If the deposit
   transferred without our written consent except in                   premium paid for the policy term is greater
   the case of death of an individual Named Insured.                   than the earned premium, we will return the
   If you die, your rights and duties will be transferred              excess to the first Named Insured.
   to your legal representative but only while acting             c.   The first Named Insured must maintain all
   within the scope of duties as your legal                            records related to the coverage provided by
   representative. Until your legal representative is                  this policy and necessary to finalize the
                                                                       premium audit, and send us copies of the
                                                                       same upon our request.




Our President and Secretary have signed this policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.




     Usa Levin, Secretary                                              Douglas Elliot, President




Form 55 00 051008                                                                                       Page 3 of 3
                SPECIAL PROPERTY COVERAGE FORM




Form 55 00 07 07 05
                          © 2005, The Hartford
                                    QUICK REFERENCE
                              SPECIAL PROPERTY COVERAGE FORM
                                READ YOUR POLICY CAREFULLY


SPECIAL PROPERTY COVERAGE FORM                                 Beginning on Page

A.   COVERAGES                                                         1

     Covered Property                                                  1
     Property Not Covered                                              1
     Covered Causes of Loss                                            2
     Limitations                                                       2
     Additional Coverages                                              3
     Coverage Extensions                                               13

B.   EXCLUSIONS                                                        16

C.   LIMITS OF INSURANCE                                               18

D.   DEDUCTIBLES                                                       19

E.   PROPERTY LOSS CONDITIONS                                          19

     Abandonment                                                       20
     Appraisal                                                         20
     Duties in the Event of Loss or Damage                             20
     Legal Action Against Us                                           20
     Loss Payment                                                      20
     Recovered Property                                                22
     Resumption of Operations                                          22
     Vacancy                                                           22

F.   PROPERTY GENERAL CONDITIONS                                       23

     Control of Property                                               23
     Mortgage Holders                                                  23
     No Benefit to Bai lee                                             24
     Policy Period, Coverage Territory                                 24

G.   PROPERTY DEFINITIONS                                              24




Form 55 00 07 07 05
                       SPECIAL PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we," "us" and "our" refer to the Company providing this insurance.
other words and phrases that appear in quotation marks have special meaning. Refer to the SECTION G -
PROPERTY DEFINITIONS.

A. COVERAGE                                                                    (b) Materials, equipment, supplies and
    We wi II pay for di rect physical loss of or physical                          temporary structures, on or within
    damage to Covered Property at the premises                                     1,000 feet of the "scheduled
    described in the Declarations (also called                                     premises",     used for      making
    "scheduled premises" in this policy) caused by or                              additions, alterations or repairs to
    resulting from a Covered Cause of Loss.                                        the buildings or structures.
    1.   Covered Property                                             b.   Business Personal Property located in or
                                                                           on the building(s) described in the
         Covered Property as used in this policy, means                    Declarations at the "scheduled premises"
         the following types of property for which a Limit                 or in the open (or in a vehicle) within 1,000
         of Insurance is shown in the Declarations:
                                                                           feet of the "scheduled premises", including:
         a.   Buildings, meaning only building(s) and
                                                                           (1) Property you own that is used in your
              structure(s) described in the Declarations,                      business;
              including:
                                                                           (2) Tools and equipment owned by your
              (1) Completed additions;                                         employees, which are used in your
              (2) Permanently installed                                        business operations;
                  (a) Fixtures;                                            (3) Property of others that is in your care,
                  (b) Machinery; and                                           custody or control;
                  (c) Equipment;                                           (4) "Tenant       Improvements           and
                                                                               Betterments"; and
              (3) Outdoor fixtures;
                                                                           (5) Leased personal property for which
              (4) Your personal property in apartments,
                                                                               you have contractual responsibility to
                  rooms or common areas furnished by
                                                                               insure, unless otherwise provided for
                  you as landlord;
                                                                               under Personal Property of others.
              (5) Building Glass, meaning glass that is
                                                                 2.   Property Not Covered
                  part of a building or structure;
                                                                      Covered Property does not include:
              (6) Personal property owned by you that is
                  used to maintain or service the buildings           a.   Aircraft, automobiles, motor trucks and
                  or structures on the premises, including:                other vehicles subject to motor vehicle
                                                                           registration;
                  (a) Fire extinguishing equipment;
                                                                      b.   Automobiles held for sale;
                  (b) Outdoor furniture;
                                                                      c.   "Money", bullion, numismatic and philatelic
                  (c) Floor coverings; and
                                                                           property and bank notes or "securities"
                  (d) Appliances used for refrigerating,                   except as provided in any Additional
                      ventilating, cooking, dishwashing                    Coverages or Optional Coverages. Lottery
                      or laundering; and                                   tickets held for sale and postage stamps in
              (7) If not covered by other insurance:                       current use and having face value are not
                                                                           "securities".
                  (a) Additions     under     construction,
                      alterations and repairs to the                  d.   Contraband, or property in the course of
                      buildings or structures;                             illegal transportation or trade;


Form 55 00 07 07 05                                                                                     Page 1 of 25
SPECIAL PROPERTY COVERAGE FORM

        e.   Land (including land on which the property                     Covered Cause of Loss to its roof
             is located), water, growing crops or lawns;                    or walls through which the rain,
        f.   Outdoor fences, radio or television antennas                   snow, sleet, ice, sand or dust
             (including satellite dishes), including their                  enters; or
             lead in wiring, masts or towers, signs (other              (b) The direct physical loss or physical
             than signs attached to buildings), trees,                      damage is caused by or results
             shrubs or plants (other then those held for                    from thawing of snow, sleet, or ice
             sale or sold but not delivered), except as any
                                                                            on the building or structure.
             of these may be provided in the:
                                                               b.   Pets and animals are covered only if:
             (1) Outdoor Property Coverage Extension;
                 or                                                 (1) They are inside the building; and
             (2) Outdoor Signs Optional Coverage;                   (2) They are owned by others and
                                                                        boarded by you, or owned by you and
        g.   Watercraft (including motors, equipment
                                                                        held for sale or sold but not delivered.
             and accessories) whi Ie afloat;
                                                                    And then we will pay only if they are killed,
        h.   The cost to research, replace or restore the
             information on 'valuable papers and                    stolen, or their destruction is made
             records", except as may be provided in any             necessary by a "specified cause of loss".
             Coverage Extensions or Optional Coverages.        c.   For direct physical loss or physical
        i.   "Data" and "software" which exists on                  damage by "theft", the following types of
             electronic "media" including the cost to               property are covered only up to the limits
             research, replace or restore them, except              shown:
             as may be provided for in any Additional
                                                                    (1) $2,500 for furs, fur garments and
             Coverages or Optional Coverages.
                                                                        garments trimmed with fur;
        j.   Accounts, bills, food stamps, other evidences
             of debt, accounts receivable or 'valuable              (2) $5,000 for jewelry, watches, watch
             papers and records"; except as otherwise                   movements, jewels, pearls, precious
             provided for in this policy.                               and semi-precious stones, bullion,
                                                                        gold, silver, platinum and other
   3.   Covered Causes of Loss                                          precious alloys or metals. This limit
        RISKS OF DIRECT PHYSICAL LOSS unless                            does not apply to jewelry and watches
        the loss is:                                                    worth $500 or less per item;
        a.   Excluded in Section B., EXCLUSIONS; or                 (3) $2,500 for patterns, dies, molds and
                                                                        forms; and
        b.   Limited in Paragraph A.4. Limitations; that
             follow.                                                (4) $500 for stamps, lottery tickets held for
                                                                        sale and letters of credit.
   4.   Limitations
                                                               d.   Unless specifically provided under a separate
        a.   We will not pay for direct loss of or damage           endorsement and with a specific Limit of
             to:                                                    Insurance indicated in the Declarations, we
             (1) Property that is missing, where the                will not pay for direct physical loss of or
                 only evidence of the direct physical               physical damage to "perishable stocl<'
                 loss or physical damage is a shortage              caused by or resulting from:
                 disclosed on taking inventory, or other            (1) A change in temperature or humidity
                 instances where there is no physical                   resulting from:
                 evidence to show what happened to
                                                                        (a) Mechanical breakdown or failure of:
                 the property. This limitation does not
                 apply to the Additional Coverage for                       (i) Stationary heating plants; or
                 "Money" and "Securities".                                  (ii) Refrigerating,   cooling,  or
             (2) Property that has been transferred to a                         humidity control apparatus or
                 person or to a place outside the                                equipment;
                 "scheduled premises" on the basis of
                                                                        (b) Artificially  generated     electric
                 unauthorized instructions.                                 current, including electric arcing,
             (3) The interior of any building or structure                  that disturbs electrical devices,
                 caused by or resulting from rain, snow,                    appliances or wires; or
                 sleet, ice, sand or dust, whether driven
                                                                        (c) Complete or partial failure of
                 by wind or not, unless:                                    electric power on your "scheduled
                 (a) The building or structure         first                premises".
                     sustai ns physical damage by a                 (2) Contamination by refrigerant.
Page 2 of 25                                                                            Form 55 00 07 07 05
                                                               SPECIAL PROPERTY COVERAGE FORM

   5.   Additional Coverages                                       The criteria set forth in Paragraphs
        a.   Collapse                                              (1 )(a) through (1 lId) do not limit the
                                                                   coverage otherwise provided under
             (1) With respect to Buildings
                                                                   this Additional Coverage for the
                 (a) Collapse means an abrupt falling              Causes of Loss listed in Paragraph
                     down or caving in of a building or            (2)(a), (2)(d), and (2)(e).
                     any part of a building with the
                                                               (3) If the collapse is caused by a Covered
                     result that the building cannot be
                                                                   Cause of Loss listed in Paragraphs
                     occupied for its intended purpose;
                                                                   (2)(b) through (2)(f), we will pay for
                 (b) A building or any part of a building          direct physical loss of or physical
                     that is in danger of falling down or          damage to the property listed below,
                     caving in is not considered to be in          but only if such physical loss or
                     a state of collapse;                          physical damage is a direct result of
                 (e) A part of a building that is standing         the collapse of a building insured
                     is not considered to be in a state of         under this policy, and the property is
                     collapse even if it has separated             property covered under this policy:
                     from another part of the building;            (a) Awnings; gutters and downspouts;
                 (d) A building that is standing or any                yard fixtures; outdoor swimming
                     part of a building that is standing is            pools; piers, wharves and docks;
                     not considered to be in a state of                beach or diving platforms or
                     collapse even if it shows evidence                appurtenances; retaining walls;
                     of cracking, bulging, sagging,                    walks, roadways and other paved
                     bending,        leaning,      settling,           surfaces.
                     shrinkage, or expansion.                  (4) If personal property abruptly falls down
             (2) We will pay for direct physical loss or           or caves in and such collapse is not
                 physical damage caused by or resulti ng           the result of collapse of a building, we
                 from risks of collapse of a building or any       will pay for loss or damage to Covered
                 part of a building that is insured by this        Property caused by such collapse of
                 policy caused only by one or more ofthe           personal property only if
                 following:                                        (a) The collapse was caused by a
                                                                        cause of loss listed in Paragraphs
                 (a) "Specified cause of loss" or
                                                                        (2)(a) through (2)(f) of this
                     breakage of building glass, if such
                                                                        Additional Coverage;
                     loss or breakage was covered by
                     this policy;                                  (b) The personal property which
                 (b) Decay that is hidden from view,                   collapses is inside a building; and
                     unless the presence of such decay             (e) The property which collapses is
                     was known to an insured prior to                  not of a kind listed in Paragraph
                     collapse;                                         (3) above, regardless of whether
                 (e) Insect or vermin damage that is                   that kind of property is considered
                     hidden from view, unless the                      to be personal property or real
                     presence of such damage is known                  property.
                     to an insured prior to collapse;             The coverage stated in this Paragraph
                 (d) Weight of      people   or   personal        (4) does not apply to personal property
                     property;                                    if marring or scratching is the only
                                                                  damage to that personal property
                 (e) Weight of rain that collects on a
                                                                  caused by the collapse.
                     roof; and
                                                                  Collapse of personal property does not
                 (f) Use of defective material or methods
                                                                  mean cracking, bulging, sagging,
                     in construction, remodeling or
                                                                  bending, leaning, settling, shrinkage or
                     renovation if the collapse occurs
                                                                  expansion.
                     during     the   course      of  the
                     construction,     remodeling       or     (5) This Additional Coverage, Collapse,
                     renovation.                                   will not increase the Limits of
                                                                   Insurance provided in this policy.



Form 55 00 07 07 05                                                                        Page 3 of 25
SPECIAL PROPERTY COVERAGE FORM

       b.   Debris Removal                                        caused by or resulting from any
            (1) We will pay your expense to remove                condition or event inside such
                debris of Covered Property caused by              boilers or equipment.
                or resulting from a Covered Cause of          (e) Physical loss or physical damage
                Loss that occurs during the policy                to hot water boilers or other water
                period. The expenses will be paid only            heating equipment caused by or
                if they are reported to us in writing             resulting from any condition or
                within 180 days of the earlier of:                event inside such boilers or
                (a) The date of direct physical loss or           equipment.
                    physical damage; or                       Equipment        Breakdown    Property
                (b) The end of the policy period.             means Covered Property built to
                                                              operate under vacuum or pressure,
            (2) The most we will pay under this
                                                              other than weight of contents, or used
                additional Coverage is 25% of the             for the generation, transmission or
                amount we pay for the direct loss of or       utilization of energy.
                physical damage to Covered Property
                plus the deductible in this policy            The following is not           Equipment
                applicable to that physical loss or           Breakdown Property:
                physical damage.                              (a) Any structure, foundation, cabinet,
                But this limitation does not apply to             compartment or air supported
                any additional Debris Removal limit               structure building;
                provided in the Limits of Insurance           (b) Any    insulating     or    refractory
                section.                                          material;
            (3) This Additional Coverage does not             (e) Any sewer piping, any underground
                apply to costs to:                                vessels or piping, any piping forming
                (a) Extract      "pollutants        and           a part of a sprinkler system, water
                    contaminants" from land; or                   piping other than boiler feed water
                                                                  piping, boiler condensate return
                (b) Remove,     restore  or  replace
                                                                  piping, or water piping forming a part
                    polluted or contaminated land or              of a refrigerating or air conditioning
                    water.                                        system;
       e.   Equipment Breakdown                               (d) Any vehicle or any equipment
            (1) We will pay for direct physical loss or           mounted on a vehicle. As used
                physical damage caused by or                      here, vehicle means any machine
                resulting   from     an     Equipment             or apparatus that is used for
                Breakdown Accident to Equipment                   transportation or moves under its
                Breakdown Property.                               own power. Vehicle includes, but
                                                                  is not limited to, car, truck, bus,
                Equipment      Breakdown       Accident           trailer, train, aircraft, watercraft,
                means:                                            forklift,   bulldozer,   tractor  or
                (a) Mechanical breakdown, including               harvester. However, any property
                    rupture or bursting caused by                 that is stationary, permanently
                                                                  installed at a "scheduled premises"
                    centrifugal force.
                                                                  and that receives electrical power
                (b) Artificially  generated     electric          from an external power source will
                    current, including electric arcing,           not be considered a vehicle.
                    that disturbs electrical devices,         (e) Any equipment manufactured by
                    appliances or wires.                          you for sale.
                (e) Explosion of steam boilers, steam      (2) Coverage Extensions
                    piping, steam engines or steam
                    turbines owned or leased by you,          The following coverage extensions
                    or operated under your control.           apply only to direct physical loss or
                                                              physical damage caused by or
                (d) Physical loss or physical damage          resulting   from    an     Equipment
                    to steam boilers, steam pipes,            Breakdown Accident:
                    steam engines or steam turbines



Page 4 of 25                                                                  Form 55 00 07 07 05
                                                         SPECIAL PROPERTY COVERAGE FORM

              (a) Hazardous Substances                              amounts within the Limit of
                 We will pay in anyone occurrence                   Insurance. We do not have to
                 for the additional cost, not to                    furnish these bonds;
                 exceed $50,000, to repair or                   (iii) All    reasonable      expenses
                 replace Covered Property because                     incurred by you at our request
                 of contamination by a hazardous                      to assist us in the investigation
                 substance. This includes the                         or defense of the clai m or
                 expenses to clean up or dispose of                   "suit" including actual loss of
                 such      property.    Hazardous                     earnings up to $100 a day
                 substance means any substance                        because of time off from work;
                 that is hazardous to human health              (iv) All costs taxed against you in
                 or that has been declared by a                      any "suit" we defend;
                 government     agency     to   be
                 hazardous to human health.                     (v) Prejudgment interest awarded
                                                                    against you on that part of the
                 Additional cost in this extension                  judgment we pay. If we make
                 means those beyond what would                      an offer to pay the appl icable
                 have been required had no                          Limit of Insurance, we will not
                 hazardous      substance    been                   pay any prejudgment interest
                 involved.                                          based on that period of time
                 This limit is part of and not in                   after the offer; and
                 addition to the Limits of Insurance            (vi) All interest on the full amount
                 for Covered Property.                               of any judgment that accrues
              (b) Expediting Expenses                                after entry of the judgment and
                 With respect to your damaged                        before we have paid, offered
                 Covered Property, we will pay in                    to pay, or deposited in court
                 anyone occurrence, up to                            the part of the judgment that is
                 $50,000, for the reasonable and                     within the Limit of Insurance
                 necessary additional expenses                       shown in the Declarations.
                 you incur to:                                  These payments will not reduce
                 (i)   Make temporary repairs; or               the Limit of Insurance shown in the
                                                                Declarations.
                 (ii) Expedite permanent repairs or
                      permanent replacement.                (e) Business Income          and    Extra
                                                                Expense Extension
              (c) Defense
                                                                The Business Income and Extra
                 If a claim or "suit" is brought
                                                                Expense Additional Coverages are
                 against you alleging that you are              extended to provide coverage for a
                 liable for damage to property of
                                                                tenant who has a loss of income
                 another in your care, custody or               from the lack of heating, cooling or
                 control    directly  caused    by              power as a result of equipment
                 Equipment Breakdown we will
                                                                breakdown        to     mechanical,
                 either:                                        electrical or pressure equipment of
                 (i) Settle the clai m or "suit"; or            the building owner.
                 (ii) Defend you against the claim          (f) If Equipment Breakdown Property
                      or "suit,"    but keep for                requires replacement due to an
                      ourselves the right to settle it          Equipment Breakdown Accident,
                      at any point.                             we will pay your additional cost to
              (d) Supplementary Payments                        replace it with equipment that is
                                                                better for the environment, safer or
                 We will pay, with respect to any
                                                                more efficient than the equipment
                 claim or "suit" we defend:
                                                                being replaced. However, we will
                 (i) All expenses we incur;                     not pay more than 125% of what
                 (ii) The cost of bonds to release              the cost would have been to repair
                      attachments, but only for bond            or replace with property of



Form 55 00 07 07 05                                                                   Page 5 of 25
SPECIAL PROPERTY COVERAGE FORM

                    comparable material and quality.                   agent has issued, or that was issued by
                    This coverage does not increase                    someone who impersonates you or your
                    any of the applicable limits. This                 agent. This includes written instruments
                    coverage does not apply to any                     required in conjunction with any credit,
                    property indicated as being valued                 debit, or charge card issued to you or
                    on an Actual Cash Value basis.                     any "employee" for business purposes.
                    If you wish to retrofit ai r                   (2) If you are sued for refusing to pay any
                    conditioning      or     refrigeration             Covered Instrument on the basis that it
                    equipment       that     utilizes     a            has been forged or altered, and you
                    refrigerant      containing       CFC              have our written consent to defend
                    (chlorofluorocarbon) substances to                 against the "suit", we will pay for any
                    accept a non-CFC refrigerant or                    reasonable expenses that you incur
                    replace the system with a system                   and pay in that defense.
                    using a non-CFC refrigerant, we                (3) We will pay for loss resulting directly
                    will consider this better for the                  from your having accepted in good
                    environment.       Any associated                  faith, in exchange for merchandise,
                    Business      Income      or      Extra            "money" or services:
                    Expense will be included in                        (a) Money orders, including counterfeit
                    determining the additional cost, if                    money orders, of any United States
                    Business     Income and Extra                          or Canadian post office, express
                    Expense apply to this policy.                          company or national or state (or
            (3) Additional Condition - Bankruptcy                          Canadian) chartered bank that are
                The bankruptcy or insolvency of you or                     not paid upon presentation; and
                your estate will not relieve us of any                 (b) Counterfeit United States         or
                obligation  under this       Additional                    Canadian paper currency.
                Coverage.                                          (4) The most we will pay in anyone
            (4) Jurisdictional Inspections:                            occurrence, including legal expenses,
                If any      boiler or pressure vessel                  under this Additional Coverage is $5,000,
                requires     inspection to comply with                 unless a higher Limit of Insurance is
                state or   municipal boiler and pressure               shown in the Declarations.
                vessel     regulations, we agree to           g.   Glass Expense
                perform     such inspection on your                We will pay for       necessary expenses
                behalf.                                            incurred to:
       d.   Fire Department Service Charge                         (1) Put up temporary plates or board up
            When the fire department is called to save                 openings if repair or replacement of
            or protect Covered Property from a                         damaged glass is delayed;
            Covered Cause of Loss, we wi II pay up to              (2) Repair or replace encasing frames;
            $25,000 in anyone occurrence for your                      and
            liability for fire department service charges:
                                                                   (3) Remove or replace obstructions when
            (1) Assumed by contract or agreement                       repairing or replacing glass that is part
                prior to loss; or                                      of a building.
            (2) Required by local ordinance.                       This does not include         removing    or
       e.   Fire Extinguisher Recharge                             replacing window displays.
            We will pay to cover your expenses for            h.   Lock and Key Replacement
            recharge of your hand fire extinguishers               We will pay up to $1,000 in anyone
            when they are emptied while fighting fire.             occurrence for the re-keying of locks or the
       f.   Forgery                                                repair or replacement of locks at
            (1) We will pay for loss resulting directly            "scheduled premises" following the theft or
                from forgery or alteration of any check,           the attempted theft of keys by burglars.
                draft, promissory note, or similar written    i.   Money and Securities
                promises, orders or directions to pay a            (1) We will pay for loss of "money" and
                sum certain in "money" that you or your                "securities" used in your business while


Page 6 of 25                                                                           Form 55 00 07 07 05
                                                             SPECIAL PROPERTY COVERAGE FORM

               at a bank or savings institution, within         Undamaged Part
               your living quarters or the living quarters      (a) For loss to the undamaged portion
               of your partners or any employee havi ng             of the Building that requires the
               use and custody of the property, at the              demolition of parts of the same
               "scheduled premises", or in transit                  property not damaged by a
               between any of these places, resulti ng              Covered Cause of Loss provided
               directly from:                                       that any such ordinance or law
                                                                    resulting in this type of loss:
               (a) "Theft";
                                                                    (i) Regulates the construction or
               (b) Disappearance; or
                                                                        repair    of   buildings,    or
               (c) Destruction.                                         establishes zoning or land use
           (2) In addition to the Limitations and                       requirements        at     the
               Exclusions applicable to property                        "scheduled premises"; and
               coverage, we will not pay for loss:                  (ii) Is in force at the time of the
               (a) Resulting from accounting or                          loss.
                   arithmetical errors or omissions;                The most we will pay in anyone
               (b) Due to the giving or surrendering                occurrence for this coverage is
                   of property in any exchange or                   $25,000 as a Limit of Insurance.
                   purchase; or                                 Demolition Cost
               (c) Of property contained in any                 (b) The cost to demolish and clear the
                   "money"-operated device unless a                 site of undamaged parts of the
                   continuous recording instrument in               property caused by enforcement of
                   the device records the amount of                 a building, zoning or land use
                   "money" deposited in the "money"-                ordinance or law.
                   operated device.
                                                                    The most we will pay in anyone
           (3) The most we will pay for loss in any                 occurrence for this coverage is
               one occurrence is:                                   $25,000 as a Limit of Insurance.
               (a) The limit shown in the Declarations          Increased Cost of Construction
                   for Inside the Premises for
                   "money" and "securities" while:              (c) The increased cost to repair,
                                                                    rebuild or reconstruct the covered
                   (i)    In or on the       "scheduled             property, caused by enforcement
                          premises"; or                             of a building, zoning or land use
                   (ii) Within a bank       or   savings            ordinance or law.
                        institution; and                            The most we will pay in anyone
               (b) The limit shown in the Declarations              occurrence for this coverage is
                   for Outside the Premises for                     $25,000 as a Limit of Insurance.
                   "money"     and   "securities"   while       "Tenants    Improvements           and
                   anywhere else.                               Betterment"
           (4) All loss                                         (d) The increased cost to repair,
                                                                    rebuild or reconstruct "tenant's
               (a) Caused by one or more persons;                   improvements and betterments"
                   or                                               caused by enforcement of building,
               (b) Involving a single act or series of              zoning or land use ordinance or
                   related acts;                                    law.
               is considered one occurrence.                        The most we will pay in anyone
                                                                    occurrence for this coverage is
           (5) You must keep records of all "money"
                                                                    $25,000 as a Limit of Insurance.
               and "securities" so we can verify the
               amount of any loss or damage.                 (2) Additional Exclusions
      j.   Ordinance or Law                                     We will not pay under this Additional
                                                                Coverage for:
           (1) If a Covered Cause of Loss occurs to
               covered Building property, we will pay           (a) The enforcement of any ordinance
               on a "scheduled premises" any of the                 or law which        requires the
               following costs that are caused by                   demolition, repair, replacement,
               enforcement of an ordinance or law:                  reconstruction,   remodeling   or

Form 55 00 07 07 05                                                                      Page 7 of 25
SPECIAL PROPERTY COVERAGE FORM

                   remediation of property due to             (b) If the Building(s) Full Value
                   contamination by "pollutants and               Endorsement applies and the
                   contaminants" or due to the                    property is repaired or replaced on
                   presence, growth, proliferation,               the same or another premises, we
                   spread of any activity of "fungi",             will not pay more for physical loss of
                   wet or dry rot, bacteria or virus; or          or physical damage to designated
               (b) The costs associated with the                  Building property, including loss
                   enforcement of any ordinance or                caused by enforcement of an
                   law which requires any insured or              ordinance or law, than:
                   others to test for, monitor, clean             (i) The amount you actually spend
                   up, remove, contain, treat, detoxify               to repair, rebuild or reconstruct
                   or neutralize, or in any way                       the Building, but not for more
                   respond to, or assess the effects                  than the amount it would cost to
                   of "pollutants or contaminants",                   restore the Building on the same
                   "fungi", wet or dry rot, bacteria or               premises; and
                   virus.                                         (ii) The amount it would cost to
               (c) Loss caused by, resulting from,                     restore the undamaged portion
                   contributed to or aggravated by                     to the same height, ftoor area,
                   earthquake or volcanic eruption.                    style and comparable qual ity of
               (d) Loss due to an ordinance or law                     the original property insured.
                   that                                       (c) If Replacement Cost or the
                   (i) You were required to comply                Building(s)        Full      Value
                       with before the loss even if the           Endorsement applies and the
                       building was undamaged; and                property is not repaired or
                                                                  replaced, or if Actual Cash Value
                   (ii) You failed to comply with.                applies, then we will not pay more
           (3) Additional Limitations - Loss to                   for physical loss of or physical
               Undamaged Portion of Building                      damage to designated Building
               Subject to the limit stated in Paragraph           property, including loss caused by
               A.5.j.(1)(a), the insurance provided               enforcement of an ordinance or
               under this Additional Coverage for loss            law, than the lesser of:
               in value to the undamaged portion of               (i) The Actual Cash Value of the
               the building is limited as follows:                    Building at the time of loss; or
               (a) If Replacement Cost applies and                (ii) The     Limit  of    Insurance
                   the property is repaired or                         applicable to the covered
                   replaced on the same or another                     Building property stated in
                   premises, we wi II not pay more for                 Paragraph A.5.j.(1)(a)
                   physical loss of or physical            (4) Additional Limitation - Demolition
                   damage to designated Building               Cost
                   property, including loss caused by
                   enforcement of an ordinance or             We will not pay more than the lesser
                   law, than:                                 of:
                   (i) The amount you actually spend          (a) The amount actually spent to
                                                                  demolish and clear the site of the
                       to repair, rebuild or reconstruct
                                                                  "scheduled premises"; or
                       the Building, but not for more
                       than the amount it would cost to       (b) The applicable Demolition Cost
                       restore the Building on the same           Limit of Insurance as stated in
                       premises; and                              Paragraph A.5.j.(1)(b).
                   (ii) The amount it would cost to        (5) Additional Limitation -      Increased
                        restore the undamaged portion          Cost of Construction
                        to the same height, ftoor area,       The insurance provided under this
                        style and comparable qual ity of      Additional Coverage for increased cost
                        the original property insured.        of construction is limited as follows:
                                                              (a) We will not pay


Page 8 of 25                                                                  Form 55 00 07 07 05
                                                                SPECIAL PROPERTY COVERAGE FORM

                    (i) Until the property is actually     I.   Preservation of Property
                        repaired or replaced, at the            If it is necessary to move Covered
                        same or another premises;               Property from the "scheduled premises" to
                        and                                     preserve it from direct physical loss or
                    (ii) Unless     the    repairs  or          physical damage by a Covered Cause of
                         replacements are made as               Loss, we will pay for any direct physical
                         soon as reasonably possible            loss of or physical damage to that property:
                         after the physical loss or
                         physical    damage,    not to          (1) While it is being moved or while
                         exceed two years. We may                   temporarily stored at another location;
                         extend this period in writing              and
                         during the two years.                  (2) Only if the direct physical loss or
                (b) If the Building is repaired or                  physical damage occurs within 45
                    replaced at the same premises, or               days after the property is first moved.
                    if you elect to rebuild at another
                                                           m. Theft Damage to Building
                    premises, the most we will pay is
                    the lesser of:                              This Additional Coverage applies only to
                    (i) The    increased      cost of           premises where you are a tenant and are
                        construction at     the same            responsible in the lease for physical loss or
                        premises; or                            physical damage to the building you lease,
                                                                rent, or occupy that is caused by or results
                    (ii) The applicable Increased Cost          from "theft", burglary or robbery.
                         of Construction     Limit   of
                         Insurance stated in Paragraph          We will pay for direct physical loss or
                         A.5.j.(1)(c)                           physical damage directly resulting from
                                                                "theft", burglary or robbery (except loss by fire
                (c) If the ordinance or law requires            or explosion) to a building:
                    relocation to another premises, the
                    most we will pay is the lesser of:          (1) You    occupy,     including personal
                                                                    property that is used to maintain or
                    (i) The    Increased         Cost of            service the building; or
                        Construction at         the new
                        premises; or                            (2) Containing covered personal property
                                                                    if you are legally liable for such
                    (ii) The applicable Increased Cost              physical loss or physical damage.
                         of Construction     Limit   of
                         Insurance stated in Paragraph          But we wi II not pay for such physical loss
                         A.5.j.(1)(c).                          of or physical damage to property that is
                                                                away from the "scheduled premises".
       k.   "Pollutants and Contaminants" Clean
            Up and Removal                                 n. Water Damage, Other Liquid, Powder or
                                                              Molten Material Damage
            We will pay your expense to extract
            "pollutants and contaminants" from land or          If direct physical loss or physical damage
                                                                caused by or resulting from covered water
            water at the "scheduled premises" if the
                                                                or other liquid, powder or molten material
            discharge, dispersal, seepage, migration,           damage loss occurs, we will also pay the
            release or escape of the "pollutants and            cost to tear out and replace any part of the
            contaminants" is caused by or results from          building or structure to repair damage to
            a Covered Cause of Loss that occurs                 the system or appliance from which the
            during the policy period. The expenses will         water or other substance escapes.
            be paid only if they are reported to us in          We will not pay the cost to repair any defect
            writing within 180 days of the earlier of:          that caused the direct physical loss or
            (1) The date of direct physical loss or             physical damage except as provided in
                physical damage; or                             paragraph A.5.c., Equipment Breakdown of
            (2) The end of the policy period.                   this coverage form But we will pay the cost
                                                                to repair or replace damaged parts of fire
            The most we will pay in anyone
                                                                extinguishing equipment if the damage:
            occurrence for each location under this
            Additional Coverage is $15,000 for the              (1) Results in discharge of any substance
            sum of all such expenses arising out of                 from an automatic fire protection
            Covered Causes of Loss.                                 system; or


Form 55 00 07 07 05                                                                             Page 9 of 25
SPECIAL PROPERTY COVERAGE FORM

            (2) Is directly caused by freezing.                        (b) That part or all of the "scheduled
       o.   Business Income                                                premises"          is     rendered
                                                                           untentantable as a result of a
            (1) We will pay for the actual loss of
                                                                           Covered Cause of Loss if
                Business Income you sustain due to                         coverage for Business Income
                the necessary suspension of your                           applies to the policy.
                "operations" during the "period of
                restoration". The suspension must be          p.   Extra Expense
                caused by direct physical loss of or               (1) We will pay reasonable and necessary
                physical damage to property at the                     Extra Expense you incur during the
                "scheduled      premises",   including                 "period of restoration" that you would
                personal property in the open (or in a                 not have incurred if there had been no
                vehicle) within 1,000 feet of the                      direct physical loss or physical
                "scheduled premises", caused by or                     damage to property at the "scheduled
                resulting from a Covered Cause of                      premises", including personal property
                Loss.                                                  in the open (or in a vehicle) within
            (2) With respect to the requirements set                   1,000 feet, caused by or resulting from
                forth in the preceding paragraph, if you               a Covered Cause of Loss.
                occupy only part of the site at which              (2) With respect to the requirements set
                the "scheduled premises" are located,                  forth in the preceding paragraph, if you
                your "scheduled        premises"    also               occupy only part of the site at which
                means:                                                 the "scheduled premises" are located,
                (a) The portion of the building which                  your "scheduled        premises"    also
                    you rent, lease or occupy; and                     means:
                (b) Any area within the building or on                 (a) The portion of the building which
                    the site at which the "scheduled                       you rent, lease or occupy; and
                    premises" are located, but only if                 (b) Any area within the building or on
                    that area services, or is used to                      the site at which the "scheduled
                    gain access to, the "scheduled                         premises" are located, but only if
                    premises".                                             that area services, or is used to
            (3) We will only pay for loss of Business                      gain access to, the "scheduled
                Income    that  occurs    within   12                      premises".
                consecutive months after the date of               (3) Extra    Expense     means     expense
                direct physical loss or physical                       incurred:
                damage.                                                (a) To    avoid   or    minimize the
                This Additional Coverage is not subject                    suspension of business and to
                to the Limits of Insurance.                                continue "operations":
            (4) Business Income means the:                                 (i) At the "scheduled premises";
                (a) Net Income (Net Profit or Loss                             or
                    before income taxes) that would                        (ii) At replacement premises or at
                    have been earned or incurred if no                          temporary locations, including:
                    direct physical loss or physical                           (aa)Relocation expenses; and
                    damage had occurred; and
                                                                               (bb)Cost to equip and operate
                (b) Continuing      normal        operating                        the    replacement     or
                    expenses      incurred,       including                        temporary location, other
                    payroll.                                                       than     those      costs
            (5) With respect to the coverage provided                              necessary to repair or to
                                                                                   replace damaged stock
                in    this    Additional   Coverage,
                                                                                   and equipment.
                suspension means:
                                                                       (b) To minimize the suspension of
                (a) The partial slowdown or complete
                                                                           business if you cannot continue
                    cessation      of your  business
                                                                           "operations".
                    activities; or
                                                                       (c) (i) To repair    or   replace   any
                                                                           property; or


Page 10 of 25                                                                          Form 55 00 07 07 05
                                                                 SPECIAL PROPERTY COVERAGE FORM

                    (ii) To    research,    replace   or             (a) When access is permitted to your
                         restore the lost information on                 "scheduled premises"; or
                         damaged "valuable papers                    (b) 30 consecutive days after the
                         and records";                                   order of the civil authority.
                        to the extent it reduces the        r.   Extended Business Income
                        amount of loss that otherwise
                        would have been payable                  (1) If the necessary suspension of your
                        under this Additional Coverage               "operations" produces a Business
                        or Additional Coverage 0.,                   Income loss payable under this policy,
                        Business Income.                             we will pay for the actual loss of
                                                                     Business Income you incur during the
                        We will only pay for Extra                   period that:
                        Expense that occurs within 12
                        consecutive months after the                 (a) Begins on the date property is
                        date of direct physical loss or                  actually repaired, rebuilt or replaced
                        physical    damage.        This                  and "operations" are resumed; and
                        Additional Coverage is not                   (b) Ends on the earlier of:
                        subject to the Limits of                         (i) The date you could restore
                        Insurance.                                           your      "operations"    with
            (4) With respect to the coverage provided                        reasonable speed, to the
                in    this    Additional   Coverage,                         condition that would have
                suspension means:                                            existed if no di rect physical
                (a) The partial slowdown or complete                         loss or damage occurred; or
                    cessation      of your  business                     (ii) 30 consecutive days after the
                    activities; or                                            date determined in (1)(a)
                (b) That part or all of the "scheduled                        above.
                    premises"          is     rendered               Loss of Business Income must be
                    untentantable as a result of a                   caused by direct physical loss or
                    Covered Cause of Loss if                         physical damage at the "scheduled
                    coverage for Extra Expense                       premises" caused by or resulting from
                    applies to the policy.                           a Covered Cause of Loss.
            (5) Limitation                                       (2) Vv1th respect to the coverage provided in
            This Extra Expense Coverage does not                     this Additional Coverage, suspension
            apply to                                                 means:

                (a) Any     deficiencies in      insuring            (a) The partial slowdown or complete
                    building or business        personal                 cessation of your business activities;
                    property; or                                         and

                (b) Any expense related to any recall                (b) That a part or all of the "scheduled
                    of products you manufacture,                         premises" is rendered untenantable
                    handle or distribute.                                as a result of a Covered Cause of
                                                                         Loss.
       q.   Civil Authority
                                                            s.   Business Income         from      Dependent
            (1) This insurance is extended to apply to           Properties
                the actual loss of Business Income you
                sustain when access to your "scheduled           (1) We will pay for the actual loss of
                premises" is specifically prohibited by              Business Income you sustain due to
                order of a civil authority as the direct             direct physical loss or physical damage
                result of a Covered Cause of Loss to                 at the premises of a dependent property
                property in the immediate area of your               caused by or resulting from a Covered
                "scheduled premises".                                Cause of Loss.

            (2) The coverage for Business Income will                The most we will pay under this
                begin 72 hours after the order of a civil            Additional Coverage is $5,000 in any
                authority and coverage will end at the               one occurrence unless a higher Limit
                earlier of:                                          of Insurance is indicated in the
                                                                     Declarations.


Form 55 00 07 07 05                                                                          Page 11 of 25
SPECIAL PROPERTY COVERAGE FORM

          (2) We will reduce the amount of your                       (a) Regulates the construction, use or
              Business Income loss, other than                            repair, or requires the tearing
              Extra Expense, to the extent you can                        down of any property; or
              resume "operations", in whole or in                     (b) Requires any insured or others to
              part, by using any other available:                         test for, monitor, clean up, remove,
                (a) Source of materials; or                               contain, treat, detoxify, or neutralize,
                (b) Outlet for your products.                             or in any way respond to, or assess
                                                                          the effects "pollutants."
          (3) If you do not resume "operations", or
                do not resume "operations" as quickly             (7) The definition of Business Income
                as possible, we will pay based on the                 contained in the Business Income
                length of time it would have taken to                 Additional Coverage also applies to
                resume "operations" as quickly as                     this Business Income From Dependent
                possible.                                             Properties Additional Coverage.

          (4) Dependent Property means property              t.   Tenant Glass
              owned, leased or operated by others                 This Additional Coverage applies only to
              whom you depend on to:                              premises where you are a tenant and are
                (a) Deliver materials or services to              responsible in the lease for such damage.
                    you or to others for your account.            We will cover loss to glass, which is in your
                    But services do not include:                  care, custody or control and for which the
                    (i) Water, communication, power               lease holds you responsible. The glass
                        services or any other utility             must be part of a building described in the
                        services; or                              Declarations or at a location that would be
                                                                  included in Coverage Extension b. Newly
                    (ii) Any type of web        site,   or        Acquired or Constructed Property.
                         Internet service.
                                                                  The most that we will pay in anyone
                (b) Accept your products or services;             occurrence for each location under this
                (e) Manufacture your products for                 Additional Coverage is $25,000.
                    delivery to your customers under         u.   Leasehold Improvements
                    contract for sale; or
                                                                  If your lease is cancelled in accordance with
                (d) Attract customers to your business            a valid lease provision as the direct result of a
                    premises.                                     Covered Cause of Loss to property at the
                The dependent property must be                    location in which you are a tenant, and you
                located in the coverage territory of this         cannot legally remove "Tenant Improvements
                policy.                                           and Betterments", we will extend Business
          (5) The coverage period for Business                    Personal Property coverage to apply to the
              Income under this Additional Coverage:              unamortized value of "Tenants Improvement
                                                                  and Betterment" that remain and that you
                (a) Begins 72 hours after the time of
                                                                  were forced to abandon.
                    direct physical loss or physical
                    damage caused by or resulting                 The most we will pay in anyone
                    from a Covered Cause of Loss at               occurrence for loss under this Additional
                    the premises of the dependent                 Coverage is $25,000.
                    property; and                             v. Lease Assessment
                (b) Ends on the date when the property            Your Business Personal Property is extended
                    at the premises of the dependent              to apply to your share of any assessment
                    property should be repaired, rebuilt          charged to all tenants by the building owner
                    or replaced with reasonable speed             as a result of direct physical damage caused
                    and similar quality.                          by or resulting from a Covered Cause of Loss
           (6) The    Business     Income coverage                to building property you occupy as agreed to
               period, as stated in Paragraph (5),                in your written lease agreement.
               does not include any increased period              We will pay no more than $2,500 in any one
               required due to the enforcement of any             occurrence for this Additional Coverage.
               ordinance or law that:



Page 12 of 25                                                                           Form 55 00 07 07 05
                                                                  SPECIAL PROPERTY COVERAGE FORM

   6.   Coverage Extensions                                                representatives,      or      anyone
        Except as otherwise provided, the following                        entrusted with the records of
        Extensions apply to property located in or on                      accounts receivable, whether or
        the building at the "scheduled premises" or in                     not acting alone or in collusion with
        the open (or in a vehicle) within 1,000 feet of                    other persons or occurring during
        the "scheduled premises".        All Coverage                      the hours of employment.
        Extensions are subject to the terms, conditions                    This exclusion does not apply to a
        and exclusions of this policy, except as                           carrier for hire.
        otherwise provided.                                            (b) Alteration, falsification, concealment
        In addition to the Limits of Insurance, you may                    or destruction of records of accounts
        extend the insurance provided by this policy as                    receivable done to conceal the
        follows:                                                           wrongful giving, taking or withholding
        a.   Accounts Receivable                                           of "money," "securities," or other
                                                                           property.
             (1) You may extend the insurance that
                 applies to your Business Personal                         This exclusion applies only to the
                 Property, to apply to your accounts                       extent of the wrongful giving,
                 receivable.                                               taking or withholding.
                 We will pay for:                                      (c) Bookkeeping, accounting or billing
                                                                           errors or omissions.
                 (a) All amounts due from your
                     customers that you are unable to                  (d) Electrical   or  magnetic     injury,
                     collect;                                              disturbance or erasure of electronic
                                                                           recordi ngs.
                 (b) Interest charges on any loan
                     required to offset amounts you are                    But we will pay for direct physical
                     unable to collect pending our                         loss or physical damage caused
                     payment of these amounts;                             by Lightning.
                 (c) Collection expenses in excess of                  (e) Voluntary parting with any property
                     your normal collection expenses                       by you or anyone entrusted with
                     that are made necessary by the                        the property if induced to do so by
                     physical loss or physical damage;                     any fraudulent scheme, trick,
                     and                                                   device or false pretense.

                 (d) other reasonable expenses that                    (f) Unauthorized      instructions  to
                      you incur to reestablish your                        transfer property to any person or
                      records of accounts receivable;                      to any place.
                 that result from direct physical loss of or       (4) We will not pay for direct physical loss
                                                                       or physical damage that requires any
                 physical damage to your records of
                                                                       audit of records or any inventory
                 accounts receivable.
                                                                       computation to prove its factual
             (2) Paragraph A.3., Covered Causes of                     existence.
                 Loss, and Section B., Exclusions, do              (5) The most we will pay in anyone
                 not apply to this Additional Coverage                 occurrence for direct physical loss of
                 except for:                                           or physical damage to your accounts
                 (a) Paragraph B.1.b., Governmental                    receivable    at   each    "scheduled
                      Action;                                          premises" is $25,000.
                 (b) Paragraph B.1.c., Nuclear Hazard;            (6) The most we will pay in anyone
                     and                                              occurrence for direct physical loss of
                                                                      or physical damage to accounts
                 (c) Paragraph B.1.e., War and Military               receivables away from the "scheduled
                     Action.                                          premises", including while in transit, is
             (3) Additional Exclusions                                $25,000.
                 (a) Dishonest acts by you, anyone             b. Arson and "Theft" Reward
                     else with an interest in the records          (1) In the event that a covered fire loss
                     of accounts receivable, or your or                was the result of an act of arson, we
                     their employees or authorized                     will reimburse you for rewards you pay
                                                                       for information leading to convictions
                                                                       for that act of arson.

Form 55 00 07 07 05                                                                            Page 13 of 25
SPECIAL PROPERTY COVERAGE FORM

            (2) In the event of a covered "theft" loss,         The most we will pay in anyone
                we will reimburse you for rewards you           occurrence for loss or damage under
                pay for      information      leading to        this Extension is 25% of the Limit of
                convictions for the "theft" loss.               Insurance for Building shown in the
            The most we will pay to reimburse you in            Declarations, but not more than
            anyone occurrence for arson or "theft"              $500,000 at each premises.
            rewards is $10,000.
                                                            (2) You may extend the insurance that
            This   is  additional     insurance. The            applies to Business Personal Property
            deductible does not       apply to these            to apply to
            reimbursements.
                                                                (a) Property at any premises you
       e.   Data and Software
                                                                    acquire or construct;
            We will pay up to $10,000 in anyone
                                                                (b) Business     Personal     Property,
            occurrence to cover your costs to
                                                                    including such property that you
            research, replace or restore "data" or
                                                                    newly acquire, located at your
            "software" which exists or existed on
                                                                    newly constructed building, or
            electronic or magnetic "media" that is lost
            or damaged as a result of di rect physical          (e) Business Personal Property that
            loss or physical damage to "computer                    you newly acquire, located at the
            equipment" at the "scheduled premises".                 "scheduled premises".
       d.   Garages, Storage Buildings and Other                This extension does not apply to:
            Appurtenant Structures                              (a) Personal      Property    that  you
            (1) You may extend the insurance that                   temporarily acquire in the course
                applies to Building to apply to garages,            of installing or performing work on
                storage        buildings   and     other            such property;
                appurtenant structures, except outdoor          (b) Personal property of others that
                fixtures, at the "scheduled premises".              you temporarily acquire in the
                The most we will pay in anyone                      course of your wholesaling activity.
                occurrence for direct physical loss or          (e) Merchandise held for sale, except
                physical damage under this Extension                as provided under Paragraph C.S.
                is $50,000 at each "scheduled                       Business Personal Property Limit
                premises".                                          - Seasonal Increase.
            (2) You may extend the insurance that               The most we will pay in anyone
                applies to Business Personal Property           occurrence for direct physical loss or
                in garages, storage buildings and other         physical damage under this Extension
                appurtenant     structures    at    the         is $250,000 at each premises.
                "scheduled premises".                       (3) You may extend the insurance that
                The most we will pay in anyone                  applies to Business Income and Extra
                occurrence for direct physical loss or          Expense to apply to newly acquired or
                physical damage under this Extension            constructed locations.
                is $5,000     at each "scheduled                The most we will pay in anyone
                premises".                                      occurrence under this Extension is
       e.   Newly Acquired or Constructed Property              $50,000.
            (1) You may extend the insurance that           (4) If Covered Property is moved to a new
                applies to Building to apply to                 premises endorsed onto this policy, from
                                                                a "scheduled premises" being endorsed
                (a) Your new buildings while being built        off this policy, the Limit of Insurance
                    on the "scheduled premises"; and            applicable to that vacated premises wi II
                (b) Buildings you acquire at locations          apply proportionately to both premises as
                    other    than    the     "scheduled         the property is moved. This coverage
                    premises", intended for:                    applies to up to 180 days after the move
                    (i) Similar use as the Buildi ng            begins or upon completion of the move,
                        described in the Declarations; or       whichever is sooner        This coverage
                                                                does not apply to Business Personal
                    (ii) Use as a warehouse.
                                                                Property while in transit.


Page 14 of 25                                                                   Form 55 00 07 07 05
                                                               SPECIAL PROPERTY COVERAGE FORM

           (5) Insurance under this Extension for              The most we will pay in anyone
               each newly acquired or constructed              occurrence for physical loss or physical
               property will end when any of the               damage under this Extension is $10,000 at
               following first occurs:                         each "scheduled premises".
               (a) This policy expires;                   h.   Property Off-Premises
               (b) 180 days after you acquire or               (1) You may extend the insurance that
                   begin to construct the property, or             applies to Building to apply to such
               (c) You report values to us.                        property that is temporarily at a location
              We will charge you additional premium                you do not own, lease or operate. This
              for values reported from the day                     Extension applies only if physical loss
              construction begins or you acquire the               or physical damage is caused by or
              property.                                            resulting from a Covered Cause of
                                                                   Loss. This Extension does not apply to
      f.   Outdoor Property                                        property in course of transit.
           You may extend the insurance provided by                The most we will pay in anyone
           this policy to apply to your outdoor:                   occurrence under this             coverage
           (1) Fences, signs (other than signs                     extension is $5,000.
               attached to buildings), trees, shrubs           (2) You may extend the insurance that
               and plants caused by or resulting from              applies to Business Personal Property
               any of the following causes of loss:                to apply to such property, other than
               (a) Fire;                                           Accounts Receivable, "money" and
                                                                   "securities" while:
               (b) Lightning;
                                                                   (a) In the course of transit and more
               (c) Explosion;
                                                                       than 1 ,000 feet from the "scheduled
               (d) Riot or Civil Commotion; and
                                                                       premises". Property must be in or
               (e) Aircraft.                                            on, but not permanently attached to
               The most we will pay in anyone                           or installed in, a motor vehicle you
               occurrence for direct physical loss or                   own, lease or operate while between
               physical damage, including debris                        points in the coverage territory; or
               removal expense, under this Extension               (b) Temporarily at a premises you do
               is $10,000 but not more than $1,000                      not own, lease or operate.
               for anyone tree, shrub or plant.
                                                                   (c) At a premises owned, leased,
          (2) Radio      and     television   antennas                  operated or used by you and the
               (including satellite dishes) caused by                   Business Personal Property is a
               or resulting from any of the following                  vending machine.
               causes of loss:                                     (d) In or on, but not permanently
               (a) Fire;                                                attached to or installed in, motor
               (b) Lightning;                                          vehicles       operated     by      your
               (c) Windstorm;                                           employees in the course of your
                                                                        business operations.
               (d) Ice, Snow, Sleet or Hail;
                                                                   (e) On temporary public display, or
               (e) Explosion;                                           while     being    used      at fairs,
               (f) Riot or Civil Commotion; and                         exhibitions, expositions, or trade
               (g) Aircraft.                                            shows or while in transit to and
               The most we will pay in anyone                           from these temporary sites.
               occurrence for direct physical loss or              The most we will pay in anyone
               physical damage, including debris                   occurrence under this Extension is
               removal expense, under this Extension               $2,500.
               is $2,000.                                 i.   Valuable Papers and Records - Cost of
       g. Personal Effects                                     Research
          You may extend the insurance that applies            You may extend the insurance that applies
          to Business Personal Property to apply to            to Business Personal Property to apply to
          personal effects owned by you, your                  your costs to research, replace or restore
          officers,    your    partners,    "managers",        the lost information on lost or damaged
          "members", or your employees.                        "valuable papers and records", for which
                                                               duplicates do not exist.

Form 55 00 07 07 05                                                                          Page 15 of 25
SPECIAL PROPERTY COVERAGE FORM

             The most we will pay in anyone                              (d) All volcanic eruptions that occur
             occurrence under this Extension is                              within any 168-hour period will
             $25,000 at each "scheduled premises". For                       constitute a single occurrence.
             "valuable papers and records" not at the                    Volcanic action does not include the cost
             "scheduled premises", including while in                    to remove ash, dust, or particulate
             transit, the most we will pay in anyone                     matter. That does not cause direct
             occurrence is $25,000.                                      physical loss or physical damage to
B. EXCLUSIONS                                                            Covered Property.
   1.   We will not pay for loss or damage caused               b.   Governmental Action
        directly or indirectly by any of the following.              Seizure or destruction of property by order
        Such loss or damage is excluded regardless of                of governmental authority.
        any other cause or event that contributes                    But we will pay for acts of destruction ordered
        concurrently or in any sequence to the loss.                 by governmental authority and taken at the
        a.   Earth Movement                                          time of a fire to prevent its spread, if the fire
             (1) Earthquake, meaning a shaking or                    would be covered under this policy.
                 trembling of the earth's crust, caused         c.   Nuclear Hazard
                 by     underground       tectonic forces            Nuclear     reaction  or    radiation,  or
                 resulting in breaking, shifting, rising,            radioactive     contamination      however
                 settling, sinking or lateral movement;              caused.
             (2) Landslide, including any earth sinking,             But if physical loss or physical damage by
                 rising or shifting related to such event;           fire results, we will pay for that resulting
             (3) Mine subsidence, meaning subsidence                 physical loss or physical damage.
                 of a man-made mine, whether or not             d.   Power Failure
                 mining activity has ceased;
                                                                     The failure of power or other utility service
             (4) Earth sinking (other than sinkhole                  supplied to the "scheduled premises",
                 collapse), rising or shifting including soil        however caused, if the failure occurs away
                 conditions which cause settling, cracking
                                                                     from the "scheduled premises". Failure
                 or other disarrangement of foundations
                 or other parts of realty. Soil conditions           includes lack of sufficient capacity and
                 include contraction, expansion, freezing,           reduction in supply necessary to maintain
                 thawing, erosion, improperly compacted              normal operations.
                 soil, and the action of water under the             But if physical loss or physical damage by
                 ground surface;                                     a Covered Cause of Loss results, we will
             But if Earth Movement, as described in                  pay for that resulting physical loss or
             Paragraphs (1) through (4) above, results               physical damage.
             in fire or explosion, we will pay for the          e.   War and Military Action
             physical loss or physical damage caused
             by that fire or explosion.                              (1) War, including undeclared or civil war;

             (5) Volcanic    eruption,   meaning  the                (2) Warlike action by a military force,
                 eruption, explosion or effusion of a                    including action in hindering or
                 volcano.     But if physical loss or                    defending against an actual or
                 physical damage by fire or volcanic                     expected attack, by any government,
                 action results, we will pay for that                    sovereign or other authority using
                 resulting physical damage.                              military personnel or other agents; or
                 Volcanic action means direct physical               (3) Insurrection,  rebellion,    revolution,
                 loss or physical damage resulting from                  usurped power, or action taken by
                 the eruption of a volcano when the                      governmental authority in hindering or
                 physical loss or physical damage is                     defending against any of these.
                 caused by:                                     f.   Water
                 (a) Airborne volcanic blast or airborne             (1) Flood, including the accumulation of
                     shock waves;
                                                                         surface water, waves, tides, tidal
                 (b) Ash, dust, or particulate matter; or                waves, overflow of streams or any
                 (c) Lava flow.                                          other bodies of water, or their spray, all
                                                                         whether driven by wind or not;

Page 16 of 25                                                                              Form 55 00 07 07 05
                                                                     SPECIAL PROPERTY COVERAGE FORM

             (2) Mudslide or mud flow;                               (6) The following causes of loss                to
             (3) Water that backs up from a sewer or                     personal property:
                 drain; or                                               (a) Dampness       or dryness               of
                                                                             atmosphere;
             (4) Water under the ground surface pressing
                 on, or flowing or seeping through:                      (b) Changes in or extremes of
                                                                             temperature; or
                 (a) Foundations, walls, floors or paved
                     surfaces;                                           (c) Marring or scratching.
                 (b) Basements, whether paved or not;                But if physical loss or physical damage by
                     or                                              the "specified causes of loss", building
                                                                     glass breakage or Equipment Breakdown
                 (c) Doors, windows or other openings.
                                                                     Accident results, we will pay for that
                 But if loss or damage by fire, explosion            resulting physical loss or physical damage.
                 or sprinkler leakage results, we will
                                                                d.   Frozen Plumbing: Water, other liquids,
                 pay for that resulting physical loss or
                                                                     powder or molten material that leaks or
                 physical damage.
                                                                     flows    from     plumbing,    heating, air
             (5) Water damage caused by or resulting                 conditioning or other equipment (except
                 from earthquake or volcanic eruption:               fire protective systems) caused by or
                 (a) Earthquake means a shaking or                   resulting from freezing, unless:
                     trembli ng of the earth's crust, caused         (1) You do your best to maintain heat in
                     by underground tectonic forces                      the building or structure; or
                     resulting in breaking, shifting, rising,
                                                                     (2) You drain the equipment and shut off
                     settling, sinking or lateral movement
                                                                         the supply if the heat is not maintained.
                     or other movement;
                                                                e.   Dishonesty: Dishonest or criminal act by
                 (b) Volcanic eruption means the
                                                                     you, any of your partners, "members",
                     eruption, explosion or effusion of a
                                                                     officers, "managers", employees, directors,
                     volcano.
                                                                     trustees, authorized representatives or
        g.   Neglect                                                 anyone to whom you entrust the property
             Neglect of an insured to use all reasonable             for any purpose:
             means to save and preserve property from                (1) Acting alone or in collusion with others;
             further damage at and after the time of                     or
             loss.
                                                                     (2) Whether or not occurring during the
   2.   We will not pay for physical loss or physical                    hours of employment.
        damage caused by or resulting from:                          This exclusion does not apply to acts of
        a.   Consequential Losses: Delay, loss of use                destruction by your employees; but theft by
             or loss of market.                                      employees is not covered.
        b    Smoke, Vapor, Gas: Smoke, vapor or gas             f. False Pretense: Voluntary parting with
             from agricultural smudging or industrial              any property by you or anyone else to
             operations.                                           whom you have entrusted the property if
        c.   Miscellaneous Types of Loss:                          induced to do so by any fraudulent
                                                                   scheme, trick, device or false pretense.
             (1) Wear and tear;
                                                                g. Exposed Property: Rain, snow, ice or
             (2) Rust,    corrosion,    fungus,    decay,          sleet to personal property in the open,
                 deterioration, hidden or latent defect or         except as provided in the Coverage
                 any quality in property that causes it to         Extension for Outdoor Property.
                 damage or destroy itself;                      h. Collapse: Collapse, except as provided in
             (3) Smog;                                             the Additional Coverage for Collapse. But if
             (4) Settling, cracking, shrinking or                  loss or damage by a Covered Cause of Loss
                 expansion;                                        results at the "scheduled premises", we will
                                                                   pay for that resulting loss or damage.
             (5) Nesting or infestation, or discharge or
                                                                i. Pollution: We will not pay for loss or
                 release    of waste       products   or
                                                                   damage caused by or resulting from the
                 secretions, by insects, birds, rodents,
                                                                   discharge, dispersal, seepage, migration,
                 mold, spore or other animals;
                                                                   release or escape of "pollutants and

Form 55 00 07 07 05                                                                               Page 17 of 25
SPECIAL PROPERTY COVERAGE FORM

             contaminants" unless the discharge,                   5.   Equipment Breakdown Exclusion
             dispersal, seepage, migration, release or                  We will not pay for physical loss or physical
             escape is itself caused by any of the                      damage caused by or resulting from any of the
            "specified causes of loss." But if physical                 following tests:
             loss or physical damage by the "specified
             causes of loss" results, we wi II pay for the              (a) A hydrostatic, pneumatic or gas pressure
                                                                            test of any boiler or pressure vessel; or
             resulting physical loss or physical damage
             caused by the "specified cause of loss."                   (b) An insulation breakdown test of any type of
   3.   We will not pay for loss or damage caused by or                     electrical equipment.
        resulting from any of the following. But if physical    C. LIMITS OF INSURANCE
        loss or physical damage by a Covered Cause of              1.   The most we will pay for physical loss or
        Loss results, we will pay for that resulting physical           physical damage in anyone occurrence is the
        loss or physical damage.                                        applicable Limit of Insurance shown in the
        a.   Weather conditions: Weather conditions.                    Declarations.
             This exclusion only applies if weather                2.   The most we will pay for physical loss of or
             conditions contribute in any way with a                    physical damage to outdoor signs attached to
             cause or event excluded in paragraph 1.                    buildings is $5,000 per sign in anyone
             above to produce the physical loss or                      occurrence.
             physical damage.
                                                                   3.   The limits applicable to
        b. Acts or Decisions: Acts or decisions,
           including the failure to act or decide, of any               a.   Coverage Extensions; and
           person, group, organization or governmental                  b.   The following Additional Coverages:
           body.                                                             (1) Accounts Receivable,
        c.   Negligent Work: Faulty, inadequate or                           (2) Fire Department Service Charges,
             defective:
                                                                             (3) Fire Extinguisher Recharge, and
           (1) Planning,       zoning,     development,
                                                                             (4) "Pollutants and Contaminants" Clean
               surveying, siting;
                                                                                 Up and Removal
           (2) Design, specifications, workmanship,
               repair,      construction,     renovation,                    are in addition to the Limits of Insurance.
               remodeling, grading, compaction;                    4.   Payments under the following Additional
           (3) Materials used in repair, construction,                  Coverages will not increase the applicable
               renovation or remodeling; or                             Limit of Insurance:
           (4) Maintenance of part or all of any property               a.   Preservation of Property; or
               on or off the "scheduled premises".
                                                                        b.   Debris Removal; but if:
   4.   Business Income and Extra Expense
                                                                             (1) The sum of direct physical loss or
        Exclusions. We will not pay for:
                                                                                 physical damage and Debris Removal
        a.   Any Extra Expense, or increase of Business                          expense exceeds the       Limit of
             Income loss, caused by or resulting from:                           Insurance; or
             (1) Delay in rebuilding, repairing or replacing                 (2) The Debris Removal expense exceeds
                 the property or resuming "operations",                          the amount payable under the 25%
                 due to interference at the location of the                      limitation in the Debris Removal
                 rebuilding, repair or replacement by                            Additional Coverage.
                 strikers or other persons; or
                                                                            We will pay up to an additional $10,000 for
             (2) Suspension, lapse or cancellation of any                   each location stated in the Declarations in
                 license, lease or contract. But if the                     anyone occurrence under the Debris
                 suspension, lapse or cancellation is                       Removal Additional Coverage.
                 directly caused by the suspension of              5.   Building Limit - Automatic Increase
                 "operations', we will cover such loss
                                                                        a. The Limit of Insurance for Buildings will
                 that affects your Business Income
                                                                            automatically increase annually by 8%.
                 during the "period of restoration".
                                                                        b. The amount of increase will be:
        b.   Any other consequential loss.
                                                                             (1) The Limit of Insurance for Buildings that
                                                                                 applied on the most recent of the policy


Page 18 of 25                                                                                      Form 55 00 07 07 05
                                                                           SPECIAL PROPERTY COVERAGE FORM

                 inception date, policy anniversary date,             a.   Building Glass
                 or the date of any other policy change               b.   Glass Expense
                 amending the Buildings limit, times
                                                                      c.   Tenant Glass
             (2) The percentage of annual increase
                                                                 4.   Unless a separate deductible is shown in the
                 shown above, expressed as a decimal
                                                                      Declarations, the deductible applicable to the
                 (08); times
                                                                      following Additional Coverages or Coverage
             (3) The number of days since the beginning               Extensions is $250, whether the coverage is
                 of the current policy year or the effective          provided under this coverage form, provided
                 date of the most recent policy change                on a separate coverage form or the coverage
                 amending the Limit of Insurance for                  is provided in a form that includes a package of
                 Buildings, divided by 365.                           coverages, such as a Stretch endorsement:
             Example: The applicable Limit of Insurance               a.   Accounts Receivable;
             for Buildings is $100,000. The annual
                                                                      b.   Fine Arts
             percentage increase is 8%. The number of
             days since the beginning of the policy                   c.   Outdoor Signs; and
             period (or last policy change) is 146.                   d.   "Valuable Papers and Records";
             The amount of increase is:                          5.   Unless a separate deductible is shown in the
             $100,000 X .08 X 146 divided by 365 =                    Declarations, the deductible applicable to the
             $3,200                                                   following Additional Coverages or Coverage
                                                                      Extensions is $100, whether the coverage is
   6.   Business Personal           Property      Limit
                                                                      provided under this coverage form, provided
        Seasonal Increase
                                                                      on a separate coverage form or the coverage
        a.   The Limit of Insurance for Business                      is provided in a form that includes a package of
             Personal    Property will  automatically                 coverages, such as a Stretch endorsement:
             increase by 25% to provide for seasonal
                                                                      a.   Employee Dishonesy; and
             variations.
                                                                      b.   Temperature Change.
        b.   This increase will apply only if all Limits of
             Insurance shown in the Declarations for             6.   No deductible applies to the following Coverage
             Business Personal Property at the                        Extensions and Additional Coverages:
             "scheduled premises" is at least 100% of                 a.   Fire Extinguisher Recharge;
             your average monthly values during the                   b.   Preservation of Property;
             lesser of:
                                                                      c.   Fire Department Service Charge;
             (1) The 12 months immediately preceding                  d.   Business Income, Extra Expense, Civil
                 the date the physical loss or physical                    Authority and Extended Business Income;
                 damage occurs; or
                                                                      e.   Arson Reward; and
             (2) The period of time you have been in
                                                                      f.   Lock and Key Replacement
                 busi ness as of the date the physical
                 loss or physical damage occurs.                 6.   The Deductible applicable to the following
                                                                      Additional Coverages is the policy deductible
D. DEDUCTIBLES                                                        or the deductible shown in the Declarations for
   1.   We will not pay for physical loss or physical                 the following coverage:
        damage in anyone occurrence until the
                                                                      a.   Equipment Breakdown;
        amount of physical loss or physical damage
        exceeds the Deductible shown in the                           b.   Ordinance or Law Coverage; and
        Declarations. We will then pay the amount of                  c.   Leasehold Improvements.
        loss or damage in excess of the Deductible up            7.   Each deductible applicable to this policy shall be
        to the applicable Limit of Insurance.                         applied separately but only to the coverage
   2.   Except as otherwise listed, the deductible                    specified, and the total deductible for all losses in
        applicable to Additional Coverages and                        anyone occurrence shall be the highest
        Coverage Extensions is the Special Property                   deductible amount that applies to the occurrence.
        Coverage Form is $250.                                 E. PROPERTY LOSS CONDITIONS
   3.   A $250 deductible applies to the following               1.   Abandonment
        Glass Coverages, unless Glass Coverage is
                                                                      There can be no abandonment of any property
        provided under a separate coverage form:
                                                                      to us.

Form SS 00 07 07 05                                                                                      Page 19 of 25
SPECIAL PROPERTY COVERAGE FORM

   2.   Appraisal                                                   h.   Send us a signed, sworn statement of loss
        If we and you disagree on the amount of loss,                    containing the information we request to
        either may make written demand for an                            investigate the claim. You must do this
        appraisal of the loss. In that event, each party                 within 60 days after our request. We will
        will select a competent and impartial appraiser.                 supply you with the necessary forms.
        The two appraisers will select an umpire. If                i.   Cooperate with us in the investigation or
        they cannot agree, either may request that                       settlement of the claim.
        selection be made by a judge of a court having              j. Resume part or all of your "operations" as
        jurisdiction.   The    appraisers    will  state               quickly as possible.
        separately the amount of loss.
                                                               4.   Legal Action Against Us
        If they fail to agree, they will submit their
                                                                    No one may bring a legal action against us
        differences to the umpire. A decision agreed to
                                                                    under this insurance unless:
        by any two will be binding. Each party will
                                                                    a. There has been full compliance with all of
        a.   Pay its chosen appraiser; and
                                                                       the terms of this insurance; and
        b.   Bear the other expenses of the appraisal               b. The action is brought within 2 years after
             and umpire equally.                                       the date on which the direct physical loss
        If there is an appraisal, we will still retain our             or physical damage occurred.
        right to deny the claim.                               5.   Loss Payment
   3.   Duties In The Event Of Loss Or Damage                       In the event of physical loss or physical
        You must see that the following are done in the             damage covered by this policy:
        event of loss of or damage to Covered Property:             a.   At our option we will either:
        a.   Notify the police if a law may have been                    (1) Pay the value of physically lost or
             broken.                                                         physically damaged property, as
        b.   Give us prompt notice of the physical loss                      described in paragraph d. below;
             or physical damage. Include a description                   (2) Pay the cost of repairing or replacing
             of the property involved.                                       the physically lost or physically
        c. As soon as possible, give us description of                       damaged property, plus any reduction
           how, when and where the physical loss or                          in value of repaired items;
           physical damage occurred.                                     (3) Take all or any part of the property at
        d. Take all reseasonable steps to protect the                        an agreed or appraised value; or
           Covered Property from further damage by                       (4) Repair, rebuild or replace the property
           a Covered Cause of Loss. If feasible, set                         with other property of like kind and
           the damaged property aside in the best                            quality.
           possible order for examination. Also, keep
                                                                    b. We will give notice of our intentions within
           a record of your expenses for emergency
                                                                       30 days after we receive the sworn
           and temporary repairs, for consideration in
                                                                       statement of loss.
           the settlement of the clai m.
                                                                    c.   We will not pay you more than your
             This will not increase the Limits of Insurance.             financial interest in the Covered Property.
        e.   At our request, give us complete                       d. We will determine the value of Covered
             inventories    of  the   damaged       and                Property as follows:
             undamaged property. Include quantities,
             costs, values and amount of loss claimed.                   (1) At replacement cost (without deduction
                                                                             for depreciation), except as provided in
        f. Permit us to inspect the property and records
                                                                             (2) through (7) below.
           proving the loss or damage. Also permit us to
           take samples of damaged property for                              (a) You may make a claim for physical
                                                                                  loss or physical damage covered
           inspection, testing and analysis.
                                                                                  by this insurance on an actual
        g. If requested, permit us to question you
                                                                                  cash value basis instead of on a
           under oath at such times as may be
                                                                                  replacement cost basis. In the
           reasonably required about any matter
           relating to this insurance or your claim,                              event you elect to have physical
           including your books and records. In such                              loss or physical damage settled on
                                                                                  an actual cash value basis, you
           event, your answers must be signed.
                                                                                  may still make a claim on a


Page 20 of 25                                                                                 Form 55 00 07 07 05
                                                            SPECIAL PROPERTY COVERAGE FORM

                  replacement cost basis if you                 (e) Household       contents,     except
                  notify us of your intent to do so                  personal property in apartments or
                  within 180 days after the physical                 rooms furnished by you as landlord.
                  loss or physical damage.                  (4) Glass at the cost of replacement with
              (b) We will not pay on a replacement              safety glazing material if required by
                  cost basis for any physical loss or           law.
                  physical damage:                          (5) "Tenants'        Improvements           and
                  (i) Until the physically lost or              Betterments" at:
                      physically damaged property               (a) Replacement cost if you make
                      is    actually repaired   or                  repairs promptly.
                      replaced; and                             (b) A proportion of your original cost if
                  (ii) Unless     the   repairs or                  you do not make repairs promptly.
                       replacement are made as                      We will determine the proportionate
                       soon as reasonably possible                  value as follows:
                       after the physical loss or                    (i)   Multiply the original cost by the
                       physical damage.                                    number of days from the
                  However, if the cost to repair or                        physical loss or physical
                  replace the damaged property is                          damage to the expiration of
                  $2,500 or less, we will settle the                       the lease; and
                  loss according to the provisions of                (ii) Divide the amount determined
                  Paragraphs d.(1)(a) and d.(1)(b)                        in (i) above by the number of
                  above whether or not the actual                         days from the installation of
                  repair or replacement is complete.                      improvements to the expiration
              (e) We will not pay more for physical                       of the lease.
                  loss or physical damage on a                       If your lease contains a renewal
                  replacement cost basis than the                    option, the expiration of the renewal
                  least of:                                          option period will replace the
                  (i) The cost to replace, on the                    expiration of the lease in this
                      same premises, the physically                  procedure.
                      lost or physically damaged                (e) Nothing, if others pay for repairs or
                      property with other property of               replacement.
                      comparable material and
                                                            (6) "Valuable Papers and Records", at the
                      quality and which is used for             cost of:
                      the same purpose; or
                                                                (a) Blank materials for reproducing the
                  (ii) The amount you actually                      records; and
                       spend that is necessary to
                                                                (b) Labor to transcribe or copy the
                       repair or replace the physically
                       lost or physically damaged                   records.
                       property.                            (7) "Money" and "Securities":
          (2) If the Actual Cash Value - Buildings              (a) "Money" at its face value; and
              option applies, as shown in the
              Declarations, paragraph (1) above                 (b) "Securities" at their value at the
              does not apply to Buildings. Instead,                 close of business on the day the
              we will determine the value of                        loss is discovered.
              Buildings at actual cash value.               (8) The value of United States Government
          (3) The following property at actual cash             Internal Revenue taxes and custom
              value:                                            duties and refundable state and local
              (a) Manuscripts;                                  taxes paid or fully determined on the
                                                                following property held for sale will not be
              (b) Works of art, antiques or rare
                                                                considered in determining the value of
                  articles, including etchings, pictures,
                                                                Covered Property:
                  statuary, objects of marble, bronzes,
                  porcelains and bric-a-brac.                   (a) Distilled spirits;
                                                                (b) Wines;


Form 55 00 07 07 05                                                                        Page 21 of 25
SPECIAL PROPERTY COVERAGE FORM

                (c) Rectified products; or                       f.   We may elect to defend you against suits
                (d) Beer.                                             arising from claims of owners of property.
                                                                      We will do this at our expense.
            (9) Applicable to Accounts Receivable:
                                                                 g.   We will pay for covered physical loss or
                (a) If you can not accurately establish               physical damage withi n 30 days after we
                    the amount of the accounts                        receive the sworn statement of loss, if:
                    receivable outstanding as of the
                    ti me of physical loss or physical                (1) You have complied with all of the
                    damage the following method will                      terms of this policy; and
                    be used:                                          (2) (a) We have reached agreement with
                    (i) Determine the total of the                            you on the amount of loss, or
                        average monthly value of                          (b) An appraisal award has been made.
                        accounts receivable for 12               h.   The following condition applies to any loss
                        months immediately preceding                  payment for Extra Expense:
                        the month in which the direct
                        physical loss or physical                     We will deduct from the         total   Extra
                                                                      Expense to be paid:
                        damage occurred; and
                    (ii) Adjust the total determined in               (1) The salvage value that remains of any
                         paragraph (i) above for any                      property bought for temporary use
                                                                          during the Period of Restoration, once
                         normal fluctuations in the
                         value of accounts receivable                     business operations are resumed; and
                         for the month in which the                   (2) Any Extra Expense that is paid for by
                         direct physical loss or physical                 other insurance.
                         damage occurred for any            6.   Recovered Property
                         demonstrated variance from
                                                                 If either you or we recover any property after
                         the average of that month.
                                                                 loss settlement, that party must give the other
                (b) The following will be deducted               prompt notice. At your option, you may retain
                    from the total value of accounts             the property. But then you must return to us the
                    receivable, however that value is            amount we paid to you for the property. We will
                    established:                                 pay recovery expenses and the expenses to
                    (i) The value of the accounts for            repair the recovered property, subject to the
                        which there is no physical loss          Limits of Insurance.
                        or physical damage;                 7.   Resumption of Operations
                    (ii) The value of the accounts that          In the event of physical loss or physical
                         you are able to re-establish or         damage at the "scheduled premises" you must
                         collect;                                resume all or part of your "operations" as
                    (ii) A value to allow for probable           quickly as possible.
                         bad debts that you are                  We will reduce the amount of your:
                         normally unable to collect; and
                                                                 a.   Business Income loss, other than Extra
                    (iv) All unearned interest       and              Expense, to the extent you can resume
                         services charged.                            your "operations", in whole or in part, by
       e.   Our payment for physical loss of or                       using damaged or undamaged property
                                                                      (including merchandise or stock) at the
            physical damage to personal property of
                                                                      "scheduled premises" or elsewhere.
            others will only be for the account of the
            owners of the property. We may adjust                b. Extra Expense loss to the extent you can
            losses with the owners of physically lost or            return   "operations" to    normal   and
            physically damaged property if other than               discontinue such Extra Expense.
            you. If we pay the owners, such payment         8.   Vacancy
            will satisfy your claims against us for the          a.   Description of Terms
            owners' property.                                         (1) As used in this Vacancy Condition, the
            We will not pay the owners more than their                    term building and the term vacant have
            financial interest in the Covered Property.                   the meanings set forth in Paragraphs.




Page 22 of 25                                                                            Form 55 00 07 07 05
                                                                          SPECIAL PROPERTY COVERAGE FORM

            (a) and (b) below                              F.   PROPERTY GENERAL CONDITIONS
                 (a) When this policy is issued to a            1.   Control of Property
                     tenant, and with respect to that                Any act or neglect of any person other than
                     tenant's interest in     Covered                you beyond your direction or control will not
                     Property, building means the unit               affect this insurance.
                     or suite rented or leased to the
                                                                     The breach of any condition of this Coverage
                     tenant. Such building is vacant
                                                                     Form at one or more locations will not affect
                     when it does not contain enough
                                                                     coverage at any location where, at the time of
                     business personal property to                   physical loss or physical damage, the breach
                     conduct customary operations.                   of condition does not exist.
                (b) When this policy is issued to the           2.   Mortgage Holders
                    owner or general lessee of a
                                                                     a.   The term mortgage holder includes trustee.
                    building, building means the entire
                    building. Such building is vacant                b.   We will pay for covered physical loss of or
                    unless at least 31 % of its total                     physical damage to buildings or structures
                    square footage is:                                    to each mortgage holder shown in the
                                                                          Declarations in their order of precedence,
                    (i) Rented to a lessee or sub-
                                                                          as interests may appear.
                        lessee and used by the lessee
                        or sub-lessee to conduct its                 c.   The mortgage holder has the right to
                        customary operations; and/or                      receive loss payment even if the mortgage
                                                                          holder has started foreclosure or similar
                    (ii) Used by the building owner to
                                                                          action on the building or structure.
                         conduct customary operations.
                                                                     d.   If we deny your claim because of your acts
       (2) Buildings under construction or renovation
                                                                          or because you have fai led to comply with
           are not considered vacant.
                                                                          the terms of this policy, the mortgage
       b.   Vacancy Provisions                                            holder will still have the right to receive
            If the building where physical loss or                        loss payment if the mortgage holder:
            physical damage occurs has been vacant                        (1) Pays any premium due under this
            for more than 60 consecutive days before                           policy at our request if you have failed
            that physical loss or physical damage                              to do so;
            occurs:                                                       (2) Submits a signed, sworn statement of
            (1) We will not pay for any physical loss or                       loss within 60 days after receiving notice
                physical damage caused by any of the                           from us of your failure to do so; and
                following even if they are Covered                        (3) Has notified us of any change in
                Causes of Loss:                                                ownership, occupancy or substantial
                (a) Vandalism;                                                 change in risk known to the mortgage
                                                                               holder.
                (b) Sprinkler leakage, unless you had                     All of the terms of this policy will then apply
                    protected the system against                          directly to the mortgage holder.
                    freezing;
                                                                     e.   If we pay the mortgage holder for any
                (c) Building glass breakage;                              physical loss or physical damage and deny
                (d) Water damage;                                         payment to you because of your acts or
                                                                          because you have failed to comply with the
                (e) Theft; or
                                                                          terms of this policy:
                (f) Attempted theft.                                      (1) The mortgage holder's rights under the
            (2) With respect to Covered Causes of                             mortgage will be transferred to us to
                Loss other than those listed in b.(1)(a)                      the extent of the amount we pay; and
                through b.(1)(f) above, we will reduce                    (2) The mortgage holder's rights to recover
                the amount we would otherwise pay for                         the full amount of the mortgage holder's
                the physical loss or physical damage                          claim will not be impaired.
                by 15%.
                                                                          At our option, we may pay to the mortgage
                                                                          holder the whole principal on the mortgage
                                                                          plus any accrued interest. In this event,
                                                                          your mortgage and note will be transferred
                                                                          to us and you will pay your remaining
                                                                          mortgage debt to us.
Form 55 00 07 07 05                                                                                  Page 23 of 25
SPECIAL PROPERTY COVERAGE FORM

        f.   If we cancel this policy, we will give written     2.   "Computer Equipment" means "computers",
             notice to the mortgage holder at least:                 "peripheral devices", "media", and manuals
             (1) 10 days before the effective date of                that are purchased to be used in conjunction
                 cancellation if we cancel for your non              with hardware and "software".
                 payment of premium; or                         3.   "Counterfeit" means an imitation of an actual
             (2) 30 days before the effective date of                valid original which is intended to deceive and
                 cancellation if we cancel for any other             to be taken as the original.
                 reason.                                        4.   "Data" means information or facts stored in a
        g.   If we elect not to renew this policy, we will           "computer's" memory, on "software" or on
             give written notice to the mortgage holder              "media".
             at least 10 days before the expiration date        5.   "Finished Stocl<'    means    stock you     have
             of this policy.                                         manufactured.
   3.   No Benefit to Bailee                                         "Finished Stock" does not include stock you
        No person or organization, other than you,                   have manufactured that is held for sale on the
        having custody of Covered Property will benefit              premises of any retail outlet insured under this
        from this insurance.                                         policy.
   4.   Policy Period, Coverage Territory                       6.   "Manager" means a person serving in a
                                                                     directorial capacity for a limited liability
        Under this form:
                                                                     company.
        a.   We cover physical          loss   or   physical    7.   "Media" means the material used solely with
             damage commencing:                                      the "computer" or "peripheral device" upon
             (1) During the policy period shown in the               which "software" or "data" is stored, such as
                 Declarations; and                                   tapes, CD-ROMs or disks.
             (2) Within the coverage territory or, with         8.   "Member" means an owner of a limited liability
                 respect to property in transit, whi Ie it is        company represented by its membership
                 between points in the coverage                      interest, who also may serve as a "manager".
                 territory.                                     9.   "Messenger" means you, any any of your
             But we do not cover physical loss or                    partners or any employee while having care
             physical damage that is also covered by a               and custody of the property outside your
             preceding policy.                                       premises.
        b. The coverage territory is:                           10. "Money" means:
             (1) The United States of America (including             a.   Currency, coins and bank notes whether or
                 its territories and possessions);                        not in current use; and
             (2) Puerto Rico; and                                    b.   Travelers checks, registered checks and
             (3) Canada.                                                  money orders held for sale to the public.
   5.   Additional Conditions                                   11. "Operations" means your business activities
                                                                    occurring at the "scheduled premises" and
        The following conditions apply to paragraph
                                                                    tenantability of the "scheduled premises".
        A.5.u., Forgery Additional Coverage:
                                                                12. "Period of Restoration" means the period of
        a.   We will treat mechanically reproduced
                                                                    time that:
             facsimile   signatures the same    as
             handwritten signatures.                                 a.   Begins with the date of direct physical loss
                                                                          or physical damage caused by or resulting
        b.   You must include with your proof of loss
                                                                          from a Covered Cause of Loss at the
             any instrument involved in that loss, or, if
                                                                          "scheduled premises", and
             that is not possible, an affidavit setting
             forth the amount and cause of loss.                     b.   Ends on the date when:
        c.   The Coverage Territory is revised to cover                   (1) The property at the "scheduled
             loss you sustain anywhere in the world.                          premises" should be repaired, rebuilt
                                                                              or replaced with reasonable speed and
G. PROPERTY DEFINITIONS
                                                                              similar quality;
   1.   "Computer" means a programmable electronic
                                                                          (2) The date when your business is
        device that can store, retrieve and process
                                                                              resumed at a new, permanent location.
        "data".

Page 24 of 25                                                                                 Form 55 00 07 07 05
                                                                     SPECIAL PROPERTY COVERAGE FORM

            "Period of Restoration" does not include        19. "Specified Cause of Loss" means the following:
            any increased period required due to                Fire; lightning; explosion, windstorm or hail;
            enforcement of any law that:                        smoke; aircraft or vehicles; riot or civil
       a.   Regulates the construction, use or repair,          commotion; vandalism; leakage from fire
            or required the tearing down of any                 extinguishing equipment; sinkhole collapse;
            property; or                                        volcanic action; falling objects; weight of snow,
       b.   Regulates the prevention, control, repair,          ice or sleet; water damage.
            clean up or restoration of environmental            a.   Sinkhole collapse means the sudden
            damage.                                                  sinking    or collapse     of land     into
       The expiration date of this policy will not cut               underground empty spaces created by the
       short the "period of restoration".                            action of water on limestone or dolomite. It
                                                                     does not include the cost of filling
   13. "Peripheral Device" means any physical unit
                                                                     sinkholes.
       used to operate the "computer' that cannot be
       used for purposes other than as part of the              b.   Falling objects does not include loss of or
       computer's system, such as tape or disk                       damage to:
       drives, printers, or modems.                                  (1) Personal property in the open; or
   14. "Perishable Stocl<' means personal property:                  (2) The interior of a building or structure,
       a.   Maintained under controlled conditions for                   or property inside a building or
            its preservation; and                                        structure, unless the roof or an outside
                                                                         wall of the building or structure is first
       b.   Susceptible to physical loss or physical                     damaged by a falling object.
            damage if the controlled conditions
            change.                                             c.   Water      damage       means      accidental
                                                                     discharge or leakage of water or steam as
   15. "Pollutants and Contaminants" means any
                                                                     the direct result of the breaking or cracking
       solid, liquid, gaseous or thermal irritant or
                                                                     of any part of a system or appliance
       contaminant, including smoke, vapors, soot,                   containing water or steam.
       fumes, acids, alkalis, chemicals and waste, or
       any other material which causes or threatens         20. "Suit" means a civil proceeding and includes:
       to cause physical loss, physical damage,                 a.   An arbitration proceeding in which
       impurity to       property,  unwholesomeness,                 damages are claimed and to which you
       undesirability, loss of marketability, loss of use            must submit or do submit with our consent;
       of property, or which threatens human health                  or
       or welfare. Waste includes materials to be               b.   Any other alternative dispute resolution
       recycled, reconditioned or reclaimed.                         proceeding in which damages are claimed
   16. "Scheduled Premises" means any premises                       and to which you submit with our consent.
       listed by location address in the Scheduled          21. "Tenant Improvements and Betterments"
       Premises section of the Declarations.                    means fixtures, alterations, installations or
   17. "Securities"    means      negotiable     and            additions made a part of the Building you
       nonnegotiable    instruments   or    contracts           occupy but do not own and that you cannot
       representing either "money" or other property            legally remove; and
       and includes:                                            a.   Which are made at your expense; or
       a.   Tokens, tickets except Lottery Tickets,             b.   That you acquired from the prior tenant at
            revenue and other non-postage stamps                     your expense.
            whether or not in current use; and
                                                            22. "Theft" means the act of stealing.
       b.   Evidences of debt issued in connection
            with credit or charge cards, which are not      23. "Valuable papers and records" means
                                                                inscribed, printed or written documents,
            of your own issue;
                                                                manuscripts or records, including abstracts,
       but does not include "money."                            books, deeds, drawings, films, maps or
   18. "Software" means instructions or programs that           mortgages.
       are stored on "media" and which instruct the             But "valuable papers and records" does not
       hardware as to how to process "data".                    mean "money" and "securities", "data" and
                                                                "software" or the materials on which the "data"
                                                                and "software" is recorded.

Form 55 00 07 07 05                                                                               Page 25 of 25
                 BUSINESS LIABILITY COVERAGE FORM




Form 55 00 08 04 05
                            © 2005, The Hartford
QUICK REFERENCE
BUSINESS LIABILITY COVERAGE FORM
READ YOUR POLICY CAREFULLY


BUSINESS LIABILITY COVERAGE FORM                                      Beginning on Page

A.   COVERAGES                                                                1
     Business Liability                                                       1
     Medical Expenses                                                         2
     Coverage Extension - Supplementary Payments                              2

B.   EXCLUSIONS                                                               3

C.   WHO IS AN INSURED                                                        10

D.   LIABILITY AND MEDICAL EXPENSES
     LIMITS OF INSURANCE                                                      14

E.   LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                        15

     1.   Bankruptcy                                                          15

     2.   Duties In The Event Of Occurrence, Offense, Claim Or Suit           15

     3.   Financial Responsibility Laws                                       16

     4.   Legal Action Against Us                                             16

     5.   Separation Of Insureds                                              16

     6.   Representations                                                     16

     7.   Other Insurance                                                     16

     8.   Transfer Of Rights Of Recovery Against Others To Us                 17

F.   OPTIONAL ADDITIONAL INSURED COVERAGES                                    18

     Additional Insureds                                                      18

G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS                               20




Form 55 00 08 04 05
                       BUSINESS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the stock insurance company member of The Hartford providing this insurance.
The word "insured" means any person or organization qualifying as such under Section C. - Who Is An Insured.
other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Liability And
Medical Expenses Definitions.


A. COVERAGES                                                                     (a) The "bodily injury" or "property
                                                                                     damage"     is    caused    by    an
    1.   BUSINESS LIABILITY COVERAGE (BODILY
                                                                                     "occurrence" that takes place in the
         INJURY, PROPERTY DAMAGE, PERSONAL
                                                                                     "coverage territory";
         AND ADVERTISING INJURY)
                                                                               (b) The "bodily injury" or "property
         Insuring Agreement
                                                                                   damage" occurs during the policy
         a.   We will pay those sums that the insured                              period; and
              becomes legally obligated to pay as                              (c) Prior to the policy period, no insured
              damages because of "bodily injury",                                  listed under Paragraph 1. of Section
              "property damage" or "personal and                                   C. - Who Is An Insured and no
              advertising injury" to which this insurance                          "employee" authorized by you to give
              applies. We will have the right and duty to                          or receive notice of an "occurrence"
              defend the insured against any "suit"                                or claim, knew that the "bodily injury"
              seeking those damages. However, we will                              or "property damage" had occurred,
              have no duty to defend the insured against                           in whole or in part. If such a listed
              any "suit" seeking damages for "bodily                               insured or authorized "employee"
              injury", "property damage" or "personal and                          knew, prior to the policy period, that
              advertising injury" to which this insurance                          the "bodily injury" or "property
              does not apply.                                                      damage"      occurred,     then    any
              We may, at our discretion, investigate any                           continuation, change or resumption
              "occurrence" or offense and settle any claim                         of such "bodily injury" or "property
              or "suit" that may result. But:                                      damage" during or after the policy
              (1) The amount we will pay for damages is                            period will be deemed to have been
                    limited as described in Section D. -                           known prior to the policy period.
                    Liability And Medical Expenses Limits                 (2) To "personal and advertising injury"
                   Of Insurance; and                                           caused by an offense arising out of your
              (2) Our right and duty to defend ends when                       business, but only if the offense was
                   we have used up the applicable limit of                     committed in the "coverage territory"
                    insurance in the payment of judgments,                     during the policy period.
                   settlements or medical expenses to which            c. "Bodily injury" or "property damage" will be
                   this insurance applies.                                 deemed to have been known to have
               No other obligation or liability to pay sums or             occurred at the earliest time when any
               perform acts or services is covered unless                  insured listed under Paragraph 1. of Section
               explicitly provided for under Coverage                      C. - Who Is An Insured or any "employee"
               Extension - Supplementary Payments.                         authorized by you to give or receive notice
                                                                           of an "occurrence" or claim:
         b.   This insurance applies:
                                                                           (1)   Reports all, or any part, of the "bodily
              (1) To "bodily injury"         and    "property
                                                                                 injury" or "property damage" to us or
                  damage" only if:
                                                                                 any other insurer;



Form 55 00 08 04 05                                                                                         Page 1 of 24
                                                    © 2005, The Hartford
BUSINESS LIABILITY COVERAGE FORM

             (2)   Receives a written or verbal demand or            b.   We will make these payments regardless of
                   claim for damages because of the "bodily               faul!. These payments will not exceed the
                   injury" or "property damage"; or                       applicable limit of insurance. We will pay
             (3)   Becomes aware by any other means that                  reasonable expenses for:
                   "bodily injury" or "property damage" has               (1)   First aid administered at the time of an
                   occurred or has begun to occur.                              accident;
        d.   Damages because of "bodily injury" include                   (2)   Necessary medical, surgical, x-ray and
             damages claimed by any person or                                   dental services, including prosthetic
             organization for care, loss of services or                         devices; and
             death resulting at any time from the "bodily                 (3)   Necessary       ambulance,   hospital,
             injury".                                                           professional    nursing  and  funeral
        e.   Incidental Medical Malpractice                                     services.
             (1)   "Bodily injury" arising out of the           3.   COVERAGE EXTENSION -
                   rendering of or failure to render                 SUPPLEMENTARY PAYMENTS
                   professional health care services as a            a.   We will pay, with respect to any claim or
                   physician, dentist, nurse, emergency
                                                                          "suit" we investigate or settle, or any "suit"
                   medical technician or paramedic shall
                                                                          against an insured we defend:
                   be deemed to be caused by an
                   "occurrence", but only if:                             (1)   All expenses we incur.
                   (a) The physician, dentist,    nurse,                  (2)   Up to $1,000 for the cost of bail bonds
                       emergency medical technician or                          required because of accidents or traffic
                       paramedic is employed by you to                          law violations arising out of the use of
                       provide such services; and                               any vehicle to which Business Liability
                                                                                Coverage for "bodily injury" applies. We
                   (b) You are not engaged in the                               do not have to furnish these bonds.
                       business or occupation of providing
                       such services.                                     (3) The cost of appeal bonds or bonds to
                                                                              release attachments, but only for bond
             (2)   For the purpose of determining the                         amounts within the applicable limit of
                   limits of insurance for incidental medical
                                                                              insurance. We do not have to furnish
                   malpractice, any act or omission
                                                                              these bonds.
                   together with all related acts or
                   omissions in the furnishing of these                   (4)   All reasonable expenses incurred by the
                   services to anyone person will be                            insured at our request to assist us in the
                   considered one "occurrence".                                 investigation or defense of the clai m or
                                                                                "suit", including actual loss of earnings
   2.   MEDICAL EXPENSES
                                                                                up to $500 a day because of time off
        Insuring Agreement                                                      from work.
        a.   We will pay medical expenses as described                    (5)   All costs taxed against the insured in
             below for "bodily injury" caused by an                             the "suit".
             accident:
                                                                          (6)   Prejudgment interest awarded against
             (1)   On premises you own or rent;                                 the insured on that part of the judgment
             (2)   On ways next to premises you own or                          we pay. If we make an offer to pay the
                   rent; or                                                     applicable limit of insurance, we will not
                                                                                pay any prejudgment interest based on
             (3)   Because of your operations;
                                                                                that period of time after the offer.
             provided that:
                                                                          (7)   All interest on the full amount of any
             (1) The accident takes place in             the                    judgment that accrues after entry of the
                 "coverage territory" and during         the                    judgment and before we have paid,
                 policy period;                                                 offered to pay, or deposited in court the
             (2) The expenses are incurred and reported                         part of the judgment that is within the
                 to us within three years of the date of                        applicable limit of insurance.
                 the accident; and                                        Any amounts paid under (1) through (7)
             (3) The    injured   person    submits    to                 above will not reduce the limits of insurance.
                 examination, at our expense, by
                 physicians of our choice as often as we
                 reasonably require.


Page 2 of 24                                                                                      Form SS 00 08 04 05
                                                                        BUSINESS LIABILITY COVERAGE FORM

       b.   If we defend an insured against a "suit"                          So long as the above conditions are met,
            and an indemnitee of the insured is also                          attorneys' fees incurred by us in the
            named as a party to the "suit", we will                           defense of that indemnitee, necessary
            defend that indemnitee if all of the                              litigation expenses incurred by us and
            following conditions are met:                                     necessary litigation expenses incurred
            (1) The "suit" against the indemnitee                             by the indemnitee at our request will be
                seeks damages for which the insured                           paid as Supplementary Payments.
                has assumed the liability of the                              Notwithstanding the provisions of
                indemnitee in a contract or agreement                         Paragraph 1.b.(b) of Section B. -
                that is an "insured contract";                                Exclusions, such payments will not be
            (2) This insurance applies to such liability                      deemed to be damages for "bodily
                assumed by the insured;                                       injury" and "property damage" and will
                                                                              not reduce the Limits of Insurance.
            (3) The obligation to defend, or the cost of
                the defense of, that indemnitee, has                    Our obligation to defend an insured's
                also been assumed by the insured in                     indemnitee and to pay for attorneys' fees
                the same "insured contract";                            and necessary litigation expenses as
                                                                        Supplementary Payments ends when:
            (4) The allegations in the "suit" and the
                information we know about the                           (1) We have used up the applicable limit
                "occurrence" are such that no conflict                      of insurance in the payment of
                appears to exist between the interests                      judgments or settlements; or
                of the insured and the interest of the                  (2) The conditions set forth above, or the
                indemnitee;                                                 terms of the agreement described in
            (5) The indemnitee and the insured ask                          Paragraph (6) above, are no longer met.
                us to conduct and control the defense       B. EXCLUSIONS
                of that indemnitee against such "suit"
                                                              1.   Applicable To Business Liability Coverage
                and agree that we can assign the
                same counsel to defend the insured                 This insurance does not apply to:
                and the indemnitee; and                            a.   Expected Or Intended Injury
            (6) The indemnitee                                          (1)   "Bodily injury" or "property damage"
                (a) Agrees in writing to                                      expected or intended from the
                                                                              standpoint of the insured.       This
                     (i) Cooperate with us in the
                                                                              exclusion does not apply to "bodily
                         investigation, settlement or
                                                                              injury" or "property damage" resulting
                         defense of the "suit";
                                                                              from the use of reasonable force to
                     (ii) Immediately send us copies of                       protect persons or property; or
                          any       demands,   notices,
                                                                        (2)   "Personal and advertising injury" arising
                          summonses or legal papers
                                                                              out of an offense committed by, at the
                          received in connection with
                                                                              direction of or with the consent or
                          the "suit";
                                                                              acquiescence of the insured with the
                     (iii) Notify any other insurer whose                     expectation of inflicting "personal and
                           coverage is available to the                       advertising injury".
                           indemnitee; and
                                                                   b.   Contractual Liability
                     (iv) Cooperate     with   us with
                                                                        (1)   "Bodily injury" or "property damage"; or
                          respect to coordinating other
                          applicable insurance available                (2)   "Personal and advertising injury"
                          to the indemnitee; and                        for which the insured is obligated to pay
                (b) Provides      us       with   written               damages by reason of the assumption of
                    authorization to:                                   liability in a contract or agreement.
                     (i) Obtain records and other                       This exclusion does not apply to liability
                         information related to the                     for damages because of:
                         "suit"; and                                          (a) "Bodily injury", "property damage" or
                     (ii) Conduct and control the                                 "personal and advertising injury" that
                          defense of the indemnitee in                            the insured would have in the
                          such "suit".                                            absence of the contract or
                                                                                  agreement; or


Form 55 00 08 04 05                                                                                     Page 3 of 24
BUSINESS LIABILITY COVERAGE FORM

                  (b) "Bodily injury" or "property damage"               (b) Performing duties related to the
                      assumed in a contract or agreement                      conduct of the insured's business, or
                      that is an "insured contract",                 (2) The spouse, child, parent, brother or
                      provided the "bodily injury" or                    sister of that "employee" as a
                      "property       damage"        occurs              consequence of (1) above.
                      subsequent to the execution of the
                                                                     This exclusion applies:
                      contract or agreement. Solely for
                      the purpose of liability assumed in            (1) Whether the insured may be liable as
                      an "insured contract", reasonable                  an employer or in any other capacity;
                      attorneys' fees and necessary                      and
                      litigation expenses incurred by or for         (2) To any obligation to share damages
                      a party other than an insured are                  with or repay someone else who must
                      deemed to be damages because of                    pay damages because of the injury.
                      "bodily injury" or "property damage"           This exclusion does not apply to liability
                      provided:                                      assumed by the insured under an "insured
                      (i) Liability to such party for, or for        contract".
                          the cost of, that party's defense     f.   Pollution
                          has also been assumed in the
                          same "insured contract", and               (1)   "Bodily injury", "property damage" or
                                                                           "personal and advertising injury"
                      (ii) Such attorneys' fees and                        arising out of the actual, alleged or
                           litigation expenses are for                     threatened       discharge,  dispersal,
                           defense of that party against a                 seepage, migration, release or escape
                           civil or alternative dispute                    of "pollutants":
                           resolution proceeding in which
                           damages      to   which    this                 (a) At or from any premises, site or
                           insurance applies are alleged.                      location which is or was at any
                                                                               time owned or occupied by, or
       c.   Liquor Liability                                                   rented or loaned to any insured.
            "Bodily injury" or "property damage" for                           However, this subparagraph does
            which any insured may be held liable by                            not apply to
            reason of:                                                         (i) "Bodily injury" if sustained within
            (1)   Causing or contributing           to   the                       a building and caused by
                  intoxication of any person;                                      smoke, fumes, vapor or soot
            (2) The furnishing of alcoholic beverages to                           produced by or originating from
                a person under the legal drinking age or                           equipment that is used to heat,
                under the inftuence of alcohol; or                                 cool or dehumidify the building,
                                                                                   or equipment that is used to
            (3)   Any statute, ordinance or regulation
                                                                                   heat water for personal use, by
                  relating to the sale, gift, distribution or
                                                                                   the building's occupants or their
                  use of alcoholic beverages.
                                                                                   guests;
          This exclusion applies only if you are in the
                                                                               (ii) "Bodily injury" or "property
          business of manufacturing, distributing,
                                                                                    damage" for which you may be
          selling, serving or furnishing alcoholic
                                                                                    held liable, if you are a
          beverages.
                                                                                    contractor and the owner or
       d. Workers' Compensation And Similar                                         lessee of such premises, site or
          Laws                                                                      location has been added to your
          Any obligation of the insured under a                                     policy as an additional insured
          workers' compensation, disability benefits                                with respect to your ongoing
          or unemployment compensation law or                                       operations performed for that
          any similar law.                                                          additional insured at that
       e.    Employer's Liability                                                   premises, site or location and
            "Bodily injury" to                                                      such premises, site or location
                                                                                    is not and never was owned or
            (1)   An "employee" of the insured arising
                                                                                    occupied by, or rented or
                  out of and in the course of:
                                                                                    loaned to, any insured, other
                  (a) Employment by the insured; or                                 than that additional insured; or



Page 4 of 24                                                                                Form 55 00 08 04 05
                                                           BUSINESS LIABILITY COVERAGE FORM

                  (iii) "Bodily injury" or "property                      released as part of the
                        damage" arising out of heat,                      operations being performed
                        smoke or fumes from a                             by such insured, contractor or
                        "hostile fire";                                   subcontractor;
              (b) At or from any premises, site or                   (ii) "Bodily injury" or "property
                  location which is or was at any                         damage" sustained within a
                  time used by or for any insured or                      building and caused by the
                  others for the handling, storage,                       release of gases, fumes or
                  disposal, processing or treatment                       vapors from materials brought
                  of waste;                                               into that building in connection
              (e) Which are or were at any time                           with operations being performed
                  transported,    handled,    stored,                     by you or on your behalf by a
                  treated, disposed of, or processed                      contractor or subcontractor; or
                  as waste by or for:                                (iii) "Bodily injury" or "property
                  (i) Any insured; or                                      damage" arising out of heat,
                                                                           smoke or fumes from a
                  (ii) Any person or organization for                      "hostile fire"; or
                       whom you may be legally
                       responsible;                              (e) At or from any premises, site or
                                                                     location on which any insured or any
              (d) At or from any premises, site or                   contractors       or    subcontractors
                  location on which any insured or                   working directly or indirectly on any
                  any contractors or subcontractors
                                                                     insured's behalf are performing
                  working directly or indirectly on                  operations if the operations are to
                  any     insured's    behalf    are                 test for, monitor, clean up, remove,
                  performing operations if the
                                                                     contain, treat, detoxify or neutralize,
                  "pollutants" are brought on or to                  or in any way respond to, or assess
                  the premises, site or location in                  the effects of, "pollutants".
                  connection with such operations
                  by such insured, contractor or           (2)   Any loss, cost or expense arising out
                  subcontractor.     However, this               of any:
                  subparagraph does not apply to:                (a) Request, demand, order or statutory
                  (i) "Bodily injury" or "property                   or regulatory requirement that any
                      damage" arising out of the                     insured or others test for, monitor,
                      escape of fuels, lubricants or                 clean up, remove, contain, treat,
                      other operating fluids which are               detoxify or neutralize, or in any way
                      needed to perform the normal                   respond to, or assess the effects of,
                      electrical,      hydraulic      or             "pollutants"; or
                      mechanical              functions          (b) Claim or suit by or on behalf of a
                      necessary for the operation of                 governmental         authority   for
                      "mobile equipment" or its parts,               damages because of testing for,
                      if such fuels, lubricants or other             monitoring, cleaning up, removing,
                      operating fluids escape from a                 containing, treating, detoxifying or
                      vehicle part designed to hold,                 neutralizing, or in any way
                      store or receive them. This                    responding to, or assessing the
                      exception does not apply if the                effects of, "pollutants".
                      "bodily injury" or "property               However, this paragraph does not
                      damage" arises out of the                  apply to liability for damages because
                      intentional discharge, dispersal           of "property damage" that the insured
                      or release of the fuels,                   would have in the absence of such
                      lubricants or other operating              request, demand, order or statutory or
                      fluids,    or if such fuels,               regulatory requirement, or such clai m
                      lubricants or other operating              or "suit" by or on behalf of a
                      fluids are brought on or to the            governmental authority.
                      premises, site or location with
                      the intent that they be
                      discharged,       dispersed     or



Form 55 00 08 04 05                                                                         Page 5 of 24
BUSINESS LIABILITY COVERAGE FORM

       g. Aircraft, Auto Or Watercraft                             (2) The use of "mobile equipment" in, or
            "Bodily injury" or "property damage" arising               while in practice or preparation for, a
            out of the ownership, maintenance, use or                  prearranged      racing,  speed      or
            entrustment to others of any aircraft, "auto"              demolition contest or in any stunting
            or watercraft owned or operated by or rented               activity.
            or loaned to any insured. Use includes            i.   War
            operation and "loading or unloading".                  "Bodily injury", "property damage" or
            This exclusion applies even if the claims              "personal and advertising injury", however
            against any insured allege negligence or               caused, arising, directly or indirectly, out of:
            other wrongdoing in the supervision, hiring,           (1) War, including undeclared or civil war;
            employment, training or monitoring of others
            by that insured, if the "occurrence" which             (2) Warlike action by a military force,
            caused the "bodily injury" or "property                    including action in hindering or
            damage"      involved    the     ownership,                defending against an actual or
            maintenance, use or entrustment to others of               expected attack, by any government,
            any aircraft, "auto" or watercraft that is                 sovereign or other authority using
            owned or operated by or rented or loaned to                military personnel or other agents; or
            any insured.                                           (3)   Insurrection,  rebellion,   revolution,
            This exclusion does not apply to:                            usurped power, or action taken by
                                                                         governmental authority in hindering or
            (1)   A watercraft while ashore on premises                  defending against any of these.
                  you own or rent;
                                                              j.   Professional Services
            (2)   A watercraft you do not own that is:
                                                                   "Bodily injury", "property damage" or
                  (a) Less than 51 feet long; and                  "personal and advertising injury" arising
                  (b) Not being used to carry persons              out of the rendering of or failure to render
                      for a charge;                                any professional service. This includes
                                                                   but is not limited to:
            (3)   Parking an "auto" on, or on the ways
                  next to, premises you own or rent,               (1)   Legal,    accounting    or    advertising
                  provided the "auto" is not owned by or                 services;
                  rented or loaned to you or the insured;          (2)   Preparing, approving, or failing to
            (4)   Liability assumed under any "insured                   prepare or approve maps, shop
                  contract"     for  the    ownership,                   drawings, opinions, reports, surveys,
                  maintenance or use of aircraft or                      field orders, change orders, designs or
                  watercraft;                                            drawings and specifications;
            (5)   "Bodily injury" or "property damage"             (3)   Supervisory, inspection, architectural
                  arising out of the operation of any of                 or engineering activities;
                  the equipment listed in Paragraph f.(2)          (4)   Medical, surgical, dental, x-ray or
                  or f.(3) of the definition of "mobile                  nursing services treatment, advice or
                  equipment"; or                                         instruction;
            (6)   An aircraft that is not owned by any             (5)   Any health or therapeutic service
                  insured and is hired, chartered or loaned              treatment, advice or instruction;
                  with a paid crew          However, this
                                                                   (6)   Any service, treatment, advice or
                  exception does not apply if the insured
                                                                         instruction for the     purpose   of
                  has any other insurance for such "bodily
                                                                         appearance or skin enhancement, hair
                  injury" or "property damage", whether
                                                                         removal or replacement or personal
                  the other insurance is primary, excess,
                                                                         grooming;
                  contingent or on any other basis.
                                                                   (7)   Optical or hearing aid services
       h.   Mobile Equipment
                                                                         including the prescribing, preparation,
            "Bodily injury"     or   "property   damage"                 fitting, demonstration or distribution of
            arising out of:                                              ophthalmic     lenses     and     similar
            (1) The transportation of "mobile equipment'                 products or hearing aid devices;
                by an "auto" owned or operated by or
                rented or loaned to any insured; or




Page 6 of 24                                                                              Form 55 00 08 04 05
                                                                  BUSINESS LIABILITY COVERAGE FORM

           (8)   Optometry or optometric services                 Paragraphs (1), (3) and (4) of this
                 including but not limited to examination         exclusion do not apply to "property
                 of the eyes and the prescribing,                 damage" (other than damage by fire) to
                 preparation,    fitting, demonstration or        premises, including the contents of such
                 distribution of ophthalmic lenses and            premises, rented to you for a period of 7 or
                 similar products;                                fewer consecutive days. A separate Limit
           (9)   Any                                              of Insurance applies to Damage To
                                                                  Premises Rented To You as described in
                 (a) Body piercing (not including ear             Section D. - Limits Of Insurance.
                     piercing) ;
                                                                  Paragraph (2) of this exclusion does not
                 (b) Tattooing, including but not limited         apply if the premises are "your work" and
                     to the insertion of pigments into or         were never occupied, rented or held for
                     under the skin; and                          rental by you.
                 (c) Similar services;                            Paragraphs (3) and (4) of this exclusion do
           (10) Services in the practice of pharmacy;             not apply to the use of elevators.
                and                                               Paragraphs (3), (4), (5) and (6) of this
           (11) Computer consulting,     design or                exclusion do not apply to liability assumed
                programming services, including web               under a sidetrack agreement.
                site design.                                      Paragraphs (3) and (4) of this exclusion do
            Paragraphs (4) and (5) of this exclusion do           not apply to "property damage" to
            not apply to the Incidental Medical                   borrowed equipment while not being used
            Malpractice coverage afforded under                   to perform operations at a job site.
            Paragraph 1.e. in Section A. - Coverages.             Paragraph (6) of this exclusion does not
      k.    Damage To Property                                    apply to "property damage" included in the
            "Property damage" to:                                 "products-completed operations hazard".
           (1)   Property you own, rent or occupy,           I.   Damage To Your Product
                 including any costs or expenses                  "Property damage" to "your             product"
                 incurred by you, or any other person,            arising out of it or any part of it.
                 organization or entity, for repair,         m. Damage To Your Work
                 replacement,           enhancement,
                 restoration or maintenance of such               "Property damage" to "your work" arising
                 property for any reason, including               out of it or any part of it and included in the
                 prevention of injury to a person or              "products-completed operations hazard".
                 damage to another's property;                    This exclusion does not apply if the
           (2)   Premises you sell, give away or                  damaged work or the work out of which
                 abandon, if the "property damage" arises         the damage arises was performed on your
                 out of any part of those premises;               behalf by a subcontractor.

           (3)   Property loaned to you;                     n.   Damage To Impaired Property                 Or
                                                                  Property Not Physically Injured
           (4)   Personal property in the care, custody
                 or control of the insured;                       "Property damage" to "impaired property"
                                                                  or property that has not been physically
           (5)   That particular part of real property on         injured, arising out of:
                 which you or any contractors or
                 subcontractors working directly or               (1)   A defect, deficiency, inadequacy or
                 indi rectly on your behalf are performing              dangerous condition in "your product"
                 operations, if the "property damage"                   or "your work"; or
                 arises out of those operations; or               (2)   A delay or fai lure by you or anyone
           (6) That particular part of any property                     acting on your behalf to perform a
               that must be restored, repaired or                       contract or agreement in accordance
               replaced because "your work" was                         with its terms.
               incorrectly performed on it.                       This exclusion does not apply to the loss
                                                                  of use of other property arising out of
                                                                  sudden and accidental physical injury to
                                                                  "your product" or "your work" after it has
                                                                  been put to its intended use.



Form 55 00 08 04 05                                                                               Page 7 of 24
BUSINESS LIABILITY COVERAGE FORM

       o.   Recall Of Products, Work Or Impaired                     (c) Title of any literary or artistic work;
            Property                                           (8)   Arising out of an offense committed by
            Damages clai med for any loss, cost or                   an insured whose business is:
            expense incurred by you or others for the                (a) Advertising,          broadcasting,
            loss of use, withdrawal, recall, inspection,                 publishing or telecasting;
            repair, replacement, adjustment, removal                 (b) Designing or determining content
            or disposal of:                                              of web sites for others; or
            (1) "Your product";                                      (c) An   Internet search,        access,
            (2) "Your work"; or                                          content or service provider.
            (3) "Impaired property";                                 However, this exclusion does not
             if such product, work or property is                    apply to Paragraphs a., b. and c.
             withdrawn or recalled from the market or                under the definition of "personal and
             from use by any person or organization                  advertising injury" in Section G. -
             because of a known or suspected defect,                 Liability   And   Medical   Expenses
             deficiency, inadequacy or dangerous                     Definitions.
             condition in it.                                        For the purposes of this exclusion,
       p.   Personal And Advertising Injury                          placing an "advertisement" for or
            "Personal and advertising injury":                       linking to others on your web site, by
                                                                     itself, is not considered the business
            (1)   Arising out of oral, written or electronic
                                                                     of        advertising,     broadcasting,
                  publication of material, if done by or at
                                                                     publishing or telecasting;
                  the direction of the insured with
                  knowledge of its falsity;                    (9)   Arising out of an electronic chat room
                                                                     or bulletin board the insured hosts,
            (2)   Arising out of oral, written or electronic
                                                                     owns, or over which the insured
                  publication of material whose first
                                                                     exercises control;
                  publication took place before the
                  beginning of the policy period;              (10) Arising out of the unauthorized use of
                                                                    another's name or product in your e-mail
            (3)   Arising out of a criminal act committed
                                                                    address, domain name or metatags, or
                  by or at the direction of the insured;
                                                                    any other similar tactics to mislead
            (4)   Arising out of any breach of contract,            another's potential customers;
                  except an implied contract to use
                                                               (11) Arising out of the violation of a
                  another's "advertising idea" in your
                                                                    person's right of privacy created by
                  "advertisement";
                                                                    any state or federal act.
            (5)   Arising out of the fai lure of goods,
                                                                     However, this exclusion does not
                  products or services to conform with
                                                                     apply to liability for damages that the
                  any     statement   of    quality   or
                                                                     insured would have in the absence of
                  performance       made      in    your
                                                                     such state or federal act;
                  "advertisement";
                                                               (12) Arising out of:
            (6)   Arising out of the wrong description of
                  the price of goods, products or services;          (a) An "advertisement" for others on
                                                                         your web site;
            (7)   Arising out of any violation of any
                  intellectual property rights such as               (b) Placing a link to a web site of
                  copyright, patent, trademark, trade                    others on your web site;
                  name, trade secret, service mark or                (c) Content from a web site of others
                  other designation of origin       or                   displayed within a frame or border
                  authenticity.                                          on your web site. Content includes
                  However, this exclusion does not                       information, code, sounds, text,
                  apply to infringement,   in your                       graphics or images; or
                  "advertisement", of                                (d) Computer code,     software          or
                  (a) Copyright;                                         programming used to enable:
                  (b) Slogan, unless the slogan is also                  (i) Your web site; or
                      a trademark, trade name, service                   (ii) The presentation or functionality
                      mark or other designation of origin                     of an "advertisement" or other
                      or authenticity; or                                     content on your web site;


Page 8 of 24                                                                           Form 55 00 08 04 05
                                                                    BUSINESS LIABILITY COVERAGE FORM

            (13) Arising out of a violation of any anti-                  (a) May be awarded or incurred by
                 trust law;                                                   reason of any claim or suit
            (14) Arising out of the fluctuation in price or                   alleging actual or threatened injury
                 value of any stocks, bonds or other                          or damage of any nature or kind to
                 securities; or                                               persons or property which would
                                                                              not have occurred in whole or in
            (15) Arising out of discrimination or                             part but for the "asbestos hazard";
                 humiliation committed by or at the
                 direction of any "executive officer",                    (b) Arise out of any request, demand,
                 director,  stockholder, partner or                           order or statutory or regulatory
                 member of the insured.                                       requirement that any insured or
                                                                              others test for, monitor, clean up,
      q.    Electronic Data                                                   remove,     encapsulate, contain,
            Damages arising out of the loss of, loss of                       treat, detoxify or neutralize or in
            use of, damage to, corruption of, inability                       any way respond to or assess the
            to access, or inability to manipulate                             effects of an "asbestos hazard"; or
            "electronic data".                                            (c) Arise out of any claim or suit for
      r.     Employment-Related Practices                                     damages because of testing for,
            "Bodily injury" or "personal and advertising                      monitoring, cleaning up, removing,
            injury" to                                                        encapsulating, containing, treating,
                                                                              detoxifying or neutralizing or in any
            (1)   A person arising out of any:
                                                                              way responding to or assessing the
                  (a) Refusal to employ that person;                          effects of an "asbestos hazard".
                  (b) Termination of       that   person's     t.   Violation Of Statutes That Govern E-
                      employment; or                                Mails, Fax, Phone Calls Or Other
                  (c) Employment-related         practices,         Methods Of Sending Material Or
                      policies, acts or omissions, such as          Information
                      coercion,     demotion,   evaluation,         "Bodily injury", "property        damage", or
                      reassignment,              discipline,        "personal and advertising       injury" arising
                      defamation, harassment, humiliation           directly or indirectly out of    any action or
                      or discrimination directed at that            omission that violates or        is alleged to
                      person; or                                    violate:
            (2) The spouse, child, parent, brother or               (1) The Telephone Consumer Protection
                sister   of   that   person     as     a                Act (TCPA), including any amendment
                consequence of "bodily injury" or                       of or addition to such law;
                "personal and advertising injury" to the
                                                                    (2) The CAN-SPAM Act of 2003, including
                person at whom any of the
                                                                        any amendment of or addition to such
                employment-related            practices
                                                                        law; or
                described in Paragraphs (a), (b), or (c)
                above is directed.                                  (3)   Any statute, ordinance or regulation,
                                                                          other than the TCPA or CAN-SPAM Act
            This exclusion applies:
                                                                          of 2003, that prohibits or limits the
            (1) Whether the insured may be liable as                      sending, transmitting, communicating or
                an employer or in any other capacity;                     distribution of material or information.
                and                                            Damage To Premises Rented To You -
            (2) To any obligation to share damages             Exception For Damage By Fire, Lightning
                with or repay someone else who must            or Explosion
                pay damages because of the injury.
                                                               Exclusions c. through h. and k. through o. do
       s.    Asbestos                                          not apply to damage by fire, lightning or
            (1)   "Bodily injury", "property damage" or        explosion to premises rented to you or
                  "personal and advertising injury"            temporarily occupied by you with permission of
                  arising out of the "asbestos hazard".        the owner. A separate Limit of Insurance
                                                               applies to this coverage as described in
            (2)   Any damages, judgments, settlements,
                                                               Section D. - Liability And Medical Expenses
                  loss, costs or expenses that:
                                                               Limits Of Insurance.




Form 55 00 08 04 05                                                                                 Page 9 of 24
BUSINESS LIABILITY COVERAGE FORM

   2.   Applicable To Medical Expenses Coverage                      e.   A trust, you are an insured. Your trustees
        We will not pay expenses for "bodily injury":                     are also insureds, but only with respect to
                                                                          their duties as trustees.
        a.   Any Insured
             To any insured, except 'volunteer workers".        2.   Each of the following is also an insured:

        b.   Hired Person                                            a.    Employees And Volunteer Workers
             To a person hi red to do work for or on behalf               Your "volunteer workers" only while
             of any insured or a tenant of any insured.                   performing duties related to the conduct of
                                                                          your business, or your "employees", other
        c.   Injury On Normally Occupied Premises                         than either your "executive officers" (if you
             To a person injured on that part of                          are an organization other than a
             premises you own or rent that the person                     partnership, joint venture or limited liability
             normally occupies.                                           company) or your managers (if you are a
        d. Workers' Compensation And Similar                              limited liability company), but only for acts
           Laws                                                           within the scope of their employment by
                                                                          you or while performing duties related to
             To a person, whether or not an
                                                                          the conduct of your business.
             "employee" of any insured, if benefits for
             the "bodily injury" are payable or must be                   However, none of these "employees" or
             provided under a workers' compensation                       "volunteer workers" are insureds for:
             or disability benefits law or a similar law.                 (1)   "Bodily injury" or     "personal    and
        e.   Athletics Activities                                               advertising injury":
             To a person injured while practicing,                              (a) To you, to your partners or
             instructing or participating in any physical                           members (if you are a partnership
             exercises or games, sports or athletic                                 or joint venture), to your members
             contests.                                                              (if you are a limited liability
                                                                                    company), or to a co-"employee"
        f.   Products-Completed Operations Hazard
                                                                                    while in the course of his or her
             Included with the       "products-completed                            employment or performing duties
             operations hazard".                                                    related to the conduct of your
        g.   Business Liability Exclusions                                          business, or to your other
                                                                                    "volunteer       workers"     while
             Excluded under Business Liability Coverage.
                                                                                    performing duties related to the
C. WHO IS AN INSURED                                                                conduct of your business;
   1.   If you are designated in the Declarations as:                           (b) To the spouse, child, parent,
        a.   An individual, you and your spouse are                                 brother or sister of that co-
             insureds, but only with respect to the                                 "employee" or that "volunteer
             conduct of a business of which you are the                             worker" as a consequence of
             sole owner.                                                            Paragraph (1)(a) above;
        b.   A partnership or joint venture, you are an                         (c) For which there is any obligation
             insured. Your members, your partners, and                              to share damages with or repay
             their spouses are also insureds, but only with                         someone else who must pay
             respect to the conduct of your business.                               damages because of the injury
                                                                                    described in Paragraphs (1)(a) or
        c.   A limited liability company, you are an
                                                                                    (b) above; or
             insured. Your members are also insureds,
             but only with respect to the conduct of your                       (d) Arising out of his or her providing
             business. Your managers are insureds, but                              or failing to provide professional
             only with respect to their duties as your                              health care services.
             managers.                                                          If you are not in the business of
        d.   An organization other than a partnership,                          providing professional health care
             joint venture or limited liability company, you                    services, Paragraph (d) does not apply
             are an insured. Your "executive officers" and                      to any nurse, emergency medical
             directors are insureds, but only with respect                      technician or paramedic employed by
             to their duties as your officers or directors.                     you to provide such services.
             Your stockholders are also insureds, but only                (2)   "Property damage" to property
             with respect to their liability as stockholders.                   (a) Owned, occupied or used by,


Page 10 of 24                                                                                   Form 55 00 08 04 05
                                                                           BUSINESS LIABILITY COVERAGE FORM

                   (b) Rented to, in the care, custody or             b.   Coverage under this provision does not
                       control of, or over which physical                  apply to
                       control is being exercised for any                  (1)   "Bodily injury" or "property damage"
                       purpose by you, any of your                               that occurred; or
                       "employees", "volunteer workers",
                                                                           (2)   "Personal and advertising injury"
                       any partner or member (if you are
                                                                                 arising out of an offense committed
                       a partnership or joint venture), or
                       any member (if you are a limited                    before you      acquired   or     formed   the
                       liability company).                                 organization.
        b.   Real Estate Manager                                 4.   Operator Of Mobile Equipment
             Any person (other than your "employee" or                With respect to "mobile equipment" registered in
             "volunteer worker"), or any organization                 your name under any motor vehicle registration
             while acting as your real estate manager.                law, any person is an insured while driving such
        c.   Temporary         Custodians        Of     Your          equipment along a public highway with your
                                                                      permission. Any other person or organization
             Property
                                                                      responsible for the conduct of such person is
             Any person or organization having proper                 also an insured, but only with respect to liability
             temporary custody of your property if you                arising out of the operation of the equipment, and
             die, but only:                                           only if no other insurance of any kind is available
             (1) Vv1th respect to liability arising out of the        to that person or organization for this liability.
                 maintenance or use of that property; and             However, no person or organization is an insured
             (2)   Until your legal representative has                with respect to:
                   been appointed.                                    a.    "Bodily injury" to a co-"employee" of the
        d.   Legal Representative If You Die                                person driving the equipment; or
             Your legal representative if you die, but                b.    "Property damage" to property owned by,
             only with respect to duties as such. That                      rented to, in the charge of or occupied by
             representative will have all your rights and                   you or the employer of any person who is
             duties under this insurance.                                   an insured under this provision.
        e.    Unnamed Subsidiary                                 5.   Operator of Nonowned Watercraft

             Any subsidiary and subsidiary thereof, of                With respect to watercraft you do not own that
             yours which is a legally incorporated entity             is less than 51 feet long and is not being used
             of which you own a financial interest of                 to carry persons for a charge, any person is an
             more than 50% of the voting stock on the                 insured while operating such watercraft with
             effective date of this Coverage Part.                    your permission.         Any other person or
                                                                      organization responsible for the conduct of
             The insurance afforded herein for any
                                                                      such person is also an insured, but only with
             subsidiary not shown in the Declarations                 respect to liability arising out of the operation
             as a named insured does not apply to                     of the watercraft, and only if no other
             injury or damage with respect to which an                insurance of any kind is available to that
             insured under this insurance is also an                  person or organization for this liability.
             insured under another policy or would be
             an insured under such policy but for its                 However, no person or organization is an
             termination or upon the exhaustion of its                insured with respect to:
             limits of insurance.                                     a.    "Bodily injury" to a co-"employee" of the
   3.   Newly Acquired Or Formed Organization                               person operating the watercraft; or
        Any organization you newly acquire or form,                   b.    "Property damage" to property owned by,
        other than a partnership, joint venture or                          rented to, in the charge of or occupied by
        limited liability company, and over which you                       you or the employer of any person who is
        maintain financial interest of more than 50% of                     an insured under this provision.
        the voting stock, will qualify as a Named                6.   Additional Insureds When Required By
        Insured if there is no other similar insurance                Written Contract, Written Agreement Or
        available to that organization. However:                      Permit
        a.    Coverage under this provision is afforded               The person(s) or organization(s) identified in
              only until the 180th day after you acquire              Paragraphs a. through f. below are additional
              or form the organization or the end of the              insureds when you have agreed, in a written
              policy period, whichever is earlier; and


Form 55 00 08 04 05                                                                                        Page 11 of 24
BUSINESS LIABILITY COVERAGE FORM

       contract, written agreement or because of a                        (e) Any     failure to make such
       permit issued by a state or political                                  inspections, adj ustments, tests or
       subdivision, that such person or organization                          servicing as the vendor has
       be added as an additional insured on your                              agreed to make or normally
       policy, provided the injury or damage occurs                           undertakes to make in the usual
       subsequent to the execution of the contract or                         course of business, in connection
       agreement, or the issuance of the permit.                              with the distribution or sale of the
       A person or organization is an additional                              products;
       insured under this provision only for that                         (f) Demonstration,           installation,
       period of time required by the contract,                               servicing or repair operations,
       agreement or permit.                                                   except such operations performed
                                                                              at the vendor's premises in
       However, no such person or organization is an
                                                                              connection with the sale of the
       additional insured under this provision if such                        product;
       person or organization is included as an
       additional insured by an endorsement issued                        (g) Products which, after distribution
       by us and made a part of this Coverage Part,                           or sale by you, have been labeled
       including all persons or organizations added                           or relabeled or used as a
       as additional insureds under the specific                              container, part or ingredient of any
       additional insured coverage grants in Section                          other thing or substance by or for
       F. - Optional Additional Insured Coverages.                            the vendor; or
       a.   Vendors                                                       (h) "Bodily    injury"   or  "property
                                                                              damage" arising out of the sole
            Any person(s) or organization(s) (referred to                     negligence of the vendor for its
            below as vendor), but only with respect to                        own acts or omissions or those of
            "bodily injury" or "property damage" arising
                                                                              its employees or anyone else
            out of "your products" which are distributed                      acting on its behalf. However, this
            or sold in the regular course of the vendor's                     exclusion does not apply to:
            business and only if this Coverage Part
            provides coverage for "bodily injury" or                          (i) The exceptions contained in
            "property damage" included within the                                 Subparagraphs (d) or (f); or
            "products-completed operations hazard".                           (ii) Such inspections, adjustments,
            (1)   The insurance afforded to the vendor                             tests or servicing as the vendor
                  is subject to the following additional                           has agreed to make or normally
                  exclusions:                                                      undertakes to make in the usual
                                                                                   course      of    business,    in
                  This insurance does not apply to:                                connection with the distribution
                  (a) "Bodily      injury"   or    "property                       or sale of the products.
                      damage" for which the vendor is
                                                                    (2)   This insurance does not apply to any
                      obligated to pay damages by                         insured person or organization from
                      reason of the assumption of                         whom you have acquired such products,
                      liability in a contract or agreement.
                                                                          or any ingredient, part or container,
                      This exclusion does not apply to                    entering    into,   accompanying   or
                      liability for damages that the                      containing such products.
                      vendor would have in the absence
                      of the contract or agreement;            b.   Lessors Of Equipment

                  (b) Any       express           warranty          (1)   Any person or organization from
                      unauthorized by you;                                whom you lease equipment; but only
                                                                          with respect to their liability for "bodily
                  (c) Any physical or chemical change                     injury",   "property      damage"       or
                      in the product made intentionally                   "personal and advertising injury"
                      by the vendor;
                                                                          caused, in whole or in part, by your
                  (d) Repackaging,        except   when                   maintenance, operation or use of
                      unpacked solely for the purpose of                  equipment leased to you by such
                      inspection, demonstration, testing,                 person or organization.
                      or the substitution of parts under
                      instructions from the manufacturer,
                      and then repackaged in the
                      original container;


Page 12 of 24                                                                               Form 55 00 08 04 05
                                                                    BUSINESS LIABILITY COVERAGE FORM

            (2) With respect to the insurance afforded         e.   Permits Issued By State Or Political
                to these additional insureds, this                  Subdivisions
                insurance does not apply to any                     (1)   Any state or political subdivision, but
                "occurrence" which takes place after                      only with respect to operations
                you cease to lease that equipment.                        performed by you or on your behalf for
       c.   Lessors Of Land Or Premises                                   which the state or political subdivision
            (1)   Any person or organization from                         has issued a permit.
                  whom you lease land or premises, but              (2) With respect to the insurance afforded
                  only with respect to liability arising out            to these additional insureds, this
                  of the ownership, maintenance or use                  insurance does not apply to:
                  of that part of the land or premises                    (a) "Bodily injury", "property damage"
                  leased to you.                                              or "personal and advertising
            (2) With respect to the insurance afforded                        injury" arising out of operations
                to these additional insureds, this                            performed for the state or
                insurance does not apply to:                                  municipality; or
                  (a) Any "occurrence" which takes                        (b) "Bodily injury" or "property damage"
                      place after you cease to lease that                     included within the "products-
                      land or be a tenant in that                             completed operations hazard".
                      premises; or                             f.   Any Other Party
                  (b) Structural    alterations,     new            (1)   Any other person or organization who
                      construction     or      demol ition                is not an insured under Paragraphs a.
                      operations performed by or on                       through e. above, but only with
                      behalf of such         person     or                respect to liability for "bodily injury",
                      organization.                                       "property damage" or "personal and
       d. Architects, Engineers Or Surveyors                              advertising injury" caused, in whole or
            (1)   Any architect, engineer, or surveyor, but               in part, by your acts or omissions or
                  only with respect to liability for "bodily              the acts or omissions of those acting
                  injury", "property damage" or "personal                 on your behalf:
                  and advertising injury" caused, in whole                (a) In the performance         of   your
                  or in part, by your acts or omissions or                    ongoing operations;
                  the acts or omissions of those acting on                (b) In connection with your premises
                  your behalf:                                                owned by or rented to you; or
                  (a) In connection with your premises;                   (c) In connection with "your work" and
                      or                                                      included within the "products-
                  (b) In the performance of your                              completed operations hazard", but
                      ongoing operations performed by                         only if
                      you or on your behalf.                                  (i) The written contract or written
            (2) With respect to the insurance afforded                            agreement requires you to
                to these additional insureds, the                                 provide such coverage to
                following additional exclusion applies:                           such additional insured; and
                  This insurance does not apply to                            (ii) This Coverage Part provides
                  "bodily injury", "property damage" or                            coverage for "bodily injury" or
                  "personal and advertising injury"                                "property damage" included
                  arising out of the rendering of or the                           within     the      "products-
                  failure to render any professional                               completed operations hazard".
                  services by or for you, including:                (2) With respect to the insurance afforded
                  (a) The preparing, approving, or                      to these additional insureds, this
                      failure to prepare or approve,                    insurance does not apply to:
                      maps, shop drawings, opinions,                      "Bodily injury", "property damage" or
                      reports, surveys, field orders,                     "personal and advertising injury"
                      change    orders,    designs    or                  arising out of the rendering of, or the
                      drawings and specifications; or                     failure to render, any professional
                  (b) Supervisory,              inspection,               architectural, engineering or surveying
                      architectural     or     engineering                services, including:
                      activities.

Form SS 00 08 04 05                                                                               Page 13 of 24
BUSINESS LIABILITY COVERAGE FORM

                 (a) The preparing, approving, or                    This General Aggregate limit does not
                     failure to prepare or approve,                  apply to "property damage" to premises
                     maps, shop drawings, opinions,                  while rented to you or temporarily
                     reports, surveys, field orders,                 occupied by you with permission of the
                     change    orders,    designs    or              owner, arising out of fire, lightning or
                     drawings and specifications; or                 explosion.
                 (b) Supervisory,            inspection,   3.   Each Occurrence Limit
                     architectural   or     engineering         Subject to 2.a. or 2.b above, whichever
                     activities.                                applies, the most we will pay for the sum of all
        The limits of insurance that apply to additional        damages because of all "bodily injury",
        insureds are described in Section D. - Limits           "property damage" and medical expenses
        Of Insurance.                                           arising out of anyone "occurrence" is the
        How this insurance applies when other                   Liability and Medical Expenses Limit shown in
        insurance is available to an additional insured         the Declarations.
        is described in the Other Insurance Condition           The most we will pay for all medical expenses
        in Section E. - Liability And Medical Expenses          because of "bodily injury" sustained by any
        General Conditions.                                     one person is the Medical Expenses Limit
   No person or organization is an insured with                 shown in the Declarations.
   respect to the conduct of any current or past           4.   Personal And Advertising Injury Limit
   partnership, joint venture or limited liability              Subject to 2.b. above, the most we will pay for
   company that is not shown as a Named Insured in              the sum of all damages because of all
   the Declarations.                                            "personal and advertising injury" sustained by
D. LIABILITY AND MEDICAL EXPENSES                               anyone person or organization is the Personal
   LIMITS OF INSURANCE                                          and Advertising Injury Limit shown in the
                                                                Declarations.
   1.   The Most We Will Pay
                                                           5.   Damage To Premises Rented To You Limit
        The Limits of Insurance shown in the
                                                                The Damage To Premises Rented To You
        Declarations and the rules below fix the most
        we will pay regardless of the number of:                Limit is the most we will pay under Business
                                                                Liability Coverage for damages because of
        a.   Insureds;                                          "property damage" to anyone premises, while
        b.   Claims made or "suits" brought; or                 rented to you, or in the case of damage by fire,
        c.   Persons or organizations making claims or          lightning or explosion, while rented to you or
             bringing "suits".                                  temporarily occupied by you with permission of
                                                                the owner.
   2.   Aggregate Limits
                                                                In the case of damage by fire, lightning or
        The most we will pay for:
                                                                explosion, the Damage to Premises Rented To
        a.   Damages because of "bodily injury" and             You Limit applies to all damage proximately
             "property damage" included in the                  caused by the same event, whether such
             "products-completed operations hazard" is          damage results from fire, lightning or explosion
             the    Products-Completed     Operations           or any combination of these.
             Aggregate     Limit   shown     in   the
                                                           6.   How Limits Apply To Additional Insureds
             Declarations.
                                                                The most we will pay on behalf of a person or
        b.   Damages because of all other "bodily
                                                                organization who is an additional insured
             injury", "property damage" or "personal
                                                                under this Coverage Part is the lesser of:
             and advertising injury", including medical
             expenses, is the General Aggregate Limit           a.   The limits of insurance specified in a
             shown in the Declarations.                              written contract, written agreement or
                                                                     permit issued by a state or political
             This General Aggregate Limit applies
                                                                     subdivision; or
             separately to each of your "Iocations"
             owned by or rented to you.                         b.   The Limits of Insurance shown in the
                                                                     Declarations.
             "Location" means premises involving the
             same or connecting lots, or premises               Such amount shall be a part of and not in
             whose connection is interrupted only by a          addition to the Li mits of Insurance shown in
             street, roadway or right-of-way of a               the Declarations and described in this Section.
             railroad.


Page 14 of 24                                                                            Form 55 00 08 04 05
                                                                  BUSINESS LIABILITY COVERAGE FORM

   If more than one limit of insurance under this                 (1)   Immediately send us copies of any
   policy and any endorsements attached thereto                         demands, notices, summonses or
   applies to any claim or "suit", the most we will pay                 legal papers received in connection
   under this policy and the endorsements is the                        with the claim or "suit";
   single highest limit of liability of all coverages             (2)   Authorize us to obtain records and
   applicable to such claim or "suit". However, this                    other information;
   paragraph does not apply to the Medical Expenses
                                                                    Cooperate with us in the investigation,
                                                                  (3)
   limit set forth in Paragraph 3. above.
                                                                    settlement of the claim or defense
   The Limits of Insurance of this Coverage Part apply              against the "suit"; and
   separately to each consecutive annual period and to
                                                                (4) Assist us, upon our request, in the
   any remaining period of less than 12 months, starting
                                                                    enforcement of any right against any
   with the beginning of the policy period shown in the
                                                                    person or organization that may be
   Declarations, unless the policy period is extended
                                                                    liable to the insured because of injury
   after issuance for an additional period of less than 12
                                                                    or damage to which this insurance
   months. In that case, the additional period will be
                                                                    may also apply.
   deemed part of the last preceding period for purposes
   of determining the Limits of Insurance.                   d. Obligations At The Insured's Own Cost
                                                                   No insured will, except at that insured's own
E. LIABILITY AND MEDICAL EXPENSES
                                                                   cost, voluntarily make a payment, assume
   GENERAL CONDITIONS                                              any obligation, or incur any expense, other
   1.   Bankruptcy                                                 than for first aid, without our consent.
        Bankruptcy or insolvency of the insured or of        e.    Additional Insured's Other Insurance
        the insured's estate will not relieve us of our            If we cover a claim or "suit" under this
        obligations under this Coverage Part.                      Coverage Part that may also be covered
   2.   Duties In The Event             Of   Occurrence,           by other insurance available to an
        Offense, Claim Or Suit                                     additional insured, such additional insured
        a.    Notice Of Occurrence Or Offense                      must submit such clai m or "suit" to the
                                                                   other insurer for defense and indemnity.
             You or any additional insured must see to
             it that we are notified as soon as                   However, this provision does not apply to
             practicable of an "occurrence" or an                 the extent that you have agreed in a
             offense which may result in a claim. To              written contract, written agreement or
             the extent possible, notice should include:          permit that this insurance is primary and
                                                                  non-contributory with the        additional
             (1)   How, when and where the "occurrence"           insured's own insurance.
                   or offense took place;
                                                             f.    Knowledge Of An Occurrence, Offense,
             (2) The names and addresses of any                    Claim Or Suit
                 injured persons and witnesses; and
                                                                   Paragraphs a. and b. apply to you or to
             (3) The nature and location of any injury             any additional insured only when such
                 or damage arising out of the                      "occurrence", offense, claim or "suit" is
                 "occurrence" or offense.                          known to:
        b.    Notice Of Claim                                     (1)   You or any additional insured that is
             If a clai m is made or "suit" is brought                   an individual;
             against any insured, you or any additional           (2)   Any partner, if you or an additional
             insured must:                                              insured is a partnership;
             (1)   Immediately record the specifics of the        (3)   Any manager, if you or an additional
                   claim or "suit" and the date received;               insured is a limited liability company;
                   and
                                                                  (4)   Any "executive officer" or insurance
             (2)   Notify us as soon as practicable.                    manager, if you or an additional
             You or any additional insured must see to                  insured is a corporation;
             it that we receive a written notice of the           (5)   Any trustee, if you or an additional
             claim or "suit" as soon as practicable.                    insured is a trust; or
        c.   Assistance And Cooperation Of The                    (6)   Any elected or appointed official, if you
             Insured                                                    or an additional insured is a political
             You and any other involved insured must:                   subdivision or public entity.


Form 55 00 08 04 05                                                                             Page 15 of 24
BUSINESS LIABILITY COVERAGE FORM

             This Paragraph f. applies separately to                    (3) We have issued this policy in reliance
             you and any additional insured.                                upon your representations.
   3.   Financial Responsibility Laws                              b.   Unintentional        Failure    To     Disclose
        a.   When this policy is certified as proof of                  Hazards
             financial responsibility for the future under              If unintentionally you should fail to disclose
             the provisions of any motor vehicle                        all hazards relating to the conduct of your
             financial responsibility law, the insurance                business at the inception date of this
             provided by the policy for "bodily injury"                 Coverage Part, we shall not deny any
             liability and "property damage" liability will             coverage under this Coverage Part
             comply with the provisions of the law to                   because of such failure.
             the extent of the coverage and limits of         7.   Other Insurance
             insurance required by that law.
                                                                   If other valid and collectible insurance is
        b.   With respect to "mobile equipment" to                 available for a loss we cover under this
             which this insurance applies, we will                 Coverage Part, our obligations are limited as
             provide any liability, uninsured motorists,           follows:
             underinsured motorists, no-fault or other
             coverage required by any motor vehicle                a.   Primary Insurance
             law. We will provide the required limits for               This insurance is primary except when b.
             those coverages.                                           below applies. If other insurance is also
   4.   Legal Action Against Us                                         primary, we will share with all that other
                                                                        insurance by the method described in c.
        No person or organization has a right under
                                                                        below.
        this Coverage Form:
                                                                   b.   Excesslnsurance
        a. To join us as a party or otherwise bring us
           into a "suit" asking for damages from an                     This insurance is excess over any of the
           insured; or                                                  other insurance, whether primary, excess,
                                                                        contingent or on any other basis:
        b. To sue us on this Coverage Form unless
           all of its terms have been fully compl ied                   (1)   Your Work
           with.                                                              That is Fire, Extended Coverage,
        A person or organization may sue us to recover                        Builder's Risk, Installation Risk or
        on an agreed settlement or on a fi nal judgment                       similar coverage for "your work";
        against an insured; but we will not be liable for               (2)   Premises Rented To You
        damages that are not payable under the terms of
                                                                              That is fire, lightning or explosion
        this insurance or that are in excess of the
                                                                              insurance for premises rented to you
        applicable limit of insurance.         An agreed
                                                                              or temporarily occupied by you with
        settlement means a settlement and release of
                                                                              permission of the owner;
        liability signed by us, the insured and the
        claimant or the claimant's legal representative.                (3)   Tenant Liability
   5.   Separation Of Insureds                                                That is insurance purchased by you to
                                                                              cover your liability as a tenant for
        Except with respect to the Limits of Insurance,
                                                                              "property damage" to premises rented
        and any rights or duties specifically assigned
                                                                              to you or temporarily occupied by you
        in this policy to the first Named Insured, this
                                                                              with permission of the owner;
        insurance applies:
                                                                        (4)   Aircraft, Auto Or Watercraft
        a.   As if each Named Insured were the only
             Named Insured; and                                               If the loss arises out of the maintenance
                                                                              or use of aircraft, "autos" or watercraft to
        b.   Separately to each insured against whom
                                                                              the extent not subject to Exclusion g. of
             a cia im is made or "suit" is brought.
                                                                              Section A. - Coverages.
   6.   Representations
                                                                        (5)   Property Damage To Borrowed
        a.   When You Accept This Policy                                      Equipment Or Use Of Elevators
             By accepting this policy, you agree:                             If the loss arises out of "property
             (1) The statements in the Declarations                           damage" to borrowed equipment or
                 are accurate and complete;                                   the use of elevators to the extent not
                                                                              subject to Exclusion k. of Section A. -
             (2) Those statements are based upon
                 representations you made to us; and                          Coverages.



Page 16 of 24                                                                                   Form 55 00 08 04 05
                                                                    BUSINESS LIABILITY COVERAGE FORM

         (6)   When You Are Added As An                             When this insurance is excess over other
               Additional Insured To Other                          insurance, we will pay only our share of
               Insurance                                            the amount of the loss, if any, that
               That is other insurance avai lable to                exceeds the sum of:
               you covering liability for damages                   (1)   The total amount that all such other
               arising out of the premises or                             insurance would pay for the loss in the
               operations, or products and completed                      absence of this insurance; and
               operations, for which you have been                  (2)   The total of all deductible and self-
               added as an additional insured by that                     insured amounts under all that other
               insurance; or                                              insurance.
         (7)   When You      Add Others As An                       We will share the remaining loss, if any, with
               Additional    Insured  To  This                      any other insurance that is not described in
               Insurance                                            this Excess Insurance provision and was not
               That is other insurance available to an              bought specifically to apply in excess of the
               additional insured.                                  Limits of Insurance shown in the
               However, the following provisions                    Declarations of this Coverage Part
               apply to other insurance available to           c.   Method Of Sharing
               any person or organization who is an                 If all the other insurance permits
               additional insured under this Coverage               contribution by equal shares, we will follow
               Part:                                                this method also. Under this approach,
               (a) Primary      Insurance       When                each insurer contributes equal amounts
                   Req u ired By Contract                           until it has paid its applicable limit of
                   This insurance is primary if you                 insurance or none of the loss remains,
                   have agreed in a written contract,               whichever comes first
                   written agreement or permit that                 If any of the other insurance does not permit
                   this insurance be primary. If other              contribution by equal shares, we will
                   insurance is also primary, we will               contribute by limits. Under this method, each
                   share with all that other insurance              insurer's share is based on the ratio of its
                   by the method described in c.                    applicable limit of insurance to the total
                   below.                                           applicable limits of insurance of all insurers.
               (b) Primary And Non-Contributory           8.   Transfer Of Rights Of Recovery Against
                   To Other Insurance When                     Others To Us
                   Req u ired By Contract                      a.   Transfer Of Rights Of Recovery
                   If you have agreed in a written                  If the insured has rights to recover all or
                   contract, written agreement or                   part     of   any    payment,     including
                   permit that this insurance is                    Supplementary Payments, we have made
                   primary and non-contributory with                under this Coverage Part, those rights are
                   the additional insured's own                     transferred to us. The insured must do
                   insurance, this   insurance is                   nothing after loss to impair them. At our
                   primary and we will not seek                     request, the insured will bring "suit" or
                   contribution from    that   other                transfer those rights to us and help us
                   insurance.                                       enforce them. This condition does not
               Paragraphs (a) and (b) do not apply to               apply to Medical Expenses Coverage.
               other insurance to which the additional         b.   Waiver Of Rights Of Recovery (Waiver
               insured has been added as an                         Of Subrogation)
               additional insured.
                                                                    If the insured has waived any rights of
          When this insurance is excess, we will                    recovery      against    any     person   or
          have no duty under this Coverage Part to                  organization for all or part of any payment,
          defend the insured against any "suit" if any              including Supplementary Payments, we
          other insurer has a duty to defend the                    have made under this Coverage Part, we
          insured against that "suit". If no other                  also waive that right, provided the insured
          insurer defends, we will undertake to do                  waived their rights of recovery against
          so, but we wi II be entitled to the insured's             such person or organization in a contract,
          rights against all those other insurers.                  agreement or permit that was executed
                                                                    prior to the injury or damage.

Form 55 00 08 04 05                                                                               Page 17 of 24
BUSINESS LIABILITY COVERAGE FORM

F. OPTIONAL  ADDITIONAL                      INSURED         3.   Additional Insured - Grantor Of Franchise
   COVERAGES                                                      WHO IS AN INSURED under Section C. is
   If listed or shown as applicable in the Declarations,          amended to include as an additional insured
   one or more of the following Optional Additional               the person(s) or organization(s) shown in the
   Insured Coverages also apply. When any of these                Declarations as an Additional Insured -
   Optional Additional Insured Coverages apply,                   Grantor Of Franchise, but only with respect to
   Paragraph 6. (Additional Insureds When Required                their liability as grantor of franchise to you.
   by Written Contract, Written Agreement or Permit)         4.   Additional Insured - Lessor Of Leased
   of Section C., Who Is An Insured, does not apply               Equipment
   to the person or organization shown in the                     a.    WHO IS AN INSURED under Section C. is
   Declarations. These coverages are subject to the                     amended to include as an additional
   terms and conditions applicable to Business                          insured the person(s) or organization(s)
   Liability Coverage in this policy, except as                         shown in the Declarations as an Additional
   provided below:                                                      Insured - Lessor of Leased Equi pment,
   1.   Additional Insured - Designated Person Or                       but only with respect to liability for "bodily
        Organization                                                    injury", "property damage" or "personal
        WHO IS AN INSURED under Section C. is                           and advertising injury" caused, in whole or
        amended to include as an additional insured                     in part, by your maintenance, operation or
        the person(s) or organization(s) shown in the                   use of equipment leased to you by such
        Declarations, but only with respect to liability                person(s) or organization(s).
        for "bodily injury", "property damage" or                 b.    With respect to the insurance afforded to
        "personal and advertising injury" caused, in                    these additional insureds, this insurance
        whole or in part, by your acts or omissions or                  does not apply to any "occurrence" which
        the acts or omissions of those acting on your                   takes place after you cease to lease that
        behalf:                                                         equipment.
        a.    In the performance      of your    ongoing     5.   Additional Insured - Owners Or Other
              operations; or                                      Interests From Whom Land Has Been
        b.    In connection with your premises owned              Leased
              by or rented to you.                                a.   WHO IS AN INSURED under Section C. is
   2.   Additional Insured - Managers Or Lessors                       amended to include as an additional
        Of Premises                                                    insured the person(s) or organization(s)
                                                                       shown in the Declarations as an Additional
        a.   WHO IS AN INSURED under Section C. is                     Insured - Owners Or Other Interests From
             amended to include as an additional insured               Whom Land Has Been Leased, but only
             the person(s) or organization(s) shown in the             with respect to liability arising out of the
             Declarations as an Additional Insured -                   ownership, maintenance or use of that part
             Designated Person Or Organization; but only               of the land leased to you and shown in the
             with respect to liability arising out of the              Declarations.
             ownership, maintenance or use of that part of
             the premises leased to you and shown in the          b.   With respect to the insurance afforded to
             Declarations.                                             these additional insureds, the following
                                                                       additional exclusions apply:
        b.   With respect to the insurance afforded to
             these additional insureds, the following                  This insurance does not apply to:
             additional exclusions apply:                              (1)   Any "occurrence" that takes place
             This insurance does not apply to:                               after you cease to lease that land; or

             (1)   Any "occurrence" which takes place                  (2)   Structural      alterations,     new
                   after you cease to be a tenant in that                    construction or demolition operations
                   premises; or                                              performed by or on behalf of such
                                                                             person or organization.
             (2)   Structural      alterations,     new
                   construction or demolition operations     6.   Additional Insured - State Or Political
                   performed by or on behalf of such              Subdivision - Permits
                   person or organization.                        a.   WHO IS AN INSURED under Section C. is
                                                                       amended to include as an additional
                                                                       insured the state or political subdivision
                                                                       shown in the Declarations as an Additional


Page 18 of 24                                                                                Form 55 00 08 04 05
                                                                          BUSINESS LIABILITY COVERAGE FORM

             Insured - State Or Political Subdivision -                         (e) Any     failure    to     make    such
             Permits, but only with respect to                                      inspections, adjustments, tests or
             operations performed by you or on your                                 servicing as the vendor has agreed
             behalf for which the state or political                                to make or normally undertakes to
             subdivision has issued a permit.                                       make in the usual course of
        b.   With respect to the insurance afforded to                              business, in connection with the
             these additional insureds, the following                               distribution or sale of the products;
             additional exclusions apply:                                       (f) Demonstration,        installation,
             This insurance does not apply to:                                      servicing or repair operations,
                                                                                    except such operations performed
             (1)   "Bodily injury", "property damage" or                            at the vendor's premises in
                   "personal and advertising injury"                                connection with the sale of the
                   arising out of operations performed for                          product;
                   the state or municipality; or
                                                                                (g) Products which, after distribution
             (2)   "Bodily injury" or "property damage"                             or sale by you, have been labeled
                   included in the "product-completed                               or relabeled or used as a
                   operations" hazard.                                              container, part or ingredient of any
   7.   Additional Insured - Vendors                                                other thing or substance by or for
        a.   WHO IS AN INSURED under Section C. is                                  the vendor; or
             amended to include as an additional                                (h) "Bodily    injury"   or  "property
             insured the person(s) or organization(s)                               damage" arising out of the sole
             (referred to below as vendor) shown in the                             negligence of the vendor for its
             Declarations as an Additional Insured -                                own acts or omissions or those of
             Vendor, but only with respect to "bodily                               its employees or anyone else
             injury" or "property damage" arising out of                            acting on its behalf. However, this
             "your products" which are distributed or                               exclusion does not apply to:
             sold in the regular course of the vendor's                             (i) The exceptions contained in
             business and only if this Coverage Part                                    Subparagraphs (d) or (f); or
             provides coverage for "bodily injury" or
             "property damage" included within the                                  (ii) Such               inspections,
             "products-completed operations hazard".                                     adjustments, tests or servicing
                                                                                         as the vendor has agreed to
        b.    The insurance afforded to the vendor is                                    make or normally undertakes
              subject to the following additional exclusions:                            to make in the usual course of
             (1)   This insurance does not apply to:                                     business, in connection with
                   (a) "Bodily      injury"   or    "property                            the distribution or sale of the
                       damage" for which the vendor is                                   products.
                       obligated to pay damages by                        (2)   This insurance does not apply to any
                       reason of the assumption of                              insured person or organization from
                       liability in a contract or agreement.                    whom you have acquired such
                       This exclusion does not apply to                         products, or any ingredient, part or
                       liability for damages that the                           container,       entering        into,
                       vendor would have in the absence                         accompanying or containing such
                       of the contract or agreement;                            products.
                   (b) Any       express           warranty     8.   Additional Insured - Controlling Interest
                       unauthorized by you;                          WHO IS AN INSURED under Section C. is
                   (e) Any physical or chemical change               amended to include as an additional insured
                       in the product made intentionally             the person(s) or organization(s) shown in the
                       by the vendor;                                Declarations as an Additional Insured -
                   (d) Repackaging,      unless unpacked             Controlling Interest, but only with respect to
                       solely for the purpose of inspection,         their liability arising out of
                       demonstration, testing, or the                a. Their financial control of you; or
                       substitution    of    parts    under          b. Premises they own, maintain or control
                       instructions from the manufacturer,              while you lease or occupy these premises.
                       and then repackaged in the original
                       container;


Form 55 00 08 04 05                                                                                      Page 19 of 24
BUSINESS LIABILITY COVERAGE FORM

        This insurance does not apply to structural             The limits of insurance that apply to additional
        alterations, new construction and demolition            insureds are described in Section D. - Limits Of
        operations performed by or for that person or           Insurance.
        organization.                                           How this insurance applies when other insurance
   9.   Additional Insured - Owners, Lessees Or                 is available to an additional insured is described in
        Contractors       Scheduled Person Or                   the other Insurance Condition in Section E. -
        Organization                                            Liability   And     Medical     Expenses     General
        a.   WHO IS AN INSURED under Section C. is              Conditions.
             amended to include as an additional              G. LIABILITY AND MEDICAL EXPENSES
             insured the person(s) or organization(s)
                                                                 DEFINITIONS
             shown in the Declarations as an Additional
             Insured - Owner, Lessees Or Contractors,           1.   "Advertisement" means the widespread public
             but only with respect to liability for "bodily          dissemination of information or images that
             injury", "property damage" or "personal                 has the purpose of inducing the sale of goods,
             and advertising injury" caused, in whole or             products or services through:
             in part, by your acts or omissions or the               a. (1)     Radio;
             acts or omissions of those acting on your                    (2) Television;
             behalf:
                                                                          (3)   Billboard;
             (1)   In the performance of your ongoing
                                                                          (4)   Magazine;
                   operations     for the    additional
                   insured(s); or                                         (5)   Newspaper;
             (2)   In connection with "your work"                    b.   The Internet, but only that part of a web
                   performed for that additional insured                  site that is about goods, products or
                   and included within the "products-                     services for the purposes of inducing the
                   completed operations hazard", but                      sale of goods, products or services; or
                   only if this Coverage Part provides               c.   Any other publication that        is   given
                   coverage for "bodily injury" or                        widespread public distribution.
                   "property damage" included within the             However, "advertisement" does not include:
                   "products-completed        operations
                                                                     a.   The design, printed material, information
                   hazard".
                                                                          or images contai ned in, on or upon the
        b.   With respect to the insurance afforded to                    packaging or labeling of any goods or
             these additional insureds, this insurance                    products; or
             does not apply to "bodily injury", "property
                                                                     b.   An interactive conversation between or
             damage" or "personal an advertising
                                                                          among persons through a computer network.
             injury" arising out of the rendering of, or
             the failure to render, any professional            2.   "Advertising idea" means any idea for an
             architectural, engineering or surveying                 "advertisement".
             services, including:                               3.   "Asbestos hazard" means an exposure or
             (1) The preparing, approving, or failure to             threat of exposure to the actual or alleged
                 prepare or approve, maps, shop                      properties of asbestos and includes the mere
                 drawings, opinions, reports, surveys,               presence of asbestos in any form.
                 field orders, change orders, designs or        4.   "Auto" means a land motor vehicle, trailer or
                 drawings and specifications; or                     semi-trailer designed for travel on public
             (2)   Supervisory, inspection, architectural            roads, including any attached machinery or
                   or engineering activities.                        equipment.     But "auto" does not include
   10. Additional Insured - Co-Owner Of Insured                      "mobile equipment".
       Premises                                                 5.   "Bodily injury" means physical:
        WHO IS AN INSURED under Section C. is                        a.    Injury;
        amended to include as an additional insured                  b.   Sickness; or
        the person(s) or Organization(s) shown in the
                                                                     c.   Disease
        Declarations as an Additional Insured - Co-
        Owner Of Insured Premises, but only with                     sustained by a person and, if arising out of the
        respect to their liability as co-owner of the                above, mental anguish or death at any time.
        premises shown in the Declarations.                     6.   "Coverage territory" means:



Page 20 of 24                                                                                 Form 55 00 08 04 05
                                                                       BUSINESS LIABILITY COVERAGE FORM

        a.   The United States of America (including its          b.   You have failed to fulfill the terms of a
             territories and possessions), Puerto Rico                 contract or agreement;
             and Canada;                                          if such property can be restored to use by:
        b.   International waters or airspace, but only if        a.   The repair, replacement, adjustment or
             the injury or damage occurs in the course                 removal of "your product" or "your work";
             of travel or transportation between any                   or
             places included in a. above;
                                                                  b.   Your fulfilling the terms of the contract or
        c.    All other parts of the world if the injury or            agreement.
              damage arises out of:
                                                               12. "Insured contract" means:
             (1)   Goods or products made or sold by you
                   in the territory described in a. above;        a.   A contract for a lease of premises.
                                                                       However, that portion of the contract for a
             (2)   The activities of a person whose home               lease of premises that indemnifies any
                   is in the territory described in a.                 person or organization for damage by fire,
                   above, but is away for a short time on              lightning or explosion to premises while
                   your business; or                                   rented to you or temporarily occupied by
             (3)   "Personal and advertising injury"                   you with permission of the owner is
                   offenses that take place through the                subject to the Damage To Premises
                   Internet or similar electronic means of             Rented To You limit described in Section
                   communication                                       D. - Liability and Medical Expenses Limits
        provided the insured's responsibi lity to pay                  of Insurance.
        damages is determined in the United States of             b.   A sidetrack agreement;
        America     (including  its  territories  and             c.   Any easement or license agreement,
        possessions), Puerto Rico or Canada, in a                      including an easement or license
        "suit" on the merits according to the                          agreement in connection with construction
        substantive law in such territory, or in a                     or demolition operations on or within 50
        settlement we agree to.                                        feet of a railroad;
   7.   "Electronic data" means information, facts or             d.   Any obligation, as required by ordinance,
        programs:                                                      to indemnify a municipality, except in
        a.   Stored as or on;                                          connection with work for a municipality;
        b.   Created or used on; or                               e.   An elevator maintenance agreement; or
        c.   Transmitted to or from                               f.   That part of any other contract or
        computer software, including systems and                       agreement pertaining to your business
        applications software, hard or floppy disks,                   (including an       indemnification of a
        CD-ROMS,      tapes,   drives,  cells,  data                   municipality in connection with work
        processing devices or any other media which                    performed for a municipality) under which
        are used with electronically controlled                        you assume the tort liability of another
        equipment.                                                     party to pay for "bodily injury" or "property
   8.   "Employee" includes a "Ieased worker".                         damage" to a third person or organization,
                                                                       provided the "bodily injury" or "property
        "Employee" does not include a "temporary
        worker".                                                       damage" is caused, in whole or in part, by
                                                                       you or by those acting on your behalf.
   9.   "Executive officer" means a person holding                     Tort liability means a liability that would be
        any of the officer positions created by your                   imposed by law in the absence of any
        charter, constitution, by-laws or any other                    contract or agreement.
        similar governing document.
                                                                       Paragraph f. includes that part of any
   10. "Hostile fire" means one which becomes                          contract or agreement that indemnifies a
       uncontrollable or breaks out from where it was                  railroad for "bodily injury" or "property
       intended to be.                                                 damage" arising out of construction or
   11. "Impaired property" means tangible property,                    demolition operations within 50 feet of any
       other than "your product" or "your work", that                  railroad property and affecting any railroad
       cannot be used or is less useful because:                       bridge or trestle, tracks, road-beds, tunnel,
        a.   It incorporates ''your product" or "your wor!<'           underpass or crossing.
             that is known or thought to be defective,                 However, Paragraph f. does not include
             deficient, inadequate or dangerous; or                    that part of any contract or agreement:


Form 55 00 08 04 05                                                                                 Page 21 of 24
BUSINESS LIABILITY COVERAGE FORM

            (1)   That   indemnifies     an architect,                   (1)   Power cranes, shovels,         loaders,
                  engineer or surveyor for injury or                           diggers or drills; or
                  damage arising out of:                                 (2)   Road construction or resurfacing
                  (a) Preparing, approving or failing to                       equipment such as graders, scrapers
                      prepare or approve maps, shop                            or rollers;
                      drawings,      opinions,  reports,            e.    Vehicles not described in a., b., c., or d.
                      surveys, field orders, change                       above that are not self-propelled and are
                      orders, designs or drawings and                     maintained primarily to provide mobility to
                      specifications; or                                  permanently attached equipment of the
                  (b) Giving directions or instructions,                  following types:
                      or failing to give them, if that is the            (1)   Air    compressors,       pumps    and
                      primary cause of the injury or                           generators,      including    spraying,
                      damage; or                                               welding,        building      cleaning,
            (2)   Under which the insured, if an                               geophysical exploration, lighting and
                  architect,   engineer or      surveyor,                      well servicing equipment; or
                  assumes liability for an injury or                     (2)   Cherry pickers and similar devices
                  damage arising out of the insured's                          used to raise or lower workers;
                  rendering    or failure to       render
                  professional services, including those            f.    Vehicles not described in a., b., c., or d.
                  listed in (1) above and supervisory,                    above maintained primarily for purposes
                  inspection,       architectural      or                 other than the transportation of persons or
                  engineering activities.                                 cargo.

   13. "Leased worker" means a person leased to                          However, self-propelled vehicles with the
       you by a labor leasing firm under an                              following types of permanently attached
       agreement between you and the labor leasing                       equipment are not "mobile equipment" but
       firm, to perform duties related to the conduct of                 will be considered "autos":
       your business.     "Leased worker" does not                       (1)   Equipment, of at least 1,000 pounds
       include a "temporary worker".                                           gross vehicle     weight,  designed
   14. "Loading or unloading" means the handling of                            primarily for:
       property                                                                (a) Snow removal;
       a.   After it is moved from the place where it is                       (b) Road    maintenance,       but not
            accepted for movement into or onto an                                  construction or resurfaci ng; or
            aircraft, watercraft or "auto";                                    (c) Street cleaning;
       b.   While it is in or on an aircraft, watercraft or              (2)   Cherry pickers and similar devices
            "auto"; or                                                         mounted on automobile or truck
       c.   While it is being moved from an aircraft,                          chassis and used to raise or lower
            watercraft or "auto" to the place where it is                      workers; and
            finally delivered;                                           (3)   Air    compressors,       pumps    and
       but "Ioading or unloading" does not include the                         generators,      including    spraying,
       movement of property by means of a mechanical                           welding,        building      cleaning,
       device, other than a hand truck, that is not                            geophysical exploration, lighting and
       attached to the aircraft, watercraft or "auto".                         well servicing equipment.
   15. "Mobile equipment" means any of the following            16. "Occurrence" means an accident, including
       types of land vehicles, including any attached               continuous or repeated exposure to substantially
       machinery or equipment:                                      the same general harmful conditions.
       a.   Bulldozers, farm machinery, forklifts and           17. "Personal and advertising injury" means injury,
            other vehicles designed for use principally             including consequential "bodily injury", arising
            off public roads;                                       out of one or more of the following offenses:
       b.   Vehicles maintained for use solely on or                a.   False arrest, detention or imprisonment;
            next to premises you own or rent;                       b.   Malicious prosecution;
       c.   Vehicles that travel on crawler treads;
       d.   Vehicles, whether self-propelled or not, on
            which are permanently mounted:



Page 22 of 24                                                                                  Form 55 00 08 04 05
                                                                      BUSINESS LIABILITY COVERAGE FORM

       e.   The wrongful eviction from, wrongful entry                Work that may need service, maintenance,
            into, or invasion of the right of private                 correction, repair or replacement, but
            occupancy of a room, dwelling or                          which is otherwise complete, will be
            premises that the person occupies,                        treated as completed.
            committed by or on behalf of its owner,                   The "bodily injury" or "property damage"
            landlord or lessor;                                       must occur away from premises you own
       d.   Oral, written or electronic publication of                or rent, unless your business includes the
            material that slanders or libels a person or              selling, handling or distribution of "your
            organization or disparages a person's or                  product" for consumption on premises you
            organization's goods, products or services;               own or rent.
       e.   Oral, written or electronic publication of           b.   Does not include "bodily injury"          or
            material that violates a person's right of                "property damage" arising out of:
            privacy;                                                  (1)   The transportation of property, unless
       f.   Copying, in your "advertisement", a                             the injury or damage arises out of a
            person's or organization's "advertising                         condition in or on a vehicle not owned
            idea" or style of "advertisement";                              or operated by you, and that condition
       g.   Infringement of copyright, slogan, or title of                  was created by the "Ioading or
            any literary or artistic work, in your                          unloading" of that vehicle by any
            "advertisement"; or                                             insured; or
       h.   Discrimination or humiliation that results in             (2)   The existence of tools, uninstalled
            injury to the feelings or reputation of a                       equipment or abandoned or unused
            natural person.                                                 materials.
   18. "Pollutants" means any solid, liquid, gaseous or      20. "Property damage" means:
       thermal irritant or contaminant, including smoke,        a.    Physical injury to tangible property,
       vapor, soot, fumes, acids, alkalis, chemicals and              including all resulting loss of use of that
       waste. Waste incl udes materials to be recycled,               property. All such loss of use shall be
       reconditioned or reclaimed.                                    deemed to occur at the time of the
   19. "Products-completed operations hazard";                        physical injury that caused it; or
       a.   Includes all "bodily injury" and "property           b.   Loss of use of tangible property that is not
            damage" occurring away from premises                      physically injured. All such loss of use
            you own or rent and arising out of "your                  shall be deemed to occur at the time of
            product" or "your work" except:                           "occurrence" that caused it.
            (1)   Products that are still in your physical       As used in this definition, "electronic data" is
                  possession; or                                 not tangible property.
            (2)   Work that has not yet been completed       21. "Suit" means a civil proceeding in which
                  or abandoned. However, "your work"             damages because of "bodily injury", "property
                  will be deemed to be completed at the          damage" or "personal and advertising injury"
                  earliest of the following times:               to which this insurance applies are alleged.
                                                                 "Suit" includes:
                  (a) When all of the work called for in
                      your contract has been completed.         a.    An arbitration proceeding in which such
                                                                      damages are claimed and to which the
                  (b) When all of the work to be done at
                                                                      insured must submit or does submit with
                      the job site has been completed if
                                                                      our consent; or
                      your contract calls for work at
                      more than one job site.                    b.   Any other alternative dispute resolution
                                                                      proceeding in which such damages are
                  (e) When that part of the work done at
                                                                      clai med and to which the insured submits
                      a job site has been put to its
                                                                      with our consent.
                      intended use by any person or
                      organization other than another        22. "Temporary worker" means a person who is
                      contractor    or     subcontractor         furnished to you to substitute for a permanent
                      working on the same project.               "employee" on leave or to meet seasonal or
                                                                 short-term workload conditions.
                                                             23. "Volunteer worker" means a person who:
                                                                a.     Is not your "employee";



Form 55 00 08 04 05                                                                                Page 23 of 24
BUSINESS LIABILITY COVERAGE FORM

       b.   Donates his or her work;                                 (2)   The providing of or failure to provide
       e. Acts at the direction of and within the                          warnings or instructions.
          scope of duties determined by you; and                e.   Does not include vending machines or
       d. Is not paid a fee, salary or other                         other property rented to or located for the
          compensation by you or anyone else for                     use of others but not sold.
          their work performed for you.                     25. "Your work":
   24. "Your product":                                          a.    Means:
       a.    Means:                                                  (1)   Work or operations performed by you
            (1)   Any goods or products, other than real                   or on your behalf; and
                  property, manufactured, sold, handled,             (2)   Materials,     parts  or     equipment
                  distri buted or disposed of by:                          furnished in connection with such work
                  (a) You;                                                 or operations.
                  (b) others trading under your name;           b.    Includes:
                      or                                             (1)   Warranties or representations made at
                  (e) A person or organization whose                       any time with respect to the fitness,
                      busi ness or assets you have                         quality, durability, performance or use
                      acquired; and                                        of "your work"; and
            (2)   Containers (other than vehicles),                  (2)   The providing of or failure to provide
                  materials,   parts or   equipment                        warnings or instructions.
                  furnished in connection with such
                  goods or products.
       b.    Includes:
            (1)   Warranties or representations made at
                  any time with respect to the fitness,
                  quality, durability, performance or use
                  of "your product"; and




Page 24 of 24                                                                              Form 55 00 08 04 05
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   BUSINESS LIABILITY COVERAGE FORM
                            AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                      BUSINESS LIABILITY COVERAGE FORM


A.   Sub-subparagraphs 1.p. (7), (8), (15) of Paragraph                    (c) An Internet search, access, content or
     2., of Section B. Exclusions are deleted and                              service provider.
     replaced with the following:                                              However, this exclusion does not
     p. Personal and Advertising Injury:                                       apply to Paragraphs a., b. and c. of
         (7) (a) Arising out of any actual or alleged                          the definition of "personal and
             infringement or violation of any intellectual                     advertising    injury"  under    the
             property right, such as copyright, patent,                        Definitions Section.
             trademark, trade name, trade secret,                              For the purposes of this exclusion, the
             service mark or other designation of origin                       placing of frames, borders or links, or
             or authenticity; or                                               advertising,    for you    or others
             (b) Any injury or damage alleged in any                           anywhere on the Internet, is not by
                  claim or "suit" that also alleges an                         itself, considered the business of
                  infringement or violation of any                             advertising, broadcasting, publishing
                  intellectual property right, whether                         or telecasting.
                  such allegation of infringement or                   (15) Arising out of any access to or disclosure
                  violation is made by you or by any                       of any person's or            organization's
                  other party involved in the claim or                     confidential or personal information,
                  "suit", regardless of whether this                       including     patents,    trade     secrets,
                  insurance would otherwise apply.                         processing methods, customer lists,
         However, this exclusion does not apply if the                     financial    information,    credit    card
         only allegation in the claim or "suit" involving                  information, health information or any
         any intellectual property right is limited to:                    other type of nonpublic information. This
             (1) Infringement, in your "advertisement",                    exclusion applies even if damages are
                  of:                                                      claimed for notification costs, credit
                                                                           monitoring expenses, forensic expenses,
                  (a) Copyright;                                           public relations expenses or any other
                 (b) Slogan; or                                            loss, cost or expense incurred by you or
                 (c) Title of any literary or artistic work;               others arising out of any access to or
                     or                                                    disclosure     of    any     person's     or
                                                                           organization's confidential or personal
             (2) Copying, in your "advertisement", a
                                                                           information.
                 person's or organization's "advertising
                 idea" or style of "advertisement".            B. Subparagraph 1.r. of Section B. Exclusions is
         (8) Arising out of an offense committed by an            deleted and replaced with the following:
             insured whose business is:                           r.   Employment-Related Practices
             (a) Advertising, broadcasting, publishing                 "Personal and advertising injury" to:
                  or telecasting;                                      (1) A person arising out of any "employment-
             (b) Designing or determining content of                       related practices"; or
                 web sites for others; or



Form 55 00 60 0915                                                                                         Page 1 of 2
       (2) The spouse, child, parent, brother or sister        However, unless Paragraph (1) above applies, this
           of that person as a consequence of                  exclusion does not apply to damages because of
           "personal and advertising injury" to that           "bodily injury".
           person at whom any "employment-related              As used in this exclusion, electronic data means
           practices" are directed.                            information, facts or computer programs stored as
              This exclusion applies:                          or on, created or used on, or transmitted to or
              (a) Whether the injury-causing event             from computer software (including systems and
                  described    in the  definition   of         applications software), on hard or floppy disks,
                  "employment-related       practices"         CD-ROMs, tapes, drives, cells, data processing
                  occurs before employment, during             devices or any other repositories of computer
                  employment or after employment of            software which are used with electronically
                  that person;                                 controlled equipment.       The term computer
                                                               programs, referred to in the foregoing description
              (b) Whether the insured may be liable as         of electronic data, means a set of related
                  an employer or in any other capacity;        electronic instructions which direct the operations
                  and                                          and functions of a computer or device connected
              (c) To any obligation to share damages           to it, which enable the computer or device to
                  with or repay someone else who must          receive, process, store, retrieve or send data.
                  pay damages because of the injury.      D. Sub-subparagraph 7.b.(1) Other Insurance of
C. Subparagraph 1.q. "Electronic Data" of Section B.         Section E. Liability and Medical Expenses
   Exclusions is deleted and replaced with the               General Conditions is deleted and replaced with
   following:                                                the following:
   q. Access Or Disclosure Of Confidential Or                  b.   Excess Insurance
      Personal Information And Data-related                         (1) YourWork
      Liability
                                                                       That is Fire, Extended Coverage, Builder's
       (1) Damages, other than damages because                         Risk, Installation Risk, Owner Controlled
           of "personal and advertising injury",                       Insurance Program or OCIP, Wrap Up
           arising out of any access to or disclosure                  Insurance or similar coverage for "your
           of any person's or            organization's                work".
           confidential or personal information,
                                                          E.   Subparagraph 17. c. "Personal and Advertising
           including     patents,    trade     secrets,
           processing methods, customer lists,                 Injury" of Section G, Liability and Medical
           financial    information,    credit     card        Expenses Definitions is deleted and replaced
           information, health information or any              with the following
           other type of nonpublic information; or             "Personal and advertising injury" means injury,
       (2) Damages arising out of the loss of, loss of         including consequential "bodily injury", arising out
           use of, damage to, corruption of, inability         of one or more of the following offenses:
           to access, or inability to manipulate               c.   The wrongful eviction from, wrongful entry
           electronic data.                                         into, or invasion of the right of private
   This exclusion applies even if damages are                       occupancy of a room, dwelling or premises
   claimed for notification costs, credit monitoring                that a person or organization occupies,
   expenses, forensic expenses, public relations                    committed by or on behalf of its owner,
   expenses or any other loss, cost or expense                      landlord or lessor;
   incurred by you or others arising out of that which    F.   Subparagraph 17.h. of Section G, Liability and
   is described in Paragraph (1) or (2) above.                 Medical Expenses Definitions deleted.




Page 2 of 2                                                                                 Form 55 00 60 0915
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          SPECIAL PROPERTY COVERAGE
                           AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM


I.   The following provisions modify the Special                       Electronic Vandalism or Corruption of
     Property Coverage Form.                                           ""Electronic Data"" or Corruption of
     A. Property Definitions                                           ""Computer Equipment"" which means:
        ""Data"" G.4. is deleted and replaced with the                 (1) A virus, malicious code or similar
        following.                                                         instruction introduced into or
                                                                           enacted on a computer system
        4. ""Electronic data"" means information, facts
                                                                           (including ""electronic data"") or a
             or computer programs stored as or on,
                                                                           network to which it is connected,
             created or used on, or transmitted to or
                                                                           designed to damage or destroy
             from     computer     software    (including
                                                                           any part of the system or disrupt
             systems and applications software), on
                                                                           its normal operation.
             hard or floppy disks, CD-ROMs, tapes,
             drives, cells, data processing devices or                 (2) Unauthorized viewing, copying or
             any other repositories of computer                            use of electronic data (or any
             software      which     are    used     with                  proprietary       or     confidential
             electronically controlled equipment. The                      information or intellectual property
             term computer programs, referred to in                        in any form) by any person, even
             the foregoing description of electronic                       if such activity is characterized as
             data, means a set of related electronic                       ''theft'';
             instructions which direct the operations                  (3) Errors      or     omissions     in
             and functions of a ""computer"" or device                     programming        or   processing
             connected to it, which enable the                             "electronic data";
             ""computer"" or device to receive, process,
                                                                       (4) Errors or deficiency in design,
             store, retrieve or send data.
                                                                           installation, maintenance, repair
     B. Exclusions                                                         or modification of your computer
        1. Earth Movement B.1.a is amended to                              system or any computer system
             add the following:                                            or network to which your system
             This Exclusion applies regardless of                          is connected or on which your
             whether any of the following is caused by                     system        depends   (including
             weather, an act of nature, by an artificial,                  ""electronic data"");
             man-made or other cause.                                  (5) Manipulation of your computer
        2. The following is added to Exclusions B.1:                       system,     including     ""electronic
             h.   Electronic Vandalism or Corruption                       data"", by an employee, volunteer
                                                                           worker or contractor, for the
                  of ""Electronic Data"" or Corruption
                                                                           purpose of diverting or destroying
                  of ""Computer Equipment""
                                                                           ""electronic data"" or causing
                  This exclusion does not apply if SS 14                   fraudulent or illegal transfer of any
                  29 Electronic Vandalism or SS 40 08                      property;
                  Electronic Vandalism has been made
                  part of this policy.


Form 55 00 610915                                                                                   Page 1 of 2
                                                © 2015, The Hartford
              (6) Interruption in normal computer        (8) Complete or substantial failure,
                  function or network service or             disablement or shutdown of the
                  function    due to      insufficient       Internet, regardless of the cause;
                  capacity to process transactions       (9) The inability of a computer system
                  or to an overload of activity on the       to correctly recognize, process,
                  system or network;                         distinguish, interpret or accept
              (7) Unexplained or indeterminable              one or more dates or ti mes.
                  failure, malfunction or slowdown
                  of a computer system, including
                  "electronic data" and the inability
                  to access or properly manipulate
                  the "electronic data";




Page 2 of 2                                                              Form 55 00 61 0915
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    BUSINESS LIABILITY COVERAGE FORM
                       AMENDATORY ENDORSEMENT-
                        SUPPLEMENTARY PAYMENTS

This endorsement modifies insurance provided under the following:

                                     BUSINESS LIABILITY COVERAGE FORM



A. Sub-subparagraph 3.a.(5) of Paragraph 3., Section A Coverages is deleted and replaced with the following:
    3.    Coverage Extension - Supplementary Payments:
          a.   (5) All court costs taxed against the insured in the "suit". However, these payments do not include
                   attorneys' fees or attorneys' expenses taxed against the insured.




Form 55 00 64 0916                                                                                    Page 1 of 1
                                                © 2016, The Hartford
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                  PENNSYLVANIA CHANGES

This endorsement modifies insurance provided under the following:

                                          COMMON POLICY CONDITIONS
                                       SPECIAL PROPERTY COVERAGE FORM
                                      STANDARD PROPERTY COVERAGE FORM

I.   The following provisions modify the COMMON                                  days before     the   effective   date   of
     POLICY CONDITIONS.                                                          cancellation.
     A. The Cancellation Condition is deleted and                           c.   A condition, factor or loss experience
        replaced by the following:                                               material to insurability has changed
        Cancellation                                                             substantially or a substantial condition,
                                                                                 factor or loss experience material to
        1.   Cancellation by the First Named Insured
                                                                                 insurability has become known during
             The first Named Insured shown in the                                the policy period. Notice of cancellation
             Declarations may cancel this policy by                              will be mailed or delivered at least 60
             writing or giving notice of cancellation.                           days before the effective date of
        2.   Cancellation Of Policies In Effect For                              cancellation.
             Less Than 60 Days                                              d.   Loss of reinsurance or a substantial
             We may cancel this policy by mailing or                             decrease in reinsurance has occurred,
             delivering to the first Named Insured written                       which loss or decrease, at the time of
             notice of cancellation at least 30 days                             cancellation, shall be certified to the
             before the effective date of cancellation.                          Insurance Commissioner as directly
                                                                                 affecting inforce policies.    Notice of
        3.   Cancellation Of Policies In Effect For 60
                                                                                 cancellation will be mailed or delivered
             Days Or More
                                                                                 at least 60 days before the effective
             If this policy has been in effect for 60 days                       date of cancellation.
             or more or if this policy is a renewal of a
                                                                            e.   Material failure to comply with policy
             policy we issued, we may cancel this policy
                                                                                 terms, conditions or contractual duties.
             only for one or more of the following
                                                                                 Notice of cancellation will be mailed or
             reasons:
                                                                                 delivered at least 60 days before the
             a.   You      have     made     a    material                       effective date of cancellation.
                  misrepresentation which affects the
                                                                            f.   Other reasons that the Insurance
                  insurability of the risk.     Notice of
                                                                                 Commissioner may approve. Notice of
                  cancellation will be mailed or delivered
                                                                                 cancellation will be mailed or delivered
                  at least 15 days before the effective
                                                                                 at least 60 days before the date of
                  date of cancellation.
                                                                                 cancellation.
             b.   You have failed to pay a premium when
                                                                            This policy may also be cancelled from
                  due, whether the premium is payable
                                                                            inception upon discovery that the policy was
                  directly to us or our agents or indirectly
                                                                            obtained through fraudulent statements,
                  under a premium finance plan or
                                                                            omissions or concealment of facts material
                  extension of credit           Notice of
                                                                            to the acceptance of the risk or to the
                  cancellation will be mailed at least 15
                                                                            hazard assumed by us.

Form 55 01 25 07 08                                                                                         Page 1 of 3

                                                 © 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
      4.   We will mail or deliver our notice to the first             while acting within the scope of duties as your
           Named Insured's last mailing address                        legal representative.        Until your legal
           known to us. Notice of cancellation will                    representative is appointed, anyone having
           state the specific reasons for cancellation                 proper temporary custody of your property will
      5.   Notice of cancellation will state the effective             have your rights and duties but only with respect
           date of cancellation. The policy period will                to that property.
           end on that date.                                           If you die, this Policy will remain in effect as
      S.   If this policy is canceled, we will send the                provided in 1. or 2. below, whichever is later:
           first Named Insured any premium refund                      1.   For 180 days after your death regardless of
           due. If we cancel, the refund will be pro rata                   the policy period shown in the Declarations,
           and will be returned within 10 business days                     unless the insured property is sold prior to
           after the effective date of cancellation. If the                 that date; or
           first Named Insured cancels, the refund may                 2.   Until the end of the policy period shown in
           be less than pro rata and will be returned                       the Declarations, unless the insured
           within 30 days after the effective date                          property is sold prior to that date.
           cancellation.     The cancellation will be
                                                                       Coverage during the period of time after your
           effective even if we have not made or
           offered a refund.                                           death is subject to all provisions of this policy
                                                                       including payment of any premium due for the
      7.   If notice is mailed, it will be by registered or            policy period shown in the Declarations and any
           first class mail. Proof of mailing will be                  extension of that period.
           sufficient proof of notice.
                                                              II.   The following provisions modify the STANDARD or
   B. The following are added and supersede any                     SPECIAL PROPERTY COVERAGE FORM.
      provisions to the contrary:
                                                                    A. The following is added to the Loss Payment
      1.   NONRENEWAL                                                  PROPERTY          LOSS      CONDITION     and
           If we decide not to renew this policy, we will              supersedes any provision to the contrary:
           mail or deliver written notice of nonrenewal,               Notice Of Acceptance Or Denial Of Claim
           stating the specific reasons for nonrenewal,
           to the first Named Insured at least 60 days                 1.   Except as provided in 3. below, we will give
                                                                            you notice, within 15 working days after we
           before the expiration date of the policy.
                                                                            receive a properly executed proof of loss,
      2.   INCREASE OF PREMIUM                                              that we:
           If we increase your renewal premium, we                          a.   Accept your claim
           will mail or deliver to the first Named
           Insured written notice of our intent to                          b.   Deny your claim; or
           increase the premium at least 30 days                            c.   Need more time to determine whether
           before the effective date of premium                                  your claim should be accepted or
           increase.                                                             denied.
           Any notice of nonrenewal or renewal                              If we deny your claim, such notice will be in
           premium increase will be mailed or                               writing, and will state any policy provision,
           delivered to the first Named Insured's last                      condition or exclusion used as a basis for
           known address. If notice is mailed, it will be                   the denial.
           by registered or first class mail. Proof of                      If we need more time to determine whether
           mailing will be sufficient proof of notice.                      your claim should be accepted or denied,
   C. The Transfer Of Your Rights And Duties                                the written notice wi II state the reason why
      Under This Policy Condition is deleted and                            more time is required.
      replaced by the following:                                       2.   If we have not completed our investigation,
      Transfer Of Your Rights And Duties Under                              we will notify you again in writing, within 30
      This Policy                                                           days after the date of the initial notice as
      Your rights and duties under this policy may not                      provided in 1.c. above, and thereafter every
      be transferred without our written consent                            45 days. The written notice will state why
                                                                            more time is needed to investigate your
      except in the case of death of an individual
      Named Insured.                                                        clai m and when you may expect us to reach
                                                                            a decision on your claim.
      If you die, your rights and duties will be
      transferred to your legal representative but only



Page 2 of 3                                                                                      Form 55 01 25 07 08
       3.   The notice procedures in 1. and 2. above do
            not apply if we have a reasonable basis,
            supported by specific information, to
            suspect that an insured has fraudulently
            caused or contributed to the loss by arson
            or other illegal activity.      Under such
            circumstances, we will notify you of the
            disposition of your claim within a period of
            time reasonable to allow full investigation of
            the clai m, after we receive a properly
            executed proof of loss.
   B. The following is added to any provision which
      uses the term Actual Cash Value:
       Actual cash value is calculated as the amount it
       would cost to repair or replace Covered
       Property, at the time of loss or damage, with
       material of like kind and quality, subject to
       deduction for deterioration, depreciation and
       obsolescence. Actual cash value applies to
       valuation of Covered Property regardless or
       whether the property has sustained partial or
       total loss damage.
       The actual cash value of the lost or damaged
       property may be significantly less than its
       replacement cost.




Form 55 01 25 07 08                                          Page 3 of 3
POLICY NUMBER: 14 SBA BL8180




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         UNMANNED AIRCRAFT - LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM

                                                        SCHEDULE


   [J    Option 1: If an "X" is shown in this box, Bodily Injury and Property Damage coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft Exclusion in Paragraph A.1.g.(1) of this endorsement does not apply.

   [J    Option 2: If an "X" is shown in this box, Personal And Advertising Injury coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft - Personal And Advertising Injury Exclusion in Paragraph A.2. of this
         endorsement does not apply.


Except as otherwise stated in this endorsement or the                       owned or operated by or rented or
schedule above, the terms and conditions of the policy                      loaned to any insured. Use includes
apply to the insurance stated below.                                        operation and "loading or unloading".
A. The following changes are made to Section B.1.,                          This Paragraph g.(2) applies even if the
    EXCLUSIONS                                                              claims against any insured allege
    1. Paragraph g., Aircraft, Auto or Watercraft, is                       negligence or other wrongdoing in the
         deleted and replaced with the following:                           supervision, hiring, employment, training
                                                                            or monitoring of others by that insured, if
         g. Aircraft, Auto or Watercraft                                    the "occurrence" which caused the
             (1) Unmanned Aircraft                                          "bodily injury" or "property damage"
                 "Bodily injury" or "property damage"                       involved the ownership, maintenance,
                 arising     out     of  the   ownership,                   use or entrustment to others of any
                 maintenance, use or entrustment to                         aircraft (other than "unmanned aircraft),
                 others of any aircraft that is an                          "auto" or watercraft that is owned or
                 "unmanned aircraft". Use includes                          operated by or rented or loaned to any
                 operation and "loading or unloading".                      insured.
                 This Paragraph g.(1) applies even if the                   Paragraph g. (2) does not apply to
                 claims against any insured allege                          (a) A watercraft while ashore on
                 negligence or other wrongdoing in the                           premises you own or rent;
                 supervision, hiring, employment, training
                                                                            (b) A watercraft you do not own that is:
                 or monitoring of others by that insured, if
                 the "occurrence" which caused the                               (i) Less than 51 feet long; and
                 "bodily injury" or "property damage"                            (ii) Not being used to carry persons
                 involved the ownership, maintenance,                                 for a charge;
                 use or entrustment to others of any                        (c) Parking an "auto" on, or on the
                 aircraft that is an "unmanned aircraft".                       ways next to, premises you own or
            (2) Aircraft (Other Than Unmanned                                    rent, provided the "auto" is not
                Aircraft), Auto Or Watercraft                                    owned by or rented or loaned to you
                 "Bodily injury" or "property damage"                            or the insured;
                 arising   out   of     the    ownership,                   (d) Liability    assumed      under   any
                 maintenance, use or entrustment to                              "insured contract" for the ownership,
                 others of any aircraft (other than                              maintenance or use of aircraft or
                 "unmanned aircraft), "auto" or watercraft                      watercraft;



Form SS 42 06 03 17                                                                                    Page 1 of 2
Process Date: 04/26/19                                                        Policy Expiration Date: 04/24/20
              (e) "Bodily injury" or "property damage"        B. The following changes apply to          Section G.
                  arising out of the operation of any of         LIABILITY    AND     MEDICAL            EXPENSES
                  the equipment listed in Section G              DEFINITIONS:
                  Liability and Medical Expenses                 1. The following definition is added:
                  Definitions, Paragraph 15 f. (2) or f.
                  (3) of the definition of "mobile                   "Unmanned aircraft" means an aircraft that is
                  equipment"; or                                     not:
              (f) An aircraft (other than unmanned                   a.   Designed;
                  aircraft) that is not owned by any                 b.   Manufactured; or
                  insured and is hired, chartered or                 c.   Modified after manufacture
                  loaned with a paid crew. However,
                  this exception does not apply if the               to be controlled directly by a person from within
                  insured has any other insurance for                or on the aircraft.
                  such "bodily injury" or "property
                  damage",      whether   the     other
                  insurance is primary,        excess,
                  contingent or on any other basis.
   2.   The following is added to Section B.
        EXCLUSIONS Paragraph p., Personal and
        Advertising Injury
              Unmanned Aircraft           Personal and
              Advertising Injury
              Arising   out    of    the    ownership,
              maintenance, use or entrustment to
              others of any aircraft that is an
              "unmanned aircraft". Use includes
              operation and "loading or unloading".
              This exclusion applies even if the claims
              against any insured allege negligence or
              other wrongdoing in the supervision,
              hiring,   employment,      training     or
              monitoring of others by that insured, if
              the offense which caused the "personal
              and advertising injury" involved the
              ownership,    maintenance,       use    or
              entrustment to others of any aircraft that
              is an "unmanned aircraft".
              However, this exclusion does not apply
              if the only allegation in the claim or "suit"
              involves an intellectual property right
              which is limited to:
              (a) Infringement,           in          your
                  "advertisement", of:
                  (i) Copyright;
                  (ii) Slogan; or
                  (iii) Title of any literary or artistic
                        work; or
              (b) Copying, in your "advertisement", a
                  person's      or     organization's
                  "advertising idea" or style of
                  "advertisement".




Page 2 of 2                                                                                      Form 55 42 06 03 17
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                               LIQUOR LIABILITY COVERAGE

If shown in the Declarations as applicable, the following                   No other obligation or liability to pay sums
coverage appl ies.                                                          or perform acts or services is covered
                                                                            unless explicitly provided under paragraph
Various provisions in this coverage part restrict                           2. Coverage Extension - Supplementary
coverage. Read the entire coverage part carefully to                        Payments.
determine rights, duties and what is and is not covered.                 b. This insurance applies to an "injury" only if:
                                                                              (1) The "injury" occurs during the policy
Throughout this coverage part the words "you" and                                 period in the "coverage territory"; and
"your" refer to the Named Insured shown in the
Declarations, and any other person or organization                            (2) Prior to the policy period, no insured
                                                                                  identified in Paragraph 1. of Section III. -
qualifying as Named Insured under this coverage part.
The words "we", "us" and "our" refer to the Company                               Who Is An Insured and no "employee"
providing this insurance.                                                         authorized by you to give or receive
                                                                                  notice of an "injury" or claim, knew that
                                                                                  the "injury" had occurred, in whole or in
The word "insured" means any person or organization
qualifying as such under Section III - Who Is An Insured.                         part.    If such insured or authorized
                                                                                  "employee" knew prior to the policy
                                                                                  period, that the "injury" occurred, then
other words and phrases that appear in quotation have
special meaning. Refer to Section VI - Definitions.                               any continuation, change or resumption
                                                                                  of such "injury" during or after the policy
SECTION I - LIQUOR LIABILITY COVERAGE                                             period will be deemed to have been
                                                                                  known prior to the policy period.
    1.   Insuring Agreement
                                                                         c.   "Injury" which occurs during the policy
         a.   We will pay those sums that the insured
                                                                              period and was not, prior to the policy
              becomes legally obligated to pay as
                                                                              period, known to have occurred by an
              damages because of "injury" to which this
                                                                              insured listed under Paragraph 1. of Section
              insurance applies if liability for such "injury"
                                                                              III - Who Is An Insured or any "employee"
              is imposed on the insured by reason of the
                                                                              authorized by you to give or receive notice
              selling, serving or furnishing of any alcoholic
                                                                              of an "injury" or claim, includes any
              beverage. We will have the right and duty to
                                                                              continuation, change or resumption of that
              defend any "suit" seeking those damages.
                                                                              "injury" after the end of the policy period.
              However, we will have no duty to defend the
              insured against any "suit" seeking damages                 d.   "Injury" will be deemed to have been known
              for "injury" to which this insurance does not                   to have occurred at the earliest time when
              apply. We may at our discretion investigate                     any insured identified in Paragraph 1. of
              any "injury" and settle any claim or "suit"                     Section III - Who Is An Insured or any
              that may result. But:                                           "employee" authorized by you to give or
                                                                              receive notice of an "injury" or claim:
              (1) The amount we will pay for damages is
                  limited as described in in Section IV -                     (1) Reports all, or any part, of the "injury" to
                  Limits of Insurance; and                                        us or any other insurer;
              (2) Our right and duty to defend end when                       (2) Receives a written or verbal demand or
                  we have used up the applicable limit of                         clai m for damages because of the
                  insurance in the payment of judgments                           "injury"; or
                  or settlements.


Form 55 04 031008                                                                                              Page 1 of 6

                                                   © 2008, The Hartford
                 (Includes copyrighted material of the Insurance Services Office, Inc. with its permission.)
             (3) Becomes aware by any other means               2.   Workers'  Compensation, Unemployment
                 that "injury" has occurred or has begun             Compensation, And Similar Laws
                 to occur.                                           Any obligation of the insured under a workers'
   2.   Coverage       Extension             Supplementary           compensation,       disability  benefits    or
        Payments                                                     unemployment compensation law or any similar
        We will pay, with respect to any claim we                    law.
        investigate or settle, or any "suit" against an         3.   Employer's Liability
        insured we defend:                                           "Bodily injury" to
        a.   All expenses we incur.                                  a. An "employee" of the insured arising out of
        b.   The cost of bonds to release attachments,                  and in the course of:
             but only for bond amounts within the                         (1) Employment by the insured; or
             applicable limit of insurance. We do not                     (2) Performing duties related to the conduct
             have to furnish these bonds.                                     of the insured's business; or
        c.   All reasonable expenses incurred by the                 b.   The spouse, child, parent, brother or sister
             insured at our request to assist us in the                   of that "employee" as a consequence of a.
             investigation or defense of the claim or                     above.
             "suit," including actual loss of earnings up to         This exclusion applies:
             $250 a day because of time off from work.
                                                                     a.   Whether the insured may be liable as an
        d.   All costs taxed against the insured in the                   employer or in any other capacity; and
             "suit." However, these payments do not
             include attorney's fees or attorney's                   b.   To any obligation to share damages with or
             expenses taxed against the insured.                          repay someone else who must pay
                                                                          damages because of the "injury."
        e.   Pre-judgment interest awarded against the
             insured on that part of the judgment we pay.       4.   Liquor License Not in Effect
             If we make an offer to pay the applicable               "I njury" arising out of any alcoholic beverage
             limit of insurance, we will not pay any pre-            sold, served or furnished while any required
             judgment interest based on that period of               license is not in effect.
             time after the offer.
                                                                5.   Your Product
        f.   All interest on the full amount of any
                                                                     "Injury" arising out of "your product." This
             judgment that accrues after entry of the
                                                                     exclusion does not apply to "injury" for which the
             judgment and before we have paid, offered
                                                                     insured or the insured's indemnitees may be
             to pay, or deposited in court the part of the
                                                                     held liable by reason of:
             judgment that is within the applicable limit of
                                                                     a. Causing or contributing to the intoxication of
             insurance.
                                                                          any person;
        g.   Expenses incurred by the insured for first
                                                                     b.   The furnishing of alcoholic beverages to a
             aid administered to others at the time of an
                                                                          person under the legal drinking age or under
             event to which this insurance applies.
                                                                          the influence of alcohol; or
        These payments will not reduce the limits of                 c.   Any statute, ordinance or regulation relating
        insurance.                                                        to the sale, gift, distribution or use of
SECTION II - EXCLUSIONS                                                   alcoholic beverages.

   This insurance does not apply to:                            6.   Other Insurance

   1.   Expected or Intended Injury                                  Any "injury" for which other insurance is
                                                                     available, or would be available but for the
        "Injury" expected or           intended from the             exhaustion of the limits of insurance. This
        standpoint of the insured.       This exclusion does         exclusion does not apply if the other insurance
        not apply to "bodily injury"   resulting from the use        responds to liability for "injury" imposed on the
        of reasonable force to          protect persons or           insured by reason of the selling, serving or
        property.                                                    furnishing of any alcoholic beverage.




Page 2 of 6                                                                                    Form 55 04 031008
   7.   War                                                                      or joint venture), to your members
        "Injury", however caused, arising directly or                            (if you are a limited liability
        indirectly out of:                                                       company), or to a co-"employee"
                                                                                 while that co-"employee" is either in
        a.   War, including undeclared or civil war;                             the course of his or her employment
        b.   Warlike action by a military force, including                       or performing duties related to the
             action in hindering or defending against an                         conduct of your business;
             actual or expected attack, by a government,                     (b) To the spouse, child, parent, brother
             sovereign or other authority using military                         or sister of that co-"employee" as a
             personnel or other agents; or                                       consequence of Paragraph a.(1)
        c.   Insurrection, rebellion, revolution, usurped                        above; or
             power, or action taken by governmental                          (c) For which there is any obligation to
             authority in hindering or defending against                         share damages with or repay
             any of these.                                                       someone else who must pay
                                                                                 damages because of the "injury"
SECTION III - WHO 15 AN INSURED
                                                                                 described in Paragraphs a.(1) or (2)
   1.   If you are designated in the Declarations as:                            above.
        a.   An individual, you and your spouse are                      (2) "Property damage" to property
             insureds, but only with respect to the
                                                                             (a) Owned or occupied by; or
             conduct of a business of which you are the
             sole owner.                                                     (b) Rented or loaned
        b.   A partnership   or joint venture, you are an                    to that "employee", any of your other
             insured. Your   members, your partners, and                     "employees", by any of your partners or
             their spouses   are also insureds, but only                     members (if you are a partnership or joint
             with respect     to the conduct of your                         venture), or by any of your members (if
             business.                                                       you are a limited liability company).
        c.   A limited liability company, you are an                b.   Any person or organization having proper
             insured. Your members are also insureds,                    temporary custody of your property if you
             but only with respect to the conduct of your                die, but only:
             business. Your managers are insureds, but                   (1) With respect to liability arising out of the
             only with respect to their duties as your                       maintenance or use of that property;
             managers.                                                       and
        d.   An organization other than a partnership,                   (2) Until your legal representative has been
             joint venture or limited liability company, you                 appointed.
             are an insured. Your "executive officers"              c.   Your legal representative if you die, but only
             and directors are insureds, but only with                   with respect to duties as such.           That
             respect to their duties as your officers or                 representative will have all your rights and
             directors.      Your stockholders are also                  duties under this Liquor Liability Insurance.
             insureds, but only with respect to their
             liability as stockholders.                        3.   Any organization you newly acquire or form,
                                                                    other than a partnership, joint venture or limited
   2.   Each of the following is also an insured:                   liability company, and over which you maintain
        a.   Your "employees", other than either your               ownership or majority interest, will qualify as a
             "executive officers" (if you are an                    Named Insured if there is no other similar
             organization other than a partnership, joint           insurance available to that organization.
             venture or limited liability company) or your          However:
             managers (if you are a limited liability               a.   Coverage under this provision is afforded
             company), , but only for acts within the                    only until the 90th day after you acquire or
             scope of their employment by you or while                   form the organization or the end of the
             performing duties related to the conduct of                 policy period, which ever is earlier; and
             your business.. However, none of these
                                                                    b.   Coverage does not apply to "injury" that
             "employees" is an insured for:
                                                                         occurred before you acquired or formed the
              (1) "Injury"                                               organization.
                  (a) To you, to your partners or
                       members (if you are a partnership


Form 55 04 031008                                                                                        Page 3 of 6
   No person or organization is an insured with respect                  (2) Notify us as soon as practicable.
   to the conduct of any current or past partnership,                    You must see to it that we receive a written
   joint venture or limited liability company that is not                notice of the claim or "suit" as soon as
   shown as a Named Insured in the Declarations.                         practicable.
SECTION IV - LIMITS OF INSURANCE                                    c.   You and any other involved insured must:

   1.   The Limits of Insurance shown in the                             (1) Immediately send us copies of any
        Declarations for Liquor Liability Optional                           demands, notices, summonses or legal
        Coverage and the rules below fix the most we                         papers received in connection with the
        will pay regardless of the number of:                                clai m or "suit";
        a.   Insureds;                                                   (2) Authorize us to obtain records and other
        b.   Claims made or "suits" brought; or                              information;
        c.   Persons or organizations making claims or                   (3) Cooperate with us in the investigation,
             bringing "suits."                                               settlement or defense of the clai m or
   2.   The Aggregate Limit is the most we will pay for                      "suit"; and
        all "injuries" as the result of the selling, serving             (4) Assist us, upon our request, in the
        or furnishing of alcoholic beverages.                                enforcement of any right against any
   3.   Subject to the Aggregate Limit, the Each                             person or organization which may be
        Common Cause limit is the most we will pay for                       liable to the insured because of "injury"
        all "injury" sustained by one or more persons or                     or damage to which this insurance may
        organizations as the result of the selling, serving                  also apply.
        or furnishing of any alcoholic beverage to any              d.   No insured will, except at that insured's own
        one person.                                                      cost, voluntarily make a payment, assume
   The limits of this insurance apply separately to each                 any obligation, or incur any expense, other
   consecutive annual policy period and to any                           than for first aid, without our consent.
   remaining period of less than 12 months, starting           3.   Legal Action Agai nst Us
   with the beginning of the policy period shown in the
   Declarations, unless the policy period is extended               No person or organization has a right under this
   after issuance for an additional period of less than             insurance:
   12 months. In that case, the additional period will be           a.   To join us as a party or otherwise bring us into
   deemed part of the last preceding period for                          "suit" asking for damages from an insured; or
   purposes of determining the Limits of Insurance.                 b. To sue us under this coverage part unless
SECTION V - LIQUOR LIABILITY CONDITIONS                                  all of its terms have been fully complied
                                                                         with.
   1.   Bankruptcy                                                  A person or organization may sue us to recover
        Bankruptcy or insolvency of the insured or of the           on an agreed settlement or on a final judgment
        insured's estate will not relieve us of our                 against an insured; but we will not be liable for
        obligations under this coverage part.                       damages that are not payable under the terms
                                                                    of this coverage part or that are in excess of the
   2.   Duties In The Event Of Injury, Claim Or Suit
                                                                    applicable limit of insurance.          An agreed
        a.   You must see to it that we are notified as             settlement means a settlement and release of
             soon as practicable of an "injury" which may           liability signed by us, the insured and the
             result in a claim. To the extent possible,             claimant or the claimant's legal representative.
             notice should include:                            4.   Other Insurance
             (1) How, when and where the "injury" took              If other valid and collectible insurance is
                 place; and
                                                                    available to the insured for a loss we cover
             (2) The names and addresses of any                     under this coverage part, our obligations, if any,
                 injured persons and witnesses; and                 are limited as follows:
             (3) The nature and location of any "injury".
        b.   If a claim is made or "suit" is brought                a.   Primary Insurance
             against any insured, you must:                              This insurance is primary. Our obligations
             (1) Immediately record the specifics of the                 are not affected unless any of the other
                 clai m or "suit" and the date received;                 insurance is also primary. Then, we will
                 and                                                     share with all that other insurance by the
                                                                         method describe in b. below.


Page 4 of 6                                                                                    Form SS 04 031008
        b.   Method of Sharing                                      b.   International waters or airspace, but only if
             If all of the other insurance permits                       the "injury" occurs in the course of travel or
             contribution by equal shares, we will follow                transportation to or from any place not
             this method. Under this approach, each                      included in a. above; or
             insurer contributes equal amounts until it             c.   All parts of the world if the "injury" arises out
             has paid its applicable limit of insurance of               of:
             none of the loss remains, whichever comes                   (1) Goods or products sold by you in the
             first                                                           territory described in a. above; or
             If any of the other insurance does not permit
             contribution by equal shares, we will                       (2) The activities of a person whose home
                                                                             is in the territory described in a. above,
             contribute by limits.     Under this method,
             each insurer's share is based on the ratio of                   but is away for a short time on your
             its applicable limit of insurance to the total                  business
             applicable limits of insurance of all insurers.             provided the insured's responsibility to pay
                                                                         damages is determined in a "suit" on the
   5.   Representations
                                                                         merits, in the territory described in a. above
        By accepting this coverage part, you agree:                      or in a settlement we agree to.
             a.   The statements in the Declarations are       3.   "Employee" includes a "Ieased worker".
                  accurate and complete;                            "Employee" does not include a "temporary
             b.   Those statements are based upon                   worker".
                  representations you made to us; and
                                                               4.   "Executive Officer" means a person holding any
             c.   We have issued this coverage part in              of the officer positions created by your charter,
                  reliance upon your representations.               constitution, by-laws or any other similar
   6.   Separation of Insureds                                      governing document
        Except with respect to the Limits of Insurance,        5.   "Injury" means damages because of "bodily
        and any rights or duties specifically assigned to           injury" and "property damage," including
        the first Named Insured, this insurance applies:            damages for care, loss of service or loss of
        a.   As if each Named Insured were the only                 support.
             Named Insured; and
                                                               6.   "Leased Worker" means a person leased to you
        b.   Separately to each insured against whom                buy a labor leasing firm under an agreement
             claim is made or "suit" is brought                     between you and the labor leasing firm, to
   7.   Transfer Of Rights Of Recovery Against                      perform duties related to the conduct of your
        Others To Us                                                business. "Leased worker" does not include a
        If the insured has rights to recover all or part of         "temporary worker".
        any payment we have made under this                    7.   "Property damage" means:
        coverage part, those rights are transferred to us.
        The insured must do nothing after loss to impair            a.   Physical injury to tangible property,
        them. At our request, the insured will bring                     including all resulting loss of use of that
        "suit" or transfer those rights to us and help us                property. All such loss of use shall be
        enforce them.                                                    deemed to occur at the time of physical
                                                                         i nj ury that caused it; or
SECTION VI - DEFINITIONS
                                                                    b.   Loss of use of tangible property that is not
   1.   "Bodily injury" means physical:                                  physically injured. All such loss of use shall
        a. Injury;                                                       be deemed to occur at the time of the
        b. Sickness; or                                                  occurrence that caused it
        c. Disease
                                                               8.   "Suit" means a civil proceeding in which
        sustained by a person and, if arising out of the            damages because of "injury" to which this
        above, mental anguish or death, at any time.                insurance applies are alleged. "Suit" includes:
   2.   "Coverage territory" means:
                                                                    a.   An arbitration proceeding in which such
        a.   The United States of America (including its                 damages are claimed and to which you
             territories and possessions), Puerto Rico                   must submit with our consent; or
             and Canada;




Form 55 04 031008                                                                                         Page 5 of 6
        b.   Any other alternative dispute resolution                 (b) Others trading under your narne; or
             proceeding in which such darnages are                    (e) A person or organization whose
             clai rned and to which you rnust subrnit with                business or assets you have
             ourconsenl.                                                  acquired; and
   9.   "Ternporary Worker" rneans a person who is                (2) Containers     (other than vehicles),
        furnished to you to substitute for a perrnanent               rnaterials, parts or equiprnent furnished
        "ernployee" on leave or to rneet seasonal or                  in connection with such goods or
        short-terrn workload conditions.                              products.
   10. "Your Product":                                       b.   Includes:
        a.   Means:                                               (1) Warranties or representations rnade at
                                                                      any tirne with respect to the fitness,
             (1) Any goods or products, other than real               quality, durability, perforrnance or use of
                 property, rnanufactured, sold, handled,              "your product", and
                 distri buted or disposed of by:
                                                                  (2) The providing of or failure to provide
                 (a) You;                                             warnings or instructions.
                                                             e.   Does not include vending rnachines or other
                                                                  property rented to or located for the use of
                                                                  others but not sold.




Page 6 of 6                                                                            Form 55 04 031008
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     RESTAURANT STRETCH

This endorsement modifies insurance provided under the following:

                                      STANDARD PROPERTY COVERAGE FORM
                                       SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                     labeled, we will take all or part of the physically
terms and conditions of the policy apply to the insurance               damaged property at an agreed or appraised
stated below.                                                           value and we will pay for:
                                                                        a.   Expenses you incur to:
A. The following changes apply to the Standard
   Property Coverage Form, Additional Coverages,                             (1) Stamp salvage on the merchandise or its
   A.4., or to the Special Property Coverage Form,                               containers, if the stamp will not physically
   Additional Coverages, A.S.:                                                   damage the merchandise; or
                                                                             (2) Remove the brands or labels, if doing
    1.   Accounts Receivable
                                                                                 so will not physically damage the
         The following Additional Coverage is added:                             merchandise.     You must relabel the
         a.   We will pay up to $25,000 in anyone                                merchandise and its containers to
              occurrence as a Limit of Insurance to apply                        comply with the law.
              at each "scheduled premises" to cover                     b.   Any reduction in the salvage value of the
              direct physical loss of or physical damage to                  physically damaged merchandise as the
              your records of accounts receivable. This                      result of the removal of the brand or label.
              Limit of Insurance is in addition to any other
                                                                        This Additional Coverage is included within the
              Limit of Insurance that may be provided by
                                                                        Business Personal Property Limit of Insurance.
              this policy for this coverage.
                                                                   3.   Claim Expenses
         b.   We will pay up to $25,000 in anyone
              occurrence as a Limit of Insurance to cover               The following Additional Coverage is added:
              direct physical loss of or physical damage to             In the event of covered loss or physical damage
              your records of accounts receivable that are              we will pay up to $10,000 in anyone occurrence
              not located at the "scheduled premises" or                as an additional Limit of Insurance to cover
              in transit. This Limit of Insurance is in                 reasonable expenses incurred by you at our
              addition to any other Limit of Insurance that             specific request to assist us in:
              may be provided by this policy for this                   a.   The investigation of a claim or suit; or
              coverage.
                                                                        b.   The determination of the amount of loss,
         This Additional Coverage is subject to the                          such as taking inventory, or auditing
         provisions     of the    Accounts     Receivable                    business records.
         Coverage, Form SS 04 39, with the exception of
         the Limit of Insurance provision contained in that        4.   Computer Fraud
         form. Accounts Receivable Coverage, Form SS                    The following Additional Coverage is added:
         04 39 is made a part of this policy whether or                 We will pay up to $5,000 in anyone occurrence
         not Accounts Receivable coverage is indicated                  for physical loss of or physica I damage to
         in the Declarations.                                           "money", "securities", and other property having
    2.   Brands and Labels                                              intrinsic value resulting directly from computer
         The following Additional Coverage is added:                    fraud.    Computer fraud means any act of
                                                                        stealing property following and directly related to
         In the event of covered physical loss or physical              the use of any computer to fraudulently cause a
         damage to merchandise that is branded or

Form 55 0411 0907                                                                                             Page 1 of 7
                                                   © 2007, The Hartford
        transfer of that property from inside your                  Insurance is in addition to any other Limit of
        premises or from a banking institution or similar           Insurance that may be provided by this policy for
        safe depository, to a person (other than a                  this coverage.
        "messenger") outside those premises or to a                 This Additional Coverage is subject to the
        place outside those premises.                               provisions of Fine Arts Coverage Form, Form
        This Limit of Insurance is in addition to any other         SS 04 22, with the exception of the following
        Limit of Insurance that may be provided by this             a.   The    requirement     contained    under
        policy for this coverage.                                        Paragraph A.1., Under A. Coverage, to list
   5.   Computers and Media                                              and describe Fine Arts in the Declarations
        The following Additional Coverage is added:                      or Shedule is deleted when Fine Arts are
                                                                         covered under this Stretch endorsement;
        We will pay up to $25,000 in anyone                              and
        occurrence as a Limit of Insurance to apply
        anywhere in the Coverage Territory to cover                 b.   The Limit of Insurance provision does not
        direct physical loss of or physical damage to                    apply.
        your computer systems. This Limit of Insurance              c.   Paragraph 0.1. Valuation is deleted and
        is in addition to any other Limit of Insurance that              replaced by the following:
        may be provided by this policy for this coverage.                The value of Fine Arts will be the market
        This Additional Coverage is subject to the                       value at the time of physical loss or physical
        provisions of Computers and Media, Form                          damage.
        SS 04 41, with the exception of the Limit of                Fine Arts Coverage, Form SS 04 22 is made a
        Insurance provision contained in that form.                 part of this policy whether or not Fine Arts
        Computers and Media, Form SS 0441 is made a                 Coverage is indicated in the Declarations.
        part of this policy whether or not Computers and
                                                               9.   Forgery
        Media coverage is indicated in the Declarations.
                                                                    The following Additional Coverage is added:
   6.   Debris Removal
                                                                    We will pay up to $10,000 in anyone
        The following Additional Coverage is added:
                                                                    occurrence as a Limit of Insurance to cover loss
        In Limits of Insurance, C.4.b., the additional limit        from forgery of covered instruments, money
        of insurance for the Debris Removal Additional              orders, credit cards, and counterfeit money.
        Coverage is increased to $25,000 in anyone
                                                                    This Additional Coverage is subject to the
        occurrence.
                                                                    provisions of Forgery Coverage, Form SS 04 86,
        This Limit of Insurance is in addition to any other         with the exception of the Limit of Insurance
        Limit of Insurance that may be provided by this             provision contained in that form.      Forgery
        policy for this coverage.                                   Coverage, Form SS 04 86 is made a part of this
   7.   Employee Dishonesty (including ERISA)                       policy, whether or not Forgery Coverage is
        The following Additional Coverage is added:                 indicated in the Declarations.
                                                                    This Limit of Insurance is in addition to any other
        We will pay up to $10,000 in anyone                         Limit of Insurance that may be provided by this
        occurrence as a Limit of Insurance to cover loss            policy for this coverage.
        from employee dishonesty.           This includes
                                                               10. Laptop Computers - Worldwide Coverage
        ERISA coverage. This Limit of Insurance is in
        addition to any other Li mit of Insurance that may          The following Additional Coverage is added:
        be provided by this policy for this coverage.               We will pay up to $10,000 in anyone
        This Additional Coverage is subject to the                  occurrence as a Limit of Insurance to apply to
        provisions of the Employee Dishonesty                       laptop, palmtop, personal digital assistants
                                                                    (PDAs),    and   similar portable computer
        Coverage, Form SS 04 42, with the exception of
                                                                    equipment and accessories anywhere in the
        the Limit of Insurance provision contained in that
                                                                    world, including while in transit. This Limit of
        form. Employee Dishonesty Coverage, Form                    Insurance is in addition to any other Limit of
        SS 04 42 is made a part of this policy whether              Insurance that may be provided by this policy for
        or not Employee Dishonesty Coverage is                      this coverage.
        indicated in the Declarations.
                                                                    Limitation: We will not pay for direct physical
   8.   Fine Arts                                                   loss or physical damage caused by, resulting
        The following Additional Coverage is added:                 from, or arising out of the theft of this property
                                                                    while in transit as checked baggage.
        We will pay up to $10,000 in any one occurrence
        as a Limit of Insurance at each "scheduled                  This Additional Coverage is subject to the
        premises" to apply to Fine Arts. This Limit of              provisions of Computers and Media, Form


Page 2 of 7                                                                                   Form 55 0411 0907
       SS 04 41, with the exception of the Limit of             This Additional Coverage is in addition to any
       Insurance provision contained in that form               recoverable Limits of Insurance applicable to
       Computers and Media, Form SS 04 41 is made a             Building or Business Personal Property.
       part of this policy whether or not Computers and
                                                             14. Pairs or Sets
       Media coverage is indicated in the Declarations.
  11. Lost Keys                                                 The following Additional Coverage is added:
       The following Additional Coverage is added:              If pairs or sets of stock are damaged by a
                                                                Covered Cause of Loss, we will pay any
       We will pay up to $2,500 in anyone occurrence
                                                                reduction in value of the undamaged parts of
       as an additional amount of insurance to cover
                                                                such damaged pairs or sets.
       the loss of your keys used to secure the
       "scheduled premises" due to theft.                       As used in this Additional Coverage, the term
                                                                stock means merchandise held in storage or for
       We will not pay more than the least of the
                                                                sale, raw materials, and goods in-process or
       following:
                                                                finished.
       a.   Re-key the locks,
                                                                This coverage is included within the Business
       b.   Install new lock cylinders,                         Personal Property Limit of Insurance.
       c.   Provide new master keys, or                      15. Personal Property of Others
       d.   Replace existing locks with new locks of like
                                                                The following Additional Coverage is added:
            kind and quality.
                                                                We will pay up to $10,000 in anyone
       This Limit of Insurance is in addition to any other
                                                                occurrence as a Limit of Insurance at each
       Limit of Insurance that may be provided by this
                                                                "scheduled premises" to apply to personal
       policy for this coverage.
                                                                property of others that is in your care, custody or
   12. Off-Premises Utility Services - Direct Damage            control. This Limit of Insurance is in addition to
       The following Additional Coverage is added:              any other Li mit of Insurance that may be
       We will pay up to $10,000 in anyone                      provided by this policy for this coverage.
       occurrence as a Limit of Insurance to apply at           This Additional Coverage is subject to the
       each "scheduled premises" to cover direct                provisions of Personal Property of Others, Form
       physical loss or physical damage to Covered              SS 04 45, with the exception of the statement
       Property caused by the interruption of utility           concerning Limit of Insurance applicable to
       services. This Limit of Insurance is in addition         Personal Property of Others shown in the
       to any other Limit of Insurance that may be              Declarations, contained in that form Personal
       provided by this pol icy for this coverage.              Property of others, Form SS 04 45 is made a
       This Additional Coverage is subject to the               part of this policy whether or not Personal
       provisions of Off-Premises Utility Services -            Property of Others coverage is indicated in the
       Direct Damage, Form SS 40 18, with the                   Declarations.
       exception of the Utility Services Limit of            16. Property at Other Premises
       Insurance contained in that form Off-Premises            The following Additional Coverage is added:
       Utility Services - Direct Damage, Form SS 40
       18 is made a part of this policy, whether or not         We will pay up to $10,000 in anyone
       Off-Premises Utility Services - Direct Damage            occurrence to extend coverage for Business
       coverage is indicated in the Declarations.               Personal Property at any premises not
                                                                described in the Declarations.
   13. Outdoor 5ig ns
                                                                 This includes property that you have sold under
       The following Additional Coverage is added and
                                                                 an installation agreement and for which your
       supersedes any other coverage for signs in this
                                                                 responsibility continues until the property is
       policy
                                                                 accepted by the customer.
       We will pay up to full value of outdoor signs at
                                                                 This Extension does not apply to:
       each "scheduled premises" to cover direct
       physical loss of or physical damage to outdoor            a.   Property in the care, custody or control of
       signs.                                                         your salespersons;
       This Additional Coverage is subject to the                b.   Property at any fair or exhibition;
       provisions of Outdoor Signs, Form SS 04 44,               c.   Property in transit; or
       with the exception of the Limit of Insurance              d.   Property temporarily stored at any premises
       provision and paragraph E. of that form                        not described in the Declarations.
       Outdoor Signs, Form SS 04 44 is made a part of
                                                                 This Limit of Insurance is in addition to any other
       this policy whether or not Outdoor Signs
                                                                 Limit of Insurance that may be provided by this
       coverage is indicated in the Declarations.
                                                                 policy for this coverage.

Form 55 0411 0907                                                                                      Page 30f7
   17. Salespersons' Samples                                    a.   Paragraph B.1.f., Power Failure, of the
       The following Additional Coverage is added:                   Standard Property Coverage Form and
                                                                     Paragraph B.1.d., Power Failure, of the
       We will pay up to $1,000 in anyone occurrence                 Special Property Coverage Form; and
       as an additional Limit of Insurance to extend
       Business Personal Property to cover:                     b.   Paragraph B.1.h.(4), Water, of the Standard
                                                                     Property Coverage Form and Paragraph
       a.     Samples of your stock in trade (including              B.1.f.(4), Water, of the Special Property
              contai ners); and
                                                                     Coverage Form.
       b.     Similar property of others;
                                                                THIS IS NOT FLOOD INSURANCE
       but only while such property is in:
                                                                We will not pay for water or other materials that
       a.     Your custody while you are acting as a            overflow from a sump when the overflow is
              sales representative; or                          caused by any flood. This applies regardless of
       b.     The custody of your sales representative or       the proximity of the flood to Covered Property.
              agents.                                           Flood includes the accumulation of surface
       This Limit of Insurance is in addition to any other      water, waves, tides, tidal waves, overflow of
       Limit of Insurance that may be provided by this          streams or other bodies of water, or their spray,
       policy for this coverage.                                all whether driven by wind or not that enters the
                                                                sewer or drain system.
   18. Sewer and Drain Back Up
                                                             20. Temperature Change
       The following Additional Coverage is added:
                                                                The following Additional Coverage is added:
       We will pay for direct physical loss or physical
       damage to Covered Property solely caused by              We will pay up to $10,000 in any one occurrence
       water that backs up from a sewer or drain.               as a Limit of Insurance to apply at each "scheduled
                                                                premises" to cover direct physical loss of or
       This coverage is included within the Covered             physical damage to perishable stock caused by or
       Property Limits of Insurance.                            resulting from a change of temperature or
                                                                contamination by a refrigerant.
       THIS IS NOT FLOOD INSURANCE
                                                                This Limit of Insurance is in addition to any other
       We will not pay for water or other materials that        Limit of Insurance that may be provided by this
       back up from any sewer or drain when it is               policy for this coverage.
       caused by any flood. This applies regardless of
                                                                This Additional Coverage is subject to the
       the proximity of the flood to Covered Property.
                                                                provisions of the Temperature Change Coverage,
       Flood includes the accumulation of surface
                                                                Form SS 04 46, with the exception of the Limit of
       water, waves, tides, tidal waves, overflow of
                                                                Insurance provision contained in that form.
       streams or other bodies of water, or their spray,
                                                                Temperature Change, Form SS 04 46 is made a
       all whether driven by wind or not that enters the
                                                                part of this policy whether or not Temperature
       sewer or drain system.
                                                                Change coverage is indicated            in the
   19. Sump Overflow or Sump Pump Failure                       Declarations.
       The following Additional Coverage is added:           21. Tenant Building and Business Personal
       The maximum we will pay in anyone                         Property Coverage - Required by Lease
       occurrence is $15,000 for any loss, including            The following Additional Coverage is added:
       Business Income or Extra Expense, resulting
                                                                The maximum we will pay in anyone
       from physical loss or physical damage to
                                                                occurrence is $20,000 as a Limit of Insurance to
       Covered Property that is caused by or resulting
                                                                apply to direct physical loss of or physical
       from water that overflows due to the failure of a
                                                                damage to Building and Business Personal
       sump pump, sump pump well, or any other type
                                                                Property for which you have a contractual
       of system designed to remove subsurface water
                                                                responsibility to insure. This includes building
       from the foundation area if the failure is directly
                                                                fixtures, machinery and equipment.
       or indirectly the result of a Covered Cause of
       Loss. Failure means an abrupt cessation of            22. Transit Property in the Care of Carriers for
       normal functioning. This Limit of Insurance is            Hire
       the maximum we will pay regardless of any                The following Additional Coverage is added:
       other coverage provided under this policy.               We will pay up to $10,000 in anyone occurrence
       This Additional Coverage is subject to the terms         as a Limit of Insurance to apply to direct physical
       and conditions of this policy with the exception         loss of or physical damage to property while in
       of:                                                      transit at your risk. This Limit of Insurance is in



Page 4 of 7                                                                               Form SS 0411 0907
      addition to any other Li mit of Insurance that may     B. The   following changes apply to the Standard
      be provided by this policy for this coverage.             Property Coverage Form, Coverage Extensions,
      This Additional Coverage is subject to the                A.5., or to the Special Property Coverage Form,
      provisions of Transit Property in the Care of             Coverage Extensions, A.S .. The Limits of Insurance
      Carriers for Hire, Form SS 04 30, with the                stated in the paragraphs below replace the Li mits of
      exception of the Limit of Insurance provision             Insurance stated in the Standard Property Coverage
      contained in that form. Transit Property in the           Form or the Special Property Coverage Form for the
      Care of Carriers for Hire, Form SS 04 30 is               coverages provided under this section. Except as
      made a part of this policy whether or not Transit         otherwise stated, any other Limit of Insurance
      Property in the Care of Carriers for Hire is              purchased under this policy as an option for the
      indicated in the Declarations.                            following coverages is in addition to the Limit of
                                                                Insurance stated below:
  23. Unauthorized Business Card Use
                                                                1.    Newly Acquired or Constructed Property
      The following Additional Coverage is added:
                                                                      The following changes are made to Newly
      The maximum we will pay in anyone
                                                                      Acquired or Constructed Property:
      occurrence is $2,500 as a Limit of Insurance to
      cover loss resulting from the theft or                          a.   Building
      unauthorized use of your Business Credit, Debit                      (1) The most we will pay in anyone
      or Charge Cards, including the reasonable legal                          occurrence in subparagraph (1) is
      expenses you incur.                                                      increased from $500,000 to $1,000,000
      The Business Credit, Debit or Charge Cards                               at each premises.
      must be issued to you or registered in your                          (2) The Limit of Insurance stated above is
      name or the business name and be used solely                             the maximum Limit of Insurance
      for business purposes.                                                   available for this coverage under this
       Limitation. We will not pay for the theft or                            policy.
       unauthorized use of Business Credit, Debit or                  b.   Business Personal Property
       Charge Cards entrusted to others or your                            (1) The most we will pay in anyone
       employees.                                                              occurrence in subparagraph (2) is
   24. Valuable Papers and Records                                             increased from $250,000 to $500,000 at
      The following Additional Coverage is added:                              each premises.
      a.   We will pay up to $25,000 in anyone                             (2) The Limit of Insurance stated above is
           occurrence as a Limit of Insurance to apply                         the maximum Limit of Insurance
           at each "scheduled premises" to cover                               available for this coverage under this
           direct physical loss of or physical damage to                       policy.
           your valuable papers and records. This                     c.   Business Income and Extra Expense
           Limit of Insurance is in addition to any other
                                                                           (1) If Business Income or Extra Expense
           Limit of Insurance that may be provided by
                                                                               are provided under this policy, the most
           this policy for this coverage.
                                                                               we will pay in anyone occurrence in
      b.   We will pay up to $25,000 in anyone                                 subparagraph (3) is increased from
           occurrence as a Limit of Insurance to cover                         $50,000 to $500,000 in anyone
           direct physical loss of or physical damage to                       occurrence at each premises.
           your valuable papers and records that are not
                                                                           (2) The Limit of Insurance stated above is
           located at the "scheduled premises" or in
                                                                               the maximum Limit of Insurance
           transit. This Limit of Insurance is in addition
                                                                               available for this coverage under this
           to any other Limit of Insurance that may be
                                                                               policy.
           provided by this policy for this coverage.
                                                                2.    Outdoor Property
      This Additional Coverage is subject to the
      provisions of the Valuable Papers and Records                   In the Outdoor Property Coverage Extension,
      Coverage, Form SS 04 47, with the exception of                  the most we will pay in anyone occurrence is
      the Limit of Insurance provision contained in that              increased to $20,000, but not more than $1,000
      form. Valuable Papers and Records Coverage,                     for anyone tree, shrub or plant.
      Form SS 04 47 is made a part of this policy
                                                                3.    Personal Effects
      whether or not Valuable Papers and Records
      coverage is indicated in the Declarations.                      In the Personal Effects Coverage Extension, the
                                                                      most we will pay in anyone occurrence is




Form 55 0411 0907                                                                                        Page 50f7
        increased from $10,000 to $25,000 at each                     b.   Conditions
        "scheduled premises."                                              This coverage applies only:
        The Limit of Insurance stated above is the                         (1) If you have a back-up copy of your Web
        maximum Limit of Insurance available for this                          Page stored at a location other than the
        coverage under this policy.                                            site of the Web Site vendor
   4.   Property Off-Premises                                              (2) To the extent that Business Income is
        In the      Personal   Property Off-Premises                           permanently lost.
        Coverage Extension, the most we will pay in any          3.   Business Income from Dependent Properties
        one occurrence in subparagraph A.6.h.(2) is
        increased from $2,500 to $15,000.                             The following Additional Coverage is added:

C. The following changes apply only if Business                       We will pay for the loss of your Business
   Income and Extra Expenses are covered under this                   Income and Extra Expense due to direct
   policy.   These changes apply to the Standard                      physical damage at the premises of any
   Property Coverage Form, Additional Coverages,                      dependent property caused by or resulting from a
   A.4., or to the Special Property Coverage Form,                    Covered Cause of Loss. The most we will pay
   Additional Coverages, A.5.:                                        under this endorsement for this coverage is
                                                                      $50,000 regardless of the number of dependent
   1.   Business Income Extension for Off-Premises                    properties involved in anyone occurrence. This
        Utility Services                                              Limit of Insurance is in addition to any other
        The following Additional Coverage is added:                   Limit shown in the Declarations for specific
        We will pay up to $25,000 in anyone                           Dependent Properties.
        occurrence as a Limit of Insurance to apply at                This additional coverage is subject to the
        each "scheduled premises" to cover loss of                    provisions of Business Income from Dependent
        Business Income and Extra Expense caused by                   Properties, Form SS 04 78, with the exception
        or resulting from the interruption of utility                 of the Limit of Insurance provision contained in
        services. This Limit of Insurance is in addition              that form. Business Income from Dependent
        to any other Limit of Insurance that may be                   Properties, Form SS 04 78 is made a part of this
        provided by this pol icy for this coverage.                   policy whether or not Business Income from
        This Additional Coverage is subject to the                    Dependent Properties coverage is indicated in
        provisions of Business Income Extension for                   the Declarations.
        Off-Premises Utility Services, Form SS 04 19,                 There is no requirement for Dependent
        with the exception of the Limit of Insurance                  Properties to be scheduled for the coverages
        provision contained in that form.       Business              provided by this Stretch endorsement to apply.
        Income Extension for Off-Premises Utility                4.   Extended Business Income
        Services, Form SS 04 19 is made a part of this
        policy whether or not Business Income                         In the Extended Business Income Additional
        Extension for Off-Premises Utility Services                   Coverage, paragraph 4.j.(1)(b)(ii) of the Standard
        coverage is indicated in the Declarations.                    Property Coverage       Form and paragraph
                                                                      5.r.(1)(b)(ii) of the Special Property Coverage
   2.   Business Income Extension for Web Sites                       Form are amended to read as follows:
        The following Additional Coverage is added:                   (b) 60 consecutive days         after   the   date
        We will pay up to $10,000 in anyone                               determined in (a) above.
        occurrence as a Limit of Insurance to cover loss
                                                                 5.   Food Contamination
        of Business Income you sustain due to the
        necessary interruption of business operations                 The following Additional Coverage is added:
        caused by direct physical loss of or physical                 We will pay the actual loss of Business Income
        damage to your Web Site operation at the                      and Extra Expense if your "operations" at any
        premises of a vendor acting as your service
                                                                      "scheduled premises" are ordered by a
        provider. This Limit of Insurance is in addition to
                                                                      government authority to be suspended due to
        any other Li mit of Insurance that may be
        provided by this pol icy for this coverage.                   the discovery of or the suspicion of "food
                                                                      contamination".
        Such interruption must be caused by or result
        from a Covered Cause of Loss.                                 This additional coverage is subject to the
                                                                      provisions of Food Contamination Coverage,
        a.    Coverage Time Period
                                                                      Form SS 41 32, with the exception of Paragraph
              We will only pay for loss you sustain during the        C., Limit of Insurance, which is deleted and
              7-day period immediately following the first 12         replaced by the following:
              hours after the Covered Cause of Loss.


Page 6 of 7                                                                                    Form 55 0411 0907
        The most we will pay under this Additional                     This Limit of Insurance is in addition to any other
        Coverage, regardless of the number of                          Limit of Insurance that may be provided by this
        occurrences or locations involved in anyone                    policy for this coverage.
        order by a governmental authority is $25,000.          E. The following changes apply to Paragraph E.5.d.,
        This Limit of Insurance is in addition to any other       Loss Payment, of the Standard Property Coverage
        Limit shown in the Declarations for Food                  Form and the Special Property Coverage Form:
        Contamination Coverage.
                                                                  1.   Valuation Changes
        Food Contamination Coverage, Form SS 41 32
        is made a part of this policy whether or not Food              The following are added to the Loss Payment
        Contamination Coverage is indicated in the                     Property Loss Condition E.5.d.:
        Declarations.                                                  (1 O)Commodity Stock
D. The following Additional Coverage only applies if                       We will determine the value of merchandise
   your policy is written with the Special Property                        and raw materials that are bought and sold
   Coverage Form.                                                          at an established market exchange. We will
   1.   Money and Securities                                               determine the value at:
        Paragraph A.5.i.(3) is deleted and replaced with                   (a) The posted market price as of the time
        the following:                                                         and place of loss;
        (3) The most we will pay for loss in anyone                        (b) Less discounts and expenses           you
            occurrence is:                                                     otherwise would have had.
            (a) $10,000 for Inside the Premises for                    (11)"Finished Stock"
                "money" and "securities" while:                            We will determine the value of goods that
                (i)   In or on the "scheduled premises";                   you have manufactured at the selling price
                      or                                                   less discounts and expenses you otherwise
                (ii) Within a bank or financial institution;               would have had.
                     and                                               (12)Mercantile Stock - Sold
            (b) $10,000 for loss Outside the Premises                      We will determine the value of goods you
                for "money" and "securities" while                         have sold but not delivered at the selling
                anywhere else.                                             price less discounts and expenses you
                                                                           otherwise would have had.




Form 55 0411 0907                                                                                          Page 70f7
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



         BUSINESS INCOME EXTENSION FOR OFF-PREMISES
                      UTILITY SERVICES

This endorsement modifies insurance provided under the following:


                                     SPECIAL PROPERTY COVERAGE FORM




This insurance applies only when Business Income and        C. LIMIT OF INSURANCE
Extra Expense is shown in the Declarations as                   The most we will pay in anyone occurrence for loss
applicable.     Except as otherwise stated in this              under this extension is the limit of insurance shown
endorsement, the terms and conditions of the policy             in the Declarations at each "scheduled premises".
apply to the insurance stated below.
                                                            D. ADDITIONAL DEFINITIONS
A. BUSINESS INCOME EXTENSION                FOR OFF-
   PREMISES UTILITY SERVICES                                    1.     "Water Supply Services", meaning the
                                                                       following types of property supplying water to
   This Coverage Extension applies only when the
                                                                       the "scheduled premises":
   Business Income Additional Coverage is included in
   this policy.                                                        a.   Pumping stations; and
   We will pay for loss of Business Income or Extra                    b.   Water mains.
   Expense at the "scheduled premises" caused by the            2.     "Communication Supply Services", meaning
   interruption of service to the "scheduled premises".                property, including overhead transmission lines
   The interruption must result from direct physical loss              supplying communication services, including
   or physical damage by a Covered Cause of Loss to                    telephone, radio, microwave or television
   the following property not on "scheduled premises":                 services, to the "scheduled premises", such as:
    1.   "Water Supply Services";                                      a. Communication            transmission       lines,
                                                                            including optic fiber transmission lines;
    2.   "Communication Supply Services"; or
                                                                       b.   Coaxial cables; and
    3.   "Power Supply Services".                                      c.   Microwave radio relays except satellites.
B. WAITING PERIOD                                               3.     "Power Supply Services", meaning the
   We will only pay for loss you sustain after the first               following types of property supplying electricity,
   12 consecutive hours following the direct physical                  steam or gas, including overhead transmission
   loss of or physical damage to the off-premises                      lines to the "scheduled premises":
   property to which this endorsement applies. We will                 a.   Utility generating plants;
   not pay for any reduction in business income or
                                                                       b.   Switching stations;
   extra expense after electricity, steam or gas has
   been restored to the "scheduled premises".                          c.   Substations;
                                                                       d. Transformers; and
                                                                       e. Transmission Lines.

Form SS 0419 04 09                                                                                          Page 1 of 1

                                                © 2009, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 FINE ARTS

This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM




This insurance applies only when the property is                4.   Section B. EXCLUSIONS do not apply to
covered under the Special Property Coverage Form.                    coverage afforded under this endorsement,
Except as otherwise stated in this endorsement, the                  except for:
terms and conditions of the policy apply to the insurance
                                                                     (1) Governmental Action;
stated below.
                                                                     (2) Nuclear Hazard; and
The following changes are made to the Special Property
Coverage Form:                                                       (3) War and Military Action.
A. Under A. Coverage:                                           5.   Additional Exclusions
    1.   The following paragraph is added to 1. Covered              We will not pay for physical loss or physical
         Property:                                                   damage caused by or resulting from:
         Fine Arts listed and described           in   the           a. Delay, loss of use, loss of market, or any
         Declarations or Schedule which are:                            other causes of consequential loss;

         a.   Owned by you; or                                       b.   Wear     and       tear,    depreciation     or
                                                                          obsolescence;
         b.   Owned by others, and in your care, custody
              and control; and                                       c.   Rust,      corrosion,     fungus,       decay,
                                                                          deterioration, hidden or latent defect, or any
         c.   Located at the "scheduled premises", or in                  quality in property that causes it to damage
              transit to and from the "scheduled
                                                                          or destroy itself;
              premises", or at your residence.
                                                                     d.   Insects, birds, rodents or other animals.
    2.   The following is added to Paragraph 2.                      e.   Dishonest acts by:
         Property Not Covered with respect to coverage
         afforded by this endorsement:                                    (1 ) You or any of your partners;

         Property on exhi bition at fai rgrounds or at any                (2) Your directors or trustees;
         type of exposition, unless such locations are                    (3) Your authorized        representatives   or
         listed and described in the Declarations or                          employees; or
         Schedule.                                                        (4) Anyone, other than a carrier for hire, to
    3.   The following special      Limitation   provision                    whom you entrusted the Covered
         applies  to  property      covered      by    this                   Property, including their employees, for
         endorsement:                                                         any purpose:
         Art glass windows,           glassware, statuary,                Whether acting alone or in collusion with
         marbles, bric-a-brac, porcelains and other                       others; and
         articles of fragile or brittle nature are covered                Whether or not occurring during the hours of
         against loss by breakage only if loss or damage                  employment.
         is caused by "specified causes of loss."




Form 55 04 22 07 05                                                                                     Page 1 of 2
                                                 © 2005, The Hartford
         f.   Voluntary parting with any property whether           2.   Pair or Set
              or not induced to do so by any fraudulent                  In case of total loss to an item of Covered
              scheme, trick, device or false pretense.                   Property which is part of a pair or set, we agree
         g.   Unauthorized     instructions   to   transfer              to pay you the full amount of the pair or set as
              property to any person or to any place.                    shown in the Declarations or Schedule and you
         h.   Theft from any unattended vehicle unless at                agree to surrender the remaining item(s) of the
              the time of theft its windows, doors and                   pair or set to us.
              compartments were closed and locked and               3.   Packing
              there are visible signs that the theft was the             You agree that Covered Property will be packed
              result of forced entry.                                    and unpacked by competent packers.
              But this exclusion does not apply to property    E. Additional Definition
              in the custody of a carrier for hire.
                                                                    The following definition is added to Section H.
         i.   Processing or work performed upon the                 DEFINITIONS
              property.
                                                                    "Fine Arts" meaning paintings, etchings, pictures,
B. Limits of Insurance                                              tapestries, art glass windows, valuable rugs,
                                                                    statuary, marbles, bronzes, antique furniture, rare
   Section C LIMITS OF INSURANCE is replaced by
                                                                    books, antique silver, manuscripts, porcelains, rare
   the following:
                                                                    glass, bric-a-brac, and similar property of rarity,
   The most we will pay for physical loss or physical               historical value or artistic merit.
   damage in anyone occurrence for property covered            F.   Recovered Property
   under this endorsement is the Limit of Insurance
                                                                    If either you or we recover any property after loss
   shown in the Declarations for "Fine Arts", but no
                                                                    settlement, that party must give the other prompt
   more than $25,000 for anyone item of "Fine Arts".
                                                                    notice. At your option, you may retain the property.
C. Deductible                                                       But then you must return to us the amount we paid
                                                                    to you for the property.       We will pay recovery
   We will adjust loss in anyone occurrence under this              expenses and the expenses to repair the Covered
   endorsement as a single loss. The only deductible                Property, subject to the Limit of Insurance.
   amount that applies under this coverage is the larger
   of:

   1.    $250; or
   2.    The amount shown in the Declarations as a
         deductible applicable to this coverage.
D. Additional Conditions
   1.    Valuation
         The following is added to Section               E.
         PROPERTY LOSS CONDITIONS
         The value of Covered Property will be the
         amount shown in the Declarations or Schedule
         for each item of Covered Property, which is
         agreed to be the value of the item




Page 2 of 2                                                                                     Form 55 04 22 07 05
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



         TRANSIT COVERAGE - PROPERTY IN THE CARE OF
                     CARRIERS FOR HIRE

This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement the                 2.     The Transit Coverage - Property in the Care of
terms and conditions of the policy and of the Special                     Carriers for Hire also applies to:
Property Coverage Form apply to the insurance stated                      a.   Expenses to Inspect, Repackage and
below.                                                                         Reship Damaged Shipments
A. With respect to this Transit Coverage - Property in                       The necessary additional expenses you incur
   the Care of Carriers for Hire only, the following                         to inspect, repackage and reship Covered
   changes are made to the Special Property Coverage                         Property which is physically damaged as a
   Form:                                                                     result of a Covered Cause of Loss.
    1.   Under A.4. Limitations, subparagraph c.(3)                       b. Expenses to Protect Covered Property
         which limits coverage for patterns, dies, molds                     from Spoilage or Change in Temperature
         and forms, is deleted.                                                The necessary additional expense you incur
    2.   Under B. Exclusions                                                   to temporarily store Covered Property in a
         a.   Exclusions 1.a. (Earth Movement) and 1.f.                        temperature controlled environment in order
              (Water) do not apply to property in transit                      to avoid or minimize physical loss or
                                                                               physical damage to such property from
         b.   Exclusions 2.e. (Dishonesty) and 2.g.
                                                                               spoilage or change in temperature. Such
              (Exposed Property) do not apply to property                      temporary storage must be made necessary
              in custody of a carrier for hire.                                by the sudden and accidental breakdown of
         c.   Exclusion 2.f. (False Pretense) does not                         heating    or   refrigeration  unit(s)   on
              apply to loss or damage caused by your                           transporting conveyances.
              good faith acceptance of false bills of lading                   This additional expense will not include:
              or shipping receipts.
                                                                               (1) Expenses to repair or replace heating or
         d. The following Exclusion is added:                                      refrigeration unit(s);
              We will not pay for physical loss or physical                    (2) Costs or penalties due to detention or
              damage caused by or resulting from poor or                           delay   of any     vehicles,  trailers,
              insufficient packaging or packing.                                   conveyances or containers; or
B. Transit Coverage -         Property in the Care of                          (3) Costs for additional wages, room, board
   Carriers for Hire
                                                                                   or meals.
    1.   The insurance that applies to your Business                      c.   F.O.B. Shipments
         Personal Property and Personal Property of
         others is extended to apply to shipments of that                      Outgoing shipments where the risk of
         property whi Ie in transit at your risk, by motor                     physical loss or physical damage is
         vehicle, railroad car or aircraft between points                      transferred to the buyer when such property
         within the Coverage Territory. This includes                          leaves your premises.
         property you have sold and for which your                             You must use all reasonable means to
         responsibi lity continues until it is delivered.                      collect the amount due you from the buyer

Form 55 04 30 07 05                                                                                           Page 1 of 2
                                                   © 2005, The Hartford
             before making a claim under this Transit       E. Deductible
             Coverage. We will not make payment until          We will not pay for physical loss or physical damage
             you grant us the right of recovery against        in anyone occurrence until the amount of physical
             the buyer.                                        loss or physical damage exceeds $250. We will
        d.   Loading and Unloading                             then pay the amount of physical loss or physical
             Shipments during loading or unloading and         damage in excess of $250 up to the applicable Limit
             within 500 feet of any transporting               of Insurance.
             conveyance.                                    F. Additional Conditions
        e.   Return Shipments                                  1.   Valuation
             Outgoing shipments which       have been               Property Loss Condition E.S. is deleted and
             rejected by the consignee      or are not              replaced by the following:
             deliverable, while:                                    a.   Valuation
             (1) In due course of transit, being returned                (1) Property You Own
                 to you; or
                                                                             The value of Covered Property will be
             (2) Up to 10 days after delivery or                             the amount of invoice plus accrued
                 attempted delivery awaiting return                          charges, prepaid charges and charges
                 shipment to you.                                            since shipment; or
             Payment under paragraphs a., b., c., d. and                 (2) In the absence of an invoice, the value
             e. above will not increase the Transit                          of Covered Property will be its actual
             Coverage Limit of Insurance.                                    cash value, with proper deduction for
C. Under this Transit Coverage - Property in the                             depreciation, at the point of destination
   Care of Carriers for Hire, we will not pay for:                           on the date of expected arrival.
   1.   Property in the care, custody or control of your            b.   Property of others
        salespersons.                                                    The most we will pay for Covered Property
   2.   Mail shipments in the custody of the U.S. Postal                 owned by others is the lesser of:
        Service.                                                         (1) Your legal liability for direct physical
   3.   Property of others for which you are responsible                     loss or physical damage to such
        as a:                                                                property; or
        a.   Carrier for hire; or                                        (2) What we would pay if you had owned
        b.   Carloader, consolidator, broker, freight                        the property.
             forwarder, shipping association, or other         2.   Impairment of Rights of Recovery
             arranger of transportation.                            We will not pay for physical loss or physical
   4.   Property in or on a motor vehicle you own, lease            damage, if you impair our rights to recover
        or operate.                                                 damages from any carrier for hire. But you may
D. Limit of Insurance                                               accept from carriers for hire bills of lading,
                                                                    receipts or contracts of transportation which
   The Limit of Insurance shown in the Declarations for             contain a limitation of value.
   Transit Coverage - Property in the Care of Carriers
   for Hire is the most we will pay for all physical loss
   or physical damage in anyone occurrence to
   property insured under this endorsement.




Page 2 of 2                                                                                   Form 55 04 30 07 OS
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                 ACCOUNTS RECEIVABLE

                         This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM


This coverage applies only when it is indicated in the      D. Additional Conditions
Declarations. The provisions of this policy apply to the        (1) If you cannot accurately establish the value of
coverage stated in this endorsement, except as                      accounts receivable outstanding as of the time
indicated below.                                                    of direct physical loss or physical damage the
A. When shown in the Declarations as applicable, the                following method will be used:
   Limit of Insurance stated in paragraph A.5.a.(1),                  (a) Determine the total of the average monthly
   Accounts Receivable, in the Standard Property                          value of accounts receivable for the 12
   Coverage     Form    and     A.6.a.(1),  Accounts                      months immediately preceding the month in
   Receivable, in the Special Property Coverage Form                      which the direct physical loss or physical
   is replaced by the Limit of Insurance for Accounts                     damage occurred; and
   Receivable shown in the Declarations. All other
   terms and conditions of the Accounts Receivable                    (b) Adjust that total for any normal fluctuations
                                                                          in the value of accounts receivable for the
   Coverage Extension apply to this Optional
   Coverage.                                                              month in which the direct physical loss or
                                                                          physical damage occurred or for any
B. Limit of Insurance                                                     demonstrated variance from the average for
    The most we will pay under this coverage extension                    that month.
    in anyone occurrence is the Limit of Insurance              (2) The following will be deducted from the total
    shown in the Declarations for Accounts Receivable.              value of accounts receivable, however that
C. Deductible                                                       value is established:
    We will not pay for loss in anyone occurrence                     (a) The value of the accounts for which there is
    unless the amount of loss exceeds the policy                          no loss or damage;
    deductible stated in the Declarations. We will then               (b) The value of the accounts that you are able
    pay the amount of loss in excess of the Deductible,                   to reestablish or collect;
    up to the Limit of Insurance.
                                                                      (c) A value to allow for probable bad debts that
                                                                          you are normally unable to collect; and
                                                                      (d) All unearned interest and service charges.




Form 55 04 39 07 05                                                                                      Page 1 of 1
                                               © 2005, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    COMPUTERS AND MEDIA

This endorsement modifies insurance provided under the following:

                                      STANDARD PROPERTY COVERAGE FORM
                                       SPECIAL PROPERTY COVERAGE FORM

The provisions of this policy apply to the coverage                             (2) Power Failure;
stated in this endorsement, except as indicated below.                          (3) Airport security check, or radio or
A. Computer Equipment,            Electronic    Data and                             telephone line interference; or
   Software                                                                     (4) Electromagnetic disturbance outside
    1.   Coverage                                                                    the "computer system".
         We will pay for direct physical loss of or                        b.   Head crash, meaning physical damage to
         physical damage, to "computer equipment"                               disks, tapes or hardware caused by a
         and the cost to research, replace or restore                           contact of electromagnetic heads (which
         physically    lost or physically damaged                               read or write information) with such disks
         "electronic data" and "software" subject to the                        or tapes;
         Limit of Insurance shown in the Declarations                      c.   Damage caused by a "computer virus";
         for Computers and Media while anywhere                                 and
         within the coverage territory, and while in                       d. Theft of "computer equipment" away from
         transit, but only if:                                                the "scheduled premises". Theft means
         a.   Owned by you; or                                                an act of stealing or an attempt to steal.
         b.   Owned by others but in your care, custody                       Theft includes loss of property from a
              and control regardless of whether you use                       known place when it is likely that the
              it for personal or business needs.                              property has been stolen.
                                                                     4.    Exclusion
    2.   Property Not Covered
                                                                           We will not pay to research, replace or restore
         "Computer Equipment" as used in this optional
                                                                           physically lost or       physically damaged
         coverage does not include:
                                                                           "electronic data" or "software" which is
         a. Source documents, other than manuals                           licensed, leased or rented to others.
             purchased with hardware or "software";
                                                                     5.    Deductible
         b. Worksheets and printouts;
                                                                       We will not pay for loss or damage in anyone
         c. Property held for sale or lease;                           occurrence to "computer equipment" until the
         d. Property leased or rented to others; or                    amount of loss or damage exceeds $250,
         e.   "Money",   deeds,   notes,   "securities" or             unless a separate deductible is stated in the
             other financial instruments, including such               Declarations for Computers and Media
             instruments in electronic form.                           Coverage.
    3.   Extended Causes of Loss                                 B. Additional Coverage
         Direct physical loss or physical damage to your            1. Business Income and Extra Expense
         "computer equipment", "electronic data" or                     Coverage
         "software",     or   "computer        equipment",             If Business Income and Extra Expense
         "electronic data" or "software" of others in your             Coverage is included in this policy then the
         care, custody or control is extended to include               following applies.
         the following:                                                a. Coverage
         a. Electromagnetic injury caused by:                               (1) Coverage under this endorsement
              (1) Blackout or brownout;                                         applies to the following Additional


Form 55 04 41 0318                                                                                            Page 1 of 3
                                                    © 2018, The Hartford
                  Coverages and Coverage Extensions                 "electronic data", and "software" when this
                  in the Standard or Special Property               endorsement is attached to the Special
                  Coverage Form with respect to                     Property Coverage Form and Equipment
                  "computer equipment",    "electronic              Breakdown Additional Coverage is included on
                  data" and "software":                             the policy.
                  (a) Business Income;                      C. Exclusion of Certain Computer Related Losses
                  (b) Extra Expense;                           The provisions of this endorsement do not override
                  (c) Civil Authority;                         or in any way affect the application of the Exclusion
                                                               of Certain Computer Related Losses if such
                  (d) Extended Business Income; and
                                                               exclusion is endorsed to or otherwise made a part
                  (e) Newly Acquired or Constructed            of this policy.    That exclusion addresses the
                      Property Coverage.                       inability of a "computer system" to correctly
              (2) Coverage under this endorsement              recognize process, distinguish, interpret or accept
                  does not apply to any other Additional       one or more dates or times.
                  Coverage or Coverage Extension.           D. Exclusions
        b.    Coverage Limitations                              1.   Section B. Exclusions, of the Standard or
              The following limitations apply only if the            Special Property Coverage Form do not apply
              physical loss or physical damage is a                  to coverage provided by this endorsement,
              direct result of the Extended Causes of                except for the exclusions of:
              Loss for "computer equipment", "software"              a. Earth Movement;
              and "electronic data" as indicated below.              b. Governmental Action;
              (1) Limit of Insurance                                 c.   Nuclear Hazard;
                  This Additional Coverage is included               d. War and Military Action; and
                  in the Limit of Insurance for
                  Computers and Media shown in the                   e. Water.
                  Declarations when the actual loss of          2.   Additional Exclusions
                  business income and extra expense                  We will not pay for loss or damage caused by
                  you incur due to the necessary                     or resulting from:
                  suspension (slowdown or cessation) of
                                                                     a. Input, programming or processing errors;
                  your operations is a result of:
                                                                     b. Mechanical breakdown or failure, however
                  (a) A cause of loss included in A.3.a.,
                                                                        head crash will not be considered as a
                       b. or c., Extended Causes of
                                                                        mechanical breakdown or failure.
                       Loss, of this endorsement; or
                                                                        This exclusion does not apply to
                  (b) Physical damage or physical loss                  "computer equipment", "electronic data",
                       to     "computer       equipment",               and "software" when this endorsement is
                      "electronic data", and "software"                 attached to the Special Property Coverage
                    that was away from the scheduled                    Form      and     Equipment       Breakdown
                    premises at the ti me of loss.                      Additional Coverage is included on the
               This is not an additional limit of                       policy;
               insurance.                                            c. Faulty     construction,     materials     or
           (2) Waiting Period                                           workmanship;
               We will not pay for any covered                       d. Error, omission or deficiency in design;
               Business Income loss you sustain                      e. Rust, corrosion, deterioration, hidden or
               under this provision due to physical loss                latent defect or any quality in property that
               or physical damage to "electronic data",                 causes it to damage or destroy itself;
               or "software" caused by a "computer
               virus" which results in the necessary                 f. Dryness or dampness of atmosphere;
               suspension (slowdown or cessation) of                    changes in or extremes of temperature;
               your business described in the                        g. Wear and tear, marring or scratching;
               Declarations during the first 12 hours                h. Insects, birds, rodents, or other animals;
               that immediately follow the start of such
                                                                     i.   Obsolescence;
               suspension. This Waiting Period
               applies independent of the deductible                 j.   Dishonest or criminal acts by you, any of
               applicable to "Computer Equipment".                        your partners,       employees,  trustees,
                                                                          authorized representatives or anyone to
   2.   Equipment Breakdown Coverage
                                                                          whom you entrust the property for any
        The Additional Coverage for Equipment                             purpose, whether acting alone or in
        Breakdown applies to "computer equipment",                        collusion with others;

Page 2 of 3                                                                                   Form 55 04 41 0318
          k.   Unexplained disappearance, however we                       property with upgraded processing or
               will cover theft of "computer equipment" as                 performance characteristics. This Optional
               provided in provision A.3.d.;                               Upgrade Allowance will, at our option, be
                                                                           payable after you have purchased the
          I.   Unlawful trade, or seizure by orders of
                                                                           replacement property and have provided us
               governmental authority;
                                                                           with written proof of such purchases; or
          m. Delay or loss of market; and
                                                                      c.   If the item is not repaired or replaced, we
          n.   Theft of laptop, palmtop or similar portable                will not pay more than the actual cash
               property while in transit as checked                        value of the item at the time of physical
               baggage.                                                    loss or physical damage. If you elect this
E.   Limit of Insurance                                                    option, you have the right to make further
                                                                           claim within 180 days after loss for any
     The most we will pay for physical loss or physical
                                                                           additional payment on a replacement cost
     damage in anyone occurrence is the Limit of
                                                                           basis.
     Insurance for Computers and Media shown in the
     Declarations.                                               2.   In the event of physical loss or physical
                                                                      damage to "electronic data" or "software", we
F.   Loss Payment
                                                                      will pay the reasonable amount you actually
     This Loss Payment condition is applicable to the                 spend to reproduce, restore, or replace the
     "computer equipment", "electronic data", and                     physically   lost or physically damaged
     "software" coverage provided by this endorsement.                "electronic data" or "software". This includes
     We will determine the value of Covered Property                  the cost of computer consultation services for
     as follows:                                                      restoration and the cost of research to
     1.   "Computers," "peripheral devices", "media",                 reconstruct lost or damaged information. But
          and manuals at the full cost to repair or                   we will not pay more than the Limit of
          replace the property subject to the Limit of                Insurance for Computers and Media specified
          Insurance. However, we will not pay more for                in the Declarations.
          physical loss or physical damage on a                  3.   In the event of physical loss or physical
          replacement cost basis than the lesser of and               damage to any part of "computer equipment",
          the following:                                              "electronic data" or "software", we will pay only
          a.   The amount necessary to replace the item               what it would cost to replace, reproduce, or
               with similar property possessing the                   restore the physically lost or physically
               minimum characteristics necessary to                   damaged part.
               perform the same functions when                G. Additional Definitions
               replacement with identical property is not
               possible or practical.                            1.   "Computer Virus" means a program, which is
                                                                      intentionally created to cause damage or
          b.   The amount necessary to repair or replace              disruption in the computer operations of a
               the item with one substantially identical to           party using or coming in contact in any way
               the physically lost or physically damaged              with the program.
               item. In the event of a covered total loss
                                                                 2.   "Computer     System"       includes   "computer",
               to one or more items, we will allow up to
                                                                      "peripheral     devices",      "software",    and
               20% over the current replacement cost as
                                                                      "electronic data" necessary for the "computer"
               described in this provision, as an Optional
               Upgrade Allowance for the purchase of new              to function for its intended purpose.




Form 55 04 41 0318                                                                                           Page 3 of 3
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EMPLOYEE DISHONESTY COVERAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                           Cause of Loss caused by any
terms and conditions of the policy apply to the insurance                     "employee"     while     temporarily
stated below.                                                                 outside the Coverage Territory for a
                                                                              period of not more than 90 days.
A. COVERAGE
                                                                          (b) We will pay for any loss of Covered
    1.   The following is added to Paragraph A.5.,                            Property arising out of a Covered
         Additional Coverages, of the Special Property                        Cause of Loss caused by your
         Coverage Form:                                                       "employee" while at the premises of
            Employee Dishonesty Coverage                                      your client or customer.
            (1) We will pay for loss of, and loss from                        Any claim for loss sustained by any
                damage to, Covered Property resulting                         client or customer and covered by
                directly from the Covered Causes of                           this policy may only be made by you
                Loss.                                                         in your Proof of Loss. No third party
                                                                              has a direct right against this
                Covered Property, solely as used in this
                                                                              insurance and no third party may
                Additional Coverage, means "money",
                                                                              make a direct claim against us as
                "securities", and other tangible property
                                                                              the writer of your insurance.
                of intrinsic value and not otherwise
                excluded.                                              (3) Coverage    under the      Employee
                                                                           Retirement Income Security Act of
                Covered Causes of Loss means
                dishonest acts committed by an                             1974, as amended (""ERISA"")
                "employee",     except  you,  whether                     (a) We will pay for loss of, and loss
                identified or not, acting alone or in                         from damage to, Covered Property
                collusion with other persons, with the                        resulting directly from the Covered
                manifest intent to:                                           Causes of Loss.
                (a) Cause you to sustain loss; and also                       Covered       Property,  solely  as
                                                                              applicable to ERISA coverage,
                (b) Obtain financial benefit (other than
                                                                              means the funds or other property
                    salaries,   commissions,       fees,
                    bonuses, promotions, awards, profit                       of any employee pension benefit
                                                                              plan or employee welfare benefit
                    sharing or pensions or other
                    employee benefits earned in the                           plan that:
                    normal course of employment) for:                         (i) Is subject to (and not exempt
                                                                                   from) the bond requirement set
                    (i) That "employee"; or
                                                                                   forth in Section 412 of ERISA,
                    (ii) Any person or organization                                and
                         intended by the "employee" to                        (ii) You establish and maintain for
                         receive that benefit.                                     your employees (a "Plan")
            (2) Employee   Dishonesty         Additional                      and which is not otherwise
                Coverages:                                                    excluded.
                (a) We will pay for loss of Covered                           Covered Causes of Loss, solely as
                    Property arising out of a Covered                         applicable to ERISA coverage,


Form 55 04 42 03 17                                                                                   Page 1 of 3
                                                © 2017, The Hartford
                 means an act of fraud or dishonesty                    paid promptly into such plan for
                 committed by an "employee",                            the use and benefit of the
                 except you, whether identified or                      Plan(s) sustaining the loss.
                 not, acting alone or in collusion with             (v) If two or more Plans are insured
                 other persons, that results in a loss                  under this insurance, any
                 to a Plan of funds or other property                   payment we make for loss
                 which is used or may be used to                        either sustained by two or more
                 pay benefits under the Plan.                           plans, or of commingled funds
                 "Covered Causes of Loss" does not                      or other property of two or more
                 include investment losses or any                       Plans that arises out of one
                 other loss resulting from a breach of                  occurrence, is to be shared by
                 fiduciary duty under ERISA or a                        each Plan sustaining loss in the
                 prohibited transaction as defined by                   proportion that the amount of
                 ERISA and for which coverage is                        insurance required for each
                 not required by Section 412 of                         such     Plan    under    ERISA
                 ERISA                                                  provisions bears to the total of
              (b) Welfare and Pension Plan ERISA                        those amounts.
                  Compliance                                 (4) Theft Limitation Exception
                 In    compliance     with        certain       Limitation A.4.c., of the Special Property
                 provisions of the ERISA                        Coverage Form does not apply to
                 (i) For the purposes of this                   coverage provided by this endorsement.
                     insurance,    the  Plans you            (5) Additional Exclusions
                     establish and maintain for the
                     benefit of your employees shall            (a) Employee     Terminated         Under
                     be Named Insureds under this                   Prior Insurance
                     Employee            Dishonesty                 We will not pay for loss caused by
                     Coverage.                                      any "employee" of yours, or
                 (ii) "Employee"         includes     any           predecessor in interest of yours, for
                       natural person you employ and                whom similar prior insurance has
                       any owner, officer, trustee or               been terminated and not reinstated
                       director of your company who                 since the last such termination.
                       "handles" the funds or other             (b) Insurance Operations
                       property of the Plan (as defined             We will not pay for direct or indirect
                       in 29 CFR.             2580.412-6)           loss resulting from contractual or
                       including, but not limited to, the           extra-contractual liability sustained
                       Plan Administrator. "Employee"               by you in connection with the
                       does not include any third party             issuance of contracts or purported
                       (including but not limited to a              contracts of insurance, indemnity or
                       broker, independent contractor,              suretyship.
                       record keeper, payroll provider,
                       trustee or other fiduciary) who          (c) Inventory Shortages
                       provides services to you or to a             We will not pay loss, or that part of
                       Plan.                                        any loss, the proof of which as to its
                 (iii) If any Plan is insured jointly with          existence or amount is dependent
                       any other entity under this                  upon:
                       insurance, you or the Plan                   (i) An inventory computation; or
                       Administrator must select a
                                                                    (ii) A profit and loss computation
                       Limit of Insurance under this
                       Employee Dishonesty Coverage             (d) Partners
                       Form that is sufficient to provide           We will pay only for loss caused by
                       an amount of insurance for                   any partner or member of a limited
                       each Plan that is at least equal             liability corporation that is in excess
                       to that required if each Plan                of the sum of:
                       were separately insured.
                                                                    (i) Any amounts you owe that
                 (iv) If the insured first named in the                 partner or member; and
                       Declarations is an entity other
                       than a Plan, any payment we                  (ii) The value of that partner's or
                       make to that insured for loss                     member's ownership interest
                       sustained by any Plan must be                     determined by the closing of


Page 2 of 3                                                                        Form 55 04 42 03 17
                       you organization's books on the     (7) Limit of Insurance
                       date of discovery of the loss by       The   most we will pay for each
                       anyone in your organization not        occurrence of loss under this Additional
                       involved in the Employee               Coverage is the Employee Dishonesty
                       Dishonesty; and                        Limit of Insurance stated in the
                 (iii) Any    applicable     deductible       Declarations.
                       amount.                             (8) Deductible
              (e) Trading Loss                                We will not pay for loss in anyone
                 We will not pay for loss resulting           occurrence unless the amount of loss
                 directly or indirectly from trading,         exceeds     the      Deductible      shown
                 whether in your name or in a                 Paragraph 0.5. the Special Property
                 genuine or fictitious account if such        Coverage Form, unless a separate
                 loss does not result from dishonesty         Deductible for Employee Dishonesty
                 or fraud.                                    applies   and     is   stated     in    the
          (6) Additional Conditions                           Declarations.    We will then pay the
                                                              amount of the loss in excess of the
              (a) Termination       As      To     Any        Deductible, up to the Limit of Insurance.
                  "Employee"
                                                              No deductible applies to the coverage
                 This insurance is terminated as to           granted in Paragraph A.1.(3) of this
                 any "employee":                              endorsement.
                 (i)   Immediately upon discovery by       (9) Occurrence Definition
                       you, or any of your partners,
                       officers or directors not in           As used in this Additional Coverage,
                       collusion with the "employee", of      occurrence means all loss caused by, or
                       any dishonest or fraudulent act        involving, one or more "employees",
                       comm itted by that "employee"          whether the result of a single act or
                       whether      before   or    after      series of acts.
                       becoming employed by you; or
                 (ii) On the date specified in a notice
                      mailed to you. That date will be
                      at least 30 days after the date of
                      mailing.
                       The mailing of notice to you at
                       the last mailing address known
                       to us will be sufficient proof of
                       notice. Delivery of notice is the
                       same as mailing.




Form 55 04 42 03 17                                                                         Page 3 of 3
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                          OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM




This coverage applies only when it is indicated in the      C. Additional Exclusion
Declarations. The provisions of this policy apply to the        We will not pay for physical loss or physical damage
coverage stated in this endorsement, except as                  caused by or resulting from:
indicated below.
                                                                (1) Wear and tear;
A. We will pay for direct physical loss of or physical
     damage to all outdoor signs at the "scheduled              (2) Hidden or latent defect;
     premises":
                                                                (3) Rust;
    (1) Owned by you; or
                                                                (4) Corrosion; or
    (2) Owned by others but in your care, custody and
        control.                                                (5) Mechanical breakdown.
B. Paragraph A.3., Covered Causes of Loss, and              D. Limit of Insurance
   Section B., Exclusions, do not apply, to this Optional       The most we will pay for physical loss or physical
   Coverage, except for:                                        damage in anyone occurrence is the Limit of
                                                                Insurance for Outdoor Signs shown in the
    (1) Governmental Action;
                                                                Declarations.
    (2) Nuclear Hazard; and                                 E. The provisions of this Optional Coverage supersede
    (3) War and Military Action.                               all other references to outdoor signs in this policy.




Form 55 04 44 07 05                                                                                  Page 1 of 1

                                                © 2005, The Hartford
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                        PERSONAL PROPERTY OF OTHERS

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM



This coverage applies only when it is indicated in the Declarations. The provisions of this policy apply to the coverage
stated in this endorsement, except as indicated below.

We will pay, on replacement cost basis, for direct physical loss or physical damage by a Covered Cause of Loss to
Personal Property of others that is in your care, custody and control.
The most we will pay for direct physical loss or physical damage in anyone occurrence is the Limit of Insurance
applicable to Personal Property of others shown in the Declarations.




Form 55 04 45 07 05                                                                                       Page 1 of 1

                                                 © 2005, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                    TEMPERATURE CHANGE

This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the                  (a) Ordinance or Law;
Declarations. The provisions of this policy apply to the                (b) Power Failure; and
coverage stated in this endorsement, except as
indicated below.                                                        (e) Mechanical Breakdown in the Standard
                                                                            Property Coverage Form.
A. We will pay for direct physical loss of or physical
    damage to "perishable stock" at the "scheduled                 2.   The following exclusions are added:
    premises" caused by or resulting from:                              We will not pay for direct physical loss or
    1.   A change in temperature or humidity resulting                  physical damage caused by or resulting from:
         from:                                                          (a) The disconnecting of any of the following
         (a) Mechanical breakdown or failure of:                            systems from the source of power:
             (1) Stationary heating plants; or                              (1) Refrigerating;
             (2) Refrigerating, cooling or humidity control                 (2) Cooling; or
                 apparatus or equipment;                                    (3) Humidity controL
             But only while such plants, equipment or                   (b) The loss of electrical power caused by the
             apparatus are at the "scheduled premises".                     shutting off of any switch or other device
         (b) Complete or partial failure of electric power,                 used to control the flow of electric power or
             either on or away from your "scheduled                         current.
             premises". Such failure of power must be                   (e) The inability of an electrical utility company,
             due to conditions beyond your control; or                      your stationary heating plant or any other
    2.   Contamination by a refrigerant.                                    power source to provide sufficient heat or
                                                                            power due to:
B. SELLING PRICE
                                                                            (1) Lack offuel;
    We will determine the value of finished "perishable
    stock" in the event of direct physical loss or physical                 (2) Lack of capacity to make enough heat
    damage at the selling price, as if no physical loss or                      or power; or
    physical damage had occurred less discounts and                         (3) Order of the government.
    expenses you otherwise would have had.
                                                                        (d) Breaking of any glass that is a
C. We will not pay for direct physical loss of or physical                  permanent part of a refrigerating, cooling
   damage to "perishable stock" located:                                    or humidity control unit.
    1.   On buildings;                                         E. DEDUCTIBLE
    2.   In the open; or                                           We will not pay for loss in anyone occurrence unless
    3. In vehicles, other than trailers used for storage           the amount of loss exceeds the deductible stated in
    located within 1000 feet of the "scheduled premises'.          paragraph D.S. of the Standard Property Coverage
                                                                   Form or D.S. of the Special Property Coverage Form.,
D. EXCLUSIONS
                                                                   unless a different deductible is stated in the
    1.   The following exclusions under SECTION B -
         EXCLUSIONS are deleted




Form 55 04 46 0914                                                                                            Page 1 of 2
                                                   © 2014, The Hartford
Declarations for Temperature Change. We will then pay         H. ADDITIONAL DEFINITIONS
the amount of loss in excess of the deductible, up to the        For the purpose of this insurance:
Limit of Insurance.
                                                                 1.   "Mechanical breakdown" means:
F.   LIMIT OF INSURANCE
                                                                      (a) Breaking     or  separation    of   any
     The most we will pay for direct physical loss or                     mechanical part(s) other than gas pipes
     physical damage in anyone occurrence is the                          or lines; or
     Limit of Insurance for Temperature Change
     shown in the Declarations.                                       (b) Burning out of any electrical motor
                                                                          servicing such unit; and
G. ADDITIONAL CONDITIONS
                                                                      requiring replacement of the damaged parts
     1.   We will pay for direct physical loss or                     to become functional.
          physical damage under this Optional
          Coverage only when:                                         But "mechanical breakdown" does not mean
                                                                      faulty operation or failure of equipment which
          (a) Such physical loss or physical damage                   results in temperature change but does not
              is not covered elsewhere in this policy or              require replacement of broken parts.
              any other policy that insures the
              "perishable stock" at the "scheduled                    We will not pay for direct physical loss or
              premises"; and                                          physical damage to "perishable stock"
                                                                      caused by such faulty operation or failure of
          (b) This Temperature Change coverage is                     equipment.
              shown as a specific item of insurance in
              the Declarations.                                  2.   "Perishable stock" means personal property:

     2.   In the event of physical loss or physical                   (a) Maintained under controlled conditions
          damage, none of the other coverages under                       for its preservation; and
          this policy or any other policy will share in its           (b) Susceptible to direct physical loss or
          payment unless the provisions of the policy                     physical damage if the controlled
          are similar to the provisions of this Optional                  conditions change.
          Coverage.
     3.   We will not pay more than the Limit of
          Insurance shown in the Declarations for the
          Temperature Change.




Page 2 of 2                                                                                      Form 55 04 46 0914
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the      D. Under this Optional Coverage we will not pay for
Declarations. The provisions of this policy apply to the       property:
coverage stated in this endorsement, except as                   (1) Held as samples or for delivery after sale;
indicated below.
                                                                 (2) In storage away from the premises shown in the
A. We will pay for direct physical loss of or physical               Declarations; or
   damage to the following types of property at the
   "scheduled premises" that is your property or                 (3) If such property can not be replaced with other
   property of others in your care, custody or control:              property of like kind and quality.
                                                            E. With respect to this Optional Coverage, Coverage
    Valuable Papers and Records, meaning inscribed,
                                                               Extension A.S.h., Property Off-Premises in the
    pri nted or written:
                                                               Standard Property Coverage Form and Coverage
    (1) Documents;                                             Extension A.S.h., Property Off-Premises in the Special
    (2) Manuscripts;                                           Property Coverage Form are replaced by the following:
    (3) Records including patient records; or                    1. You may apply the insurance provided under
    (4) X-Rays                                                      this Optional Coverage to Valuable Papers and
                                                                    Records while such property is not at the
    including abstracts, books, deeds, drawings, films,             "scheduled premises", including while in transit.
    maps or mortgages.                                              The most we will pay for direct physical loss or
    But Valuable Papers and Records does not                        physical damage under this Coverage Extension
    include:                                                        is 25% of the Limit of Insurance shown in the
    (1) Property that cannot be reproduced, replaced or             Declarations for Valuable Papers and Records
        restored;                                                   but not more than $25,000.
    (2) "Money" and "Securities";                                2.   However, if Valuable Papers and Records - Off-
                                                                      Premises is scheduled in the Declarations, then
    (3) Converted data; or
                                                                      the limit in E.1. above is replaced by the limit of
    (4) Programs or instructions used in your data                    insurance shown in the Declarations for
        processing operations, including the material on              Valuable Papers and Records - Off-Premises.
        which the data is recorded.
                                                            F.   The Valuable Papers and Records Coverage
B. Limit of Insurance                                            Extension, paragraph A.S.i. in the Standard Property
    The most we will pay for direct physical loss or             Coverage Form and paragraph A.S.i. in the Special
    physical damage in anyone occurrence is the Limit            Property Coverage Form, do not apply to any
    of Insurance for Valuable Papers and Records                 premises where this Optional Coverage applies.
    shown in the Declarations.                              G.    Vv1th respect to coverage provided by this
C. Deductible                                                     endorsement, paragraph E.S.d.(S) in the Standard
    We will not pay for loss in anyone Occurrence                 Property Coverage Form and in the Special Property
                                                                  Coverage Form are replaced by the following:
    unless the amount of loss exceeds the policy
    deductible stated in the Declarations. We will then          (S) We will determine the value of "Valuable Papers
    pay the amount of loss in excess of the Deductible,              and Records" at the cost of:
    up to the Li mit of Insurance.                                    a.   Blank materials for reproducing the records;
                                                                           and


Form 55 04 47 04 09                                                                                       Page 1 of 2
                                                © 2009, The Hartford
         b.   The reasonable cost to research, replace or        (c) Anyone else to whom the property is
              restore the lost information.                          entrusted.
H. Section B. Exclusions does not apply to this                      This exclusion applies whether or not such
   Optional Coverage except for:                                     persons are acting alone or in collusion with
     (1) Governmental Action;                                        other persons or such acts occur during the
                                                                     hours of employment.
     (2) Nuclear Hazard; and
                                                                 But this exclusion does not apply to a carrier for
     (3) War and Military Action.                                hire.
I.   Additional Exclusions
                                                             (2) Errors or omissions in processing or copying.
     We will not pay for direct physical loss or physical        But we will pay for direct physical loss or
     damage caused by or resulting from any of the               physical damage caused by resulting fire or
     following:
                                                                 explosion.
     (1) Dishonest acts by                                   (3) Electrical or magnetic injury, disturbance or
         (a) You, or your employees or authorized                erasure of electronic recordings.
             representatives;
                                                                 But we will pay for direct physical loss or
         (b) Anyone else with an interest in the property,       physical damage caused by lightning.
             or   their    employees    or     authorized    (4) Voluntary parting with any property by you or
             representatives; or
                                                                 anyone entrusted with the property if induced to
                                                                 do so by any fraudulent scheme, trick, device or
                                                                 false pretense.
                                                             (5) Unauthorized instructions to transfer property to
                                                                 any person or to any place.




Page 2 of 2                                                                               Form 55 04 47 04 09
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



               CRIME COMMON CONDITIONS AND EXCLUSIONS

This endorsement modifies insurance provided under the following:

                                         STANDARD PROPERTY COVERAGE FORM
                                          SPECIAL PROPERTY COVERAGE FORM



The following conditions are added the Standard Property              3.     Joint Insured
Coverage Form and the Special Property Coverage                              a.   If more than one Insured is named in the
Form                                                                              Declarations, the first named Insured will act
A.   CRIME COMMON CONDITIONS                                                      for itself and for every other Insured for all
                                                                                  purposes of this insurance. If the first named
     1.   Consolidation - Merger
                                                                                  Insured ceases to be covered, then the next
          If through consolidation    or merger with,       or                    named Insured will become the first named
          purchase of assets of, some other entity:                               Insured.
          a.   Any additional persons become "employees" ;                   b. If any Insured or partner or officer of that
               or                                                                 Insured has knowledge of any information
          b. You acquire the use and control of any                               relevant to this insurance, that knowledge is
               additional premises;                                               considered knowledge of every Insured.
          any insurance    afforded for " employees"        or               c.   An "employee" of any Insured is considered to
          premises    also applies   to those       additional                    be an "employee" of every Insured.
          " employees" and premises, but only if you:                        d.   If this insurance or any of its coverages is
               (1) Give us written    notice within   60 days                     canceled or terminated as to any Insured, loss
                   thereafter; and                                                sustained by that Insured is covered only if
                                                                                  discovered no later than one year from the
               (2) Pay us an additional premium.
                                                                                  date of that cancellation or termination.
     2.   Discovery Period for Loss
                                                                             e.   We will not pay more for loss sustained by
          We will pay only for covered loss discovered no                         more than one Insured than the amount we
          later than one year from the end of the policy                          would pay if all the loss had been sustained
          period.                                                                 by one Insured.
          Discovery of loss occurs when you first become
                                                                      4.     Legal Action Against Us
          aware of facts which would cause a reasonable
          person to assume that a loss covered by this                       The following replaces the Legal Action Against Us
          policy has been, or may be incurred even though                    in the Property Loss Conditions:
          the exact amount or the details of the loss may not                No one may bring a legal action against us under
          then be known.                                                     this Coverage Part unless:
          Discovery also occurs when you receive notice of                   a.   There has been full compliance with all of the
          an actual or potential claim against you alleging                       terms of this Coverage Part; and
          facts, which if true, would be a covered loss under                b.   The action is brought within 2 years after the
          this policy.                                                            date on which you discover the loss.




Form SS 04 80 03 00                                                                                             Page 1 of3
                                                      © 2000, The Hartford
   5.   Loss Sustained During Prior Insurance                                We will also apply any deductible under that
                                                                             prior policy to the extent it exceeds the
        a.   If you, or any predecessor        in interest,
                                                                             deductible under this policy.
             sustained loss during the period of any prior
             insurance that you or the predecessor in              8.   Ownership of Property, Interests Covered
             interest could have recovered under that                   The property covered       under this    insurance    is
             insurance except that the time within which to             limited to property:
             discover loss had expired, we will pay for it
             under this insurance, provided:
                                                                        a.   That you own or hold; or
                                                                        b.   For which you are legally liable.
             (1) This insurance    became effective at the
                 time of cancellation or termination of the             However, this insurance is for your benefit only. It
                 prior insurance; and                                   provides no rights or benefits to any other person
                                                                        or organization.
             (2) The loss would have been covered by this
                 insurance had it been in effect when the          9.   Policy Period
                 acts or events causing       the loss were             a. The      Policy   Period     is   slated   in     the
                 committed or occurred.                                      Declarations.
        b.   The insurance under this Condition is part of,             b.   Subject to the Loss Sustained During Prior
             not in addition to, the Limits of Insurance                     Insurance condition, A.5. above, we will pay
             applying to this insurance and is limited to the                only for loss that you sustain through acts
             lesser of the amount recoverable under:                         committed or events occurring during the
             (1) This insurance as of its effective date; or                 Policy Period.
             (2) The prior insurance had it remained in            10. Recoveries
                 effect.                                                The following replaces the Recovered Property in
   6.   Non-Cumulation of Limit of Insurance                            the Property Loss Conditions:
        Regardless of the number of years this insurance                a.   Any recoveries less the cost of obtaining
        remains in force or the number of premiums paid,                     them, made after settlement of loss covered
        no Limit of Insurance cumulates from year to year                    by this insurance will be distributed as follows:
        or period to period.                                                 (1) To you, until you are reimbursed for any
   7.   Loss Covered Under This Insurance and Prior                              loss that you sustain that exceeds the
        Insurance Issued by Us or Any Affiliate                                  Limit of Insurance and the Deductible
                                                                                 Amount, if any;
        If any loss is covered under this policy and under
        any prior canceled or terminated insurance that we                   (2) Then to us, until we are reimbursed for
        or any affiliate had issued to you or any                                the settlement made;
        predecessor in interest, we will not pay more that                   (3) Then to you, until you are reimbursed for
        the highest single Limit of Insurance.     We will                      that part of the loss equal to               the
        settle such claim as follows:                                           Deductible Amount, if any.
        a.   We will first pay the Limit of Insurance                   b.   Recoveries do not include any recovery:
             applicable under this policy subject to this                    (1) From insurance, suretyship, reinsurance,
             policy"s applicable deductible; then
                                                                                 security or indemnity taken for our benefit;
        b.   If the Limit of Insurance under that prior policy                   or
             is equal to or less than the Limit of Insurance                 (2) Of original "securities" after duplicates of
             under this policy, we will make no further                          them have been issued.
             payment; or
                                                                 B. CRIME COMMON EXCLUSIONS
        c.   If the Limit of Insurance under that prior policy
             is higher than the Limit of Insurance under this      The following are Exclusions replace the Exclusions in
                                                                   Section B:
             policy, we will then pay for any remaining part
             of the loss.                                          1.   Governmental Action
             But in no event will our total payment for loss            We will not pay for loss resulting from seizure or
             be more than would be payable under the                    destruction of property by order of governmental
             policy with the highest Limit of Insurance.                authority.




Page 2 of3                                                                                         Form SS 04 80 03 00
   2.   Indirect Loss                                            3.   Any natural person who is your partner or member
        We will not pay for loss that is an indirect result of        of a limited liability corporation.
        any act or occurrence covered by this insurance          4.   Any natural person, whether or not compensa ted,
        including, but not limited to, loss resulting from:           while performing services for you as the chairman
        a.   Your inability to realize income that you would          or a member of any committee;
             have realized had there been no loss of, or         5.   Any natural person who is a non-compensated
             loss from damage to, Covered Property.                   officer;
        b.   Payment of damages of any type for which            6.   Any natural person who is a director or trustee
             you are legally liable.     But, we will pay             while acting as a member of any of your elected or
             compensatory damages arising directly from a             appointed committees or while acting within the
             loss covered under this insurance.                       scope of the usual duties of an "employee";
        c.   Payment of costs, fees or other expenses you        7.   Any natural person who is a non-compens ated
             incur in establishing either the existence or the        volunteer, other than one who is a fund solicitor,
             amount of loss under this insurance.                     while performing services for you that are usual to
                                                                      the duties of an "employee";
   3.   Legal Expenses
        We will not pay for expenses related to any legal        8.   Any natural person who is a former employee,
        action.                                                       director,  partner,  member,    representative  or
                                                                      trustee retained as a consultant while performing
   4.   Nuclear Hazard                                                services for you;
        We will not pay for loss resulting from nuclear
                                                                 9.   Any natural person who is a student intern who is
        reaction,   nuclear    radiation   or     radioactive
                                                                      pursuing studies or acting within the scope of the
        contamination, or any related act or incident.
                                                                      usual duties of an "employee" ;
   5.   War and Similar Actions
                                                                 10. Any natural person, who is a student enrolled in
        We will not pay for loss resulting from war,                  your facility, while handling or has possession of
        whether     or   not    declared,    warlike  action,         property or funds in connection with sanctioned
        insurrection, rebellion or revolution, or any related         student activities;
        act or incident.
                                                                 11. The spouses of and children over 18 years old
C. CRIME COMMON DEFINTIONS                                            who reside with any "employee" who is a building
   The following is added to Definitions                              manager, superintendent or janitor.

   "Employee" means:                                                  Each family is deemed to be, collectively, one
                                                                      "employee" for the purposes of this insurance,
   1.   Any natural person:                                           except that any Termination Condition applies
        a.   While in your service (and for 60 days after             individually to the spouse and children.
             termination of service); and
                                                                 "Employee" does not mean:
        b.   Whom you compensate directly          by salary,
                                                                 (1) An agent, broker, factor, commission     merchant,
             wages or commissions; and
                                                                      consignee,      independent      contractor      or
        c.   Whom you have the right to direct and control            representative of the same general character; or
             while performing services for you;
                                                                 (2) Any manager, director, partner, member or trustee,
   2.   Any natural person employed by an employment                  except while acting within the scope of the usual
        contractor while that person is subject to your               duties of an "employee" .
        direction and control and performing services for
        you excluding, however, any such person while
        having care and custody of property outside the
        premises;




Form SS 04 80 03 00                                                                                      Page 3 of3
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        FORGERY COVERAGE
                           (Including Credit Cards, Currency and Money Orders)

This endorsement modifies insurance provided under the following:


                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement,        the                    will pay for any reasonable legal expenses that
terms and conditions of the policy apply to            the                    you incur and pay in that defense.          This
insurance stated below.                                                       payment is in addition to the applicable Limit of
The following is added to Additional Coverages:                               Insurance. The Deductible does not apply to
A. FORGED OR ALTERED INSTRUMENTS                                              this Coverage Extension.
    COVERAGE                                                           4.     Additional Conditions
    1.   Covered Property                                                     The following conditions apply in addition to
         Covered     Property   means    the   following                      the Common Policy Conditions and the Crime
         instruments:                                                         Common Conditions and Exclusions Form.

         a.   Checks,    drafts, promissory    notes, or                      a.   We will treat mechanically       reproduced
              similar   written   promises,   orders  or                           facsimile   signatures  the      same     as
              directions to pay a sum certain in "money"                           handwritten signatures.
              that are:                                                       b.   You must include with your proof of loss
              (11 Made or drawn by or drawn upon you;                              any instrument involved in that loss, or, if
                                                                                   that is not possible, an affidavit setting
              (21 Made or drawn by one acting as your
                                                                                   forth the amount and cause of loss.
                  agent;
                                                                              c.   The Coverage Territory is revised to cover
              or that are purported   to have been so
                                                                                   loss you sustain anywhere in the world.
              made or drawn; and
                                                                       5.     Exclusion
         b.   Written    instruments     required in
              conjunction with any credit, debit or                           The following Exclusion applies in addition to
              charge card issued to you or any                                the Exclusions    in the Crime      Common
              "employee" for business purposes.                               Conditions and Exclusions.

    2.   Covered Causes of Loss                                               We will not pay for loss resulting from any
                                                                              dishonest or criminal act committed by any of
         Covered Causes of Loss means forgery or
                                                                              your "employees" , directors, or trustees:
         alteration.
                                                                              a.   Acting alone or in collusion      with   other
    3.   Legal Expense Additional Coverage
                                                                                   persons; or
         If you are sued for refusing to pay           any
                                                                              b.   While performing    services    for   you   or
         Covered Instrument on the basis that it       has
                                                                                   otherwise.
         been forged or altered, and you have          our
         written consent to defend against the suit,    we




Form SS 04 86 03 00                                                                                               Page 10f 2
                                                       © 2000, The Hartford
B. COUNTERFEIT CURRENCY AND MONEY                                     b.   We will not pay for loss resulting from the
   ORDERS COVERAGE                                                         giving or surrendering of property in any
                                                                           exchange or purchase.
   1.   Covered Property
        Covered Property means the following:
                                                                      c.   We will not pay for loss resulting from
                                                                           your, or anyone acting on your express or
        We will pay for loss directly resulting from                       implied authority, being induced by any
        a.   Money orders, including counterfeit money                     dishonest act to voluntarily part with title to
             orders, of any United States or Canadian                      or possession of any property.
             post office, express company or national
                                                            C    DEDUCTIBLE
             or state (or Canadian) chartered bank that
                                                                      We will not pay for loss in anyone Occurrence
             are not paid upon presentation; and
                                                                      unless the amount of loss exceeds the
        b.   Counterfeit United    States   or Canadian               Deductible stated in the Declarations. We will
             paper currency.
                                                                      then pay the amount of loss in excess of the
   2.   Covered Causes of Loss                                        Deductible, up to the Limit of Insurance.
        Covered   Causes    of  Loss    means    the        D.   LIMIT OF INSURANCE
        acceptance of Covered Property in good faith,            The most we will pay for each Occurrence of loss
        in exchange for merchandise,      money or
                                                                 under this Endorsement is the Forgery Limit of
        services, during  the regular     course   of
                                                                 Insurance stated in the Declarations.
        business.
                                                                 The Additional Coverages are included in this Limit
   3.   Exclusions                                               of Insurance.
        The following Exclusion applies in addition to      E.   OCCURRENCE DEFINITION
        the Exclusions    in the Crime      Common
        Conditions and Exclusions.                               1.   For Forged or Altered Instruments Coverage,
                                                                      Occurrence means all loss caused by any
        a.   We will not pay for loss resulting from any
                                                                      person or in which that person is involved,
             dishonest or criminal act committed by any
                                                                      whether the loss involves one or more
             of your "employees" , directors, trustees or
                                                                      instruments of Covered Property.
             authorized representatives:
                                                                 2.   For Counterfeit Currency and Money Order
             (1) Acting alone or in collusion with other
                                                                      Coverage, Occurrence means an:
                 persons; or
                                                                      a.   Act or series of related acts involving one
             (2) While performing services for you or
                                                                           or more persons; or
                 otherwise.
                                                                      b.   Act or event, or series of related acts or
                                                                           events not involving any person.




Page 2 of 2                                                                                    Form SS 04 86 03 00
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     OFF-PREMISES UTILITY SERVICES - DIRECT DAMAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the            B. ADDITIONAL DEFINITIONS
terms and conditions of the policy apply to the                     1.   "Water Supply Services", meaning the
insurance stated below.                                                  following types of property supplying water to
                                                                         the "scheduled premises":
A. DIRECT DAMAGE EXTENSION                  FOR    OFF-
                                                                         a.   Pumping stations; and
   PREMISES UTILITY SERVICES
                                                                         b.   Water mains.
   This Coverage Extension applies only to the
   "scheduled premises" shown in the Declarations                   2.   "Communication           Supply       Services",
   with a Utility Services Limit of Insurance. The                       meaning property supplying communication
   Utility Services Limit of Insurance is part of, not in                services,     including      telephone,    radio,
   addition to, the Limit of Insurance stated in the                     microwave or television services, including
   Declarations as applicable to the Covered                             overhead transmission lines to the "scheduled
   Property.                                                             premises", such as:
                                                                         a. Communication          transmission      lines,
   We will pay for direct physical loss of or physical
                                                                             including optic fiber transmission lines;
   damage to Covered Property described in the
   Declarations caused by the interruption of utility                    b.   Coaxial cables; and
   service to the "scheduled premises".             The                  c.   Microwave radio relays except satellites.
   interruption must result from direct physical loss or            3.   "Power Supply Services", meaning the
   physical damage by a Covered Cause of Loss to                         following     types     of    property supplying
   the following property, not on the "scheduled                         electricity, steam or gas, including overhead
   premises":                                                            transmission      lines    to    the   "scheduled
    1.   "Water Supply Services";                                        premises":
    2.   "Communication Supply Services"; or                             a.   Utility generating plants;
    3.   "Power Supply Services".                                        b.   Switching stations;
                                                                         c.   Substations;
                                                                         d. Transformers; and
                                                                         e.   Transmission Lines.




Form SS 40 18 07 05                                                                                         Page 1 of 1
                                                  © 2005, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      CYBERFLEX COVERAGE

This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM


This endorsement modifies coverage under the                                       (2) Copying in your ""advertisement"", a
Business Liability Coverage Form for your web site or                                  person's      or     organization's
internet related activities.                                                           ""advertising idea"" or style of
A. Exclusion 1.p. ""Personal and Advertising Injury"·                                  ""advertisement"".
     (Section B. - EXCLUSIONS) is modified as follows                2. Paragraph (9) does not apply.
    1.   Paragraphs (4), (5) and (7) are deleted and                 3.Subparagraphs (a), (b) and (c) of Paragraph
         replaced by the following:                                    (12) do not apply.
             (4) Arising out of any breach of contract,          B. Section G.             LIABILITY AND MEDICAL
                 except an implied contract to use                  EXPENSES DEFINITIONS is amended as follows
                 another's ""advertising idea"" in your             1. Paragraph b. of definition 1. ""advertisement"" is
                 "advertisement" or on "your web site";                deleted and replaced by:
            (5) Arising out of the failure of goods,                   ""Advertisement"" means the widespread public
                products or services to conform with                   dissemination of information or images that
                any     statement    of   quality    or                 has the purpose of inducing the sale of goods,
                performance       made      in    your                  products or services through:
                "advertisement" or on "your web site";
                                                                        b. The Internet;
            (7) (a) Arising out of any actual or alleged
                                                                    2. Paragraphs f. and g. of the definition of
                      infringement or violation of any
                                                                       ""personal and advertising injury"" are deleted
                      intellectual property rights, such as
                                                                       and replaced by the following:
                      copyright, patent, trademark, trade
                      name, trade secret, service mark or              ""Personal and advertising injury"" means injury,
                      other designation of origin or                    including consequential ""bodily injury"", arising
                      authenticity; or                                 out of one or more of the following offenses:
                 (b) Any injury or damage alleged in any               f. Copying, in your ""advertisement"" or on ''your
                      claim or ""suit"" that also alleges an                 web site"", a person's or organization's
                      infringement or violation of any                       ""advertising idea"" or style of ""advertisement"";
                      intellectual property right, whether             g. Infringement of copyright, slogan, or title of
                      such allegation of infringement or                     any literary or artistic work, in your
                      violation is made against you or any                   ""advertisement"" or on ''your web site""; or
                      other party involved in the claim or          3. The following is added to the definition of
                      ""suit"", regardless of whether this             ""personal and advertising injury"":
                      insurance would otherwise apply.
                                                                       As used in this definition, oral, written or electronic
            However, this exclusion does not apply if                   publication includes publication of material in your
            the only allegation in the claim or ""suit""               care, custody or control by someone not
            involving any intellectual property right is               authorized to access or distribute that material.
            limited to
                                                                    4. The following definition is added:
                 (1) Infringement             in        your
                      "advertisement", of:                             'Your web site"" means a web page or set of
                                                                        interconnected web pages prepared and
                     (a) Copyright;                                     maintained by you, or by others on your behalf, for
                     (b) Slogan; or                                    the purposes of promoting your goods or servioes,
                     (c) Title of any literary or artistic             that is accessible over a computer network.
                         work; or

Form 55 40 26 03 17                                                                                               Page 1 of 1
                                                    © 2017, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                   EQUIPMENT BREAKDOWN DEDUCTIBLE

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM

   The following deductible applies to direct physical loss or physical damage for which coverage is provided under
   Additional Coverage paragraph S.c. Equipment Breakdown:
    1.   We will not pay for direct physical loss or physical damage in anyone occurrence unless the amount of
         physical loss or physical damage exceeds the Equipment Breakdown Deductible stated in the Declarations.
         We will then pay the amount of the physical loss or physical damage in excess of the Equipment Breakdown
         Deductible up to the applicable Limit of Insurance for Covered Property.
    2.   You must give us notice as soon as possible of any direct physical loss or physical damage, even if the
         physical loss or physical damage falls entirely within the Equipment Breakdown Deductible.




Form 55 40 65 07 05                                                                                Page 1 of 1

                                              © 2005, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE

This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM
                                     STANDARD PROPERTY COVERAGE FORM
                                        PERSONAL PROPERTY OF OTHERS
                                       COMPUTERS AND MEDIA COVERAGE


A. Fungi, Bacteria or Virus Exclusions                                   i.   ""Fungi"", Wet Rot, Dry Rot, Bacteria And
    1.   Paragraph A.S.i.(S). of the Increased Cost of                        Virus
         Construction Additional Coverage of the                              We will not pay for loss or damage caused
         Standard Property Coverage Form is replaced                          directly or indirectly by any of the
         by the following                                                     following. Such loss or damage is
            (5) Under this Additional Coverage, we                            excluded regardless of any other cause or
                will not pay for:                                             event that contributes concurrently or in
                                                                              any sequence to the loss:
                (a) The enforcement of any ordinance
                    or law which requires demolition,                         (1) Presence,       growth,       proliferation,
                    repair, replacement, reconstruction,                          spread or any activity of "fungi", wet
                    remodeling, or remediation of                                 rot, dry rot, bacteria or virus.
                    property due to contamination by                          (2) But if "fungi", wet rot, dry rot, bacteria
                    "pollutants" or due to the presence,                          or virus results in a "specified cause of
                    growth, proliferation, spread or any                          loss" to Covered Property, we will pay
                    activity of "fungi", wet or dry rot,                          for the loss or damage caused by that
                    bacteria or virus; or                                         "specified cause of loss".
                (b) Any costs associated with the                             This exclusion does not apply:
                    enforcement of an ordinance or                            (1) When "fungi", wet or dry rot, bacteria
                    law which requires any insured or                             or virus results from fire or lightning; or
                    others to test for, monitor, clean
                    up, remove, contain, treat, detoxify                      (2) To the extent that coverage is
                    or neutralize, or in any way                                  provided in the Additional Coverage -
                                                                                  Limited Coverage for "Fungi", Wet
                    respond to or assess the effects of
                    "pollutants", "fungi", wet or dry rot,                        Rot, Dry Rot, Bacteria and Virus with
                    bacteria or virus.                                            respect to loss or damage by a cause
                                                                                  of loss other than fire or lightning.
    2.   The following exclusion is added to Paragraph
         B.1. Exclusions of the Standard Property                   This exclusion applies whether or not the loss
         Coverage Form and the Special Property                     event results in widespread damage or affects a
                                                                    substantial area.
         Coverage Form; Paragraph F., Additional
         Exclusions of Computers and Media, form               B. The following Additional Coverage is added to
         SS 04 41, and to form SS 04 45, Personal                 Paragraph A.4. of the Standard Property Coverage
         Property of others:                                      Form or Paragraph A.S. of the Special Property
                                                                  Coverage Form, and applies to the optional coverage
                                                                  form SS 04 41, Computers and Media and SS 0445,
                                                                  Personal Property of others and form:




Form 55 40 93 07 05                                                                                         Page 1 of 3

                                                  © 2005, The Hartford
   1.   Limited Coverage For "Fungi", Wet Rot,                         (1) occurrences of "specified causes of
        Dry Rot, Bacteria and Virus                                        loss" (other than fire or lightning); and
        a.    The coverage described in 1.b. below only                (2) Equipment Breakdown Accident that
              applies when the "fungi", wet or dry rot,                    occurs to Equipment Breakdown
              bacteria or virus is the result of one or                    Property;
              more of the following causes that occurs                     which take place in a 12-month period
              during the policy period and only if all                     (starting with the beginning of the
              reasonable means were used to save and                       present annual policy period).
              preserve the property from further damage
              at the time of and after that occurrence.                With respect to a particular occurrence of
                                                                       loss which results in "fungi", wet or dry rot,
              (1) A "specified cause of loss" other than               bacteria or virus, we will not pay more
                  fire or lightning;                                   than the total of $50,000 unless a higher
              (2) Equipment         Breakdown      Accident            Limit of Insurance is shown in the
                  occurs to        Equipment Breakdown                 Declarations, even if the "fungi", wet or dry
                  Property, if     Equipment Breakdown                 rot, bacteria, or virus continues to be
                  applies to the   affected premises.                  present or active, or recurs, in a later
        b.    We will pay for loss or damage by "fungi",               policy period.
              wet rot, dry rot, bacteria and virus. As            d.   The coverage provided under this Limited
              used in this Limited Coverage, the term                  Coverage does not increase the applicable
              loss or damage means:                                    Limit of Insurance on any Covered
              (1) Direct physical loss or direct physical              Property. If a particular occurrence results
                  damage to Covered Property caused by                 in loss or damage by "fungi", wet rot, dry
                  'fungi", wet rot, dry rot, bacteria or virus,        rot, bacteria or virus, and other loss or
                  including the cost of removal of the                 damage, we will not pay more, for the total
                  'fungi", wet rot, dry rot, bacteria or virus;        of all loss or damage, than the applicable
                                                                       Limit of Insurance on the affected Covered
              (2) The cost to tear out and replace any part            Property.
                  of the building or other property as
                  needed to gain access to the 'fungi", wet            If there is covered loss or damage to
                  rot, dry rot, bacteria or virus; and                 Covered Property, not caused by "fungi",
              (3) The cost of testing performed after                  wet rot, dry rot, bacteria or virus, loss
                  removal,       repair,    replacement or             payment will not be limited by the terms of
                  restoration of the damaged property is               this Limited Coverage, except to the extent
                  completed, provided there is a reason                that "fungi", wet or dry rot, bacteria or virus
                  to believe that "fungi", wet rot, dry rot,           causes an increase in the loss. Any such
                  bacteria or virus are present.                       increase in the loss will be subject to the
                                                                       terms of this Limited Coverage.
        c.    Unless a higher Limit of Insurance is shown
              in the Declarations for Limited "Fungi",            e.   The terms of this Limited Coverage do not
              Bacteria or Virus Coverage, the coverage                 increase or reduce the coverage for Water
              described under this Limited Coverage is no              Damage provided under provision B.1.h.,
              more than the Limit of Insurance stated in the           Exclusion - Water Damage of the Standard
              Declarations for Building and Business                   Property Coverage Form or Additional
              Personal Property, but not greater than                  Coverage provision A.5.n., Water Damage,
              $50,000.                                                 Other Liquid, PolMler or Molten Material
                                                                       Damage of the Special Property Coverage
              If form SS 04 41, Computers and Media,                   Form.
              and form SS 04 45, Personal Property of
              others, are made a part of this policy, then        f.   The following applies only if a Time Element
              the Limits of Insurance for Computers and                Coverage applies to the "scheduled
              Media, and Personal Property of Others is                premises" and only if the suspension of
              included within this coverage limit. This                "operations" satisfies all the terms and
              coverage is made applicable to separate                  conditions of the applicable Time Element
              "scheduled premises" as described in the                 Coverage.
              Declarations. Regardless of the number                   (1) If the loss which resulted in "fungi",
              of claims, this limit is the most we will pay                wet or dry rot, bacteria or virus does
              per "scheduled premises" for the total of                    not in itself necessitate a suspension
              all loss or damage arising out of all                        of "operations", but such suspension
                                                                           is necessary due to loss or damage to

Page 2 of 3                                                                                Form 55 40 93 07 05
           property caused by "fungi", wet or dry rot,
           bacteria or virus, then our payment under
           the Time Element Coverage is limited to
           the amount of loss and expense sustained
           in a period of not more than 30 days
           unless another number of days is
           indicated in the Declarations. The days
           need not be consecutive. If a covered
           suspension of "operations" was caused by
           loss or damage other than "fungi", wet or
           dry rot, bacteria or virus, but remediation
           of "fungi", wet or dry rot, bacteria or virus
           prolongs the "period of restoration", we will
           pay for loss and expense sustained during
           the delay (regardless of when such a
           delay occurs during the "period of
           restoration"), but such coverage is limited
           to 30 days unless another number of days
           is indicated in the Declarations. The days
           need not be consecutive.
C. Fungi Definition
   1.   "Fungi" means any type or form of fungus,
        including mold or mildew, and any mycotoxins,
        spores, scents or by-products produced or
        released by fungi.




Form 55 40 93 07 05                                        Page 30f3
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


IDENTITY RECOVERY COVERAGE FOR BUSINESSOWNERS
                AND EMPLOYEES
          IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE
                             REIMBURSEMENT

This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM

A. The following is added to paragraph 5. Additional          B. The following additional exclusions are added to
   Coverages (Section A. - Coverage):                            Section B. - Exclusions and apply to this coverage:
    IDENTITY RECOVERY COVERAGE                                    EXCLUSIONS
   We will provide the Case Management Service and                We do not cover loss or expense arising from any
   Expense Reimbursement Coverage indicated                       of the following:
   below if all of the following requirements are met:            1.   Theft of a professional or business identity.
    1.   There has been an "identity theft" involving the         2.   Any fraudulent, dishonest or criminal act by an
         personal identity of an "identity recovery                    "identity recovery insured" or any person aiding
         insured" under this policy; and                               or abetting an "identity recovery insured", or by
    2.   Such "identity theft" is first discovered by the              any authorized representative of an "identity
         "identity recovery insured" during the policy                 recovery insured", whether acting alone or in
         period for which this Identity Recovery                       collusion with others. However, this exclusion
         coverage is appl icable; and                                  shall not apply to the interests of an "insured"
    3.   Such "identity theft" is reported to us as soon               who has no knowledge of or involvement in
         as practicable but in no event later than 60                  such fraud, dishonesty or criminal act.
         days after it is first discovered by the "identity       3.     Loss other than "identity recovery expenses".
         recovery insured."                                       4.   An "identity theft" that is first discovered by the
    If all three of the requirements listed above have                 "identity recovery insured" prior to or after the
    been met, then we will provide the following to the                policy period for which this coverage applies.
    "identity recovery insured":                                       This exclusion applies whether or not such
    1.   Case Management Service                                       "identity theft" began or continued during the
                                                                       period of coverage.
         Services of an "identity recovery case
         manager" as needed to respond to the "identity           5.   An "identity theft" that is not reported to us
         theft"; and                                                   within 60 days after it is first discovered by the
                                                                       "identity recovery insured."
    2.   Expense Reimbursement
                                                                  6.   An "identity theft" that is not reported in writing
         Reimbursement of necessary and reasonable                     to the police.
         "identity recovery expenses" incurred as a
         direct result of the "identity theft."
   This coverage is additional insurance.




Form 55 41 121217                                                                                            Page 1 of 3
                                                  © 2017, The Hartford
C. LIMITS OF INSURANCE                                         E. The following additional conditions are added to
   1.   Case Management Service is available as                   Section F. - Property General Conditions and apply
        needed for anyone "identity theft" for up to 12           to this coverage:
        consecutive months from the inception of the              CONDITIONS
        service. Expenses we incur to provide Case                1.   Assistance and Clai ms
        Management Service do not reduce the
        amount of limit available for Expense                          For assistance, the "identity recovery insured"
        Reimbursement coverage.                                        should call the Identity Recovery Help Line at
                                                                       1-866-989-2905.
   2.   Expense Reimbursement coverage is subject
        to a limit of $15,000 annual aggregate per                     The Identity Recovery Help Line can provide
        "identity recovery insured." Regardless of the                 the "identity recovery insured" with:
        number of claims, this limit is the most we will               a.   Information and advice for how to respond
        pay for the total of all loss or expense arising                    to a possible "identity theft"; and
        out of all "identity thefts" to anyone "identity
                                                                       b.   Instructions for how to submit a service
        recovery insured" which are first discovered by
                                                                            request for Case Management Service
        the "identity recovery insured" during a 12-
                                                                            and/or a claim form for Expense
        month period starting with the beginning of the
                                                                            Reimbursement Coverage.
        present annual policy period. If an "identity
        theft" is first discovered in one policy period                In some cases, we may provide Case
        and continues into other policy periods, all loss              Management services at our expense to an
        and expense arising from such "identity theft"                 "identity recovery insured" prior to a
        will be subject to the aggregate limit applicable              determination that a covered "identify theft" has
        to the policy period when the "identity theft" was             occurred. Our provision of such services is not
        first discovered.                                              an admission of liability under the policy. We
                                                                       reserve the right to deny further coverage or
        a.    Legal costs as provided under paragraph d.
                                                                       service if, after investigation, we determine that
              of the definition of "identity recovery
                                                                       a covered "identify theft" has not occurred.
              expenses" are part of, and not in addition to,
              the Expense Reimbursement coverage limit.                As     respects      Expense      Reimbursement
                                                                       Coverage, the "identity recovery insured" must
        b.    Lost Wages and Child and Elder Care
                                                                       send to us, within 60 days after our request,
              Expenses as provided under paragraphs e.                 receipts, bills or other records that support his
              and f. of the definition of "identity recovery           or her claim for "identity recovery expenses."
              are jointly subject to a sublimit of $250 per
              day, not to exceed $5,000 in total. This            2.   Services
              sublimit is part of, and not in addition to,             The following conditions apply as respects any
              the Expense Reimbursement coverage                       services provided by us or our designees to
              limit. Coverage is limited to lost wages and             any "identity recovery insured" under this
              expenses incurred within 12 months after                 endorsement:
              the first discovery of the "identity theft" by           a.   Our ability to provide helpful services in the
              the "identity recovery insured".                              event of an "identity theft" depends on the
        c.    Mental Health Counseling as provided                          cooperation, permission and assistance of
              under paragraph g. of the definition of                       the "identity recovery insured."
              "identity recovery expenses" is subject to a             b.   All services may not be available or
              sublimit of $1,000. This sublimit is part of,                 applicable to all individuals. For example,
              and not in addition to, the Expense                           "identity recovery insureds" who are minors or
              Reimbursement coverage limit. Coverage                        foreign nationals may not have credit records
              is limited to counseling that takes place                     that can be provided or monitored. Service in
              within 12 months after the first discovery of                 Canada will be different from service in
              the "identity theft" by the "identity recovery                United States and Puerto Rico in accordance
              insured".                                                     with local conditions.
D. DEDUCTIBLE                                                          c.   We do not warrant or guarantee that our
   Case Management Service is not subject to a                              services will end or eliminate all problems
   deducti ble.                                                             associated with an "identity theft" or
   Expense Reimbursement coverage is subject to a                           prevent future "identity thefts."
   deductible of $250. Anyone "identity recovery
   insured" shall be responsible for only one
   deductible under this Identity Recovery Coverage
   during anyone policy period.



Page 2 of 3                                                                                       Form 55 41 121217
F.   With respect to the provisions of this endorsement                            (2) Removing          any civil  judgment
     only, the following definitions are added to Section                              wrongfully entered against an "identity
     G. - Property Definitions                                                         recovery insured" as a result of the
     DEFINITIONS                                                                       "identity theft."

     1.   "Identity Recovery Case Manager" means one                          e.   Lost Wages
          or more individuals assigned by us to assist an                          Actual lost wages of the "identity recovery
          "identity       recovery         insured"     with                       insured"    for    time   reasonably   and
          communications we deem necessary for re-                                 necessarily take away from work and away
          establishing the integrity of the personal identity                      from the work premises. Time away from
          of the "identity recovery insured." This includes,                       work includes partial or whole work days.
          with the permission and cooperation of the                               Actual lost wages may include payment for
          "identity recovery insured," written and                                 vacation days, discretionary days, floating
          telephone       communications         with    law                       holidays and paid personal days. Actual
          enforcement         authorities,      governmental                       lost wages does not include sick days or
          agencies, credit agencies and individual                                 any loss arising from time taken away from
          creditors and businesses.                                                self employment. Necessary time off does
     2.   "Identity Theft" means the fraudulent use of the                         not include time off to do tasks that could
          social security number or other method of                                reasonably have been done during non-
          identifying an "identity recovery insured." This                         working hours.
          includes fraudulently using the personal identity                   f.   Child and Elder Care Expenses
          of an "identity recovery insured" to establish                           Actual costs for supervision of children or
          credit accounts, secure loans, enter into                                elderly or infirm relatives or dependents of
          contracts or commit crimes.                                              the "identity recovery insured" during time
          "Identity theft" does not include the fraudulent                         reasonably and necessarily taken away
          use of a business name, d/b/a or any other                               from such supervision. Such care must be
          method of identifying a business activity.                               provided by a professional care provider
     3.   "Identity Recovery Expenses" means the                                   who is not a relative of the "identity
          following when they are reasonable and                                   recovery insured".
          necessary expenses that are incurred in the                         g.   Mental Health Counseling
          United States or Canada as a direct result of                            Actual costs for counseling from a licensed
          an "identity theft"                                                      mental health professional.        Such care
          a.   Costs for re-filing applications for loans,                         must be provided by a professional care
               grants or other credit instruments that are                         provider who is not a relative of the "identity
               rejected solely as a result of an "identity theft."                 recovery insured".
          b.   Costs for notarizing affidavits or other                  4.   "Identity Recovery       Insured"     means     the
               similar documents, long distance telephone                     following:
               calls and postage solely as a result of your                   a.   A full time employee of the entity insured
               efforts to report an "identity theft" or amend                      under this policy; or
               or rectify records as to your true name or
               identity as a result of an "identity theft."                   b.   The owner of the entity insured under this
                                                                                   policy who meets any of the following
          c.   Costs for up to twelve (12) credit reports                          criteria:
               from established credit bureaus dated
               within 12 months after your knowledge or                            (1) A sole proprietor of the insured entity;
               discovery of an "identity theft"                                    (2) A partner in the insured entity; or
          d.   Legal Costs                                                         (3) An individual having an ownership
               Fees and expenses            for   an    attorney                       position of 20% or more of the insured
               approved by us for:                                                     entity.
               (1) Defending any civil suit brought against                   An "identity recovery insured" must always be
                   an "identity recovery insured" by a                        an individual person. The entity insured under
                   creditor or collection agency or entity                    this policy is not an "identity recovery insured."
                   acting on behalf of a creditor for non-           All other provisions of this policy apply.
                   payment of goods or services or
                   default on a loan as a result of an
                   "identity theft"; and




Form 55 41 121217                                                                                                   Page 30f3
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                         X
         BUILDING LlMIT- AUTOMATIC INCREASE REVISION

This endorsement modifies insurance provided under the following:

                                        SPECIAL PROPERTY COVERAGE FORM
                                       STANDARD PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                  (3) The number of days since the beginning of
terms and conditions of the policy apply to the insurance                the current policy year or the effective date
stated below.                                                            of the most recent policy change amending
A. Paragraph C.5 Building Limit-Automatic Increase                       the Limit of Insurance for Buildings, divided
    of the SPECIAL PROPERTY COVERAGE FORM or                             by 365.
    STANDARD PROPERTY COVERAGE FORM is                                   Example:
    deleted.                                                         The applicable Limit of Insurance for Buildings is
B. The following is added to Additional Coverages,                   $100,000. The automatic increase percentage is
   paragraph A.5 of the SPECIAL PROPERTY                             8%. The number of days since the beginning of
   COVERAGE FORM or paragraph A.4. of the                            the policy period (or last policy change) is 146.
   STANDARD PROPERTY COVERAGE FORM                                   The amount of increase is:
    Building Limit - Automatic Increase                              $100,000 X .08 X 146 divided by 365 = $3,200
    a.   If the covered loss or damage to Building
         property at a "scheduled premises" exceeds the
         Limit of Insurance stated in the Declarations, the
         Limit of Insurance available for the covered loss
         or damage in that occurrence will automatically
         increase by up to 8%.
    b.   The amount of increase will be:
         (1) The Limit of Insurance for Buildings that
             applied on the most recent of the policy
             inception date, policy anniversary date, or
             the date of any other policy change
             amending the Building limit, multiplied by
         (2) The 8% annualized percentage of Automatic
             Increase, expressed as a decimal
                 (08), multiplied by




Form SS 41 51 1009                                                                                 Page 1 of 1

                                                  © 2009, The Hartford
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     AMENDMENT - DEFINITION OF INSURED CONTRACT
This endorsement modifies insurance provided under the following:

                                         BUSINESS LIABILITY COVERAGE FORM


Paragraph f. of the definition of "insured contract" in the Liability And Medical Expenses Definitions Section is
replaced by the following:
f. That part of any other contract or agreement pertaining to your business (including an indemnification of a
    municipality in connection with work performed for a municipality) under which you assume the tort liability of
    another party to pay for "bodily injury" or "property damage" to a third person or organization. Tort liability
    means a liability that would be imposed by law in the absence of any contract or agreement.


    Paragraph f. includes that part of any contract or agreement that indemnifies a railroad for "bodily injury" or
    "property damage" arising out of construction or demolition operations within 50 feet of any railroad property
    and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.
    However, Paragraph f. does not include that part of any contract or agreement:
    (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
        (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports surveys,
            field orders, change orders, designs or drawings and specifications; or
        (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
            damage; or
    (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
        arising out of the insured's rendering or failure to render professional services, including those listed in (1)
        above and supervisory, inspection, architectural or engineering activities.




Form 55 41630611                                                                                           Page 1 of 1
                                               © 2011, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       FOOD CONTAMINATION COVERAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


This coverage applies only when it is indicated in the              Coverage begins at the time you were notified by
Declarations. The provisions of this policy apply to the            the government authority to suspend your
coverage stated in this endorsement, except as                      "operations" at a "scheduled premises" and ends
indicated below.                                                    with the notification to resume "operations" at that
This insurance applies only when Business Income                    same "scheduled premises" from the same
and Extra Expense Additional Coverage is included in                government authority.
the policy.                                                   B. ADDITIONAL COVERAGE
A.COVERAGE                                                          We will pay up to $2,500 for the cost of advertising
    We will pay the actual loss of Business Income                  to regain customers following the notification to
    and Extra Expense if your "operations" at any                   resume "operations" at that same "scheduled
    "scheduled    premises" are ordered by a                        premises" by the same government authority.
    government authority to be suspended due to the                 This coverage ends 30 days after the government
    discovery of or the suspicion of "food                          authority provides you with the notification to
    contamination".                                                 resume "operations" at that same "scheduled
    "Food Contamination" means the incidence of food                premises".
    poisoning to one or more of your patrons that is          C. LIMIT OF INSURANCE
    caused by or results from tainted food you                      The most we will pay under this Additional
    purchased,    improperly stored,    handled or                  Coverage, regardless of the number of patrons or
    prepared, or a communicable disease that was                    locations involved in anyone order by a
    transmitted by you or one or more of your                       governmental authority, is the Limit of Insurance
    employees.                                                      shown in the Declarations for Food Contamination
    Extra Expense coverage is limited to the following:             Coverage.
    1.   The cost to clean and sanitize your equipment        D. EXCLUSIONS
         as required by the government authority;                   We will not pay any fines or penalties levied
    2.   The cost to replace food which is or is                    against you by the government authority as the
         suspected of being contaminated; and                       result of the order of suspension due to the
    3.   The cost of necessary medical tests or                     discovery of or the suspicion of "food
         inoculations for your employees to prevent the             contamination" at your "scheduled premises".
         spread     of     identified    or   suspected
         communicable diseases to your patrons
         through the ingestion of your food product.




Form 55 41 32 09 06                                                                                    Page 1 of 1

                                                 © 2006, The Hartford
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                              PERILS SPECIFICALLY EXCEPTED

As used herein, "Peril" means a cause of physical loss or               This exception A. does not reduce the insurance for
damage to property. It has this meaning whether or not it               loss or damage caused directly by a Covered Peril.
is called a "Peril" or a "Cause of Loss" in this policy.
                                                                        As used in this endorsement:
Even if any of the terms of this policy might be construed
otherwise, the following Perils, as described in Paragraphs             1.   If this policy is written to cover the risk of loss from
A. and B. below, are SPECIFICALLY EXCEPTED FROM                              specifically named causes.            "Covered Peril"
THIS POLICY.  WE DO NOT COVER OR INSURE                                      means any Peril specifically named as covered; or
AGAINST LOSS OR DAMAGE DIRECTLY OR                                      2.   If written to cover the risk of loss without
INDIRECTLY CAUSED   BY, RESULTING    FROM,                                   specifying specifically named causes, "Covered
CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH                                    Peril" means any Peril not described above and
WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF                                   not otherwise excluded or excepted from the
THESE PERILS:                                                                causes of loss covered by this policy.
A. ACTS, ERRORS OR OMISSIONS by you or others in:                  B.   COLLAPSE,        "CRACKING"        OR     "SHIFTING"       of
    1.   Planning, zoning, developing, surveying, testing or            buildings, other structures or facilities, or their parts, if
         siting property;                                               the collapse, "cracking" or "shifting":
    2.   Establishing or enforcing any building code, or any            1.   Occurs     during  "earth   movement,"    "volcanic
         standard, ordinance or law about the construction,                  eruption" or "flood" conditions or within 72 hours
         use or repair of any property or materials, or                      after they cease; and
         requiring the tearing down of any property,                    2.   Would  not have occurred         but for         "earth
         including the removal of its debris;                                movement," "volcanic eruption" or "flood."
    3.   The design, specifications, workmanship, repair,
                                                                        But if loss or damage by a covered Peril ensues at the
         construction, renovation, remodeling, grading or
                                                                        covered premises, we will pay for that ensuing loss or
         compaction of all or any part of the following:
                                                                        damage.
         a.    Land or buildings or other structures;
                                                                        This exception B. applies whether or not there are
         b.    Roads, water or gas mains, sewers, drainage
                                                                        other provisions in this policy relating to collapse,
               ditches, levees, dams, or other facilities; or
                                                                        "cracking" or "shifting" of buildings, other structures or
         c.    Other improvements        or changes     in    or        facilities, or their parts. Any such provision is revised
               additions to land or other property.                     by this endorsement to include this exception.
    4.   The furnishing of work, materials,          parts or      But if this policy specifically covers (by endorsement or in
         equipment      in connection   with the design,           any other way) loss or damage caused by one or more of
         specifications, workmanship, repair, construction,        the following Perils:
         renovation, remodeling, grading or compaction of               1. Earthquake;
         any of the above property or facilities; or
                                                                        2.   Flood;
    5.   The maintenance       of any of such      property   or
                                                                        3.   Volcanic action;
         facilities.
                                                                        4.   Volcanic eruption; or
    This exception A. applies whether or not the property
                                                                        5.   Sinkhole collapse,
    or facilities described above are:
                                                                        this exception B. will not reduce that coverage.
    1.   Covered under this policy; or
                                                                        As used in this exception B.:
    2.   On or away from the covered premises.



Form IH 10 01 0986 Printed in U.S.A.                                                                     Page 1 of 2

                                        Copyright, Hartford Fire Insurance Company, 1986
   1.   "Cracking" means cracking, separating, shrinking,          5.   "Volcanic eruption" means the eruption, explosion
        bulging, or expanding;                                          or effusion of a volcano.        It does not include
   2.   "Shifting" means shifting, rising, settling, sinking,           volcanic action if loss by volcanic action is
        or lateral or other movement;                                   specifically covered in this policy;

   3.   "Earth movement" means any earth movement,                 6.   "Flood" means:
        including but not limited to "earthquake," landslide,           a.   Flood, surface water, waves, tides, tidal water,
        mudflow,    erosion,    contraction   or expansion,                  tidal waves, high water, and overflow of any
        subsidence, any movement of earth resulting from                     body of water, or their spray, all whether
        water combining with the ground or soil, and any                     driven by wind or not;
        other "shifting" of earth; all whether or not                   b.   Release of water held by a dam, levy or dike
        combined with "flood" or "volcanic eruption."       It               or by a water or flood control device;
        does not include sinkhole collapse if loss by
                                                                        c.   Water that backs up from a sewer or drain; or
        sinkhole collapse is specifically covered in this
        policy;                                                         d.   Water under the ground surface pressing on,
                                                                             or flowing, leaking or seeping through:
   4.   "Earthquake" means a shaking or trembling of the
        earth's crust, caused by underground volcanic or                     (1) Foundations,    walls,   floors   or   paved
        tectonic forces or by breaking or "shifting" of rock                     surfaces;
        beneath the surface of the ground from natural                       (2) Basements, whether paved or not; or
        causes.     An "Earthquake" includes all related
                                                                             (3) Doors, windows or other openings.
        shocks and after shocks;




Form IH 10 01 0986     Printed in U.S.A.                                                             Page 2 of2

                                     Copyright, Hartford Fire Insurance Company, 1986
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                         EXCLUSION - PLAYGROUND FACILITY

This endorsement modifies insurance provided under the following:

                                      BUSINESS LIABILITY COVERAGE FORM




A. This insurance      does not apply to "bodily injury",     B.    Additional Definition:
    "property damage" or "personal and advertising                  "Playground facility" means an area designated for
    injury" arising out of the:                                     recreational   activities specifically set aside for
    1.   Ownership;                                                 children.    Such an area is usually equipped with
                                                                    recreational equipment including, but not limited to:
    2.   Maintenance;

    3.   Operation; or
                                                                    1.   Swings;

    4.   Use,
                                                                    2.   Slides; and

    of any "playground facility",                                   3.   Merry-go-rounds.




Form SS 05100300                                                                                          Page 1 of 1

                                                 © 2000, The Hartford
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  EXCLUSION - NUCLEAR ENERGY LIABILITY
1.   This insurance does not apply:                                        (3) The injury or damage arises out of the
     a.   To any injury or damage:                                             furnishing by any insured of any "technology
                                                                               services" in connection with the planning,
          (1) With respect to which an insured under the                       construction, maintenance, operation or use
              policy is also an insured under a nuclear                        of any "nuclear facility"; or
              energy liability policy issued by Nuclear
              Energy Liability Insurance Association,                      (4) The injury or damage arises out of the
              Mutual Atomic Energy Liability Underwriters                      furnishing by an insured of services,
              or Nuclear Insurance Association of                              materials, parts or equipment in connection
              Canada, or any of their successors, or                           with       the      planning,       construction,
              would be an insured under any such policy                        maintenance, operation or use of any
              but for its termination upon exhaustion of its                   "nuclear facility"; but if such facility is located
              limit of liability; or                                           within the United States of America, its
                                                                               territories or possessions or Canada, this
          (2) Resulting from the "hazardous properties" of                     exclusion (4) applies only to "property
              "nuclear material" and with respect to which:                    damage" to such "nuclear facility" and any
              (a) Any person or organization is required                       property thereat.
                  to maintain financial protection pursuant      2.   As used in this exclusion:
                  to the Atomic Energy Act of 1954, or any
                  law amendatory thereof; or                          a.   "Byproduct material", "source material" and
                                                                           "special nuclear material" have the meanings
              (b) The insured is, or had this policy not                   given them in the Atomic Energy Act of 1954 or
                  been issued would be, entitled to                        in any law amendatory thereof.
                  indemnity from the United States of
                  America, or any agency thereof, under               b.   "Computer system and network" means:
                  any agreement entered into by the                        (1) Leased or owned computer hardware
                  United States of America, or any agency                      including mobile, networked, and data
                  thereof, with any person or organization.                    storage computing equipment;
     b.   Under any Medical Payments or Medical                            (2) Owned or licensed software;
          Expenses Coverage, to expenses incurred with                     (3) Owned websites;
          respect to "bodily injury" resulting from the
          "hazardous properties" of "nuclear material" and                 (4) Leased or owned wireless input and output
          arising out of the operation of a "nuclear facility"                 devices; and
          by any person or organization.                                   (5) Electronic backup facilities and data storage
     e.   To any injury or damage resulting from the                           repositories employed in conjunction with
          "hazardous properties" of "nuclear material"; if:                    items 1 through 4 above.
          (1) The "nuclear material":                                 e.   "Hazardous properties" include radioactive, toxic
                                                                           or explosive properties.
              (a) Is at any "nuclear facility" owned by, or
                  operated by or on behalf of, an insured;            d.   "Nuclear facility" means:
                  or                                                       (1) Any "nuclear reactor";
              (b) Has been       discharged    or dispersed                (2) Any equipment or device designed or used
                  therefrom;                                                   for:
          (2) The "nuclear material" is contained in "spent                    (a) Separating the isotopes of uranium or
              fuel" or "waste" at any time possessed,                              plutonium;
              handled,     used,    processed,      stored,
                                                                               (b) Processing or utilizing "spent fuel"; or
              transported or disposed of by or on behalf of
              an insured; or                                                   (e) Handling,     processing      or    packaging
                                                                                   "waste",


Form 55 05 47 0915                                                                                                    Page 1 of 2
                                                    © 2015, The Hartford
        (3) Any equipment or device used for the                      b.   Integration of systems;
            processing, fabricating or alloying of "special           c.   Processing of, management of, mining
            nuclear material" if at any time the total                     or warehousing of data;
            amount of such material in the custody of
            the insured at the premises where such                    d.   Administration, management, operation
            equipment or device is located consists of or                  or hosting of: another party's systems,
            contains more than 25 grams of plutonium                       technology or computer facilities;
            or uranium 233 or any combination thereof,                e.   Website development; website hosting;
            or more than 250 grams of uranium 235;                    f.   Internet access services; intranet,
        (4) Any structure, basin, excavation, premises                     extra net or electronic information
            or place prepared or used for the storage or                   connectivity     services;       software
            disposal of 'waste";                                           application connectivity services;
        and includes the site on which any of the                     g.   Manufacture,         sale,     licensing,
        foregoing is located, all operations conducted on                  distribution, or marketing of: software,
        such site and all premises used for such                           wireless      applications,    firmware,
        operations.                                                        shareware,       networks,      systems,
   e.   "Nuclear material" means "byproduct material",                     hardware, devices or components;
        "source material" or "special nuclear material".              h.   Design and development of:           code,
   f.   "Nuclear reactor" means any apparatus                              software or programming;
        designed or used to sustain nuclear fission in a              i.   Providing       software       application:
        self-supporting chain reaction or to contain a                     services, rental or leasing;
        critical mass of fissionable material.                        j.   Screening, selection, recruitment or
   g.   Injury or damage and "property damage" include                     placement of candidates for temporary
        all forms of radioactive contamination of                          or permanent employment by others as
        property.                                                          information technology professionals;
   h.   "Spent fuel" means any fuel element or fuel                   k.   "Telecommunication services"; and
        component, solid or liquid, which has been used               I.   "Telecommunication products".
        or exposed to radiation in a "nuclear reactor".
                                                                 2.   web-related software and connectivity
   i.   'Technology services" means:
                                                                      services performed for others; and
        1.    the following services performed for others:       3.   activities on   the   "named         insured's"
              a.   Consulting, analysis, design, installation,        "computer system and network".
                   training, maintenance, support and
                   repair of or on: software, wireless
                   applications,   firmware,     shareware,
                   networks, systems, hardware, devices
                   or components;




Page 2 of 2                                                                                    Form 55 05 47 0915
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



              EXCLUSION - FUNGI, BACTERIA AND VIRUSES

This endorsement modifies insurance provided under the following:

                                  BUSINESS LIABILITY COVERAGE FORM
                      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM


This insurance does not apply to:
1.   Injury or damage arising out of or related to the presence of, suspected presence of, or exposure to:
     a.   Fungi, including but not limited to mold, mildew, and yeast;
     b.   Bacteria;
     c.   Viruses; or
     d.   Dust, spores, odors, particulates or byproducts, including but not limited to mycotoxins and endotoxins,
          resulting from any of the organisms listed in a., b., or c. above;
     from any source whatsoever.
2.   Any loss, cost or expense arising out of the testing for, monitoring of, cleaning up of, removal of, containment of,
     treatment of, detoxification of, neutralization of, remediation of, disposal of, or any other response to or
     assessment of, the effects of any of the items in 1.a., b., c. or d. above, from any source whatsoever.
However, this exclusion does not apply to "bodily injury" or "property damage" caused by the ingestion of food.




Form 55 50 57 04 05                                                                                          Page 1 of 1
                                                  © 2005, The Hartford
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the                 to be controlled directly by a person from within
terms and conditions of the policy apply to the insurance           or on the ai rcraft and which is owned by you or
stated below.                                                       owned by others but in your care, custody, or
A. COVERAGE                                                         control.
    Paragraph   A.2.,   Property    Not    Covered,                 "Unmanned       aircraft" includes   equipment
                                                                    designed for and used exclusively with the
    Subparagraph a. is deleted and replaced with the
                                                                    "unmanned aircraft", provided such equipment is
    following:
                                                                    essential for operation of the "unmanned
         a.   Aircraft (including "unmanned aircraft"),             aircraft" or for executing "unmanned aircraft
              automobiles, motor trucks and other                   operations".
              vehicles      subject to motor  vehicle
                                                               2.   The following definition is added:
              registration.
                                                                    "Unmanned aircraft operations" means your
C. DEFINITIONS
                                                                    business activities in support of the specific
    The following changes are made to Section G.,                   operations listed in the Description of Business
    PROPERTY DEFINITIONS                                            section of the Declarations.
    1.   The following definition is added:
         "Unmanned aircraft" means an aircraft that is
         not:
         a.   Designed;
         b.   Manufactured; or
         c.   Modified after manufacture




Form 55 5111 0317                                                                                        Page 1 of 1
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

                                 BUSINESS LIABILITY COVERAGE FORM
                    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                 SPECIAL PROPERTY COVERAGE FORM
                                STANDARD PROPERTY COVERAGE FORM
                                   UMBRELLA LlABIL TY PROVISIONS


A.   Disclosure Of Federal Share Of Terrorism Losses                2.   The act results in damage within the United
     The United States Department of the Treasury will                   States, or outside the United States in the case
     reimburse insurers for a portion of such insured                    of certain air carriers or vessels or the premises
     losses, as indicated in the table below that exceeds                of an United States mission; and
     the applicable insurer deductible:                             3.   The act is a violent act or an act that is
        Calendar Year         Federal Share of                           dangerous to        human     life,  property or
                             Terrorism Losses                            infrastructure and is committed by an individual or
                                                                         individuals acting as part of an effort to coerce
             2015                   85%                                  the civilian population of the United States or to
             2016                   84%                                  influence the policy or affect the conduct of the
             2017                   83%                                  United States Government by coercion.
             2018                   82%                             If aggregate industry insured losses attributable to
                                                                    "certified acts of terrorism" under TRIA exceed $100
             2019                   81%
                                                                    billion in a calendar year, and we have met, or will
         2020 or later              80%                             meet, our insurer deductible under TRIA, we shall
                                                                    not be liable for the payment of any portion of the
   However, if aggregate industry insured losses,                   amount of such losses that exceed $100 billion. In
   attributable to "certified acts of terrorism" under the          such case, your coverage for terrorism losses may
   federal Terrorism Risk Insurance Act, as amended                 be reduced on a pro-rata basis in accordance with
   (TR IA), exceed $100 billion in a calendar year, the             procedures established by the Treasury, based on
   Treasury shall not make any payment for any                      its estimates of aggregate industry losses and our
   portion of the amount of such losses that exceeds                estimate that we will exceed our insurer deductible.
   $100 billion. The United States government has not               In accordance with the Treasury's procedures,
   charged any premium for their participation in                   amounts paid for losses may be subject to further
   covering terrorism losses.                                       adjustments based on differences between actual
B. Cap On Insurer Liability for Terrorism Losses                    losses and estimates.
   A "certified act of terrorism" means an act that is         C. Application Of Exclusions
   certified by the Secretary of the Treasury, in
                                                                   The terms and limitations of any terrorism exclusion,
   accordance with the provisions of federal Terrorism
                                                                   the inapplicability or omission of a terrorism
   Risk Insurance Act, to be an act of terrorism under
                                                                   exclusion, or the inclusion of terrorism coverage, do
   TRIA. The criteria contained in TRIA for a "certified
                                                                   not serve to create coverage for any loss which
   act of terrorism" include the following:
                                                                   would otherwise be excluded under this Coverage
   1. The act results in insured losses in excess of $5            Form or Policy, such as losses excluded by the
        million in the aggregate, attributable to all types        Pollution Exclusion, Nuclear Hazard Exclusion and
        of insurance subject to TR IA; and                         the War And Military Action Exclusion.



Form SS 50 19 01 15                                                                                            Page 1 of 1
                                                 © 2015, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                    WAGE AND HOUR CLAIMS EXPENSES-
                     EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:

                             EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


Exclusion B. in SECTION III - EXCLUSIONS is                                1.   SECTION VIILL2. of this Coverage
deleted and replaced by the following:                                          Part notwithstanding, 100% of the
B. We shall not pay "loss" in connection with any                               "insured's"   "claims    expenses"
   "claim" based upon, arising from, or in any way                              covered pursuant to this sub-
   related to:                                                                  paragraph b. shall be allocated to
                                                                                covered "loss" until the Wage and
    1.    any claims for unpaid wages (including                                Hour Defense Costs Sub-Limit is
          overtime pay), workers' compensation                                  exhausted. Once the Wage and
          benefits,    unemployment        compensation,                        Hour Defense Costs Sub-Limit is
          disability benefits, or social security benefits;                     exhausted, allocation shall continue
    2.    any actual or alleged violation of the Worker                         in accordance with        SECTION
          Adjustment and Retraining Notification Act, the                       VIILL2.;
          National     Labor    Relations     Act,     the                 2.   the Wage and Hour Defense Costs
          Occupational Safety and Health Act, the                               Sub-Limit is available notwithstanding
          Consolidated Omnibus Budget Reconciliation                            the fact that a "wage and hour
          Act of 1985, "ERISA", or any similar law; or                          violation" is not an "employment
    3.    any "wage and hour violation".                                        practices wrongful act"; and
    Provided, however, that this Exclusion B. shall                        3.   the Wage and Hour Defense Costs
    not apply to that portion of "loss" that represents:                        Sub-Limit is only available for "claim
          a.   a specific amount the "insureds"                                 expenses" incurred to defend a 'wage
               become legally obligated to pay solely                           and hour violation" that occurred on or
               for a "wrongful act" of ""retaliation"; or                       after the "retroactive date" and before
                                                                                the end of the "policy period",
          b.   "Claims expenses" incurred to defend a
                                                                                regardless of whether any such
               'wage and hour violation" referenced in
                                                                                "claim" for a 'wage and hour violation"
               sub-paragraph 3. above subject to a
                                                                                is made during the "policy period" or
               Sub-Limit of Liability of $ 0010000 that                         the Extended Reporting Period, if
               is part of, and not in addition to, the                          applicable.
               Limits of Liability applicable to this
               Coverage Part (the Wage and Hour                     All other terms and conditions of this Coverage
               Defense Costs Sub-Limit). Moreover:                  Part remain unchanged.




Form 55 09 67 0914                                                                                        Page 1 of 1
                                                   © 2014, The Hartford
  EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                 (CLAIMS MADE)




Form 55 09 01 1214
                     © 2014, The Hartford
QUICK REFERENCE

EMPLOYMENT PRACTICES LIABILITY
COVERAGE FORM (CLAIMS MADE)


READ YOUR POLICY CAREFULLY

                                                       Beginning on Page
 SECTION I: INSURING AGREEMENT                                      1


 SECTION II: DEFINITIONS                                           1

 SECTION III: EXCLUSIONS                                           5

 SECTION IV: DISCOVERY CLAUSE                                      6


 SECTION V: EXTENDED REPORTING PERIOD                              6


 SECTION VI: COVERAGE TERRITORY                                    6

 SECTION VII: LIMITS OF LIABILITY AND DEDUCTIBLE                   6

 SECTION VIII: DUTIES IN THE EVENT OF CLAIM; DEFENSE
                                                                   7
 AND SETTLEMENT

 SECTION IX: CONDITIONS                                            9




Form 55 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                  (CLAIMS MADE)

NOTICE: COVERAGE PROVIDED BY THIS COVERAGE PART IS CLAIMS MADE COVERAGE. EXCEPT AS
OTHERWISE SPECIFIED HEREIN: COVERAGE APPLIES ONLY TO A CLAIM FIRST MADE AGAINST THE
INSUREDS DURING THE POLICY PERIOD AND WHICH HAS BEEN REPORTED TO US IN ACCORDANCE
WITH THE APPLICABLE NOTICE PROVISIONS. COVERAGE IS SUBJECT TO THE INSURED'S PAYMENT OF
THE APPLICABLE DEDUCTIBLE. PAYMENTS OF CLAIM EXPENSES ARE SUBJECT TO, AND REDUCE, THE
AVAILABLE LIMITS OF LIABILITY. PLEASE READ THE COVERAGE PART CAREFULLY AND DISCUSS THE
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER. UPON TERMINATION OF THIS COVERAGE
PART, EXTENDED REPORTING PERIOD COVERAGE IS AVAILABLE.



Various provisions in this policy restrict coverage.   Please read the entire policy carefully to determine your rights,
duties and what is and is not covered.
Throughout this Coverage Part the words you and your refer to the "Named Insured" in the Declarations. The words
we, us and our refer to the stock insurance company member of THE HARTFORD shown on the Declarations Page.
Words and phrases that appear in quotation marks are defined in SECTION II - DEFINITIONS of this Coverage Part.
In consideration of, and subject to, the payment of the premium by you and in reliance upon the accuracy and
completeness of the "application", including but not limited to the statements, attachments and exhibits contained in
and submitted with the "application", we agree with you, subject to all terms, exclusions and conditions of this
Coverage Part, as follows:


SECTION I - INSURING AGREEMENT                                           salaries, wages, or bonuses as a component
Employment Practices Liability                                           of a front or back pay award).

We shall pay "Ioss" on behalf of the "insureds"                      C. "Claim" means any "employment practices
resulting from an "employment practices claim" first                    claim".
made against the "Insureds" during the "policy period"               D. "Claims expenses" means:
or Extended Reporting Period, if applicable, for an                      1.   reasonable and necessary legal fees and
"employment practices wrongful act" by the "insureds".                        expenses, including, but not limited to, e-
SECTION II - DEFINITIONS                                                      discovery expenses, incurred in the
    A.   "Application" means the application for this                         defense or appeal of a "clai m";
         Coverage Part, including any materials or                       2.   "Extradition costs"; or
         information submitted therewith or made                         3.   the costs of appeal, attachment or similar
         available to us during the underwriting                              bonds, provided that we shall have no
         process, which application shall be on file with                     obligation to furnish such bonds.
         us. Such "application" shall be deemed a part
         of this Coverage Part and attached hereto. In                   However, "claim expenses" shall not include:
         addition, "application" includes any warranty,                       a.   salaries,   wages,       remuneration,
         representation or other statement provided to                             overhead    or    benefit    expenses
         us within the past three years in connection                              associated with any "insureds";
         with any policy or coverage part of which this                       b.   any fees, expenses or costs which are
         Coverage Part is a renewal or replacement.                                incurred by or on behalf of a party
    B. "Benefits" means perquisites, fringe benefits,                              which is not a covered "insured"; or
         deferred compensation, severance pay and                             c.   any fees, expenses or costs which
         any other form of compensation (other than                                were incurred prior to the date on


Form 55 09 01 1214                                                                                          Page 1 of 11
                                                  © 2014, The Hartford
                                                              EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

                  which we received written notice of the            H. "Domestic partner" means any natural person
                  "claim" from the "insured".                           qualifying as a domestic partner under the
   E.   "Controlled partnership" means a limited                        provisions of any applicable federal, state or
        partnership in which and so long as the "named                  local law or any domestic partner relationship
        insured" owns or controls, directly or indirectly,              arrangement recognized outside of the United
        more than 50% of the limited partnership                        States and under the Human Resource policy
        interest and an "insured entity" is the sole                    of the "insured entity".
        general partner.                                             I.   "Employee" means any natural person who
   F.   "Damages" means the amounts, other than                           was, is or shall become a(n):
        "claim expenses", that the "insureds" are                         1.   employee of an "insured entity" including
        legally liable to pay solely as a result of a                          any part time, seasonal, temporary,
        "clai m" covered by this      Coverage Part,                           leased, or loaned employee; or
        including:                                                        2.   volunteer or intern with an "insured entity".
        1.   compensatory damages, including front                   J.   "Employee data privacy wrongful act" means:
             pay and back pay;
                                                                          1. the failure to prevent any unauthorized
        2.   settlement amounts;                                             access to or use of data containing "Private
        3.   pre- and post-judgment interest;                                Employment          Information"      of     any
        4.   costs awarded pursuant to judgments;                            "Employee" or applicant for employment
                                                                             with the "Insured Entity" including any such
        5.   punitive and exemplary damages;                                 failure that directly results in a violation with
        6.   the multiple portion of any multiplied                          respect      to   the     privacy     of    such
             damage award; or                                                "Employee's" or applicant's medical
        7.   liquidated damages under the Age                                information under the Health Insurance
             Discrimination in Employment Act and the                        Portability and Accountability Act (HIPAA)
             Family and Medical Leave Act.                                   or credit information under the Fair Credit
                                                                             Reporting Act (FCRA); or
        However, "damages" shall not include:
                                                                          2.   the failure to notify any "employee" or
             a.   taxes, fines or penalties imposed by                         applicant for employment with the "insured
                  law;                                                         entity" of any actual           or potential
             b.   non-monetary relief;                                         unauthorized access to or use of "private
             c.   "Benefits";                                                  employment information" of any "employee"
                                                                               or applicant for employment with the
             d.   future compensation for any person                           "insured entity", if such notice was required
                  hired,    promoted,     or     reinstated                    by state or federal regulation or statute.
                  pursuant to a judgment, settlement,
                                                                     K. "Employment practices claim" means any:
                  order or other resolution of a "claim";
             e.   "Stock benefits";                                       1. written demand for monetary damages or
                                                                             other civil non-monetary relief commenced
             f.   costs associated with providing any                        by the receipt of such demand, including,
                  accommodations required by the                             without limitation, a written demand for
                  Americans with Disabilities Act or any                     employment reinstatement;
                  similar law; or
                                                                          2.   civil proceeding, including an arbitration or
             g.   any      other    matters   uninsurable                      other     alternative    dispute     resolution
                  pursuant to any applicable law;                              proceeding, commenced by the service of
                  provided, however, that with respect to                      a complaint, filing of a demand for
                  punitive and exemplary damages, or                           arbitration, or similar pleading; or
                  the multiple portion of any multiplied
                  damage award, the insurability of such                  3.   formal     administrative    or     regulatory
                  damages shall be governed by the                             proceeding, including, without limitation, a
                  internal laws of any applicable                              proceeding before the Equal Employment
                  jurisdiction that most favors coverage                       Opportunity     Commission       or    similar
                                                                               governmental agency, commenced by the
                  of such damages.
                                                                               filing of a notice of charges, formal
   G. "Debtor in possession" means a "debtor in                                investigative order or similar document;
      possession" as such term is defined in
                                                                          by or on behalf of an "employee", an applicant
      Chapter 11 of the United States Bankruptcy
                                                                          for employment with an "insured entity", or an
      Code as well as any equivalent status under
                                                                          "independent contractor".
      any similar law.


Page 2 of 11                                                                                          Form 55 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

      "Employment practices claim" also means the                    b.   failure to create, provide for or enforce
      receipt of a notice of violation, order to show                     adequate or consistent employment-
      cause, or a written demand for monetary or                          related policies and procedures;
      injunctive relief that is the result of an audit               c.   negligent retention, supervision, hiring
      conducted by the United States Office of                            or training;
      Federal Contract Compliance Programs.
                                                                     d.   employment-related     invasion       of
      "Employment practices claim" also means a
                                                                          privacy,        defamation,           or
      written request to the "insureds" to toll or waive
                                                                          misrepresentation; or
      a statute of limitations regarding a potential
      "Employment practices claim" as described                      e.   an "employee data privacy wrongful
      above. Such "claim" shall be commenced by                           act".
      the receipt of such request.                         M. "ERISA" means the         Employee Retirement
      However, "employment practices claim" shall               Income Security Act of 1974.
      not include any labor or grievance proceeding        N. "Extradition   costs" means reasonable and
      or arbitration that is subject to a collective            necessary fees and expenses directly resulting
      bargaining agreement.                                     from a "claim" in which an "insured person"
   L. "Employment practices wrongful act" means:                lawfully opposes, challenges, resists or
                                                                defends against any request for the extradition
      1.   wrongful     dismissal,     discharge,    or
                                                                of such "insured person" from his or her
           termination of employment (including
                                                                current country of employ and domicile to any
           constructive dismissal, discharge, or
                                                                other country for trial or otherwise to answer
           termination), wrongful failure or refusal to
                                                                any criminal accusation, including the appeal
           employ or promote, wrongful discipline or
                                                                of any order or other grant of extradition of
           demotion, failure to grant tenure, negligent         such "insured person".
           employment evaluation,         or wrongful
           deprivation of career opportunity;              O. "Financial insolvency" means the status of an
                                                              "insured entity" as a result of:
      2.   sexual or other workplace harassment,
           including bullying in the workplace, quid            1. the appointment of any conservator,
           pro quo and hostile work environment;                   liquidator, receiver, rehabilitator, trustee, or
                                                                   similar official to control, supervise,
      3.   employment       discrimination,  including
                                                                   manage or liquidate such "insured entity";
           discrimination based upon age, gender,
                                                                   or
           race, color, creed, marital status, sexual
           orientation or preference, gender identity           2.   such "insured entity" becoming a "debtor in
           or expression, genetic makeup, or refusal                 possession".
           to submit to genetic makeup testing,            P.   "Independent contractor" means any natural
           pregnancy, disability, HIV or other health           person working in the capacity of an
           status, Vietnam Era Veteran or other                 independent contractor pursuant to an
           military status, or other protected status           "independent contractor agreement".
           established under federal, state, or local
                                                           Q. "Independent contractor agreement" means
           law;
                                                                any express contract or agreement between
      4.   "Retaliation";                                       an "independent contractor" and an "insured
      5.   breach of any oral, written, or implied              entity" specifying the terms of the "insured
           employment contract, including, without              entity's" engagement of such "independent
           limitation, any obligation arising from a            contractor".
           personnel manual, employee handbook, or         R. "Insured entity" means:
           policy statement; or
                                                                1. the "named insured"; or
      6.   violation of the Family and Medical Leave
                                                                2.   any "subsidiary".
           Act.
                                                                "Insured entity" shall include any such entity as
      "Employment practices wrongful act" also
                                                                a "debtor in possession".
      means the following, but only when alleged in
      addition to or as part of any "employment                 "Insured entity" shall also include any such
      practices wrongful act" described above:                  entity in its capacity as a general partner of a
                                                                "controlled partnership".
           a.   employment-related wrongful infliction
                of mental anguish or emotional             5. "Insured person" means any:
                distress;                                       1.   "Employee";
                                                                2.   "Manager"; or


Form 55 09 01 1214                                                                                   Page 3 of 11
                                                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

         3.   regarding the Employment Practices                      BB."Retaliation" means adverse treatment of an
              Liability    Insuring     Agreement,        an              "employee" or "independent contractor" based
              "independent contractor" provided that                      upon such person:
              within 30 days of an "employment                            1. exercising any rights under law, including,
              practices claim" having been made against                       without limitation, rights under any workers
              such "independent contractor" that the                          compensation laws, the Family and
              "insured entity" agrees in writing to                            Medical Leave Act, "ERISA",          or the
              indemnify such "independent contractor"                         Americans with Disabilities Act;
              for any "Ioss" arising out of such "claim".
                                                                          2. refusing to violate any law;
    T.   "Insureds" means any:
                                                                          3. assisting, testifying, or cooperating with a
         1.   "Insured entity"; or                                            proceeding or investigation regarding
         2.   "Insured person".                                               alleged violations of law by any "insured";
    U. "Interrelated wrongful acts" means 'wrongful                       4. disclosing or threatening to disclose
       acts" that have as a common nexus any fact,                            alleged violations of law to a superior or to
       circumstance, situation, event, transaction,                           any governmental agency; or
       goal, motive, methodology, or cause or series                      5. filing any whistle bl(Nl!er claim against any
       of causally connected facts, circumstances,                            "insured" under the federal False Claims
       situations,   events,   transactions,  goals,                          Act, the Sarbanes-Oxley Act of 2002, or
       motives, methodologies or causes.                                      any similar law.
   V.    "Loss"  means         "claim    expenses"      and           CC. "Stock benefits" means any offering, plan or
         "damages".                                                       agreement between an "insured entity" and
                                                                          any "employee" that grants stock, stock
   W. "Manager" means any natural person who
                                                                          options or stock appreciation rights in the
      was, is or shall become a(n):
                                                                          "insured entity" to such person, including,
         1.   duly elected or appointed director, advisory                without limitation, restricted stock or any other
              director, board observer, advisory board                    stock grant. "Stock benefits" shall not include
              member, officer, member of the board of                     employee stock ownership plans or employee
              managers or management committee                            stock purchase plans.
              member of an "insured entity";                          DO. "Subsidiary" means any:
         2.   "Employee" in his/her capacity as legal                     1.   corporation in which and so long as the
              counsel to an "insured entity"; or                               "named insured" owns or controls, directly
         3.   executive of an "insured entity" created                         or indirectly, more than 50% of the
              outside the United States to the extent that                     outstanding securities representing the
              such executive holds a position equivalent                       right to vote for the election of the board of
              to those described in 1. or 2. above.                            directors of such corporation;
   X. "Named insured" means the individuals,                              2.   limited liability company in which and so
      partnerships or corporations designated in the                           long as the "named insured" owns or
      Declarations.                                                            controls, directly or indirectly, the right to
                                                                               elect, appoint or designate more than 50%
   Y. "Notice manager" means the natural persons
                                                                               of such entity's managing members;
      in the offices of the chief executive officer,
      chief financial officer, general counsel, risk                      3.   a "controlled partnership";
      manager, human resources manager or any                             4.   corporation operated as a joint venture in
      equivalent position to the foregoing, of an                              which and so long as the "named insured"
      "Insured Entity".                                                        owns or controls, directly or indirectly,
   Z.    "Policy period" means the period from the                             exactly 50% of the issued and outstanding
         Effective Date to the Expiration Date set forth                       voting stock and which, pursuant to a
         in the Declarations or any earlier cancellation                       written agreement with the owner(s) of the
         date.                                                                 remaining issued and outstanding voting
                                                                               stock of such corporation, the "named
   AA. "Private employment information" means any                              insured" solely controls the management
         information regarding an "employee" or                                and operation of such corporation; or
         applicant for employment with the "insured
                                                                          5.   foundation, charitable trust or political
         entity", which is collected or stored by an
                                                                               action committee in which and so long as
         "insured" for the purposes of establishing,
                                                                               such entity or organization is controlled by
         maintaining or terminating an employment
         relationship.                                                         the "named insured" or any "subsidiary" as
                                                                               defined in 1. through 4. above.


Page 4 of 11                                                                                         Form 55 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   EE. 'Wage and hour violation" means any actual or             4.   in connection with any "claim" based upon,
      alleged     violation  of the     duties     and                arising from, or in any way related to any
      responsibilities that are imposed upon an                       fact, circumstance, or situation that, before
      "insured" by any federal, state or local law or                 the Effective Date in the Declarations, was
      regulation anywhere in the world, including but                 the subject of any notice given under any
      not limited to the Fair Labor Standards Act or                  other employment practices liability policy,
      any similar law (except the Equal Pay Act),                     management liability policy or other
      which govern wage, hour and payroll practices.                  insurance policy which insures 'wrongful
      Such practices include but are not limited to:                  acts" covered under this Coverage Part;
      1. the calculation and payment of wages,                   5.   in connection with any "claim" based upon,
           overtime wages, minimum wages and                          arising from, or in any way related to the
           prevailing wage rates;                                     liability of others assumed by an "insured"
      2. the calculation and payments of benefits;                    under any contract or agreement;
                                                                      provided, however, this exclusion shall not
      3. the classification of any person or
                                                                      apply to liability that would have been
           organization for wage and hour purposes;
                                                                      incurred in the absence of such contract or
      4. reimbursing business expenses;                               agreement;
      5. the use of child labor; or                              6.   for breach of any "independent contractor
      6.   garnishments, withholdings and other                       agreement"; or
           deductions from wages.                                7.   for a lockout, strike, picket line, hiring of
   FF. 'Wrongful act" means any actual or alleged                     replacement workers or similar action in
       "employment practices wrongful act".                           connection with any labor dispute, labor
SECTION III - EXCLUSIONS                                              negotiation    or    collective   bargaining
   A. We shall not pay "Loss":                                        agreement.
       1.   for bodily injury, sickness, disease, death,     B. We shall not pay "loss" in connection with any
            false arrest or imprisonment, abuse of               "claim" based upon, arising from, or in any way
            process, malicious prosecution, trespass,            related to:
            nuisance or wrongful entry or eviction, or for       1.   any claims for unpaid wages (including
            injury to or destruction of any tangible                  overtime pay), workers' compensation
            property including loss of use or diminution              benefits, unemployment compensation,
            of value thereof; provided, however, that                 disability benefits, or social security
            this exclusion shall not apply to that portion            benefits;
            of "loss" that di rectly results from mental         2.   any actual or alleged violation of the
            anguish or emotional distress when alleged                Worker      Adjustment    and   Retraining
            in connection with an otherwise covered
                                                                      Notification Act, the National Labor
            "employment practices wrongful act";                      Relations Act, the Occupational Safety and
      2.    for any actual or alleged 'wrongful act" by               Health Act, the Consolidated Omnibus
            "insured persons" of any "subsidiary" in                  Budget Reconciliation Act of 1985,
            their capacities as such, or by any                       "ERISA", or any similar law; or
            "subsidiary", if such 'wrongful act" actually
                                                                 3.   any 'wage and hour Violation"
            or allegedly occurred when such entity was
            not a "subsidiary";                                  Provided, however, that this exclusion B. shall
                                                                 not apply to that portion of "loss" that
      3.    in connection with any "claim" based upon,
                                                                 represents a specific amount the "insureds"
            arising from, or in any way related to any:
                                                                 become legally obligated to pay solely for a
            a. prior or pending demand, suit, or                 "wrongful act" of "retaliation".
                 proceeding against any "insured" as
                 of, or                                      C. We shall not pay "loss" in connection with any
                                                                "claim" based upon, arising from, or in any way
            b. audit initiated by the United states
                                                                related to liability incurred for breach of any
                 Office of Federal Contract Compliance          oral, written, or implied employment contract;
                 Programs before,                               provided, however, that this exclusion shall not
            the effective date of the first Employment          apply to liability that would have been incurred
            Practices Liability Coverage Part issued and        in the absence of such contract nor shall it
            continuously renewed by us, or the same or          apply to the portion of "loss" representing
            substantially similar fact, circumstance, or        "claim expenses" incurred to defend against
            situation underlying or alleged in such             such liability.
            demand, suit, proceeding, or audit;


Form 55 09 01 1214                                                                                    Page 5 of 11
                                                             EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

SECTION IV - DISCOVERY CLAUSE                                       F.   Extended Reporting Periods do not extend the
   If, during the "policy period", the "insureds"                        "policy period" or change the scope of coverage
   become aware of a 'wrongful act" that may                             provided. They apply only to 'wrongful acts"
   reasonably be expected to give rise to a "claim",                     that occur before the end of the "policy period".
   and, if written notice of such 'wrongful act" is given                "Claims" for such injury which are first received
   to us during the "policy period", including the                       within sixty (60) days after the "policy period",
   reasons for anticipating such a "claim", the nature                   or during the Extended Reporting Period if in
   and date of the 'wrongful act", the identity of the                   effect, will be deemed to have been made on
   "insureds" allegedly involved, the alleged injuries                   the last date of the "policy period".
   or damages sustained, the names of potential                     G. Once in effect, Extended Reporting Periods
   claimants, and the manner in which the "insureds"                   may not be canceled by us.
   first became aware of the 'wrongful act", then any
   "claim" subsequently arising from such 'wrongful              SECTION VI -COVERAGE TERRITORY
   act" shall be deemed to be a "claim" first made                  Coverage under this Coverage Part applies
   during the "policy period" on the date that we                   worldwide, provided that the "claim" is made and
   receive the above notice.                                        any legal action is pursued within the Unites
SECTION V - EXTENDED REPORTING PERIOD                               States,    its   territories,  possessions    or
                                                                    commonwealths, or Canada.
   Subject to provisions A. through G. below, if this
   Coverage Part is canceled or non-renewed other                SECTION VII          LIMITS     OF    LIABILITY     AND
   than for non-payment of premium, you shall have               DEDUCTIBLE
   the right to purchase an extended period to report               A. The maximum we will pay for each "claim"
   "claims" under this Coverage Part for any "claim"                   under this Coverage Part is the Each Claim
   first made during the period of time set forth in the               Limit of Liability stated in the Declarations,
   Supplemental        Extended     Reporting      Period              subject to the Annual Aggregate Limit of
   Endorsement, and following the effective date of                    Liability stated in the Declarations.
   such cancellation or nonrenewal and reported in
                                                                         The maximum we will pay for all "claims"
   writing during such period or within sixty (60) days
                                                                         under this Coverage Part is the Annual
   thereafter, but only with respect to any 'wrongful
                                                                         Aggregate Limit of Liability stated in the
   act" which takes place prior to the effective date of
                                                                         Declarations, regardless of the number of
   such cancellation or nonrenewal.
                                                                         "claims".
   A. The Extended Reporting Period shall be
         effective only upon the payment of an                           If the applicable Limit of Liability for this
         additional premium. The additional premium                      Coverage Part is exhausted, the premium for
        will be 200% of the annual advance premium                       this Coverage Part shall be deemed fully
         for this coverage. At the commencement of                       earned. "Claim expenses" shall be part of, and
         the Extended Reporting Period, the entire                       not in addition to, the Limits of Liability.
         premium thereof shall be deemed fully earned                    Payment of "claim expenses" by us shall
         and non-refundable.                                             reduce each Limit of Liability.
    B. The quotation of a different premium or                      B. We shall pay "Ioss" in excess of the Deductible
       deductible or limit of liability for renewal is not             applicable to each "claim" as specified on the
       a cancellation or refusal to renew for the                      Declarations.
       purposes of this provision.                                  C. All Deductibles shall be borne by the
    C. You shall have no right to purchase the                         "insureds" at their own risk; they shall not be
       Extended Reporting Period, unless you have                      insured.
       satisfied all conditions of the Coverage Part                D. The Deductible shall apply to "claim expenses"
       and all premiums and deductibles outstanding                    covered hereunder. If, any "claim expenses"
       have been paid.                                                 are incurred by us prior to the "insured's"
    D. Your right to purchase the Extended Reporting                   complete payment of the Deductible, then the
       Period shall terminate unless written notice                    "insureds" shall reimburse us therefor upon
       together with full payment of the premium for                   our request.
       the Extended Reporting Period is given to us                 E.   No Deductible shall apply to "Ioss" incurred by
       no later than sixty (60) days following the                       any "insured person" that an "insured entity" is
       effective date of cancellation or nonrenewal.                     not permitted by common or statutory law to
    E. The fact that the period of time to report "claims"               indemnify, or is permitted or required to
       is extended by virtue of the Extended Reporting                   indemnify, but is not able to do so by reason of
       Period shall not increase or reinstate the Limit of               "financial insolvency".
       Liability stated in the Declarations.


Page 6 of 11                                                                                       Form SS 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   F.   If an "insured entity" is permitted or required by        admission, assumption, settlement offer or
        common or statutory law to indemnify an                   agreement, stipulation, or "claim expenses" to
        "insured person" for any "loss", or to advance            which we have not consented.
        "claim expenses" on their behalf, and does not       D. We shall have the right to associate ourself in
        do so other than because of 'financial                  the defense and settlement of any "claim" that
        insolvency", then such "insured entity" and the         appears reasonably likely to involve this
        "named insured" shall reimburse and hold us             Coverage Part.        We may make any
        harmless for our payment or advancement of              investigation we     deem appropriate        in
        such "loss" up to the amount of the Deductible          connection with any "claim". We may, with the
        that would have applied if such indemnification         written consent of the "insureds", settle any
        had been made.                                          "claim" for a monetary amount that we deem
   G. If a "subsidiary" is unable to indemnify an               reasonable.
      "insured person" for any "loss", or to advance         E. The "insureds" shall give to us all information
      "claim expenses" on their behalf, because of              and cooperation as we may reasonably
      'financial insolvency", then the "named                   request. However, if we are, in our sole
      insured" shall reimburse and hold us harmless             discretion, able to determine coverage
      for our payment or advancement of such "loss"             for cooperating "insureds",  the failure of
      up to the amount of the applicable Deductible             one "insured person" to cooperate with us shall
      that would have applied if such indemnification           not impact coverage provided to cooperating
      had been made.                                            "insureds".
        The Limit of Liability for this Coverage   Part      F.   With respect to a covered "claim" for which we
        applies separately to each consecutive annual             do not have the duty to defend, we shall
        period and to any remaining period of less                advance "claim expenses" in accordance with
        than twelve (12) months starting with the                 Section VIII I. that we believe to be covered
        beginning of the "policy period" shown in the             under this Coverage Part until a different
        Declarations, unless the "policy period" is               allocation is negotiated, arbitrated or judicially
        extended after issuance for an additional                 determined.
        period of less than twelve (12) months. In that
        case, the additional period will be deemed part      G. Required Notice to Us
        of the last preceding period for purposes of              As a condition precedent to coverage under
        determining the Limit of Liability.                       this Coverage Part, the "insureds" shall give us
SECTION VIII - DUTIES IN THE EVENT OF CLAIM;                      written notice of any "claim" as soon as
DEFENSE AND SETTLEMENT                                            practicable after a "notice manager" becomes
                                                                  aware of such "claim", but in no event later
   A. We shall have the right and duty to defend                  than:
        "claims" covered under this Coverage Part,
                                                                  1.   if this Coverage Part expires or is
        even if such "claim" is groundless, false or
                                                                       otherwise    terminated   without    being
        fraudulent, provided that:
                                                                       renewed with us, ninety (90) days after the
        1.   the "insureds" give notice to us in                       effective date of said expiration or
             accordance with the applicable notice                     termination; or
             provisions; and
                                                                  2.   subject to SECTION V, the expiration of
        2.   such "claim" does not involve allegations,                the Extended Reporting Period, if
             in whole or in part, of a 'wage and hour                  applicable;
             violation".
                                                                  provided, however, that if the Coverage Part is
        For any "claim" involving allegations, in whole           cancelled for non-payment of premium, the
        or in part, of a 'wage and hour violation", it            "insured" will give us written notice of such
        shall be the duty of the "insureds", and not our          "claim", prior to the effective date of
        duty, to defend such "claim".                             cancellation.
   B. If we have the duty to defend a "claim", our                However, with regard to any "employment
      duty to defend such "claim" shall cease upon                practices claim" which is brought as a formal
      exhaustion of any applicable Limit of Liability.            administrative or regulatory proceeding,
   C. The "insureds" shall not admit or assume any                including, without limitation, a proceeding
       liability, make any settlement offer or enter into         before the Equal Employment Opportunity
      any settlement agreement, stipulate to any                  Commission or similar governmental agency,
      judgment, or incur any "claim expenses"                     commenced by the filing of a notice of
       regarding any "claim" without our prior written            charges, formal investigative order or similar
      consent, such consent not to be unreasonably                document, as a condition precedent to
      withheld.      We shall not be liable for any               coverage under this Coverage Part the

Form 55 09 01 1214                                                                                    Page 7 of 11
                                                              EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

        "insureds" shall give us written notice of any                  1. with respect to a covered "claim" for which
        "claim" as soon as practicable after a "notice                     we have the duty to defend:
        manager" becomes aware of such "claim", but                           a. 100% of the "insured's" "claim
        in no event later than:                                                  expenses" shall be allocated to
        3.   if this Coverage Part is renewed, no more                           covered "loss"; and
             than 180 days after a "notice manager"                           b. All   other "loss" shall be allocated
             becomes aware of such "claim"; or                                    between covered "loss" and non-
        4.   if this Coverage Part expires or is                                  covered loss based upon the relative
             otherwise    terminated   without    being                           legal exposure of all parties to such
             renewed with us, ninety (90) days after the                          matters.
             effective date of said expiration or                       2.   with respect to a covered "claim" for which
             termination; or                                                 we do not have the duty to defend, all
        5.  subject to SECTION V, the expiration of                          "loss" shall be allocated between covered
            the Extended Reporting Period,             if                    "loss" and non-covered loss based upon
            applicable;                                                      the relative legal exposure of all parties to
        provided, if the Coverage Part is cancelled for                      such matters.
        non-payment of premium, the "insured" will                SECTION IX - CONDITIONS
        give us written notice of such "claim", prior to             A. Coverage Part Priority; Headings
        the effective date of cancellation.
                                                                        If any provision in this Coverage Part is
   H. Subrogation                                                       inconsistent or in conflict with the terms and
        1.   We shall be subrogated to all of the                       conditions of any provisions in this Policy, the
             "insureds'" rights of recovery regarding any               terms and conditions of this Coverage Part
             payment of "loss" by us under this                         shall control only for purposes of determining
             Coverage Part.        The "insureds" shall                 coverage hereunder. The headings of the
             execute all papers required and do                         various sections of this Coverage Part are
             everything necessary to secure and                         intended for reference only and shall not be
             preserve such rights, including the                        part of the terms and conditions of coverage.
             execution of any documents necessary to                 B. Notice Addresses
             enable us to effectively bring suit in the
             name of the "insureds". The "insureds"                     1.   All notices to the "insureds" shall be sent
             shall do nothing to prejudice our position                      to the first "named insured" at the address
             or any potential or actual rights of                            specified in the Declarations.
             recovery.                                                  2.   All notices to us shall be sent to the
        2.   We shall not exercise our rights of                             address specified in the Declarations. Any
             subrogation against an "insured person"                         such notice shall be effective upon receipt
             under this Coverage Part unless such                            by us at such address.
             "insured person" has:                                   C. Spousal/Domestic           Partner        Liability
             a.   obtained     any   personal    profit,                Coverage
                  remuneration or advantage to which                    Coverage shall apply to the lawful spouse or
                  such "insured person" was not legally                 "domestic partner" of an "insured person" for a
                  entitled, or                                          "claim" made against such spouse or
             b.   committed a criminal or deliberately                  "domestic partner", provided that:
                  fraudulent act or omission or any willful             1.   such "claim" arises solely out of:
                  violation of law,                                          a.   such person's status as the spouse or
             if a judgment or other final adjudication                            "domestic partner" of an "insured
             establishes    such    personal      profit,                         person"; or
             remuneration, advantage, act, omission, or
                                                                             b.   such spouse or "domestic partner's"
             violation.
                                                                                  ownership of property sought as
   I.   Allocation                                                                recovery for a "wrongful act";
        Where "insureds" who are afforded coverage                      2.   the "insured person" is named in such
        for a "claim" incur an amount consisting of                          "claim" together with the spouse or
        both "loss" that is covered by this Coverage                         "domestic partner"; and
        Part and also loss that is not covered by this
                                                                        3.   coverage of the spouse or "domestic
        Coverage Part, because such "claim" includes
                                                                             partner" shall be on the same terms and
        both covered and uncovered matters, then
                                                                             conditions,   including  any applicable
        coverage shall apply as follows:

Page 8 of 11                                                                                       Form SS 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

              Deductible, that applies to coverage of the         1.   any of such "claims" was first made,
             "insured person" for such "claim".                        regardless of whether such date is before
              No coverage shall apply to any "claim" for               or during the "policy period";
             a 'wrongful act" of such spouse or                   2.   notice of any 'wrongful act" described
             "domestic partner".                                       above was given to us under this
   D.   Estates and Legal Representatives                              Coverage Part pursuant to Sections IV or
         In the event of the death, incapacity or                      VIII; or
        bankruptcy of an "insured person", any "claim"            3.   notice of any 'wrongful act" described
        made against the estate, heirs, legal                          above was given under any prior
         representatives or assigns of such "insured                   insurance policy.
        person" for a "wrongful act" of such "insured        H. Deductible Waiver
        person" shall be deemed to be a "claim" made
        against such "insured person". No coverage                Regarding a "claim" that is a class action civil
        shall apply to any "claim" for a 'wrongful act" of        proceeding, no Deductible shall apply to "claim
        such estate, heirs, legal representatives or              expenses" incurred in connection with such
        assigns.                                                  "claim", and we shall reimburse the "insureds"
                                                                  for any covered "claim expenses" paid by the
   E.   Minimum Standards
                                                                  "insureds" within the Deductible otherwise
        In the event that there is an inconsistency               applicable to such "claim", if a:
        between:
                                                                  1. final adjudication with prejudice pursuant
        1. the terms and conditions that are required                to a trial, motion to dismiss or motion for
             to meet minimum standards of a state's law              summary judgment; or
             (pursuant      to    a    state   amendatory
             endorsement attached to this Coverage                2.   complete     and    final   settlement    with
             Part ), and                                               prejudice;
        2. any other term or condition of this Coverage           establishes that none of the "insureds" in such
             Part,                                                "claim" are liable for any "Ioss".
        it is understood and agreed that, where              I.   Ap pi icati on
        permitted by law, we shall apply those terms              1. The    "insureds" represent that the
        and conditions of 1. or 2. above that are more               Declarations and statements contained in
        favorable to the "insured".                                  the "application" are true, accurate and
   F.   Other Insurance                                              complete. This Coverage Part is issued in
                                                                     reliance upon the "application".
        1. The coverage provided under this
             Coverage Part for any "employment                    2.   If the "application" contains intentional
             practices claim" shall be primary.                        misrepresentations or misrepresentations
        2. Notwithstanding the above, the coverage                     that materially affect the acceptance of the
             provided under this Coverage Part for any                 risk by us no coverage shall be afforded
             "employment practices claim" made                         under this Coverage Part for any
             against a temporary, leased or loaned                     "i nsureds" who knew on the Effective Date
             "employee" or an "independent contractor"                 of this Coverage Part of the facts that were
             shall be excess of the amount of any                      so misrepresented, provided that
             deductible, retention and limits of liability             a.   knowledge possessed by any "insured
             under any other policy or policies                             person" shall not be imputed to any
             applicable to such "claim", whether such                       other "insured person"; and
             other policy or policies are stated to be                 b.   knowledge possessed by any of your
             primary, contributory, excess, contingent                      chief    executive      officer,   general
             or otherwise, unless such other insurance                      counsel, chief financial officer, human
             is written specifically excess of this Policy                  resources director or any position
             by reference in such other policy or                           equivalent to the foregoing of the
             policies to this Policy's Policy Number.                       "named insured", or anyone signing
   G.   Interrelationship of Claims                                         the "application", shall be imputed to
        All "claims" based upon, arising from or in any                     all "insured entities".          No other
        way related to the same "wrongful act" or                           person's knowledge shall be imputed
        "interrelated wrongful acts" shall be deemed to                     to an "insured entity".
        be a single "claim" for all purposes under this
        Coverage Part first made on the earliest date
        that


Form 55 09 01 1214                                                                                     Page 9 of 11
                                                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   J.   Changes in Exposure                                                   then, as a condition precedent to coverage
        1.   Acquisitions or Created Subsidiaries                             hereunder, the "insureds" shall give us
                                                                              written notice and full, written details of the
             If, before or during the "policy period", any                    merger as soon as practicable (but, in all
             "insured entity" acquires or creates a                           cases, within ninety (90) days of such
             "subsidiary", then such acquired or created                      merger).     There shall be no coverage
             entity and its subsidiaries, and any natural                     under any renewal or replacement of this
             persons that would qualify as "insured                           Coverage Part for any newly merged entity
             persons" thereof, shall be "insureds" to the                     or any of its subsidiaries, and any natural
             extent such entities and persons would                           persons that would qualify as "insured
             otherwise qualify as "insureds" under this                       persons" thereof, unless the "insureds"
             Coverage Part" but only for 'wrongful                            comply with the terms of this provision.
             acts" occurring after such acquisition or
             creation. No coverage shall be available                    3.   Takeover of Named Insured
             for any 'wrongful act" of such "insureds"                        If, before or during the "policy period":
             occurring before such acquisition or                             a.   the "named insured" merges into or
             creation, or for any "interrelated wrongful                           consolidates with another entity such
             acts" thereto.                                                        that the "named insured" is not the
             However, if the fair value of the assets of                           surviving entity; or
             any such acquired or created entity                              b.   more than 50% of the securities
             exceed 25% of the total assets of the                                 representing the right to vote for the
             "named insured" as reflected in its most                              "named insured's" board of directors
             recent consolidated financial statements                              or managers is acquired by another
             prior to such acquisition or creation, then,                          person or entity, group of persons or
             as a condition precedent to coverage                                  entities, or persons and entities acting
             hereunder, the "insureds" shall give us                               in concert,
             written notice and full, written details of the
             acquisition or creation as soon as                               then coverage shall continue under this
             practicable (but, in all cases, within ninety                    Coverage Part, but only for 'wrongful acts"
             (90) days of such acquisition or creation).                      occurring before any such transaction. No
             There shall be no coverage under any                             coverage shall be available for any
             renewal or replacement of this Coverage                          "wrongful act" occurring after such
             Part for any such new "subsidiary" and its                       transaction. Upon such transaction, this
             subsidiaries, and any natural persons that                       Coverage Part shall not be cancelled and
             would qualify as "insured persons" thereof,                      the entire premium for this Coverage Part
             unless the "insureds" comply with the                            shall be deemed fully earned.            The
             terms of this provision.                                         "insured" shall give us written notice and
                                                                              full, written details of such transaction as
        2.   Mergers                                                          soon as practicable (but, in all cases,
             If, before or during the "policy period", any                    within     ninety (90)     days of such
             "insured entity" merges with another entity                      transaction). If any transaction described
             such that the "insured entity" is the                            herein occurs, then we will not be
             surviving entity, then such merged entity                        obligated to offer any renewal or
             and its subsidiaries, and any natural                            replacement of this Coverage Part.
             persons that would qualify as "insured                      4.   Loss of Subsidiary Status
             persons" thereof, shall be "insureds" to the
             extent such entities and persons would                           If, before or during the "policy period", any
             otherwise qualify as "insureds" under this                       entity ceases to be a "subsidiary", then
             Coverage Part, but only for 'wrongful acts"                      coverage shall be available under this
             occurring after such merger. No coverage                         Coverage Part for such "subsidiary" and its
             shall be available for any "wrongful act" of                     "insured persons", but only for a 'wrongful
             such "insureds" occurring before such                            act" of such "insureds" occurring before
             merger or for any "interrelated wrongful                         such transaction. No coverage shall be
             acts" thereto.                                                   available for any 'wrongful act" of such
                                                                              "insureds"      occurring      after     such
             However, if the fair value of the assets of                      transaction.
             any newly merged entity exceed 25% of
             the total assets of the "named insured" as               K. References To Laws
             reflected in its most recent consolidated                   1.   Wherever this Coverage Part mentions
             financial statements prior to such merger,                       any law, including, without limitation, any
                                                                              statute, Act or Code of the United States,

Page 10 of 11                                                                                        Form 55 09 01 1214
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

             such mention shall be deemed to include        N. Bankruptcy or Insolvency
             all amendments of, and all rules or               Bankruptcy or insolvency of any "insureds"
             regulations promulgated under, such law.          shall not relieve us of any of our obligations
        2.   Wherever this Coverage Part mentions              under this Coverage Part.
             any law or laws, including, without            O. Authorization of First Named Insured
             limitation, any statute, Act or Code of the
             United States, and such mention is                The first "named insured" shall act on behalf of
             followed by the phrase "or any similar law",      all "Insureds" with respect to all matters under
             such phrase shall be deemed to include all        this Coverage Part,         including,    without
             similar laws of all jurisdictions throughout      limitation, giving and receiving of notices
             the world, including, without limitation,         regarding "claims", cancellation, election of the
             statutes and any rules or regulations             Extended Reporting Period, payment of
             promulgated under such statutes as well           premiums, receipt of any return premiums, and
             as common law.                                    acceptance of any endorsements to this
                                                               Coverage Part.
   L.   Action Against Us
                                                            P. When We Do Not Renew
        1.   No action shall be taken against us unless
             there shall have been full compliance with        1.   If we decide not to renew this Coverage
             all the terms and conditions of this                   Part, we will mail or deliver to the first
             Coverage Part.                                         "named      insured"    shown    in   the
                                                                    Declarations written      notice of the
        2.   No person or organization shall have any               nonrenewal not less than thirty (30) days
             right under this Coverage Part to join us as           before the expiration date.
             a party to any "claim" against the
             "insureds" nor shall we be impleaded by           2.   If notice is mailed, proof of mailing will be
             the "insureds" in any such "claim".                    sufficient proof of notice.

   M. Entire Agreement                                         3.   Any state amendatory endorsement
                                                                    changing Nonrenewal Conditions for any
        This Coverage Part, the "application" and any               part of this policy shall also apply to this
        written endorsements attached hereto, along                 Coverage Part.
        with the Declarations constitute the entire
        agreement between you and us relating to this
        Coverage Part's insurance.




Form 55 09 01 1214                                                                                Page 11 of 11
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     PENNSYLVANIA CHANGES - EMPLOYMENT PRACTICES
                      LIABILITY
This endorsement modifies insurance provided under the following:

                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


1.   SECTION IX - CONDITIONS is amended to add                          b.   In other circumstances:
     the following Condition:                                                If we receive a written request from the
     Your Right To Claim And Wrongful Act                                    first "named insured" within sixty (60)
     Information                                                             days after the end of the "policy period"
        a.   When we cancel or non-renew:                                    we will provide the first "named insured",
                                                                             within forty-five (45) days after receipt of
             Midterm cancellation or nonrenewal                              the request, the following information
             notices shall state that, at the "insured's"                    relating to this and any preceding
             request, we shall provide "claim" and                           employment practices liability claims-
             'wrongful act" information to the                               made coverage form we have issued to
             "insured" for the lesser of:
                                                                             you during the previous three years:
             (1) Three years; or                                             (1) A list or other record of each
             (2) The period of time during which we                              'wrongful act,"       not previously
                 have provided coverage to the                                   reported to any other insurer, of
                 "insured".                                                      which     we     were      notified   in
             This information shall contain:                                     accordance with SECTION VIII -
                                                                                 DUTIES IN THE EVENT OF
                 (a) Information on closed "claims",
                                                                                 CLAIM;         DEFENSE              AND
                     including   the    date    and                              SETTLEMENT We will include the
                     description of 'wrongful acts"
                                                                                 date and brief description of the
                     and the amounts of payments, if                             'wrongful act" if that information was
                     any.
                                                                                 in the notice we received.
                 (b) Information on open "claims",
                                                                             (2) A summary by policy           year of
                     including the date and description
                                                                                 payments made and             amounts
                     of 'wrongful acts" and the amount
                                                                                 reserved.
                     of reserves, if any.
                                                                        Amounts reserved are based on our
                 (e) Information     on    notices of
                                                                        judgment. They are subject to change and
                     'wrongful acts", including the
                                                                        should not be regarded as ultimate
                     date    and       description of
                                                                        settlement values.
                     occurrences and the amount of
                     reserves, if any.                                  We compile "claim" and "wrongful act"
                                                                        information for our own business purpose
                 The "insured's" written request for
                                                                        and exercise reasonable care in doing so.
                 information must be made within ten                    In providing this information to the first "named
                 (10) days of the "insured's" receipt
                                                                        insured", we make no representations or
                 of the midterm cancellation or
                                                                        warranties to "insureds", insurers or others to
                 nonrenewal notice. We have thirty
                                                                        whom this information is furnished by or on
                 (30) days from the date of receipt of
                                                                        behalf of any "insured".         Cancellation or
                 the "insured's" written request to
                                                                        nonrenewal will be effective even if we
                 provide the requested information.
                                                                        inadvertently provide inaccurate information.



Form SS 09181214                                                                                           Page 1 of 2
                                                 © 2014, The Hartford
2.   Paragraph 3. of the definition of "damages" in
     SECTION II - DEFINITIONS, is deleted and
     replaced by the following:
     3.   post-judgment interest;
3.   The first paragraph of SECTION V-
     EXTENDED REPORTING PERIOD is deleted
     and replaced by the following:
     Subject to provisions A. through G. below, if this
     policy is cancelled or non-renewed, you shall
     have the right to purchase an extended period to
     report "claims" under this Coverage Part for any
     "claim" first made during the period of time set
     forth in the Supplemental Extended Reporting
     Period Endorsement, and following the effective
     date of such cancellation or nonrenewal and
     reported in writing during such period or within
     sixty (60) days thereafter, but only with respect
     to any "wrongful act" which takes place prior to
     the effective date of such cancellation or
     nonrenewal.




Page 2 of 2                                               Form 55 09181214
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


THIRD PARTY LIABILITY ENDORSEMENT - EMPLOYMENT
               PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:
                              EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


I.    SECTION I - INSURING AGREEMENT of this                             3.   formal administrative or regulatory
      Coverage Part is amended to include the                                 proceeding commenced by the filing of a
      following:                                                              notice of charges, formal investigative
      Third Party Liability                                                   order or similar document;
      We shall pay "loss" on behalf of the "insureds"                    by or on behalf of a 'third party".
      resulting from a 'third party claim" first made                    'Third party claim" also means a written
      against the "insureds" during the "policy period"                  request to the "insureds" to toll or waive a
      or the Extended Reporting Period, if applicable,                   statute of limitations regarding a potential
      for a "third party wrongful act" by the "insureds."                'third party claim" as described above.
II.   SECTION II - DEFINITIONS of this Coverage                          Such "claim" shall be commenced by the
      Part is amended in the following manner:                           receipt of such request.
      A. The definition of "claim" is amended to                         'Third party wrongful act" means:
          include the following:                                         1.   discrimination against a 'third party"
          "Claim" also means any 'third party claim."                         based upon age, gender, race, color,
                                                                              national origin, religion, creed, marital
      B. The definition of "wrongful act" is amended
                                                                              status, sexual orientation or preference,
          to include the following:                                           pregnancy, disability, HIV or other
          'Wrongful act" also means any actual or                             health status, Vietnam Era Veteran or
          alleged "third party wrongful act".                                 other military status, or other protected
      C. The following definitions are added:                                 status established under federal, state
                                                                              or local law; or
          'Third party" means any natural person who                     2.   sexual harassment or other harassment
          is a customer, vendor, service provider or
                                                                              of a 'third party", including unwelcome
          other business invitee of an "insured entity".
                                                                              sexual advances, requests for sexual
          'Third party" shall not include "employees".
                                                                              favors or other conduct of a sexual
          'Third party claim" means any:                                      nature.
          1.   written demand for monetary damages             III. The following exclusion is added to SECTION III
               or other civil non-monetary relief                   - EXCLUSIONS:
               commenced by the receipt of such
                                                                   We shall not pay "loss" in connection with any
               demand;                                             'third party claim" based upon, arising from or in
          2.   civil proceeding, including an arbitration
                                                                   any way related to any price discrimination or
               or other alternative dispute resolution
                                                                   violation of any anti-trust law or any similar law
               proceeding, commenced by the service
                                                                   designed to protect competition or prevent unfair
               of a complaint, filing of a demand for
                                                                   trade practices.
               arbitration, or similar pleading; or
                                                                   All other terms and conditions of this Coverage
                                                                   Part remain unchanged.




Form SS 09 701214                                                                                              Page 1 of 1
                                                  © 2014, The Hartford
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


     RETROACTIVE DATE ENDORSEMENT-EMPLOYMENT
                                   PRACTICES LIABILITY

This endorsement modifies insurance provided under the following:


                          EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM



I.   SECTION I - INSURING AGREEMENT of this                II.   The following definition is added to SECTION II -
     Coverage Part is amended to include the                     DEFINITIONS of this Coverage Part
     following:                                                  "Retroactive date" means the date specified in
     This Coverage Part applies only to "claims" for             the Declarations. If no date is specified, the
     "wrongful acts" that occurred on or after the               "retroactive date" will be the same as the
     "retroactive date" set forth in the Declarations            Effective Date of this Coverage Part
     and before the end of the "policy period",
     regardless of whether such "claim" is made
     during the "policy period" or the Extended                  All other terms and conditions of this Coverage
     Reporting Period, if applicable.                            Part remain unchanged.




Form 55 09 71 1214                                                                                    Page 1 of 1
                                              © 2014, The Hartford
 u.s. DEPARTMENT OF THE TREASURY,    OFFICE OF FOREIGN ASSETS
        CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by the United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
traffickers designated under programs that are not country-specific. Collectively, such individuals and
companies are called "Specially Designated Nationals and Blocked Persons" or "SONs". Their assets are
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC's
web site at - http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is an SON, as identified by OFAC, the
policy is a blocked contract and all dealings with it must involve OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.




Form IH 99 40 04 09                                                                                 Page 1 of 1
Named Insured:      REAL FRESH, INC

Policy Number:      14   SBA BL8180

Effective Date:      04/24/19                           Expiration Date:   04/24/20

Company Name:       TWIN CITY FIRE       INSURANCE    COMPANY




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT



This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions remain unchanged.




Form IH 99 410409                                                                           Page 1 of 1
